Exhibit 10.14

 

LOAN NO. 18-52423

 

LOAN AGREEMENT

 

Dated as of June 13, 2018

 

Between

 

EACH OF THE PARTIES SET FORTH ON SCHEDULE I ATTACHED HERETO,
collectively, as Borrower

 

and

 

BANK OF AMERICA, N.A.,

 

BARCLAYS BANK PLC, and

 

MORGAN STANLEY BANK, N.A.,

collectively, as Lender

 

Mortgage Loan Agreement – Pool F

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1

 

 

Section 1.1

Definitions

1

Section 1.2

Principles of Construction

35

 

 

 

ARTICLE 2 GENERAL TERMS

35

 

 

Section 2.1

The Loan

35

Section 2.2

Disbursement to Borrower

35

Section 2.3

The Note, Mortgage and Loan Documents

35

Section 2.4

Interest Rate

35

Section 2.5

Loan Payments

39

Section 2.6

Loan Prepayments

44

Section 2.7

Taxes

45

Section 2.8

Loan Assignment

48

Section 2.9

Property Releases

49

 

 

 

ARTICLE 3 CONDITIONS PRECEDENT

51

 

 

Section 3.1

Conditions Precedent

51

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

51

Section 4.1

Organization

51

Section 4.2

Status of Borrower

52

Section 4.3

Validity of Documents

52

Section 4.4

No Conflicts

52

Section 4.5

Litigation

53

Section 4.6

Agreements

53

Section 4.7

Solvency

53

Section 4.8

Full and Accurate Disclosure

54

Section 4.9

No Plan Assets

54

 

i

--------------------------------------------------------------------------------


 

Section 4.10

Not a Foreign Person

54

Section 4.11

Enforceability

54

Section 4.12

Business Purposes

54

Section 4.13

Compliance

55

Section 4.14

Financial Information

55

Section 4.15

Condemnation

55

Section 4.16

Utilities and Public Access; Parking

55

Section 4.17

Separate Lots

56

Section 4.18

Assessments

56

Section 4.19

Insurance

56

Section 4.20

Use of Property

56

Section 4.21

Certificate of Occupancy; Licenses

56

Section 4.22

Flood Zone

56

Section 4.23

Physical Condition

57

Section 4.24

Boundaries

57

Section 4.25

Leases

57

Section 4.26

Filing and Recording Taxes

57

Section 4.27

Management Agreement

57

Section 4.28

Illegal Activity

58

Section 4.29

Construction Expenses

58

Section 4.30

Personal Property

58

Section 4.31

Taxes

58

Section 4.32

Title

58

Section 4.33

Federal Reserve Regulations

58

Section 4.34

Investment Company Act

59

Section 4.35

Reciprocal Easement Agreements

59

Section 4.36

No Change in Facts or Circumstances; Disclosure

59

Section 4.37

Intellectual Property

60

Section 4.38

Compliance with Prescribed Laws

60

Section 4.39

Brokers and Financial Advisors

60

Section 4.40

Franchise Agreements

60

Section 4.41

PIPS

60

Section 4.42

[Intentionally Omitted]

60

Section 4.43

Labor Matters

60

 

ii

--------------------------------------------------------------------------------


 

Section 4.44

Condominium Representations

61

Section 4.45

[Intentionally Omitted]

61

Section 4.46

Operating Lease Representations

61

Section 4.47

Survival

61

 

 

 

ARTICLE 5 BORROWER COVENANTS

61

 

 

Section 5.1

Existence; Compliance with Requirements

62

Section 5.2

Maintenance and Use of Property

62

Section 5.3

Waste

63

Section 5.4

Taxes and Other Charges

63

Section 5.5

Litigation

64

Section 5.6

Access to Properties

64

Section 5.7

Notice of Default

64

Section 5.8

Cooperate in Legal Proceedings

64

Section 5.9

Performance by Borrower

65

Section 5.10

Awards; Insurance Proceeds

65

Section 5.11

Financial Reporting

65

Section 5.12

Estoppel Statement

67

Section 5.13

Leasing Matters

67

Section 5.14

Property Management

69

Section 5.15

Liens

71

Section 5.16

Debt Cancellation

71

Section 5.17

Zoning

71

Section 5.18

ERISA

71

Section 5.19

No Joint Assessment

72

Section 5.20

Reciprocal Easement Agreements

72

Section 5.21

Alterations

72

Section 5.22

Agreements

73

Section 5.23

Compliance with Prescribed Laws

74

Section 5.24

Interest Rate Cap Agreement

74

Section 5.25

Franchise Agreement

77

Section 5.26

Trade Names

78

Section 5.27

Condominium Provisions

78

Section 5.28

[Intentionally Omitted]

79

 

iii

--------------------------------------------------------------------------------


 

Section 5.29

Operating Lease Provisions

79

Section 5.30

[Intentionally Omitted]

81

Section 5.31

O&M Program

81

 

 

 

ARTICLE 6 ENTITY COVENANTS

81

 

 

Section 6.1

Single Purpose Entity/Separateness

81

Section 6.2

Change of Name, Identity or Structure

85

Section 6.3

Business and Operations

86

Section 6.4

Independent Director

86

 

 

 

ARTICLE 7 NO SALE OR ENCUMBRANCE

87

 

 

Section 7.1

Transfer Definitions

87

Section 7.2

No Sale/Encumbrance

87

Section 7.3

Permitted Transfers

88

Section 7.4

Assumption

89

Section 7.5

Immaterial Transfers and Easements, Etc.

91

Section 7.6

Advised Entity Transfer

92

 

 

 

ARTICLE 8 INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

93

 

 

Section 8.1

Insurance

93

Section 8.2

Full Replacement Values

97

Section 8.3

Casualty

98

Section 8.4

Condemnation

98

Section 8.5

Restoration

98

 

 

 

ARTICLE 9 RESERVE FUNDS

103

 

 

Section 9.1

Required Repairs

103

Section 9.2

Replacements

104

Section 9.3

Intentionally Omitted

104

Section 9.4

Tax and Insurance Reserve Funds

104

Section 9.5

Excess Cash

105

Section 9.6

Required Work

105

Section 9.7

Release of Reserve Funds

107

 

iv

--------------------------------------------------------------------------------


 

Section 9.8

[Intentionally Omitted]

109

Section 9.9

PIP Reserve Funds

109

Section 9.10

Reserve Funds Generally

110

Section 9.11

Letters of Credit

113

 

 

 

ARTICLE 10 CASH MANAGEMENT

115

 

 

Section 10.1

Cash Management Account

115

Section 10.2

Deposits and Withdrawals

115

Section 10.3

Security Interest

116

 

 

 

ARTICLE 11 EVENTS OF DEFAULT; REMEDIES

117

 

 

Section 11.1

Event of Default

117

Section 11.2

Remedies

122

 

 

 

ARTICLE 12 INTENTIONALLY OMITTED

123

 

 

ARTICLE 13 SECONDARY MARKET

123

 

 

Section 13.1

Transfer of Loan

123

Section 13.2

Delegation of Servicing

124

Section 13.3

Dissemination of Information

124

Section 13.4

Cooperation

124

Section 13.5

Securitization

126

Section 13.6

Regulation AB Obligor Information

129

Section 13.7

Other Regulation AB Information

130

Section 13.8

New Mezzanine Loan

130

Section 13.9

Intercreditor Agreement

131

Section 13.10

Reallocation of Loan Amounts

131

 

 

 

ARTICLE 14 INDEMNIFICATIONS

132

 

 

Section 14.1

General Indemnification

132

Section 14.2

Mortgage and Intangible Tax Indemnification

133

Section 14.3

ERISA Indemnification

133

Section 14.4

Survival

133

 

v

--------------------------------------------------------------------------------


 

ARTICLE 15 EXCULPATION

133

 

 

Section 15.1

Exculpation

133

 

 

 

ARTICLE 16 NOTICES

138

 

 

Section 16.1

Notices

138

 

 

 

ARTICLE 17 FURTHER ASSURANCES

139

 

 

Section 17.1

Replacement Documents

139

Section 17.2

Recording of Mortgage, etc.

139

Section 17.3

Further Acts, etc.

140

Section 17.4

Changes in Tax, Debt, Credit and Documentary Stamp Laws

140

Section 17.5

Expenses

140

Section 17.6

Cost of Enforcement

142

 

 

 

ARTICLE 18 WAIVERS

143

 

 

Section 18.1

Remedies Cumulative; Waivers

143

Section 18.2

Modification, Waiver in Writing

143

Section 18.3

Delay Not a Waiver

143

Section 18.4

Trial by Jury

143

Section 18.5

Waiver of Notice

144

Section 18.6

Remedies of Borrower

144

Section 18.7

Cross Default; Cross Collateralization; Waiver of Marshalling of Assets

144

Section 18.8

Waiver of Statute of Limitations

145

Section 18.9

Waiver of Counterclaim

145

 

 

 

ARTICLE 19 GOVERNING LAW

145

 

 

Section 19.1

Governing Law

145

Section 19.2

Severability

146

Section 19.3

Preferences

146

 

 

 

ARTICLE 20 MISCELLANEOUS

147

 

 

Section 20.1

Survival

147

 

vi

--------------------------------------------------------------------------------


 

Section 20.2

Lender’s Discretion

147

Section 20.3

Headings

147

Section 20.4

Schedules Incorporated

147

Section 20.5

Offsets, Counterclaims and Defenses

147

Section 20.6

No Joint Venture or Partnership; No Third Party Beneficiaries

148

Section 20.7

Publicity

149

Section 20.8

Conflict; Construction of Documents; Reliance

149

Section 20.9

Duplicate Originals; Counterparts

149

Section 20.10

Joint and Several Liability

150

Section 20.11

Entire Agreement

150

Section 20.12

Contributions and Waivers

150

Section 20.13

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

153

 

vii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of June 13, 2018 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
BANK OF AMERICA, N.A., a national banking association, having an address at 214
North Tryon Street, NC1-027-15-01, Charlotte, North Carolina 28255 (“BofA”),
BARCLAYS BANK PLC, a public company registered in England and Wales, having an
address at 745 Seventh Avenue, New York, New York 10019 (“Barclays”) and MORGAN
STANLEY BANK, N.A., a national banking association, having an address at 1585
Broadway, New York, New York 10036 (“MS”; and together with BofA and Barclays,
and each of their respective successors and/or assigns, “Lender”) and each of
the parties set forth on Schedule I attached hereto, each having an address c/o
Ashford Hospitality Trust, 14185 Dallas Parkway, Suite 1100, Dallas, Texas 75254
(together with their successors and/or assigns, individually and/or
collectively, as the context may require, “Borrower”).

 

RECITALS:

 

WHEREAS, Borrower desires to obtain the Loan from Lender.

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents.

 

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

ARTICLE 1

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1                                   Definitions

 

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

 

“Acceptable Accountant” shall mean a “Big Four” accounting firm or other
independent certified public accountant reasonably acceptable to Lender.

 

“Acceptable Counterparty” shall mean (a) a bank or other financial institution
which has (i) a long term senior unsecured debt rating of “A1” or higher by
Moody’s; and (ii) a long-term senior unsecured debt rating of “A+” or higher by
S&P; (b) a counterparty to the Interest Rate Cap Agreement whose obligations
thereunder are guaranteed by a bank or financial institution meeting the
requirements set forth in clause (a) above; or (c) a counterparty to the
Interest Rate Cap Agreement that is the subject of a Rating Agency Confirmation.

 

“Acceptable DE LLC” shall have the meaning set forth in Section 6.1 hereof.

 

--------------------------------------------------------------------------------


 

“Act” shall mean Chapter 18 of Title 6 of the Delaware Code, as amended from
time to time, and any successor statute or statutes.

 

“Additional Permitted Transfer” shall mean each of the following:

 

(a)                                 Permitted Encumbrances;

 

(b)                                 the Transfer, issuance, conversion or
redemption of stock, membership interests and/or partnership interests in a
Parent Entity or, after a Advised Entity Transfer, a comparable parent level
entity;

 

(c)                                  the disposal or transfer of worn out or
obsolete Personal Property;

 

(d)                                 an Advised Entity Transfer;

 

(e)                                  a foreclosure of the Junior Mezzanine Loan
or an assignment in lieu of foreclosure of the Junior Mezzanine Loan;

 

(f)                                   a foreclosure of the Senior Mezzanine Loan
or an assignment in lieu of foreclosure of the Senior Mezzanine Loan; and

 

(g)                                  upon not less than thirty (30) days prior
written notice to Lender, a pledge of stock, membership interests and/or
partnership interests in a Parent Entity or, after a Advised Entity Transfer, a
comparable parent  level entity, to an institutional lender of the indirect
ownership interest in Junior Mezzanine Borrower, provided that such pledge is
pursuant to a corporate credit facility made to such pledgor (or its Affiliate)
which secures all or substantially all of the assets of such pledgor (or such
Affiliate) (provided that, in no event shall the Property constitute more than
twenty  percent (20%) of the value of all property secured, directly or
indirectly, by such credit facility) and the repayment of the debt which such
pledge secures is not tied solely to the cash flow from one or more Individual
Property.  For purposes of this definition, Affiliate shall only include Persons
that have a direct and/or indirect ownership interest in Junior Mezzanine
Borrower.

 

“Additional Required Repair” shall have the meaning set forth in
Section 9.7(f) hereof.

 

“Advised Entity Guarantor” shall have the meaning set forth in Section 7.6
hereof.

 

“Advised Entity Transfer” shall mean, subject to Section 7.6 hereof, the
transfer (but not pledge) of all or a portion of the indirect equity interests
in Borrower and Operating Lessee to a Publicly Traded Company or a public or
private REIT (or an Affiliate thereof which directly owns substantially all of
the assets of such Publicly Traded Company or public or private REIT, as
applicable, and is Controlled by such Publicly Traded Company or public or
private REIT, as applicable) that is externally advised by Ashford, Inc. or its
Affiliates; provided that if a transfer is made to a private REIT (or an
Affiliate thereof which directly owns substantially all of the assets of such
private REIT), immediately following such transfer and at all times during the
remaining term of the Loan or until becoming a public REIT, not less than
fifty-one percent (51%) of the direct or indirect equity interests in, and
Control of, Borrower shall be owned by Qualified Investors.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” shall mean, as to any Person, any other Person that (i) owns
directly or indirectly forty percent (40%) or more of all equity interests in
such Person, and/or (ii) is in Control of, is Controlled by or is under common
Control with such Person.

 

“Affiliated Manager” shall mean any property manager that is, directly or
indirectly, in Control of, Controlled by, or under common Control with Borrower,
Operating Lessee, Guarantor, any SPE Component Entity, Senior Mezzanine
Borrower, Junior Mezzanine Borrower or any Affiliate of any of the foregoing.

 

“Agreements” shall have the meaning set forth in the Mortgage.

 

“Allocated Loan Amount” shall mean, for each Individual Property, the amount set
forth on Schedule II hereto, as such amount may be reduced from time to time in
accordance with this Agreement.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alteration Threshold” means, with respect to each Individual Property, five
percent (5%) of the original Allocated Loan Amount of such Individual Property.

 

“Alternate Index” shall mean a published floating rate index (a) that is
commonly accepted by market participants in CMBS loans as an alternative to
LIBOR and (b) that is publicly recognized by ISDA as an alternative to LIBOR.

 

“Alternate Rate” shall mean, with respect to each Interest Accrual Period, the
per annum rate of interest of the Alternate Index, determined as of the
Determination Date immediately preceding the commencement of such Interest
Accrual Period.

 

“Alternate Rate Interest Rate” shall mean a per annum rate of interest equal to
the Alternate Rate plus the Alternate Rate Spread.

 

“Alternate Rate Loan” shall mean the Loan at such time as interest thereon
accrues at the Alternate Rate Interest Rate.

 

“Alternate Rate Spread” shall mean, in connection with any conversion of the
Loan from a LIBOR Rate Loan or a Base Rate Loan to an Alternate Rate Loan, the
difference (expressed as the number of basis points) between (a) LIBOR plus the
LIBOR Margin as of the Determination Date for which LIBOR was last available and
(b) the Alternate Rate as of such Determination Date; provided, however, that if
such difference is a negative number, then the Alternate Rate Spread shall be
zero.

 

“Annual Budget” shall mean the operating budget for the applicable fiscal year
of Borrower detailing on a monthly basis, consistent with the manner in which
Borrower’s operating statements are presented, projected cash flow for such
fiscal year and all planned capital expenditures for each Individual Property,
delivered in accordance with Section 5.11(a)(v) hereof.

 

“Applicable Contribution” shall have the meaning set forth in Section 20.12
hereof.

 

3

--------------------------------------------------------------------------------


 

“Approved Bank” shall mean a bank or other financial institution (a) if a
Securitization has occurred, (i) with respect to which Lender shall have
received a Rating Agency Confirmation, or (ii) the long term unsecured debt
obligations of which are rated at least “A” (or its equivalent) by each of the
Rating Agencies, or (b) if a Securitization has not occurred, that is reasonably
acceptable to Lender.

 

“Ashford” shall mean Ashford Hospitality Limited Partnership.

 

“Assignment of Management Agreement” shall mean, (a) with respect to each
Individual Property that is subject to a Management Agreement with Remington,
that certain Assignment and Subordination of Management Agreement and Consent of
Manager dated the date hereof among Lender, the applicable Operating Lessee and
Remington, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, and (b) with respect to each Individual
Property that is subject to a Management Agreement with a Brand Manager, each
subordination, non-disturbance and attornment agreement for such Individual
Property dated the date hereof among Lender, the applicable Operating Lessee and
applicable Brand Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Assumed Debt Service” shall mean the aggregate amount of Debt Service which
would be due for the twelve (12) months immediately following the date of
determination assuming the maximum principal amount of the Loan is outstanding
and assuming an interest rate for the Loan equal to, as applicable (a) if the
Loan is a LIBOR Rate Loan, the applicable LIBOR Margin plus LIBOR at the time of
determination, (b) if the Loan is an Alternate Rate Loan, the applicable
Alternate Rate Spread plus the Alternate Rate at the time of determination or
(c) if the Loan is a Base Rate Loan, the applicable Base Rate Spread plus the
Base Rate at the time of determination.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.

 

“Bail-In Action” shall have the meaning set forth in Section 20.13 hereof.

 

“Bail-In Legislation” shall have the meaning set forth in Section 20.13 hereof.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Barclays” shall have the meaning set forth in the Preamble.

 

“Base Rate” shall mean, with respect to each Interest Accrual Period, the
greater of (a) the Prime Rate and (b) the Federal Funds Rate, plus one half of
one percent (0.50%), determined as of the Determination Date immediately
preceding the commencement of such Interest Accrual Period.

 

4

--------------------------------------------------------------------------------


 

“Base Rate Interest Rate” shall mean a per annum rate of interest equal to the
Base Rate plus the Base Rate Spread.

 

“Base Rate Loan” shall mean the Loan at such time as interest thereon accrues at
the Base Rate Interest Rate.

 

“Base Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) LIBOR plus the LIBOR Margin determined as of the
Determination Date for which LIBOR was last available and (b) the Base Rate as
of such Determination Date; provided, however, that if such difference is a
negative number, then the Base Rate Spread shall be zero.

 

“Benefit Amount” shall have the meaning set forth in Section 20.12 hereof.

 

“Board Members” shall mean those members of the Condominium Board that are
elected by the Unit owners pursuant to the terms of the Condominium Documents.

 

“BofA” shall have the meaning set forth in the Preamble.

 

“Borrower” shall have the meaning set forth in the Preamble.

 

“Borrower’s Condominium Unit” shall mean the Unit in the Condominium owned by
the applicable Borrower.

 

“Brand Manager” shall mean a management company which is an Affiliate of, and
manages a brand owned by, a Qualified Brand.

 

“Breakage Costs” shall have the meaning set forth in Section 2.5(g)(iv) hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any servicer of the Loan or the financial institution that maintains any
collection account for or on behalf of any servicer of the Loan or any Reserve
Funds or the New York Stock Exchange or the Federal Reserve Bank of New York is
not open for business, except that when used with respect to the determination
of LIBOR, “Business Day” shall be a day on which commercial banks are open for
international business (including dealings in U.S. Dollar deposits) in London,
England.

 

“By-Laws” shall mean those certain by-laws attached to the Declaration providing
for the operation of the Condominium, as the same may be amended, supplemented,
replaced or otherwise modified from time to time.

 

“Capital Expenditures” shall mean, with respect to any period of time, amounts
expended for items capitalized under GAAP and the Uniform System of Accounts
(including expenditures for building improvements or major repairs, leasing
commissions and tenant improvements).

 

“Cash Management Account” shall have the meaning set forth in
Section 10.1(a) hereof.

 

5

--------------------------------------------------------------------------------


 

“Cash Management Agreement” shall mean that certain Cash Management Agreement
dated as of the date hereof among Borrower, Lender and Cash Management Bank, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

“Cash Management Bank” shall mean Wells Fargo Bank, N.A. or any successor
Eligible Institution approved or appointed by Lender pursuant to the terms of
the Cash Management Agreement.

 

“Cash Sweep Cure Payment” shall mean either (i) delivery to Lender of cash
deposits in an amount equal to the amount necessary to cause the Debt Yield to
be greater than or equal to seven and three-quarters percent (7.75%) for the
immediately preceding twelve (12) month period for two (2) consecutive calendar
quarters calculated as if such cash had been applied pro-rata to the reduction
of the principal balance of the Loan, the Senior Mezzanine Loan and the Junior
Mezzanine Loan or (ii) a pro-rata prepayment of (a) the Loan in accordance with
the terms of Section 2.6 hereof, (b) the Senior Mezzanine Loan in accordance
with the terms thereof, and (c) the Junior Mezzanine Loan in accordance with the
terms thereof, in an amount necessary cause the Debt Yield to be greater than or
equal to seven and three-quarters percent (7.75%) for the immediately preceding
twelve (12) month period for two (2) consecutive calendar quarters.  Any cash
deposited pursuant to clause (i) above shall be held as additional collateral
for the Loan and shall only be returned to Borrower upon the earlier of (a) the
date Lender determines that the Debt Yield has been greater than or equal to
seven and three-quarters percent (7.75%) for the immediately preceding twelve
(12) month period for two (2) consecutive calendar quarters calculated without
giving any effect to any such deposits and (b) payment in full of the Debt.

 

“Cash Sweep Period” shall mean the period commencing on the first day of the
calendar month following the date on which Lender notifies Borrower of its
determination that the Debt Yield is less than seven and three-quarters percent
(7.75%) for the immediately preceding twelve (12) month period and ending on the
earlier of (i) last day of the calendar month during which Lender notifies
Borrower of its determination that the Debt Yield is greater than or equal to
seven and three-quarters percent (7.75%) for the immediately preceding twelve
(12) month period for two (2) consecutive calendar quarters or (ii) receipt by
Lender of a Cash Sweep Cure Payment.

 

“Casualty” shall have the meaning set forth in Section 8.3 hereof.

 

“Clearing Account” shall have the meaning set forth in Section 10.1(a) hereof.

 

“Clearing Account Agreement” shall mean that certain agreement relating to
clearing account services by and among Borrower, Lender and Clearing Account
Bank, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, relating to the operation and maintenance of, and
application of funds in, the Clearing Account.

 

“Clearing Account Bank” shall mean any Eligible Institution approved or
appointed by Lender acting as clearing account bank under the Clearing Account
Agreement.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

6

--------------------------------------------------------------------------------


 

“Collateral Assignment of Interest Rate Cap Agreement” shall mean that certain
Collateral Assignment of Interest Rate Cap Agreement, dated as of the date
hereof, executed by Borrower in connection with the Loan for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Common Charges” shall mean all fees, dues, charges and assessments, whether
annual, monthly, regular, special or otherwise imposed pursuant to the
Condominium Documents.

 

“Common Elements” shall mean the common elements of the Condominium, as
described in the Declaration.

 

“Company” shall have the meaning set forth in Section 6.1(b)(ii) hereof.

 

“Compensating Interest” shall mean, with respect to any payment or prepayment,
(a) if made on a Payment Date, a sum equal to the amount of interest on the
principal amount of the Loan paid or prepaid calculated through the end of the
Interest Accrual Period in which such payment or prepayment occurs, and (b) if
made on a day other than a Payment Date, a sum equal to the amount of interest
on the principal amount of the Loan paid or prepaid which would have accrued
under this Agreement through the end of the Interest Accrual Period
corresponding to the next Payment Date.  With respect to any payment or
prepayment under clause (b) above that occurs after a Payment Date but prior to
the Determination Date immediately following such Payment Date, the amount of
interest determined under clause (b) shall be based on the Interest Rate
applicable to the Interest Accrual Period corresponding to such Payment Date,
provided that, once the Interest Rate applicable to the next Interest Accrual
Period can be determined, Lender shall calculate the actual amount of interest
required to be paid by Borrower in connection with such payment or prepayment,
and (x) if such amount exceeds the amount actually paid by Borrower, then
Borrower shall promptly pay to Lender (not later than two (2) Business Days
after receipt of written demand) such excess amount, or (y) if such amount is
less than the amount actually paid by Borrower, then Lender shall promptly
return such excess to Borrower.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

 

“Condominium” shall mean the condominium regime described on Schedule XIII
attached hereto and made a part hereof (as such Schedule may be amended from
time to time upon the release of an Individual Property).

 

“Condominium Act” shall mean the local, state and federal laws, rules and
regulations which effect the establishment and maintenance of condominiums in
the State where the Condominium is located, as the same may be amended from time
to time.

 

“Condominium Board” shall mean the “Board”, the “Board of Directors” or the
“Condominium Board” (as described in the Declaration) managing the Condominium
by virtue of the Condominium Act and the Condominium Documents on behalf of all
the owners of the Units comprising the Condominium.

 

7

--------------------------------------------------------------------------------


 

“Condominium Board Policy” shall have the meaning set forth in Section 8.1.

 

“Condominium Documents” shall mean the Declaration, the By-Laws and any other
agreements or documents relating to the establishment, ownership, membership,
management, use or operation of the Condominium.

 

“Condominium Proxy” shall mean an irrevocable proxy given by Borrower to Lender
substantially in the form attached hereto as Exhibit F.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consequential Loss” shall have the meaning set forth in
Section 2.5(g)(i) hereof.

 

“Contribution” shall have the meaning set forth in Section 20.12 hereof.

 

“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
other beneficial interests, by contract or otherwise, and Control shall not be
deemed absent solely because another Person shall have veto power with respect
to major decisions.  The terms “Controlled” and “Controlling” shall have
correlative meanings.

 

“Controlling Persons” shall have the meaning set forth in Section 17.6 hereof.

 

“Converted Interest Rate Protection Agreement” shall have the meaning set forth
in Section 5.24(f) hereof.

 

“Covered Rating Agency Information” shall have the meaning specified in
Section 13.5(f) hereof.

 

“Creditors’ Rights Laws” shall mean with respect to any Person any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, assignment for the benefit of creditors,
composition or other relief with respect to its debts or debtors.

 

“DBRS” shall mean DBRS, Inc., and its successors in interest.

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Mortgages or any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments under the Note.

 

8

--------------------------------------------------------------------------------


 

“Debt Service Coverage Ratio” shall mean, as of any date of determination, the
ratio, as determined by Lender, of (i) Underwritten Net Cash Flow to
(ii) Assumed Debt Service.

 

“Debt Yield” shall mean, as of any date of determination, the percentage
determined by Lender by dividing:

 

(i)                                     Underwritten Net Cash Flow; by

 

(ii)                                  the aggregate principal amount of the
Loan, the Senior Mezzanine Loan and the Junior Mezzanine Loan then outstanding.

 

“Declaration” shall mean the condominium declaration described on Schedule XIII
attached hereto and made a part hereof (as such Schedule may be amended from
time to time upon the release of an Individual Property), as the same may be
amended, restated, replaced, supplemented or otherwise modified in accordance
with the terms of this Agreement.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean the lesser of (i) the Maximum Legal Rate, or (ii) four
percent (4%) above the Interest Rate.

 

“Determination Date” shall mean, with respect to any Interest Accrual Period,
the date that is two (2) Business Days prior to the beginning of such Interest
Accrual Period.

 

“EEA Financial Institution” shall have the meaning set forth in Section 20.13
hereof.

 

“EEA Member Country” shall have the meaning set forth in Section 20.13 hereof.

 

“EEA Resolution Authority” shall have the meaning set forth in Section 20.13
hereof.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts maintained
with a federal or state chartered depository institution or trust company which
complies with the definition of Eligible Institution. An Eligible Account shall
not be evidenced by a certificate of deposit, passbook or other instrument.

 

“Eligible Institution” shall mean (i)  a depository institution or trust company
insured by the Federal Deposit Insurance Corporation (a) the short term
unsecured debt obligations, commercial paper or other short term deposits of
which are rated at least “A-1” by S&P, “P-1” by Moody’s and “F-1” by Fitch and
“R-1 (middle)” by DBRS, in the case of accounts in which funds are held for
thirty (30) days or less, or (b) the long term unsecured debt obligations of
which are rated at least “AA” by S&P (or “A-” if the short term unsecured debt
obligations are rated at least “A-1” by S&P), “A2” by Moody’s, and “AA+” by
Fitch (or “A-” if the short term unsecured debt obligations are rated at least
“F-1” by Fitch) and “AA” by DBRS, in the case of accounts in which funds are
held for more than thirty (30) days; provided that, after a Securitization only
the foregoing ratings requirements of each Rating Agency rating such

 

9

--------------------------------------------------------------------------------


 

Securitization shall apply, or (ii) an institution for which a Rating Agency
Confirmation has been obtained.

 

“Embargoed Person” shall mean any Person identified by OFAC or any other Person
with whom a Person resident in the United States of America may not conduct
business or transactions by prohibition of federal law or Executive Order of the
President of the United States of America.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Environmental Report” shall mean, with respect to each Individual Property,
those certain reports listed on Schedule VIII attached hereto and made a part
hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statutes thereto and applicable
regulations issued pursuant thereto in temporary or final form.

 

“EU Bail-In Legislation Schedule” shall have the meaning set forth in
Section 20.13 hereof.

 

“Event of Default” shall have the meaning set forth in Section 11.1 hereof.

 

“Excess Cash” shall have the meaning set forth in the Cash Management Agreement.

 

“Excess Cash Reserve Account” shall have the meaning set forth in Section 9.5
hereof.

 

“Excess Cash Reserve Funds” shall have the meaning set forth in Section 9.5
hereof.

 

“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.

 

“Exchange Act Filing” shall have the meaning set forth in Section 13.6 hereof.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to Lender or required to be withheld or deducted from a payment to
Lender, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of Lender being organized under the laws of, or having its principal office or
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of Lender with respect to an applicable interest in the Loan pursuant to
a law in effect on the date on which (i) Lender acquires such interest in the
Loan or (ii) Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.7, amounts with respect to such Taxes were
payable either to Lender’s assignor immediately before Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to Lender’s failure to comply with Section 2.7(e) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

10

--------------------------------------------------------------------------------


 

“Exculpated Parties” shall have the meaning set forth in Section 15.1(a) hereof.

 

“Extended Maturity Date” shall have the meaning set forth in
Section 2.5(c) hereof.

 

“Extension Option” shall have the meaning set forth in Section 2.5(c) hereof.

 

“Extension Term” shall have the meaning set forth in Section 2.5(c) hereof.

 

“Extension Term LIBOR Cap Strike Rate” shall mean a per annum rate of interest
which, when added to the LIBOR Margin, the Alternate Rate Spread or the Base
Rate Spread, as applicable, then in effect would result in a Debt Service
Coverage Ratio of not less than 1.25:1.00.

 

“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of
New York as the federal funds effective rate.

 

“FF&E” shall mean all furniture, fixtures, equipment and personal property
located on or used in connection with the operation of the hotel at each
Individual Property.

 

“FF&E Reserve Account” shall have the meaning set forth in
Section 9.2(b) hereof.

 

“FF&E Reserve Funds” shall have the meaning set forth in Section 9.2(b) hereof.

 

“FF&E Reserve Monthly Deposit” shall have the meaning set forth in
Section 9.2(b) hereof.

 

“Fitch” shall mean Fitch Ratings, Inc., and its successors in interest.

 

“Foreign Lender” shall mean (a) if Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
Borrower is resident for tax purposes.

 

“Franchise Agreement” shall mean those certain Franchise Agreements between
Borrower and/or Operating Lessee and Franchisor as further described on Schedule
III attached hereto, as the same may be amended or modified from time to time in
accordance with the terms and provisions of this Agreement, or, if the context
requires, the Replacement Franchise Agreement executed in accordance with the
terms and provisions of this Agreement.

 

11

--------------------------------------------------------------------------------


 

“Franchisor” shall mean the franchisors as further described on Schedule III
attached hereto, or, if the context requires, a Qualified Franchisor.

 

“Free Prepayment Amount” shall have the meaning set forth in Section 2.9 hereof.

 

“Funding Borrower” shall have the meaning set forth in Section 20.12 hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Gross Revenues” shall mean, with respect to any period of time, all revenues
and receipts of every kind derived from the management and operation of the
Properties from whatever source, computed in accordance with the Uniform System
of Accounts and reconciled in accordance with GAAP, including without
limitation, all income and proceeds received from rental of rooms, Leases and
commercial space, meeting, conference and/or banquet space within the Properties
including net parking revenue, all income and proceeds received from food and
beverage operations and from catering services conducted from the Properties
even though rendered outside of the Properties, all income and proceeds from
business interruption, rental interruption and use and occupancy insurance with
respect to the operation of the Properties (after deducting therefrom all
necessary costs and expenses incurred in the adjustment or collection thereof),
all Awards for temporary use (after deducting therefrom all costs incurred in
the adjustment or collection thereof and in Restoration of the Properties), all
income and proceeds from judgments, settlements and other resolutions of
disputes with respect to the foregoing matters which would be includable in this
definition of “Gross Revenue” if received in the ordinary course of the
operation of the Properties (after deducting therefrom all necessary costs and
expenses incurred in the adjustment or collection thereof), and interest on
credit accounts, rent concessions or credits, and other required pass-throughs
and interest on Reserve Funds, but specifically excluding gross receipts
received by lessees, licensees or concessionaires of the Properties,
consideration received at the Properties for hotel accommodations, goods and
services to be provided at other hotels, although arranged by, for or on behalf
of Borrower or Manager, income and proceeds from the sale or other disposition
of goods, capital assets and other items not in the ordinary course of the
operation of the Properties, federal, state and municipal excise, sales and use
taxes collected directly from patrons or guests of the Properties as a part of
or based on the sales price of any goods, services or other items, such as gross
receipts, room, admission, cabaret or equivalent taxes, refunds of amounts not
included in Operating Expenses at any time and uncollectible accounts,
gratuities collected by employees at the Properties, the proceeds of any
financing, other income or proceeds resulting other than from the use or
occupancy of the Properties or any part thereof, or other than from the sale of
goods, services or other items sold on or provided from the Properties in the
ordinary course of business, and any credits or refunds made to customers,
guests or patrons in the form of allowances or adjustments to previously
recorded revenues.

 

“Governmental Authority” shall mean any court, board, agency, department,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county, municipal, city, town, special
district or otherwise) whether now or hereafter in existence.

 

12

--------------------------------------------------------------------------------


 

“Guarantor” shall mean Ashford or, if the context requires, any replacement
and/or additional guarantor in accordance with the terms hereof, including,
without limitation, an Advised Entity Guarantor.

 

“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, executed by Guarantor in connection with the Loan for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Hotel Unit Board Members” shall mean, collectively or individually (as the
context requires), those members of the Condominium Board that are elected by
the Unit owners pursuant to the terms of the Condominium Documents.

 

“Hilton” shall mean Hilton Worldwide Holdings Inc.

 

“Improvements” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to each Individual Property.

 

“Indebtedness” shall mean, for any Person, without duplication:  (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, except if
the partnership, operating or similar agreement provides that the same is waived
to the extent such Person lacks funds to pay the same, (iv) all indebtedness
guaranteed by such Person, directly or indirectly, (v) all obligations under
leases that constitute capital leases for which such Person is liable, (vi) all
obligations of such Person under interest rate swaps, caps, floors, collars and
other interest hedge agreements, in each case whether such Person is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss,
(vii) any property-assessed clean energy loans or similar indebtedness,
including, without limitation, if such loans or indebtedness are made or
otherwise provided by any Governmental Authority and/or secured or repaid
(directly or indirectly) by any taxes or similar assessments (a “Pace
Transaction”) and (viii) any other amounts substantially similar to those listed
in clauses (i) through (vii) above.

 

“Indemnified Parties” shall mean (i) Lender, (ii) any prior owner or holder of
the Loan or any portion thereof or Participations in the Loan, (iii) any
servicer, sub-servicer or prior servicer or sub-servicer of the Loan, (iv) any
Investor or any prior Investor in any Securities, (v) any trustees, custodians
or other fiduciaries who hold or who have held a full or partial interest in the
Loan for the benefit of any Investor or other third party, (vi) any receiver or
other fiduciary appointed in a foreclosure or other enforcement action or other
Creditors Rights Laws proceeding, (vii) any officers, directors, partners,
members, employees, agents, servants, representatives, affiliates or
subsidiaries of any and all of the foregoing, and (viii) the heirs, legal
representatives, successors and assigns of any and all of the foregoing
(including, without limitation, any successors by merger, consolidation or
acquisition of all or a substantial portion

 

13

--------------------------------------------------------------------------------


 

of the Indemnified Parties’ assets and business), in all cases whether during
the term of the Loan or as part of or following a foreclosure of the Mortgages.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Independent Director” of any limited liability company shall mean an individual
with at least three (3) years of employment experience serving as an independent
director at the time of appointment who is provided by, and is in good standing
with, CT Corporation, Corporation Service Company, National Registered
Agents, Inc., Wilmington Trust Company, Stewart Management Company, Global
Securitization Services, LLC, Lord Securities Corporation or, if none of those
companies is then providing professional independent directors or managers or,
after a Securitization all of those Companies are not acceptable to the Rating
Agencies, another nationally-recognized company reasonably approved by Lender
and if required by Lender after a Securitization, the Rating Agencies, in each
case that is not an Affiliate of such limited liability company and that
provides professional independent directors or managers and other corporate
services in the ordinary course of its business, and which individual is duly
appointed as a member of the board of directors or board of managers of such
limited liability company and is not, and has never been, and will not while
serving as independent director or manager be:

 

(i)                                     a member (other than an independent,
non-economic “springing” member), partner, equityholder, manager, director,
officer or employee of such limited liability company, or any of its respective
equityholders or Affiliates (other than as an independent director or manager of
such limited liability company or an Affiliate of such limited liability company
that is not in the direct chain of ownership of such limited liability company
and that is required by a creditor to be a single purpose bankruptcy remote
entity, provided that such independent director or manager is employed by a
company that routinely provides professional independent directors or managers
in the ordinary course of business);

 

(ii)                                  a customer, creditor, supplier or service
provider (including provider of professional services) to such limited liability
company or any of its respective equityholders or Affiliates (other than a
nationally-recognized company that routinely provides professional independent
directors or managers and other corporate services to such limited liability
company or any of its respective equityholders or Affiliates in the ordinary
course of business);

 

(iii)                               a family member of any such member, partner,
equityholder, manager, director, officer, employee, creditor, supplier or
service provider; or

 

(iv)                              a Person that Controls or is under common
Control with (whether directly, indirectly or otherwise) any of the Persons
referred to in clauses (i), (ii) or (iii) above.

 

A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the independent director or manager of a
“special purpose entity” in the direct chain of ownership of such limited
liability company shall not be disqualified from serving as an independent
director or manager of such limited liability company, provided that the fees

 

14

--------------------------------------------------------------------------------


 

that such individual earns from serving as independent directors or managers of
such Affiliates in any given year constitute in the aggregate less than five
percent (5%) of such individual’s annual income for that year.  For purposes of
this paragraph, a “special purpose entity” is an entity whose organizational
documents contain restrictions on its activities and impose requirements
intended to preserve such entity’s separateness that are substantially similar
to those contained in Section 6.1 hereof.  Notwithstanding anything in this
Agreement to the contrary, at no time shall any Independent Director of Borrower
or Operating Lessee also be (i) an Independent Director (as such term is defined
herein and in the Junior Mezzanine Loan Agreement) of the Senior Mezzanine
Borrower or Ashford Keys Senior Operating Lessee (as such term is defined in the
Senior Mezzanine Loan Agreement), or (ii) an Independent Director (as such term
is defined herein and in the Senior Mezzanine Loan Agreement) of the Junior
Mezzanine Borrower or Ashford Keys Junior Operating Lessee (as such term is
defined in the Junior Mezzanine Loan Agreement).

 

“Independent Director Event” shall mean, with respect to an Independent
Director, (i) any acts or omissions by such Independent Director that constitute
willful disregard of such Independent Director’s duties under the applicable
organizational documents, (ii) such Independent Director engaging in or being
charged with, or being convicted of, fraud or other acts constituting a crime
under any law applicable to such Independent Director, (iii) such Independent
Director is unable to perform his or her duties as Independent Director due to
death, disability or incapacity, or (iv) such Independent Director no longer
meeting the definition of Independent Director in this Agreement.

 

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all Personal Property owned by Borrower and encumbered by a
Mortgage, together with all rights pertaining to such Property and Improvements,
as more particularly described in each Mortgage and referred to therein as the
“Property”.

 

“Initial Maturity Date” shall mean the Payment Date occurring in June, 2020.

 

“Insurance Premiums” shall have the meaning set forth in Section 8.1(c) hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 8.5(b) hereof.

 

“Interest-Bearing Reserve Funds” shall mean all Reserve Funds other than the Tax
and Insurance Reserve Funds.

 

“Interest Accrual Period” shall mean with respect to any Payment Date, the
period beginning on and including the Selected Day in the month preceding the
month in which such Payment Date occurs and ending on but excluding the Selected
Day in the month in which such Payment Date occurs; provided, however, that
(x) if Lender has elected pursuant to Section 2.4(e)(i) to change the Selected
Day in connection with a Securitization to a day that is earlier in the month
than the Selected Day as previously defined, then the Interest Accrual Period
applicable to the first Payment Date after the Securitization Closing Date will
begin on and include the Selected Day (as changed)  in the month preceding the
month in which such Payment Date occurs and end on but exclude the Selected Day
(as changed) in the month in which such Payment Date occurs and (y) if Lender
has elected to change the Selected Day in connection

 

15

--------------------------------------------------------------------------------


 

with a Securitization to a day that is later in the month than the Selected Day
as previously defined, then the Interest Accrual Period applicable to the first
Payment Date after the Securitization Closing Date will begin on and include the
Selected Day (as defined prior to such change) in the month preceding the month
in which such Payment Date occurs and end on but exclude the Selected Day (as
changed) in the month in which such Payment Date occurs.  Notwithstanding the
foregoing, if Lender so elects pursuant to Section 2.4(e)(i), the “Interest
Accrual Period” with respect to the first Payment Date after the Securitization
Closing Date and each Payment Date thereafter shall be the calendar month
preceding such Payment Date.

 

“Interest Rate” shall mean (a) with respect to the Interim Interest Accrual
Period, an interest rate per annum equal to 4.7974%; and (b) with respect to
each Interest Accrual Period thereafter, through and including the Interest
Accrual Period during which the Maturity Date or Extended Maturity Date, as
applicable, occurs, an interest rate per annum equal to (i) the LIBOR Rate (in
all cases where clauses (ii) or (iii) below do not apply), (ii) the Base Rate
Interest Rate, to the extent provided in accordance with the provisions of
Section 2.4(b) hereof, or (iii) the Alternate Rate Interest Rate, to the extent
provided in accordance with the provisions of Section 2.4(g) hereof.

 

“Interest Rate Cap Agreement” shall mean an agreement in form and substance
reasonably satisfactory to Lender (together with the confirmation and schedules
relating thereto), dated on or about the date hereof, between an Acceptable
Counterparty and Borrower, obtained by Borrower and collaterally assigned to
Lender pursuant to the Collateral Assignment of Interest Rate Cap Agreement. 
The Interest Rate Cap Agreement shall (a) be governed by the laws of the State
of New York, (b) have at all times a notional amount equal to the then
outstanding principal balance of the Loan, (c) have a term ending on the last
day of the Interest Accrual Period during which the Initial Maturity Date
occurs, and (d) require the interest rate cap provider to make payments on a
Payment Date to or for the benefit of Borrower from time to time equal to the
product of (i) the notional amount of such Interest Rate Cap Agreement and
(ii) the excess, if any, of LIBOR (or in connection with any Converted Interest
Rate Protection Agreement or Substitute Interest Rate Protection Agreement, the
Base Rate or Alternate Rate, as applicable) over the LIBOR Cap Strike Rate. 
Following the delivery of a Replacement Interest Rate Cap Agreement to Lender
pursuant to the terms of this Agreement, the term “Interest Rate Cap Agreement”
shall be deemed to mean such Replacement Interest Rate Cap Agreement.

 

“Interim Interest Accrual Period” shall mean the period from and including the
Closing Date through but excluding the Selected Day first occurring after the
Closing Date, provided, however, there shall be no “Interim Interest Accrual
Period” in the event the Closing Date occurs on a Selected Day.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended, as it may be further amended from time to time, and any successor
statutes thereto, and applicable U.S. Department of Treasury regulations issued
pursuant thereto in temporary or final form.

 

“Investor” shall have the meaning set forth in Section 13.3 hereof.

 

“IRS” shall mean the United States Internal Revenue Service.

 

16

--------------------------------------------------------------------------------


 

“Issuer Group” shall have the meaning set forth in Section 13.5(b) hereof.

 

“Issuer Person” shall have the meaning set forth in Section 13.5(b) hereof.

 

“Junior Mezzanine Borrower” shall mean Ashford Junior F LLC, a Delaware limited
liability company.

 

“Junior Mezzanine Lender” shall mean the owner and holder of the Junior
Mezzanine Loan.

 

“Junior Mezzanine Loan” shall mean that certain loan made by Junior Mezzanine
Lender to Junior Mezzanine Borrower on the date hereof pursuant to the Junior
Mezzanine Loan Agreement, as the same may be amended or split pursuant to the
terms of the Junior Mezzanine Loan Documents.

 

“Junior Mezzanine Loan Agreement” shall mean that certain Junior Mezzanine Loan
Agreement dated as of the date hereof between Junior Mezzanine Borrower and
Junior Mezzanine Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time pursuant to the terms of
the Junior Mezzanine Loan Documents.

 

“Junior Mezzanine Loan Documents” shall mean all documents or instruments
evidencing, securing or guaranteeing the Junior Mezzanine Loan, including
without limitation, the Junior Mezzanine Loan Agreement.

 

“Kroll” shall mean Kroll Bond Rating Agency, Inc., and its successors in
interest.

 

“Lead Lender” shall have the meaning set forth in Section 13.1(d) hereof.

 

“Lease” shall have the meaning set forth in the Mortgage with respect to each
Individual Property.

 

“Lease Modification” shall have the meaning set forth in Section 5.13(c) hereof.

 

“Legal Requirements” shall mean, with respect to each Individual Property, all
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions of Governmental Authorities affecting such Individual Property or
any part thereof, or the construction, use, alteration or operation thereof,
whether now or hereafter enacted and in force, and all permits, licenses,
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, at any time in force affecting such Individual Property or
any part thereof, including, without limitation, any which may (a) require
repairs, modifications or alterations in or to such Individual Property or any
part thereof, or (b) in any way limit the use and enjoyment thereof.

 

“Lender” shall have the meaning set forth in the Preamble.

 

“Letter of Credit” shall mean an irrevocable, auto renewing, unconditional,
transferable, clean sight draft standby letter of credit in form and substance
reasonably acceptable to Lender (i) that is issued by an Approved Bank to
Guarantor or a Person reasonably approved by Lender, (ii)

 

17

--------------------------------------------------------------------------------


 

that has an initial term of not less than one year from the date of issuance and
is automatically renewable for successive one-year periods (unless the
obligation being secured by, or otherwise requiring the delivery of, such letter
of credit is required to be performed at least thirty (30) days prior to the
initial expiry date of such letter of credit), (iii) the reimbursement
obligation for which is not payable by the Borrower and is not secured by the
Property or any other property pledged to secure the Note, (iv) that is in favor
of Lender and entitling Lender to draw thereon in New York, New York, based
solely on a statement that Lender has the right to draw thereon executed by an
officer or authorized signatory of Lender, (v) that permits multiple draws, and
(vi) that is transferable from time to time by Lender and its successors and
assigns without the consent of the issuing bank and without cost or expense to
the beneficiary.

 

“LIBOR” shall mean, with respect to each Interest Accrual Period, the rate
(expressed as a percentage per annum and rounded up to the nearest 1/1000th of
1%), which in no event shall be less than zero,for deposits in U.S. dollars for
a one-month period that appears on Reuters Screen LIBOR01 Page (or the successor
thereto) as of 11:00 a.m., London time, on the related Determination Date.  If
such rate does not appear on Reuters Screen LIBOR01 Page as of 11:00 a.m.,
London time, on such Determination Date, LIBOR shall be the arithmetic mean of
the offered rates (expressed as a percentage per annum) for deposits in U.S.
dollars for a one-month period that appear on the Reuters Screen LIBOR01 Page as
of 11:00 a.m., London time, on such Determination Date, if at least two such
offered rates so appear.  If fewer than two such offered rates appear on the
Reuters Screen LIBOR01 Page as of 11:00 a.m., London time, on such Determination
Date, Lender shall request the principal London Office of any four major
reference banks in the London interbank market selected by Lender to provide
such bank’s offered quotation (expressed as a percentage per annum) to prime
banks in the London interbank market for deposits in U.S. dollars (with respect
to the period equal or comparable to the applicable Interest Accrual Period) as
of 11:00 a.m., London time, on such Determination Date, of amounts not less than
$1,000,000.  If at least two (2) such offered quotations are so provided, LIBOR
shall be the arithmetic mean of such quotations.  If fewer than two such
quotations are so provided, Lender shall request any three (3) major banks in
New York City selected by Lender to provide such bank’s rate (expressed as a
percentage per annum) for loans in U.S. dollars to leading European banks for a
one-month period as of approximately 11:00 a.m., New York City time on the
applicable Determination Date for amounts not less than $1,000,000.  If at least
two (2) such rates are so provided, LIBOR shall be the arithmetic mean of such
rates.  LIBOR shall be determined conclusively by Lender or its agent.
Notwithstanding anything to the contrary set forth herein, in no event shall
LIBOR ever be less than 0.00%.

 

“LIBOR Cap Strike Rate” shall mean (i) with respect to the Interest Rate Cap
Agreement in place as of the Closing Date, four and twenty hundredths percent
(4.20%) per annum and (ii) with respect to any (x) Converted Interest Rate
Protection Agreement, (y) Substitute Interest Rate Protection Agreement, or
(z) Replacement Interest Rate Cap Agreement required in connection with the
exercise of any Extension Option, and subject to Section 5.24(f), the Extension
Term LIBOR Cap Strike Rate.

 

“LIBOR Conversion” shall have the meaning set forth in Section 5.24(f) hereof.

 

18

--------------------------------------------------------------------------------


 

“LIBOR Margin” shall mean two and seventy-five hundredths percent (2.75%), as
the same may be increased pursuant to Section 2.5(c)(vi) hereof and/or
reallocated pursuant to, and in accordance with the restrictions and limitations
contained in Section 13.4(f) hereof.

 

“LIBOR Rate” shall mean the sum of (i) LIBOR plus (ii) the LIBOR Margin.  The
determination of the LIBOR Rate by Lender shall be binding upon Borrower absent
manifest error.

 

“LIBOR Rate Loan” shall mean the Loan at such time as interest thereon accrues
at the LIBOR Rate.

 

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting Borrower or any direct or indirect interest in Borrower, the
related Individual Property, any portion thereof or any interest therein,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanic’s,
materialmen’s and other similar liens and encumbrances.

 

“LLC Agreement” shall have the meaning set forth in Section 6.1(b)(ii) hereof.

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

 

“Loan Bifurcation” shall have the meaning set forth in Section 13.4(f) hereof.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgages, the Environmental Indemnity, the Guaranty, the Assignment of
Management Agreement, the Collateral Assignment of Interest Rate Cap Agreement,
the Operating Lease Subordination Agreement, the Cash Management Agreement and
any and all other documents, agreements and certificates executed and/or
delivered in connection with the Loan, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Loan Party” shall mean each of Borrower and Guarantor.

 

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages (other than punitive or special damages), losses (other than diminution
in value), costs, expenses, fines, penalties, charges, fees, judgments, awards,
amounts paid in settlement of whatever kind or nature (including but not limited
to reasonable legal fees and other costs of defense).

 

“LTV Ratio” shall have the meaning set forth in Section 8.5(c) hereof.

 

“Major Lease” shall mean as to each Individual Property, other than any
Operating Lease (i) any Lease which, individually or when aggregated with all
other leases at any Individual Property with the same Tenant or its Affiliate
demises 10,000 square feet or more of such Individual Property’s gross leasable
area, (ii) any Lease which contains any option, offer, right of first refusal or
other similar entitlement to acquire all or any portion of any Individual
Property, (iii) any Lease under which the Tenant is an Affiliate of Borrower or
Guarantor or (iv)

 

19

--------------------------------------------------------------------------------


 

any instrument guaranteeing or providing credit support for any Lease meeting
the requirements of (i), (ii) or (iii) above.

 

“Management Agreement” shall mean, with respect to each Individual Property, the
property management agreement entered into by and between Borrower and/or
Operating Lessee and Manager, as further described on Schedule IV attached
hereto pursuant to which Manager is to provide management and other services
with respect to such Individual Property, as the same may be amended, restated,
replaced, supplemented or otherwise modified in accordance with the terms of
this Agreement, or, if the context requires, a Replacement Management Agreement
executed in accordance with the terms and provisions of this Agreement.

 

“Manager” shall mean the manager as further described on Schedule IV attached
hereto, or such other entity selected as the manager of the Properties or any
Individual Property in accordance with the terms of this Agreement.

 

“Marriott” shall mean Marriott International, Inc.

 

“Material Action” shall mean, as to any Person, to file any insolvency, or
reorganization case or proceeding, to institute proceedings to have such Person
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the filing or institution
of bankruptcy or insolvency proceedings against such Person, to file a petition
seeking, or consent to, reorganization or relief with respect to such Person
under any applicable federal or state law relating to bankruptcy or insolvency,
to seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar official of or for such Person
or a substantial part of its property, to make any assignment for the benefit of
creditors of such Person, to admit in writing such Person’s inability to pay its
debts generally as they become due (unless such admission is true), or to take
action in furtherance of any of the foregoing.

 

“Material Adverse Effect” shall mean a material adverse effect on the value,
current use or operation of any Individual Property, the business, operations or
condition (financial or otherwise) of Borrower or Guarantor, the security
intended to be provided by the Mortgage, the current ability of the Properties
to generate sufficient cash flow to service the Loan, Borrower’s ability to pay
its obligations when due, or Borrower’s ability to perform its obligations under
the Loan Documents.

 

“Maturity Date” shall mean the Initial Maturity Date, or if the Initial Maturity
Date has been extended pursuant to Section 2.5(c) hereof, the applicable
Extended Maturity Date, or such other date on which the final payment of the
Debt becomes due and payable, whether at such stated maturity date, by
declaration of acceleration, or otherwise.

 

“Maximum Legal Rate” shall have the meaning set forth in Section 2.4(f) hereof.

 

“Member” shall have the meaning set forth in Section 6.1(b)(ii) hereof.

 

“Mold” shall mean any mold, fungi, bacterial or microbial matter present at or
in any Individual Property, including, without limitation, building materials
which is in a condition, location or a type which may pose a risk to human
health or safety or the environment, may

 

20

--------------------------------------------------------------------------------


 

result in damage to or would adversely affect or impair the value or
marketability of any Individual Property.

 

“Monthly Payment Amount” shall mean, with respect to each Payment Date, a
payment equal to the amount of interest which has accrued during the related
Interest Accrual Period, computed at the Interest Rate.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors in
interest.

 

“Morningstar” shall mean Morningstar Credit Ratings, LLC, and its successors in
interest.

 

“Mortgage” shall mean, with respect to each Individual Property, that certain
first priority mortgage/deed of trust/deed to secure debt and security
agreement, dated as of the date hereof, executed and delivered by Borrower as
security for the Loan and encumbering an Individual Property, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“MS” shall have the meaning set forth in the Preamble.

 

“Net Proceeds” shall have the meaning set forth in Section 8.5(b) hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in
Section 8.5(b)(vi) hereof.

 

“New PIP” shall have the meaning set forth in Section 9.9 hereof.

 

“New Mezzanine Loan” shall have the meaning set forth in Section 13.8 hereof.

 

“New Non-Consolidation Opinion” shall mean a bankruptcy non-consolidation
opinion from the counsel to Borrower and Operating Lessee that delivered the
Non-Consolidation Opinion or other outside counsel to Borrower and Operating
Lessee reasonably acceptable to Lender, in form and substance satisfactory to
Lender and, after a Securitization, the Rating Agencies, and which is required
to be delivered subsequent to the Closing Date pursuant to, and in connection
with, this Agreement.

 

“Non-Consolidation Opinion” shall mean that certain bankruptcy non-consolidation
opinion dated the date hereof delivered by Jackson Walker LLP in connection with
the Loan and relating to Borrower and Operating Lessee.

 

“Note” shall mean individually and collectively as the context may require, Note
A-1, Note A-2, and Note A-3.

 

“Note A-1” shall mean that certain Promissory Note A-1 of even date herewith in
the principal amount of $99,960,000.00, made by Borrower in favor of MS, as the
same may be amended, restated, replaced, severed, supplemented or otherwise
modified from time to time.

 

21

--------------------------------------------------------------------------------


 

“Note A-2” shall mean that certain Promissory Note A-2 of even date herewith in
the principal amount of $33,320,000.00, made by Borrower in favor of Barclays,
as the same may be amended, restated, replaced, severed, supplemented or
otherwise modified from time to time.

 

“Note A-3” shall mean that certain Promissory Note A-3 of even date herewith in
the principal amount of $33,320,000.00, made by Borrower in favor of BofA, as
the same may be amended, restated, replaced, severed, supplemented or otherwise
modified from time to time.

 

“O&M Program” shall mean, with respect to Embassy Suites Flagstaff, the asbestos
operations and maintenance program developed by the applicable Borrower and
approved by Lender, as the same may be amended, replaced, supplemented or
otherwise modified from time to time.

 

“OFAC” shall have the meaning set forth in Section 4.38 hereof.

 

“Operating Expenses” shall mean, with respect to any period of time, the total
of all expenses actually paid or payable in connection with the operation and
management of the Properties, determined in accordance with GAAP and the Uniform
System of Accounts, including without limitation and without duplication,
utilities, routine repairs and maintenance, Insurance Premiums, franchise,
license and royalty fees, Taxes and Other Charges, advertising expenses, payroll
and related taxes, the cost of inventories and fixed asset supplies consumed in
the operation of the Properties, computer processing charges, property
management fees, costs and fees of independent professionals (including, without
limitation, legal, accounting, consultants and other professional expenses),
technical consultants, operational experts (including quality assurance
inspectors) or other third parties retained to perform services required or
permitted hereunder, operational equipment and other lease payments as
reasonably approved by Lender, but specifically excluding depreciation or
amortization, income taxes or other charges in the nature of income taxes, Debt
Service, debt service due on the Senior Mezzanine Loan and Junior Mezzanine
Loan, Capital Expenditures, deposits into the Reserve Accounts, any expenses
(including legal, accounting and other professional fees, expenses and
disbursements) incurred in connection with the making of the Loan or the sale,
exchange or transfer of all or any portion of the Properties or in connection
with the recovery of Insurance Proceeds or Awards which are applied to prepay
the Note, and any item of expense which would otherwise be considered within
Operating Expenses pursuant to the provisions above but is paid directly by any
Tenant.

 

“Operating Lease” shall mean those certain Lease Agreements executed by
Borrower, as lessor, and Operating Lessee, as further described on Schedule V
attached hereto, as the same may be amended or modified from time to time in
accordance with the terms and provisions of this Agreement.

 

“Operating Lease Subordination Agreement” shall mean those certain Operating
Lease Subordination and Attornment and Assignment of Leases and Rents dated the
date hereof between Lender, Borrower and Operating Lessee.

 

“Operating Lessee” shall mean the operating lessees as further described on
Schedule V attached hereto.

 

22

--------------------------------------------------------------------------------


 

“Operating Lessee Principal” shall mean, with respect to each Operating Lessee,
the general partner(s), if such Operating Lessee is a partnership, or the
managing member(s), if such Operating Lessee is a limited liability company with
multiple members, of such Operating Lessee.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Property Taxes, and any other charges, including, without limitation,
vault charges and license fees for the use of vaults, chutes and similar areas
adjoining any Individual Property, now or hereafter levied or assessed or
imposed against any Individual Property or any part thereof, including
Borrower’s or Operating Lessee’s, as applicable, proportionate share of all
Common Charges payable with respect to the applicable Individual Property
pursuant to the Condominium Documents.

 

“Other Connection Taxes” shall mean, with respect to Lender, Taxes imposed as a
result of a present or former connection between Lender and the jurisdiction
imposing such Tax (other than connections arising from Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in the Loan or any Loan Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outparcel” shall have the meaning set forth in Section 7.5(a) hereof.

 

“Outside Date” shall be the date required to complete a PIP pursuant to the
terms of any applicable Management Agreement (or Replacement Management
Agreement) and/or Franchise Agreement (or Replacement Franchise Agreement), as
such date may be extended by Franchisor or Manager from time to time in
accordance with the terms and provisions of this Agreement.

 

“PACE Transaction” shall have the meaning ascribed to such term in the
definition of “Indebtedness” above.

 

“Parent Entity” shall mean (i) Ashford Hospitality Trust, Inc., (ii) Ashford OP
General Partner LLC, (iii) Ashford OP Limited Partner LLC, (iv) Ashford
Hospitality Limited Partnership, and (v) Ashford TRS Corporation.

 

“Participant Register” shall have the meaning set forth in
Section 13.1(c) hereof.

 

“Participations” shall have the meaning set forth in Section 13.1(a) hereof.

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, U.S.
Public Law 107-56, and the related regulations issued thereunder, including
temporary regulations.

 

23

--------------------------------------------------------------------------------


 

“Payment Date” shall mean the ninth (9th) day of each month beginning on July,
2018, and continuing through and including the Maturity Date, and if such date
is not a Business Day, the immediately preceding Business Day, as such Payment
Date may be adjusted pursuant to the terms of Section 2.4(e) hereof.

 

“Permitted Debt” shall mean (i) trade and operational indebtedness incurred in
the ordinary course of business with trade creditors, provided such indebtedness
is (a) unsecured, (b) not evidenced by a note, (c) on commercially reasonable
terms and conditions, and (d) due not more than sixty (60) days past the date
incurred and paid on or prior to such date, and/or (ii) financing leases and
purchase money indebtedness incurred in the ordinary course of business relating
to Personal Property on commercially reasonable terms and conditions; provided,
however, the aggregate amount of the indebtedness described in (i) and
(ii) shall not exceed at any time four percent (4%) of the original principal
amount of the Note, as the same shall be reduced by the Allocated Loan Amount of
each Individual Property that has been released from the Lien of the Mortgages
in accordance with the terms hereof.

 

“Permitted Encumbrances” shall mean, with respect to an Individual Property, 
collectively, (i) the Lien and security interests created by the Loan Documents,
the Senior Mezzanine Loan Documents and the Junior Mezzanine Loan Documents,
(ii) all Liens, encumbrances and other matters expressly set forth as exceptions
in the Title Insurance Policy, (iii) Liens, if any, for Property Taxes imposed
by any Governmental Authority not yet due or delinquent, (iv) Liens relating to
Permitted Transfers, (v) Management Agreements, Franchise Agreements and
Operating Leases in accordance with the terms hereof, (vi) Leases and Liens of
Tenants, liens and security interests created by licensees and concessionaires
in accordance with the terms hereof, (vii) Permitted Debt, (viii) Liens that are
being contested in accordance with the terms hereof and (ix) such other
encumbrances entered into after the date hereof which (a) do not, individually
or in the aggregate, have a Material Adverse Effect or (b) are otherwise
approved by Lender in Lender’s reasonable discretion.

 

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by a servicer of the Loan, the trustee under any securitization or
any of their respective Affiliates, payable on demand or having a maturity date
not later than the Business Day immediately prior to the date on which the funds
used to acquire such investment are required to be used under this Agreement and
meeting one of the appropriate standards set forth below:

 

(i)                                     direct obligations of, or obligations
fully guaranteed as to timely payment of principal and interest by, the United
States or any agency or instrumentality thereof, provided that each such
obligation is backed by the full faith and credit of the United States;

 

(ii)                                  demand or time deposits in, unsecured
certificates of deposit of, money market deposit accounts of, or bankers’
acceptances issued by, any depository institution or trust company incorporated
or organized under the laws of the United States of America or any State thereof
and subject to supervision and examination by federal or state banking
authorities, so long as the commercial paper or other short-term debt
obligations of such depository institution or trust company are rated in the
highest short-term debt rating category of Fitch, Moody’s or S&P or in the case
of any such Rating Agency such lower rating as is the

 

24

--------------------------------------------------------------------------------


 

subject of a Rating Agency Confirmation and, if the investment described in this
clause has a term in excess of three months, the long-term debt obligations of
such depository institution or trust company have been assigned a rating by each
Rating Agency at least equal to “AAA” (or the equivalent) by each of the Rating
Agencies (or, if not rated by a particular Rating Agency, (a) an equivalent (or
higher) rating such as that listed above by at least two Rating Agencies has
been assigned to the long-term debt obligations of such depository institution
or trust company or (b) such Rating Agency has issued a Rating Agency
Confirmation with respect to such investment as a Permitted Investment);

 

(iii)                               repurchase agreements or obligations with
respect to any security set forth in clause (i) above where such security has a
remaining maturity of one (1) year or less and where such repurchase obligation
has been entered into with a depository institution or trust company (acting as
principal) set forth in clause (ii) above and which meets the minimum rating
requirement for such entity set forth above;

 

(iv)                              commercial paper (including both
non-interest-bearing discount obligations and interest-bearing obligations
payable on demand or on a specified date not more than one year after the date
of issuance thereof), so long as the short term obligations of the issuer of
such commercial paper are rated in the highest short-term debt rating category
of each Rating Agency (or, in the case of any such Rating Agency, such lower
rating as is the subject of a Rating Agency Confirmation) and, if such
commercial paper has a term in excess of three months, the long-term debt
obligations of the issuer of such commercial paper are rated “AAA” (or the
equivalent) by each of Fitch (or, if not rated by Fitch, otherwise acceptable to
Fitch as confirmed in a Rating Agency Confirmation), Moody’s (or, if not rated
by Moody’s, otherwise acceptable to Moody’s as confirmed in a Rating Agency
Confirmation) and S&P (or, if not rated by S&P, otherwise acceptable to S&P as
confirmed in a Rating Agency Confirmation); provided that the investments
described in this clause must (a) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (b) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (c) such investments must not be subject to liquidation prior to
their maturity;

 

(v)                                 guaranteed reinvestment agreements maturing
within 365 days or less issued by any bank, insurance company or other
corporation the short-term unsecured debt obligations of which are rated in the
highest short-term debt rating category of each of Fitch (or such lower rating
for which Rating Agency Confirmation is obtained from Fitch), Moody’s (or such
lower rating for which Rating Agency Confirmation is obtained from Moody’s) and
S&P (or such lower rating for which Rating Agency Confirmation is obtained from
S&P) and the long-term unsecured debt obligations of which are rated in the
highest long-term category by Fitch (or such lower rating for which Fitch has
provided a Rating Agency Confirmation), Moody’s (or such lower rating for which
Moody’s has provided a Rating Agency Confirmation) and S&P (or such lower rating
for which Rating Agency Confirmation is obtained from S&P);

 

(vi)                              money market funds (including those managed or
advised by the Certificate Administrator or its affiliates) that maintain a
constant asset value and that are rated by Fitch or S&P and by Moody’s in its
highest money market fund ratings category

 

25

--------------------------------------------------------------------------------


 

(vii)                           an obligation, security or investment that, but
for the failure to satisfy one or more of the minimum rating(s) set forth in the
applicable clause, would be listed in above, and is the subject of a Rating
Agency Confirmation from each Rating Agency for which the minimum rating(s) set
forth in the applicable clause is not satisfied with respect to such obligation,
security or investment; and

 

(viii)                        any other security, obligation or investment which
has been approved as a Permitted Investment in writing by (a) Lender and
(b) each Rating Agency, as evidenced by a Rating Agency Confirmation;

 

provided (a) such investment is held for a temporary period pursuant to
Section 1.860G-2(g)(i) of the U.S. Treasury Regulations, (b) such investment is
payable by the obligor in U.S. dollars, and (c) that no such instrument shall be
a Permitted Investment (1) if such instrument evidences either (A) a right to
receive only interest payments or only principal payments with respect to the
obligations underlying such instrument or (B) a right to receive both principal
and interest payments derived from obligations underlying such instrument and
the principal and interest payments with respect to such instrument provide a
yield to maturity of greater than 120% of the yield to maturity at par of such
underlying obligations, or (2) if it may be redeemed at a price below the
purchase price or (3) if it is not treated as a “permitted investment” that is a
“cash flow investment” under Section 860G(a)(5) of the Internal Revenue Code;
and provided, further, that any such instrument shall have a maturity date no
later than the date such instrument is required to be used to satisfy the
obligations under this Agreement, and, in any event, shall not have a maturity
in excess of one (1) year; any such instrument must have a predetermined fixed
dollar of principal due at maturity that cannot vary or change; interest on any
variable rate instrument shall be tied to a single interest rate index plus a
single fixed spread (if any) and move proportionally with that index; and
provided, further, that no amount may be invested in investments treated as
equity interests for Federal income tax purposes.  For the purpose of this
definition, units of investment funds (including money market funds) shall be
deemed to mature daily.

 

“Permitted Transfer” shall mean those Transfers described in Section 7.3 hereof.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgages.

 

“PIP” shall mean all property improvement plans for replacing the FF&E,
remodeling, redecorating and modifying any Individual Property required pursuant
to the terms and conditions of any applicable Management Agreement (including a
Replacement Management Agreement) or Franchise Agreement (including a
Replacement Franchise Agreement), including, each Scheduled PIP and New PIP, as
the scope and timing thereof may be modified by Franchisor or Manager from time
to time in accordance with the terms and provisions of this Agreement.

 

26

--------------------------------------------------------------------------------


 

“PIP Completion Evidence” shall mean evidence reasonably acceptable to Lender
that all PIP (including all Scheduled PIP and, if applicable, New PIP) has been
completed and paid for in full in a good, workmanlike and lien free manner
(other than such Liens that are being contested in accordance with the terms
hereof), which such evidence may include, without limitation, (a) written
certification from the applicable Franchisor confirming the foregoing, (b) a
title search for the applicable Individual Property confirming that only
Permitted Encumbrances exist and no Liens, lis pendens or similar matters have
been filed and (c) an inspection of the applicable Individual Property by Lender
and/or its agents confirming the foregoing.

 

“PIP Guaranty” shall mean a guaranty given by Guarantor to Lender which guaranty
shall be in the form attached hereto as Exhibit E and shall guaranty to Lender
the payment and performance of any PIP described therein on or prior to the
Outside Date.

 

“PIP Required Deposit” shall mean one hundred percent (100%) of the budgeted
expenditures for the then current calendar year for each PIP.

 

“PIP Reserve Account” shall have the meaning specified in Section 9.9 hereof.

 

“PIP Reserve Deposits” shall have the meaning specified in Section 9.9 hereof.

 

“PIP Reserve Funds” shall have the meaning specified in Section 9.9 hereof.

 

“Policies” shall have the meaning set forth in Section 8.1(b) hereof.

 

“Pre-Approved Manager” shall mean (i) Remington and/or (ii) a Brand Manager for
a brand comparable or better than the brand being terminated.

 

“Prescribed Laws” shall mean, collectively, (i) Patriot Act, (ii) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (iii) the International
Emergency Economic Power Act, 50 U.S.C. § 1701 et seq., and (iv) all other Legal
Requirements relating to money laundering or terrorism.

 

“Prime Rate” shall mean the annual rate of interest published in The Wall Street
Journal from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
1/1000th of one percent (0.001%). If The Wall Street Journal ceases to publish
the “Prime Rate,” Lender shall select an equivalent publication that publishes
such “Prime Rate,” and if such “Prime Rates” are no longer generally published
or are limited, regulated or administered by a governmental or
quasi-governmental body, then Lender shall select a comparable interest rate
index. Notwithstanding the foregoing, in no event shall the Prime Rate be less
than zero percent.

 

“Prohibited Transfer” shall have the meaning set forth in Section 7.2 hereof.

 

“Properties” shall mean collectively, each and every Individual Property which
is subject to the terms of this Agreement.

 

27

--------------------------------------------------------------------------------


 

“Property” shall mean, as the context may require, the Properties or an
Individual Property.

 

“Property Condition Report” shall mean, with respect to each Individual
Property, those certain reports listed on Schedule VII attached hereto and made
a part hereof.

 

“Property Taxes” shall mean all real estate and personal property taxes,
assessments, water rates or sewer rents, now or hereafter levied or assessed or
imposed against any Individual Property or part thereof.

 

“Provided Information” shall have the meaning set forth in Section 13.4 hereof.

 

“Publicly Traded Company” shall mean a corporation whose shares of stock are
listed on the New York Stock Exchange or any other nationally recognized stock
exchange.

 

“Qualified Brand” shall mean (i) Marriott, (ii) Hilton, (iii) Hyatt Hotels
Corporation and (iv) Starwood Hotels and Resorts Worldwide.

 

“Qualified Franchisor” shall mean either (i) Franchisor, (ii) if a Franchisor is
not then in place, brand owned by a Qualified Brand, or if a Franchisor is then
in place, brand comparable or better than the brand being terminated and owned
by a Qualified Brand or (iii) a reputable and experienced franchisor possessing
experience in flagging hotel properties similar in size, scope, use and value as
the Properties and which is approved by Lender pursuant to Section 5.25 hereof
and which may, at Lender’s option, be conditioned upon Lender’s receipt of a
Rating Agency Confirmation, provided that, with respect to any Person that is an
Affiliate of Borrower, Lender has received a New Non-Consolidation Opinion.

 

“Qualified Investor” means any of the following, in each case, exclusive of the
Properties and immediately prior to the applicable Transfer:

 

(i)                                     a pension fund or plan with at least
$600,000,000 in real estate assets, at least $300,000,000 of which are
hospitality assets;

 

(ii)                                  a pension fund plan advisor who controls
at least $600,000,000 in real estate assets, at least $300,000,000 of which are
hospitality assets, and is acting on behalf of a party that satisfies clause
(i) above;

 

(iii)                               a U.S. insurance company with a net worth of
at least $300,000,000 that owns and controls at least $600,000,000 in real
estate assets, at least $300,000,000 of which are hospitality assets;

 

(iv)                              a U.S. banking corporation, with combined
capital and surplus of at least $300,000,000 that owns and controls at least
$600,000,000 in real estate assets, at least $300,000,000 of which are
hospitality assets;

 

(v)                                 any entity with a long term unsecured debt
rating of at least BBB+ by S&P and (if covered by Moody’s) at least Baa1 by
Moody’s (and not on negative watch by either Rating Agency) with combined
capital and surplus of at least $300,000,000 that owns and

 

28

--------------------------------------------------------------------------------


 

controls at least $600,000,000 in real estate assets, at least $300,000,000 of
which are hospitality assets; or

 

(vi)                              institutional “accredited investor” within the
meaning of Regulation D under the Securities Act of 1933, as amended;

 

provided, however, that in each case in clauses (i) through (v) above, if the
proposed transferee is an individual and will obtain Control of or obtain a
direct or indirect interest of 20% or more in Borrower as a result of such
proposed transfer,  Lender shall have received evidence that such proposed
transferee (i) has never been indicted or convicted of, or plead guilty or no
contest to, a felony, (ii) has never been indicted or convicted of, or pled
guilty or no contest to, a Patriot Act Offense and is not on any Government
List, (iii) has never been the subject of a voluntary or involuntary (to the
extent the same has not been discharged) bankruptcy proceeding and (iv) has no
material outstanding judgments against such proposed transferee.

 

“Qualified Manager” shall mean (i) Manager, (ii) a Pre-Approved Manager or
(iii) a reputable and experienced professional property management organization
that is reasonably approved by Lender pursuant to Section 5.14 hereof, which
may, at Lender’s option, be conditioned upon Lender’s receipt of a Rating Agency
Confirmation, provided that with respect to any Affiliated Manager, Lender has
received a New Non-Consolidation Opinion.

 

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, Morningstar, Kroll and
DBRS or any other nationally-recognized statistical rating agency (and any
successor to any of the foregoing) designated by Lender, provided that each of
the foregoing shall be deemed included within the definition of “Rating
Agencies” only if such rating agency is rating the Securities.

 

“Rating Agency Confirmation” shall mean, with respect to any matter,
confirmation in writing (which may be in electronic form) by each applicable
Rating Agency that a proposed action, failure to act or other event with respect
to which such confirmation is sought will not in and of itself result in the
downgrade, withdrawal or qualification of the then-current rating assigned to
any Securities (if then rated by such Rating Agency); provided that upon receipt
of a written acknowledgment or waiver (which may be in electronic form and
whether or not specifically identifying the matter or in general, press release
form) from a Rating Agency indicating its decision not to review or to waive
review of the matter for which confirmation is sought, or following the failure
of a Rating Agency to respond to the request for which confirmation is sought
within the time frames and in the manner prescribed in any pooling or trust and
servicing agreement governing the administration of all or any portion of the
Loan, the requirement to obtain confirmation from the Rating Agencies for such
matter at such time will be considered not to apply (as if such requirement did
not exist for such matter at such time) with respect to such Rating Agency.

 

“REA” shall mean any construction, operation and reciprocal easement agreement
or similar agreement (including any separate agreement or other agreement
between Borrower and one or more other parties thereto) affecting any Individual
Property or portion thereof.

 

“Register” shall have the meaning set forth in Section 13.1(b) hereof.

 

29

--------------------------------------------------------------------------------


 

“Regulation AB” shall mean Subpart 229.1100 — Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time
to time, and subject to such clarifications and interpretations as have been
provided by the United States Securities and Exchange Commission in the adopting
release (Asset Backed Securities, Securities Act Release No. 33-8518, 70 Fed.
Reg. 1,506-1,631 (Jan. 7, 2005)) or by the staff of the United States Securities
and Exchange Commission, or as may be provided by the United States Securities
and Exchange Commission or its staff from time to time.

 

“Reimbursement Contribution” shall have the meaning set forth in Section 20.12
hereof.

 

“Release Date” shall have the meaning set forth in Section 2.9(c) hereof.

 

“Release Price” shall mean those prices reflected on Schedule XI attached
hereto.

 

“Related Loan” shall have the meaning set forth in Section 13.6 hereof.

 

“Related Property” shall have the meaning set forth in Section 13.6 hereof.

 

“REMIC Opinion” shall mean, with respect to any proposed matter or transaction,
an opinion of counsel acceptable to Lender, in form and substance satisfactory
to Lender and, if required in accordance with the terms of the transaction
documents relating to a Securitization, the Rating Agencies, that the completion
of such matter or transaction will not directly or indirectly result in or cause
the REMIC Trust or any of its assets to fail to qualify or maintain its status
as a REMIC Trust.

 

“REMIC Trust” shall mean any “real estate mortgage investment conduit” within
the meaning of Section 860D of the Internal Revenue Code that holds an interest
in all or any portion of the Loan.

 

“Remington” shall mean Remington Lodging & Hospitality, LLC and its Affiliates.

 

“Renewal Lease” shall have the meaning set forth in Section 5.13(a) hereof.

 

“Rents” shall have the meaning set forth in the Mortgage.

 

“Replacement Franchise Agreement” shall mean either (a) a franchise, trademark
and license agreement with a Qualified Franchisor substantially in the same form
and substance as the Franchise Agreement for the applicable Individual Property
or any other Properties, or (b) a franchise, trademark and license agreement
with a Qualified Franchisor either (i) on the applicable Franchisor’s then
current franchise disclosure document (FDD) with only such modifications as are
not materially adverse to Borrower or Lender or (ii) in form and substance
reasonably approved by Lender, and which is approved by Lender pursuant to
Section 5.25 hereof and which may, at Lender’s option, be conditioned upon
Lender’s receipt of a Rating Agency Confirmation.

 

“Replacement Interest Rate Cap Agreement” shall mean an interest rate cap
agreement from an Acceptable Counterparty with terms that are the same in all
material respects

 

30

--------------------------------------------------------------------------------


 

as the terms of the Interest Rate Cap Agreement (except in the event Borrower
exercises an Extension Option pursuant to Section 2.5(c) hereof, in which case
the Replacement Interest Rate Cap Agreement shall (i) have an effective date and
term as prescribed in Section 2.5(c) hereof and (ii) have a “strike price” equal
to the Extension Term LIBOR Cap Strike Rate).

 

“Replacement Management Agreement” shall mean, collectively, (a)(i) with respect
to Remington, a management agreement substantially in the form of that certain
Hotel Master Management Agreement dated September 29, 2006, and (ii) with
respect to any other Manager,  a management agreement in the form of a
Management Agreement for any other Individual Property or otherwise approved by
Lender pursuant to Section 5.14 hereof with a Qualified Manager and (b) a
subordination of management agreement substantially approved by Lender pursuant
to Section 5.14 hereof, executed and delivered to Lender by Operating Lessee and
such Qualified Manager at Borrower’s expense.

 

“Replacements” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Required Approval Lease” shall have the meaning set forth in
Section 5.13(a) hereof.

 

“Required Repair Account” shall have the meaning set forth in
Section 9.1(b) hereof.

 

“Required Repairs” shall have the meaning set forth in Section 9.1(a) hereof.

 

“Required Work” shall have the meaning set forth in Section 9.6 hereof.

 

“Reserve Accounts” shall mean the Required Repair Account, the Tax and Insurance
Reserve Account, the FF&E Reserve Account, the PIP Reserve Account, the Excess
Cash Reserve Account or any other escrow account established by the Loan
Documents.

 

“Reserve Funds” shall mean the Tax and Insurance Reserve Funds, the FF&E Reserve
Funds, the Required Repair Funds, the PIP Reserve Funds, the Excess Cash Reserve
Funds or any other escrow funds established by the Loan Documents.

 

“Reserve Percentage” shall mean, with respect to any day of any Interest Accrual
Period, that percentage (expressed as a decimal) which is in effect on such day,
as prescribed by the Board of Governors of the Federal Reserve System (or any
successor), for determining the maximum reserve requirement (including basic,
supplemental, emergency, special and marginal reserves) generally applicable to
financial institutions regulated by the Federal Reserve Board comparable in size
and type to Lender or its Loan participants, if any, in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on the Loan is determined),
whether or not Lender has any Eurocurrency liabilities or such requirement
otherwise in fact applies to Lender.  The LIBOR Rate, Base Interest Rate or
Alternate Rate Interest Rate, as applicable, shall be adjusted automatically as
of the effective date of each change in the Reserve Percentage.  As of the date
hereof, the Reserve Percentage is zero, however, there can be no assurance as to
what such amount may be in the future.

 

“Restoration” shall mean, following the occurrence of a Casualty or a
Condemnation which is of a type necessitating the repair of an Individual
Property, the completion of the repair

 

31

--------------------------------------------------------------------------------


 

and restoration of such applicable Individual Property to a condition such that
the applicable Individual Property shall be at least equal in value to that
immediately prior to such Casualty or Condemnation, and as near as possible to
the condition the applicable Individual Property was in immediately prior to
such Casualty or Condemnation, with such alterations as may be reasonably
approved by Lender, if such approval is required in accordance with this
Agreement.

 

“Restoration Consultant” shall have the meaning set forth in
Section 8.5(b)(iii) hereof.

 

“Restoration Retainage” shall have the meaning set forth in
Section 8.5(b)(iv) hereof.

 

“Restoration Threshold” shall mean with respect to each Individual Property,
five percent (5%) of the original Allocated Loan Amount of such Individual
Property.

 

“Restricted Party” shall have the meaning set forth in Section 7.1 hereof.

 

“Scheduled PIP” shall mean each PIP listed on Schedule VI attached hereto, as
the same may be amended in accordance with the terms hereof.

 

“Securities” shall have the meaning set forth in Section 13.1 hereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securities Liabilities” shall have the meaning set forth in
Section 13.5(b) hereof.

 

“Securitization” shall have the meaning set forth in Section 13.1 hereof.

 

“Securitization Closing Date” shall mean the date designated or deemed to be
designated by Lender as the “Securitization Closing Date” in accordance with
Section 2.4(e) hereof.

 

“Securitization Initialization Period” shall mean, with respect to a
Securitization, the period beginning on and including the Securitization Closing
Date and ending on and excluding, at the election of Lender, either (x) in the
event the first distribution to certificateholders occurs during the
Securitization Month, the Selected Day in the Securitization Month or (y) in the
event the first distribution to certificateholders occurs during the month
following the Securitization Month, the Selected Day in the month after the
Securitization Month.

 

“Securitization Initialization Period LIBOR” shall mean, with respect to a
Securitization Initialization Period, LIBOR as determined two (2) Business Days
prior to the related Securitization Closing Date.

 

“Securitization Month” shall mean the month in which the Securitization Closing
Date occurs.

 

“Selected Day” means the fifteenth (15th) day of each calendar month, or such
other date as determined by Lender pursuant to Section 2.4(e) hereof.

 

32

--------------------------------------------------------------------------------


 

“Senior Mezzanine Borrower” shall mean Ashford Senior F LLC, a Delaware limited
liability company.

 

“Senior Mezzanine Lender” shall mean the owner and holder of the Senior
Mezzanine Loan.

 

“Senior Mezzanine Loan” shall mean that certain loan made by Senior Mezzanine
Lender to Senior Mezzanine Borrower on the date hereof pursuant to the Senior
Mezzanine Loan Agreement, as the same may be amended or split pursuant to the
terms of the Senior Mezzanine Loan Documents.

 

“Senior Mezzanine Loan Agreement” shall mean that certain Senior Mezzanine Loan
Agreement dated as of the date hereof between Senior Mezzanine Borrower and
Senior Mezzanine Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time pursuant to the terms of
the Senior Mezzanine Loan Documents.

 

“Senior Mezzanine Loan Documents” shall mean all documents or instruments
evidencing, securing or guaranteeing the Senior Mezzanine Loan, including
without limitation, the Senior Mezzanine Loan Agreement.

 

“Special Member” shall have the meaning set forth in Section 6.1(b)(ii) hereof.

 

“SPE Component Entity” shall have the meaning set forth in
Section 6.1(b)(i) hereof.

 

“Spread Maintenance Date” shall mean the Payment Date occurring in
December 2019.

 

“Spread Maintenance Premium” shall mean, with respect to any payment or
prepayment, an amount equal to the product of the following: (i) the LIBOR
Margin, the Alternate Rate Spread or the Base Rate Spread then applicable to
each such future installment of interest, multiplied by (ii) the principal
amount of the Loan so prepaid, and multiplied by (iii) a fraction, the numerator
of which is the number of days following the date through which interest on the
prepaid amount has been paid through and including December 14, 2019, and the
denominator of which is 360.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and its successors in interest.

 

“State” shall mean, with respect to an Individual Property, the State in which
such Individual Property or any part thereof is located.

 

“Substitute Interest Rate Protection Agreement” shall have the meaning set forth
in Section 5.24(f) hereof.

 

“Survey” shall mean, with respect to each Individual Property, those certain
surveys listed on Schedule X attached hereto and made a part hereof.

 

“Tax and Insurance Reserve Funds” shall have the meaning set forth in
Section 9.4 hereof.

 

33

--------------------------------------------------------------------------------


 

“Tax and Insurance Reserve Account” shall have the meaning set forth in
Section 9.4 hereof.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of any Individual Property under a Lease or other occupancy agreement
with Borrower or Operating Lessee.

 

“Title Insurance Policy” shall mean each ALTA (or its state-specific equivalent)
mortgagee title insurance policy issued with respect to the applicable 
Individual Property and insuring the lien of the applicable Mortgage.

 

“Transfer” shall have the meaning set forth in Section 7.1 hereof.

 

“Transferee” shall have the meaning set forth in Section 7.4 hereof.

 

“Transferee Principal” shall have the meaning set forth in
Section 7.4(d) hereof.

 

“Tribunal” shall mean any state, commonwealth, federal, foreign, territorial or
other court or governmental department, commission, board, bureau, district,
authority, agency, central bank, or instrumentality, or any arbitration
authority.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State where the applicable Individual Property is located.

 

“Underwriter Group” shall have the meaning set forth in Section 13.5(b) hereof.

 

“Underwritten Net Cash Flow” shall mean, as of any date of determination and
calculated with respect to the preceding twelve (12) month period for which
financial statements are available pursuant to Section 5.11 hereof, the amount
determined by Lender as the excess of (a) Gross Revenues over (b) Operating
Expenses, adjusted to (i) include amounts for (A) management fees equal to the
greater of (1) three percent (3%) of Gross Revenues and (2) the management fees
actually paid under the Management Agreement, (B) any franchise, license and
marketing fees and reimbursables paid or payable to Franchisor under any
Franchise Agreement and/or Management Agreement, as applicable, and (C) Capital
Expenditures (i) equal to the greater of (1) four percent (4%) of Gross Revenues
per annum (regardless of whether deposits to a reserve account for such items is
required under this Agreement) and (2) the Capital Expenditures actually paid
under the Franchise Agreement; and (ii) exclude amounts (A) which are
non-recurring items and (B) received from any Affiliate of Borrower or Guarantor
or from any Tenant in default under its Lease or in bankruptcy (unless such
Lease has been assumed in the bankruptcy proceeding).  Lender’s calculation of
Underwritten Net Cash Flow shall be final absent manifest error.

 

“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels as adopted by the American Hotel and Motel
Association.

 

34

--------------------------------------------------------------------------------


 

“Unit” or “Units” shall mean any Condominium units created pursuant to the
Condominium Documents.

 

“U.S. Person” shall mean a Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.7(e) hereof.

 

“Write-Down and Conversion Powers” shall have the meaning set forth in
Section 20.13 hereof.

 

“Zoning Report” shall mean, with respect to each Individual Property, those
certain zoning reports listed on Schedule IX attached hereto and made a part
hereof.

 

Section 1.2                                   Principles of Construction

 

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified.  All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise.  Unless otherwise specified, the words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

 

ARTICLE 2

 

GENERAL TERMS

 

Section 2.1                                   The Loan

 

Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make, and Borrower hereby agrees to accept, the Loan on the Closing
Date.

 

Section 2.2                                   Disbursement to Borrower

 

Borrower may request and receive only one borrowing in respect of the Loan and
any amount borrowed and repaid in respect of the Loan may not be reborrowed.

 

Section 2.3                                   The Note, Mortgage and Loan
Documents

 

The Loan shall be evidenced by the Note and this Agreement and secured by the
Mortgage and the other Loan Documents.

 

Section 2.4                                   Interest Rate

 

(a)                                 General.  Interest on the outstanding
principal balance of the Loan shall accrue at the Interest Rate from the Closing
Date through and including the last day of the

 

35

--------------------------------------------------------------------------------


 

Interest Accrual Period during which the Maturity Date occurs.  Except as
otherwise set forth herein or in the other Loan Documents, interest shall be
paid in arrears.

 

(b)                                 Unavailability of LIBOR Rate.  Subject to
Section 2.4(g), in the event that Lender shall have determined (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that by reason of circumstances affecting the interbank eurodollar
market, adequate and reasonable means do not exist for ascertaining the LIBOR
Rate (and LIBOR has not been succeeded by an Alternate Index as set forth in
Section 2.4(g) below), then Lender shall forthwith give notice by telephone of
such determination, confirmed in writing, to Borrower at least one (1) day prior
to the last day of the related Interest Accrual Period.  If such notice is
given, the Loan, commencing with the first (1st) day of the next succeeding
Interest Accrual Period, shall be converted to a Base Rate Loan bearing interest
based on the Base Rate Interest Rate in effect on the related Determination
Date, and thereafter the Interest Rate shall be the Base Rate Interest Rate.

 

If, pursuant to the terms of this Agreement, the Loan has been converted to a
Base Rate Loan and thereafter: (i) Lender shall determine (which determination
shall be conclusive and binding upon Borrower absent manifest error) that the
event(s) or circumstance(s) which resulted in such conversion shall no longer be
applicable, Lender shall give notice thereof to Borrower, and the Base Rate
Interest Rate shall convert to the LIBOR Rate effective on the first (1st) day
of the next succeeding Interest Accrual Period; or (ii) if LIBOR cannot be
determined and has been succeeded by an Alternate Index pursuant to
Section 2.4(g) below, then Lender shall give notice thereof to Borrower and
convert the Base Rate Loan to an Alternate Rate Loan by delivering to Borrower
notice of such conversion no later than 11:00 a.m. (New York City Time), three
(3) Business Days prior to the next succeeding Determination Date, in which
event the Base Rate Loan shall be converted to an Alternate Rate Loan from,
after and including the first day of the next succeeding Interest Accrual
Period.  Notwithstanding any provision of this Agreement to the contrary, in no
event shall Borrower have the right to elect to convert a LIBOR Rate Loan to a
Base Rate Loan, or to convert a Base Rate Loan to a LIBOR Rate Loan or an
Alternate Rate Loan.

 

(c)                                  Default Rate.  Upon the occurrence and
during the continuance of an Event of Default, interest on the outstanding
principal balance of the Loan and, to the extent permitted by law, overdue
interest and other amounts due in respect of the Loan shall accrue at a rate per
annum equal to the Default Rate and all references in the Note, this Agreement
or the other Loan Documents to the “Interest Rate” shall be deemed to refer to
the Default Rate.  Interest at the Default Rate shall be computed from the
occurrence of the Event of Default until the earlier of (i) the actual receipt
and collection of the Debt (or that portion thereof that is then due) and
(ii) the cure of such Event of Default.  To the extent permitted by applicable
law, interest at the Default Rate shall be added to the Debt, shall itself
accrue interest at the same rate as the Loan and shall be secured by the
Mortgage.  This paragraph shall not be construed as an agreement or privilege to
extend the date of the payment of the Debt, nor as a waiver of any other right
or remedy accruing to Lender by reason of the occurrence of any Event of
Default; the acceptance of any payment from Borrower shall not be deemed to cure
or constitute a waiver of any Event of Default; and Lender retains its rights
under the Note, this Agreement and the other Loan Documents to accelerate and to
continue to demand payment of the Debt upon the

 

36

--------------------------------------------------------------------------------


 

occurrence of and during the continuance of any Event of Default, despite any
payment by Borrower to Lender.

 

(d)                                 Interest Calculation.  Interest shall be
computed based on the daily rate produced assuming a three hundred sixty (360)
day year, multiplied by the actual number of days elapsed during each Interest
Accrual Period.  Borrower understands and acknowledges that such interest
accrual method results in more interest accruing on the Loan than if either a
thirty (30) day month and a three hundred sixty (360) day year or the actual
number of days and a three hundred sixty five (365) day year were used to
compute the accrual of interest on the Loan.  Lender shall determine the
Interest Rate applicable to the Debt in accordance with this Agreement and its
determination thereof shall be conclusive in the absence of manifest error.  The
books and records of Lender shall be prima facie evidence of all sums owing to
Lender from time to time under this Agreement, but the failure to record any
such information shall not limit or affect the obligations of Borrower under the
Loan Documents.

 

(e)                                  Selected Day and Securitization Closing
Date; Securitization Interest Adjustments.  (i) Lender may in its sole
discretion designate the Securitization Closing Date by providing not less than
twenty-four (24) hours prior notice to Borrower.  Lender may in its sole
discretion designate a day of the calendar month as the Selected Day for
purposes of establishing, in accordance with the definition of “Interest Accrual
Period”, the beginning and ending dates of the Interest Accrual Period that
commences in the month in which the Securitization Closing Date occurs (and, to
the extent contemplated in the definition of Interest Accrual Period, the prior
month) and each Interest Accrual Period thereafter.  In lieu of such
designation, Lender may elect that the Interest Accrual Period with respect to
the first Payment Date after the Securitization Closing Date and each Payment
Date thereafter shall be the calendar month preceding such Payment Date.  The
designation of the Selected Day or election of calendar-month Interest Accrual
Periods shall be a one-time event; once made, such designation or election shall
apply for purposes of establishing, in accordance with the definition of
“Interest Accrual Period”, the beginning and ending dates of the Interest
Accrual Period that commences in the month in which the Securitization Closing
Date occurs (and, to the extent contemplated in the definition of Interest
Accrual Period, the prior month) and each Interest Accrual Period thereafter.

 

(ii)                                  With respect to any portion of any
Interest Accrual Period that also comprises all or any portion of a
Securitization Initialization Period, if the amount of interest payable by
Borrower hereunder (based on the Interest Rate using LIBOR as of the applicable
Determination Date) is less than the amount of interest which would be payable
if the Interest Rate were determined using the Securitization Initialization
Period LIBOR in lieu of LIBOR (such deficiency being the “Securitization
Interest Adjustment Amount” for such Interest Accrual Period), then Borrower
shall pay to Lender on the Payment Date related to any such Interest Accrual
Period (or, if such Payment Date occurred prior to the Securitization Closing
Date, then on the next succeeding Payment Date) the Securitization Interest
Adjustment Amount.

 

(iii)                               Similarly, if Lender exercises its option
pursuant to clause (i) of this Section 2.4(e) to elect calendar Interest Accrual
Periods for Payment Dates after the Securitization Closing Date, in respect of
any portion of the first such calendar Interest Accrual Period that overlaps
with an Interest Accrual Period with respect to which a payment was already

 

37

--------------------------------------------------------------------------------


 

made on a prior Payment Date, in respect of the number of days of overlap,
Borrower shall be credited with the interest already paid and, on the first
Payment Date after the Securitization Closing Date, shall be obligated to pay in
respect of such overlapping days only an amount equal to the greater of
(A)(1) the amount of interest accrued for such overlapping days using LIBOR as
determined two (2) Business Days prior to the first day of the month prior to
the Securitization Month minus (2) the amount of interest accrued for such
overlapping days using the LIBOR determined as of the Determination Date in the
month prior to the Securitization Month and (B) zero.

 

(iv)                              In the event that Lender changes the Selected
Day to a day pursuant to clause (i) of this Section 2.4(e) to a day that is
earlier in the month than the Selected Day as previously defined, then, with
respect to the first Payment Date after the Securitization Closing Date and the
portion (if any) of the applicable Interest Accrual Period that does not overlap
with the Securitization Initialization Period, if Borrower has already paid the
amount of interest it owed in respect of such non-overlapping portion as
calculated prior to such change in the Selected Day on the most recent Payment
Date prior to such change in the Selected Day, then Borrower shall not owe any
further amount of interest in respect of such non-overlapping portion.

 

(f)                                   Usury Savings.  This Agreement and the
Note are subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance of the Loan at a
rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the other Loan Documents, under the laws of such state or states whose
laws are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan (such rate, the “Maximum Legal Rate”).  If, by the terms
of the Note, this Agreement or the other Loan Documents, Borrower is at any time
required or obligated to pay interest on the principal balance due on the Loan
at a rate in excess of the Maximum Legal Rate, the Interest Rate or the Default
Rate, as the case may be, shall be deemed to be immediately reduced to the
Maximum Legal Rate and all previous payments in excess of the Maximum Legal Rate
shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder (and any such payments shall not require
the payment of a Spread Maintenance Premium or any other prepayment premium). 
All sums paid or agreed to be paid to Lender for the use, forbearance, or
detention of the sums due under the Loan, shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the Maximum Legal Rate of
interest from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.

 

(g)                                  If at any time the Loan is outstanding as a
LIBOR Rate Loan or a Base Rate Loan and Lender has determined in good faith that
LIBOR cannot be determined and LIBOR has been succeeded by an Alternate Index,
then the Loan shall be converted from a LIBOR Rate Loan or a Base Rate Loan, as
applicable, to an Alternate Rate Loan, provided that Lender shall have received
(i) an opinion of nationally recognized REMIC counsel as to the compliance of
such conversion with applicable REMIC requirements as determined under the Code,
the regulations, revenue rulings, revenue procedures and other administrative,
legislative and judicial guidance relating to the tax treatment of REMIC Trusts
(which such opinion shall be,

 

38

--------------------------------------------------------------------------------


 

in form and substance and from a provider, in each case, acceptable to Lender in
its sole discretion and acceptable to the Rating Agencies), (ii) a Rating Agency
Confirmation in connection with such conversion, and (iii) evidence satisfactory
to Lender that such conversion does not violate ERISA.  Lender shall provide
notice of the foregoing conversion by giving notice of such determination in
writing to Borrower at least five (5) Business Days prior to the next succeeding
Determination Date.  If such notice is given, the Loan shall be converted, as of
the first day of the next succeeding Interest Accrual Period, to an Alternate
Rate Loan.  Notwithstanding any provision of this Agreement to the contrary, in
no event shall Borrower have the right to convert a LIBOR Rate Loan to an
Alternate Rate Loan, or to convert an Alternate Rate Loan to a LIBOR Rate Loan
or a Base Rate Loan.

 

If, pursuant to the terms of this Agreement, the Loan has been converted to an
Alternate Rate Loan and, thereafter, such Alternate Index cannot be determined,
then Lender shall give notice thereof to Borrower and convert the Alternate Rate
Loan to a Base Rate Loan by delivering to Borrower notice of such conversion no
later than 11:00 a.m. (New York City Time), three (3) Business Days prior to the
next succeeding Determination Date, in which event the Alternate Rate Loan shall
be converted to a Base Rate Loan from, after and including the first day of the
next succeeding Interest Accrual Period. If the Loan has been converted from an
Alternate Rate Loan to a Base Rate Loan pursuant to the foregoing and,
thereafter, Lender shall determine (which determination shall be conclusive and
binding upon Borrower absent manifest error) that the event(s) or
circumstance(s) which resulted in such conversion shall no longer be applicable,
Lender shall give notice thereof to Borrower, and the Base Rate Interest Rate
shall convert to the Alternate Rate Interest Rate effective on the first (1st)
day of the next succeeding Interest Accrual Period. Notwithstanding any
provision of this Agreement to the contrary, in no event shall Borrower have the
right to elect to convert an Alternate Rate Loan to a Base Rate Loan.

 

Section 2.5                                   Loan Payments

 

(a)                                 Payment Before Maturity.  On the Closing
Date, Borrower shall pay to Lender interest for the Interim Interest Accrual
Period and on each Payment Date thereafter through and including the Maturity
Date, Borrower shall pay to Lender all interest that has accrued or will accrue
during the Interest Accrual Period in which such Payment Date (or Maturity Date,
as applicable) occurs.

 

(b)                                 Payment on Maturity.  Borrower shall pay to
Lender on the Maturity Date the outstanding principal balance of the Loan, all
accrued and unpaid interest and all other amounts due hereunder and under the
Note, the Mortgage and the other Loan Documents.

 

(c)                                  Extension of the Maturity Date.  Borrower
shall have the option to extend the term of the Loan beyond the Initial Maturity
Date for five (5) successive terms of one (1) year each (each, an “Extension
Option”) to (v) the Payment Date occurring in June 2021, (w) the Payment Date
occurring in June 2022, (x) the Payment Date occurring in June 2023, (y) the
Payment Date occurring in June 2024 and (z) the Payment Date occurring in
June 2025 (each such date, an “Extended Maturity Date” and each such one-year
period an “Extension Term”), respectively, and, as to each Extension Option,
upon satisfaction of the following terms and conditions:

 

39

--------------------------------------------------------------------------------


 

(i)                                     no Event of Default shall have occurred
and be continuing at the time the applicable Extension Option is exercised and
on the date that the applicable extension term is commenced;

 

(ii)                                  Borrower shall notify Lender of its
irrevocable election to extend the Maturity Date as aforesaid not earlier than
three (3) months, and no later than one (1) month, prior to the then applicable
Maturity Date;

 

(iii)                               Borrower shall obtain and deliver to Lender
prior to the commencement of such Extension Term, a Replacement Interest Rate
Cap Agreement, which Replacement Interest Rate Cap Agreement shall be effective
commencing on the first day following the end of the Interest Accrual Period in
which such Extension Term commences and shall have a term extending through and
including the end of the Interest Accrual Period in which the Maturity Date, as
extended, falls; provided, however, the confirmation evidencing such Replacement
Interest Rate Cap Agreement, any guaranty or guaranties therefor, the executed
counterparts to the Collateral Assignment of Interest Rate Cap Agreement, and
any opinion from counsel to the Acceptable Counterparty may be delivered within
a reasonable period of time after the commencement of such Extension Term;

 

(iv)                              the Senior Mezzanine Loan shall have been
extended in accordance with the terms of the Senior Mezzanine Loan Agreement;

 

(v)                                 the Junior Mezzanine Loan shall have been
extended in accordance with the terms of the Junior Mezzanine Loan Agreement;

 

(vi)                              in connection with the exercise of each of the
fourth and fifth Extension Options, the LIBOR margin, Alternate Rate Spread or
Base Rate Spread, as applicable, shall be increased by 0.125% for each such
Extension Option;

 

(vii)                           in connection with (A) the exercise of the
fourth Extension Option, the Debt Yield as of the end of the third Extension
Term shall be at least 10.20% and (B) the exercise of the fifth Extension
Option, the Debt Yield as of the end of the fourth Extension Term shall be at
least 10.20% in each case, provided that Borrower may prepay the Loan in
accordance with the terms of this Agreement for the purposes of satisfying the
Debt Yield required under this subclause 2.5(c)(vii); and

 

(viii)                        Borrower shall have paid all of Lender’s
reasonable out of pocket costs and expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, in connection with Borrower’s
exercise of each applicable Extension Option; provided, however, Borrower shall
not be required to pay any consent, processing, administrative or similar fee in
connection with Borrower’s exercise of any Extension Option.

 

All references in this Agreement and in the other Loan Documents to the Maturity
Date shall mean the applicable Extended Maturity Date in the event the
applicable Extension Option is exercised.

 

(d)                                 Application of Payments.  Prior to the
occurrence of an Event of Default, all monthly payments made as scheduled
pursuant to this Agreement and the Note shall be

 

40

--------------------------------------------------------------------------------


 

applied first to the payment of interest computed at the Interest Rate, and the
balance toward the reduction of the principal amount of the Debt (and, in
connection with any New Mezzanine Loan or any Loan Bifurcation, be applied
sequentially among any components within such New Mezzanine Loan or Loan
Bifurcation). All voluntary and involuntary prepayments on the Debt shall be
applied, to the extent thereof, to accrued but unpaid interest on the amount
prepaid, to the outstanding principal amount, and any other sums due and unpaid
to the Lender in connection with the Loan, in such manner and order as Lender
may elect in its sole and absolute discretion, including, but not limited to,
application to principal installments in inverse order of maturity.  Following
the occurrence and during the continuance of an Event of Default, any payment
made on the Debt shall be applied to accrued but unpaid interest, late charges,
accrued fees, the unpaid principal amount of the Debt, and any other sums due
and unpaid to Lender in connection with the Loan, in such manner and order as
Lender may elect in its sole and absolute discretion.

 

(e)                                  Method and Place of Payment.

 

(i)                                     Each payment by Borrower hereunder shall
be made to Lender at its offices or at such other place as Lender may designate
from time to time in writing.

 

(ii)                                  All payments and prepayments under this
Agreement and the Note shall be made to Lender not later than 2:00 P.M., New
York City time.

 

(iii)                               Whenever any payment hereunder shall be
stated to be due on a day which is not a Business Day, such payment shall be
made on the first Business Day preceding such Payment Date.

 

(iv)                              All payments made by Borrower hereunder or
under the other Loan Documents shall be made irrespective of, and without any
deduction for, any setoff, defense or counterclaims.

 

(v)                                 Remittances in payment of any part of the
indebtedness other than in the required amount in immediately available U.S.
funds shall not, regardless of any receipt or credit issued therefor, constitute
payment until the required amount is actually received by the holder hereof in
immediately available U.S. funds and shall be made and accepted subject to the
condition that any check or draft may be handled for collection in accordance
with the practices of the collecting bank or banks.

 

(f)                                   Late Payment Charge.  If any principal,
interest or other payment due under the Loan Documents (other than the
outstanding principal amount of the Loan due on the Maturity Date) is not paid
by Borrower on or prior to the date the same is due (after taking into account
the payment date convention set forth in Section 2.5(e) hereof) (or such greater
period, if any, required by applicable Legal Requirements), Borrower shall pay
to Lender upon demand an amount equal to the lesser of four percent (4%) of such
unpaid sum or the maximum amount permitted by applicable Legal Requirements in
order to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment.  Any such amount shall be secured by the Mortgage and the
other Loan Documents to the extent permitted by applicable law.

 

41

--------------------------------------------------------------------------------


 

(g)                                  Additional Payment Provisions.

 

(i)                                     If at any time after the date hereof,
Lender (which shall include, for purposes of this Section, any corporation
controlling Lender and any participant of Lender’s rights hereunder) reasonably
determines that due to the adoption or modification of any Legal Requirement
regarding taxation, Lender’s required levels of reserves, deposits, Federal
Deposit Insurance Corporation insurance or capital (including any allocation of
capital requirements or conditions), or similar requirements, or any
interpretation or administration thereof by any Tribunal or compliance of Lender
with any of such requirements, has or would have the effect of (A) increasing
Lender’s costs relating to the Loan, or (B) reducing the yield or rate of return
of Lender on the Loan, to a level below that which Lender could have achieved
but for the adoption or modification of any such Legal Requirements, Borrower
shall, within fifteen (15) days of any request by Lender, pay to Lender such
additional amounts as (in Lender’s sole judgment, after good faith and
reasonable computation) will compensate Lender for such increase in costs or
reduction in yield or rate of return of Lender (a “Consequential Loss”).  No
failure by Lender to immediately demand payment of any additional amounts
payable hereunder shall constitute a waiver of Lender’s right to demand payment
of such amounts at any subsequent time.  Nothing herein contained shall be
construed or so operate as to require Borrower to pay any interest, fees, costs
or charges greater than is permitted by applicable law.

 

(ii)                                  If any requirement of law or any change
therein or in the interpretation or application thereof, shall hereafter make it
unlawful for Lender to make or maintain a Loan with the Interest Rate being
based on LIBOR as contemplated hereunder, (A) the obligation of Lender hereunder
to make such Loan based on LIBOR or to convert the Loan from the Base Rate
Interest Rate to the LIBOR Rate shall be canceled forthwith and (B) any
outstanding LIBOR Rate Loan shall be converted automatically to a loan bearing
interest at the Base Rate Interest Rate on the next succeeding Payment Date or
within such earlier period as required by law.  Borrower hereby agrees promptly
to pay Lender, upon demand, any additional amounts necessary to compensate
Lender for any costs incurred by Lender in making any conversion in accordance
with this Agreement, including, without limitation, any interest or fees payable
by Lender to lenders of funds obtained by it in order to make or maintain the
LIBOR Rate Loan hereunder.  If Lender becomes entitled to claim any additional
amounts pursuant to this Section 2.5(g)(ii), Lender shall provide Borrower with
not less than ninety (90) days written notice specifying in reasonable detail
the event by reason of which it has become so entitled and the additional amount
required to fully compensate Lender for such additional costs.  Lender’s notice
of such costs, as certified to Borrower, shall be conclusive absent manifest
error.

 

(iii)                               If any change in any requirement of law or
in the interpretation or application thereof, or compliance by Lender with any
request or directive (whether or not having the force of law) hereafter issued
from any central bank or other Governmental Authority:

 

shall hereafter impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, or deposits or
other liabilities in or for the account of, advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of Lender
which is not otherwise included in the determination of LIBOR (or the Alternate
Index, as applicable) hereunder,

 

42

--------------------------------------------------------------------------------


 

shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material;

 

shall subject Lender to any Taxes (other than (I) Indemnified Taxes, (II) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(III) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, or other
liabilities or capital attributable thereto; or

 

shall hereafter impose on Lender any other condition (other than Taxes);

 

and the result of any of the foregoing is to increase the cost to Lender of
making, renewing or maintaining loans or extensions of credit or to reduce any
amount receivable hereunder, then, in any such case, Borrower shall promptly pay
Lender, upon demand, any additional amounts necessary to compensate Lender for
such additional cost or reduced amount receivable which Lender deems to be
material as determined by Lender.  If Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.5(g)(iii), Lender shall provide
Borrower with not less than ninety (90) days written notice specifying in
reasonable detail the event by reason of which it has become so entitled and the
additional amount required to fully compensate Lender for such additional cost
or reduced amount.  A certificate as to any additional costs or amounts payable
pursuant to the foregoing sentence submitted by Lender to Borrower shall be
conclusive in the absence of manifest error.  This provision shall survive
payment of the Note and the satisfaction of all other obligations of Borrower
under this Agreement and the Loan Documents.

 

(iv)          Borrower agrees to indemnify Lender and to hold Lender harmless
from any loss or expense which Lender sustains or incurs as a consequence of
(A) any default by Borrower in payment of the principal of or interest on a
LIBOR Rate Loan or Alternate Rate Loan, including, without limitation, any such
loss or expense arising from interest or fees payable by Lender to lenders of
funds obtained by it in order to maintain a LIBOR Rate Loan or Alternate Rate
Loan hereunder, (B) any prepayment (whether voluntary or mandatory) of the LIBOR
Rate Loan or the Alternate Rate Loan that did not include all interest which had
accrued (or would have accrued) at the Interest Rate through the end of the
related Interest Accrual Period, including, without limitation, such loss or
expense arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain the LIBOR Rate Loan or the Alternate Rate
Loan hereunder, and (C) the conversion (for any reason whatsoever, whether
voluntary or involuntary) of the Interest Rate from the LIBOR Rate or Base Rate
Interest Rate to the Alternate Rate Interest Rate or with respect to any portion
of the outstanding principal amount of the Loan then bearing interest at the
LIBOR Rate on a date other than the Payment Date immediately following the last
day of an Interest Accrual Period, including, without limitation, such loss or
expenses arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain a LIBOR Rate Loan or Alternate Rate Loan
hereunder (the amounts referred to in clauses (A), (B) and (C) are herein
referred to collectively as the “Breakage Costs”).  This provision shall survive
payment of the Note in full and the satisfaction of all other obligations of
Borrower under this Agreement and the other Loan Documents.

 

43

--------------------------------------------------------------------------------


 

(v)           Within fifteen (15) days after request by Lender (or at the time
of any prepayment), Borrower shall pay to Lender such amount or amounts as will
compensate Lender for any loss, cost, expense, penalty, claim or liability,
including any loss incurred in obtaining, prepaying, liquidating or employing
deposits or other funds from third parties and any loss of yield, as determined
by Lender in its judgment reasonably exercised incurred by it with respect to
the Loan as a result of the payment or prepayment of any amount on a date other
than the date such amount is required or permitted to be paid or prepaid;
provided that Lender delivers to Borrower a certificate as to the amounts of
such costs described herein, which certificate shall be conclusive in the
absence of manifest error.  Lender shall have no obligation to purchase, sell
and/or match funds in connection with the funding or maintaining of the Loan or
any portion thereof.  The obligations of Borrower under this Section shall
survive any termination of the Loan Documents and payment of the Note and shall
not be waived by any delay by Lender in seeking such compensation.

 

Section 2.6            Loan Prepayments

 

(a)           Voluntary.  Except as otherwise expressly permitted under this
Agreement, including, without limitation, Section 2.9 hereof, no voluntary
prepayments, whether in whole or in part, of the Loan or any other amount at any
time due and owing under this Agreement can be made by Borrower or any other
Person without the express prior written consent of Lender, and Lender shall
have no obligation to accept any prepayment except when made in accordance with
the terms hereof.  Borrower may, on any Business Day at its option and upon
giving Lender not less than thirty (30) (and not more than ninety (90)) days
prior written notice (such notice being revocable or may be modified by Borrower
on at least two (2) Business Days prior written notice to Lender provided
Borrower pays all of Lender’s reasonable costs and expenses incurred in
connection with the notice of prepayment), prepay the Loan (i) on or before the
Spread Maintenance Date, in whole or in part, with payment of the Spread
Maintenance Premium on that portion of the Loan which exceeds an amount equal to
the Free Prepayment Amount, and (ii) after the Spread Maintenance Date, in whole
or in part, without payment of any premium, fee or penalty.  Any prepayment
shall include the payment of all additional amounts required to be paid by
Borrower and all other amounts owing by Borrower to Lender under the Note, this
Agreement and the other Loan Documents, including, without limitation, (A) any
Breakage Costs incurred by Lender in connection with the cancellation or
termination of a LIBOR (or the Alternate Index, as applicable) or swap contract
entered into in connection with the Loan, and (B) Compensating Interest;
provided, however, Borrower shall not be required to pay any consent,
processing, administrative or similar fee in connection with any prepayment
pursuant to this Section 2.6(a).  As a condition to any prepayment contemplated
by this Section 2.6(a), Borrower shall have delivered evidence satisfactory to
Lender that the Senior Mezzanine Loan and Junior Mezzanine Loan are
simultaneously being prepaid on a pro-rata basis in accordance with the terms of
the Senior Mezzanine Loan Agreement and Junior Mezzanine Loan Agreement,
respectively.

 

(b)           Mandatory.  Borrower shall prepay the Loan in an amount equal to
all Net Proceeds which, pursuant to the provisions of Section 8.5(c) hereof,
Lender elects to retain and apply toward the reduction of the principal amount
of the Debt.  Any such prepayment shall be held by Lender and applied on the
next Payment Date.  Borrower shall not be required to pay a Spread Maintenance
Premium or any other prepayment premium in connection with any prepayment made
pursuant to this Section 2.6(b).

 

44

--------------------------------------------------------------------------------


 

(c)           Application of Prepayments.  Upon any voluntary prepayment of the
Loan in accordance with the terms hereof (other than a paydown pursuant to
Section 2.9 hereof, which such paydown shall be calculated in accordance with
Section 2.9(d) hereof), each Allocated Loan Amount shall be decreased by an
amount equal to the product of (x) the amount of such payment and (y) a
fraction, the numerator of which is the applicable Allocated Loan Amount (prior
to the adjustment in question) and the denominator of which is the total of all
Allocated Loan Amounts (prior to the adjustment in question). Notwithstanding
the foregoing or anything herein to the contrary, in the event of a Casualty or
Condemnation whereby Net Proceeds shall be applied to the Debt pursuant to the
terms of Section 2.6(b) hereof, then such Net Proceeds shall be applied
(1) first, to reduce the Allocated Loan Amount of the Individual Property
affected by such Casualty or Condemnation and (2) second, to reduce the
Allocated Loan Amount of the other Individual Properties.

 

Section 2.7            Taxes

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of Borrower)
requires the deduction or withholding of any Tax from any such payment by
Borrower, then Borrower shall be entitled to make such deduction or withholding
and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.7) the applicable Lender receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

 

(b)           Payment of Other Taxes.  The Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law any Other
Taxes.

 

(c)           Indemnification.  The Loan Parties shall jointly and severally
indemnify Lender, within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.7) payable or paid by
Lender or required to be withheld or deducted from a payment to Lender and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to Borrower by Lender shall be conclusive absent manifest
error.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.7, such Loan Party shall deliver to Lender the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Lender.

 

45

--------------------------------------------------------------------------------


 

(e)           Status of Lenders.

 

(i)            In the event Lender is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document, Lender
shall deliver to Borrower, at the time or times reasonably requested by
Borrower, such properly completed and executed documentation reasonably
requested by Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, Lender, if
reasonably requested by Borrower, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Borrower as will enable
Borrower to determine whether or not Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.7(e)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in Lender’s reasonable
judgment such completion, execution or submission would subject Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that Borrower is a U.S. Person,

 

(A)          Lender shall deliver to Borrower from time to time upon the
reasonable request of Borrower executed originals of IRS Form W-9 certifying
that Lender is exempt from U.S. federal backup withholding tax;

 

(B)          if Lender is or becomes a Foreign Lender, Lender shall, to the
extent it is legally entitled to do so, deliver to Borrower (in such number of
copies as shall be requested by the recipient) on or prior to the date hereof if
Lender is already a Foreign Lender, or on or prior to the date on which Lender
becomes a Foreign Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower, whichever of the following is
applicable):

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, a “10 percent

 

46

--------------------------------------------------------------------------------


 

shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code, which shall be in the form
attached hereto as Exhibit C (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate,  IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Borrower (in such number of copies as shall be requested by
Borrower) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower to
determine the withholding or deduction required to be made; and

 

(D)          if a payment made to Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if Lender were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), Lender shall deliver to Borrower at the time or times prescribed by
law and at such time or times reasonably requested by Borrower such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by Borrower as may be necessary for Borrower
to comply with their obligations under FATCA and to determine that Lender has
complied with Lender’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.  Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(E)           Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower in writing of its
legal inability to do so.

 

47

--------------------------------------------------------------------------------


 

(f)            Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.7
(including by the payment of additional amounts pursuant to this Section 2.7),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.7 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
Section 2.7(f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this Section 2.7(f), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 2.7(f) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(g)           Survival.  Each party’s obligations under this Section 2.7 shall
survive any assignment of rights by, or the replacement of, Lender, and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

 

Section 2.8            Loan Assignment

 

At the request of Borrower in connection with any full prepayment or repayment
of the Loan in accordance with the terms of this Agreement and the other Loan
Documents, Lender shall:  (i) assign one or more of the Mortgages to any new
lender in connection with a refinance of the Loan in accordance with the terms
of an assignment document prepared by counsel to Borrower and approved by
Lender, which assignment documents shall be without representation or warranty
by, or recourse to, Lender, provided that Lender shall represent that such
assignment document has been duly authorized, executed and delivered and that
Lender has not assigned or encumbered the Mortgages, (ii) deliver to or as
directed by Borrower the original executed Note and all other original executed
notes (or copies thereof if no such original executed note was delivered to
Lender in connection with the closing of the Loan) which may have been
consolidated, amended and/or restated in connection with the closing of the Loan
or, with respect to any note the original of which had been delivered and
endorsed to Lender and such original has been lost, destroyed or mutilated, a
lost note affidavit (without indemnification) for the benefit of the assignee
lender and the title insurance company insuring the applicable Mortgages, as
assigned, in form sufficient to permit such title insurance company to insure
the lien of the applicable Mortgages as assigned to and held by the assignee
without exception for any matter relating to the lost, destroyed or mutilated
note, (iii) execute and deliver an allonge with respect to the Note and, to the
extent endorsed to Lender, any other note(s) as described in the preceding
clause (ii) above without recourse, covenant or warranty of any nature, express
or implied (except as to the outstanding principal balance of the Loan and that
Lender owns the Note free of

 

48

--------------------------------------------------------------------------------


 

any liens and encumbrances and has the authority to execute and deliver the
allonge), (iv) deliver the original executed Mortgages or a certified copy of
record, and (v) execute and deliver such other instruments of conveyance,
assignment, termination, severance and release (including appropriate UCC-3
termination statements) in recordable form as may reasonably be requested by
Borrower to evidence such assignment and/or severance.  All reasonable
out-of-pocket costs and expenses incurred by Lender, including, without
limitation, reasonable attorney’s fees, in connection with the foregoing shall
be paid by Borrower; provided, however, Lender shall not charge any consent,
processing, administrative, or similar fee in connection with any such
assignment.

 

Section 2.9            Property Releases

 

Borrower may obtain the release of an Individual Property from the Lien of the
Mortgage thereon (and related Loan Documents) and the release of Borrower’s
obligations under the Loan Documents with respect to such Individual Property
(other than those expressly stated to survive), upon the satisfaction of each of
the following conditions:

 

(a)           No Event of Default shall then exist (other than a non-monetary
Event of Default that is specific to the Individual Property being released
pursuant to this Section 2.9 and which non-monetary Event of Default would be
cured as a result of the release of the applicable Individual Property);

 

(b)           The amount of the outstanding principal balance of the Loan to be
prepaid in accordance with the terms hereof shall equal or exceed the Release
Price for the applicable Individual Property, and such prepayment shall be
deemed a voluntary prepayment for all purposes hereunder;

 

(c)           Borrower shall provide Lender with at least thirty (30) days but
no more than ninety (90) days prior written notice of its request to obtain a
release of the Individual Property (the “Release Date”) (such notice being
revocable or may be modified by Borrower on at least two (2) Business Days prior
written notice to Lender provided Borrower pays all of Lender’s reasonable costs
and expenses incurred in connection with the notice of intended release);

 

(d)           Borrower shall prepay the portion of the Note equal to the Release
Price of the Individual Property being released (together with all (i) accrued
and unpaid interest on the principal amount being prepaid, (ii) Breakage Costs,
if applicable, (iii) Compensating Interest, if applicable and (iv) the
applicable Spread Maintenance Premium (if any) pursuant to
Section 2.6(a) hereof) in accordance with the terms and conditions hereof. Such
prepayment in the amount of the applicable Release Price (and any additional
amounts prepaid pursuant to Section 2.9(f) hereof) shall, notwithstanding
anything to the contrary contained herein, be applied (A) first, to reduce the
Allocated Loan Amount of the Individual Property being released to zero and
(B) second, pro-rata to reduce the Allocated Loan Amount of the remaining
Individual Properties;

 

(e)           Borrower shall submit to Lender, not less than ten (10) Business
Days prior to the Release Date, a release of Lien (and related Loan Documents)
for such Individual Property for execution by Lender.  Such release shall be in
a form appropriate in each State in

 

49

--------------------------------------------------------------------------------


 

which the Individual Property is located and that would be satisfactory to a
prudent institutional lender and shall contain standard provisions, if any,
protecting the rights of the releasing lender.  In addition, Borrower shall
provide all other documentation Lender reasonably requires to be delivered by
Borrower in connection with such release, together with a certification
certifying that such documentation (i) is in compliance with all applicable
Legal Requirements, (ii) will, following execution by Lender and recordation
thereof, effect such releases in accordance with the terms of this Agreement,
and (iii) will not impair or otherwise adversely affect the Liens, security
interests and other rights of Lender under the Loan Documents not being released
(or as to the parties to the Loan Documents and Properties subject to the Loan
Documents not being released).  Lender shall deliver such executed release of
Lien for such Individual Property to Borrower on or prior to the Release Date,
or if requested by Borrower, to an escrow agent or title company designated by
Borrower, to be held in escrow, at least three (3) Business Days prior to the
Release Date;

 

(f)            After giving effect to such release, Lender shall have determined
that the Debt Yield for the Properties then remaining subject to the Liens of
the Mortgages shall be at least equal to the greater of (i) 9.95% and (ii) the
Debt Yield for all of the then remaining Properties (including the Individual
Property to be released) for the twelve (12) full calendar months immediately
preceding the release of the Individual Property, provided that Borrower shall
be permitted to make a prepayment of the Loan in accordance with the terms of
Section 2.6 for the purpose of satisfying the Debt Yield requirement in this
Section;

 

(g)           Lender shall have received payment of all Lender’s reasonable,
out-of-pocket costs and expenses, including due diligence review costs and
reasonable counsel fees and disbursements incurred in connection with the
release of the Individual Property from the lien of the related Mortgage
Instrument and the review and approval of the documents and information required
to be delivered in connection therewith; provided, however, Borrower shall not
be required to pay any consent, processing, administrative or similar fee in
connection with any prepayment pursuant to this Section 2.9;

 

(h)           Borrower shall have delivered evidence satisfactory to Lender that
(i) Senior Mezzanine Borrower has complied with all of the terms and conditions
set forth in the Senior Mezzanine Loan Agreement with respect to a release of
the security interest corresponding to the release requested pursuant to this
Section and (ii) Senior Mezzanine Lender has delivered (or is simultaneously
delivering) such release to Senior Mezzanine Borrower if applicable; and

 

(i)            Borrower shall have delivered evidence satisfactory to Lender
that (i) Junior Mezzanine Borrower has complied with all of the terms and
conditions set forth in the Junior Mezzanine Loan Agreement with respect to a
release of the security interest (if applicable) corresponding to the release
requested pursuant to this Section and (ii) Junior Mezzanine Lender has
delivered (or is simultaneously delivering) such release to Junior Mezzanine
Borrower (if applicable).

 

Notwithstanding anything in Section 2.6(a) or this Section 2.9 to the contrary,
(a) on or prior to the expiration of the Spread Maintenance Date, no Spread
Maintenance Premium shall be payable under Section 2.6(a) with respect to a
release of an Individual Property pursuant to

 

50

--------------------------------------------------------------------------------


 

this Section 2.9 in the event and to the extent that the Allocated Loan Amount
of such Individual Property to be released together with the Allocated Loan
Amounts of all Individual Properties previously released and any other
prepayments made pursuant to Sections 2.6(a) or 2.9 is less than twenty-five
percent (25%) of the original principal balance of the Loan (the “Free
Prepayment Amount”); and (b) if the Loan is included in a REMIC Trust and the
LTV Ratio exceeds or would exceed one hundred twenty five percent (125%)
immediately after the release of the applicable Individual Property (such value
to be determined, in Lender’s sole discretion, by any commercially reasonable
method permitted to a REMIC Trust, based solely on the value of the real
property excluding personal property and going concern value, if any; provided
that Lender shall not require a re-appraisal or a broker’s opinion of value of
the Properties if another commercially reasonable method of valuation of the
real property permitted to a REMIC Trust is available to Lender at such time
including an internally generated valuation), no release will be permitted
unless (i) the principal balance of the Loan is prepaid by an amount not less
than the greater of (A) the Release Price for the applicable Individual Property
or (B) the least of one (1) of the following amounts:  (I) only if the released
Individual Property is sold, the net proceeds of an arm’s length sale of the
released Individual Property, to an unaffiliated Person, (II) the fair market
value of the released Individual Property, at the time of the release, or
(III) an amount such that the LTV Ratio immediately after the release of the
applicable Individual Property is not greater than the LTV Ratio of the
Properties immediately prior to such release, or (ii) Lender receives an opinion
of counsel that the Securitization will not fail to maintain its status as a
REMIC Trust as a result of the release.

 

ARTICLE 3

 

CONDITIONS PRECEDENT

 

Section 3.1            Conditions Precedent

 

The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by Borrower or waiver by Lender of all of the conditions precedent
to closing set forth in the application or term sheet for the Loan delivered by
Borrower to Lender and the commitment or commitment rider, if any, to the
application for the Loan issued by Lender.  The making of the Loan shall be
deemed Lender’s acknowledgement that all such conditions precedent have been
satisfied or waived.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender as of the Closing Date that:

 

Section 4.1            Organization

 

Borrower (a) has been duly organized and is validly existing and in good
standing with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged, (b) is duly qualified to do
business and is in good standing in each jurisdiction where it is required to be
so qualified in connection with its properties, businesses and operations,

 

51

--------------------------------------------------------------------------------


 

(c) possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own its properties and to transact the
businesses in which it is now engaged, and the sole business of Borrower is the
ownership, management and operation of the Properties, and (d) has full power,
authority and legal right to mortgage, grant, bargain, sell, pledge, assign,
warrant, transfer and convey the Properties pursuant to the terms of the Loan
Documents, and has full power, authority and legal right to keep and observe all
of the terms of the Loan Documents to which it is a party.  Borrower represents
and warrants that the chart attached hereto as Exhibit A sets forth an accurate
listing of the direct and indirect owners of the equity interests in Borrower,
each SPE Component Entity (if any) and each Guarantor (when not an individual).

 

Section 4.2            Status of Borrower

 

Borrower’s exact legal name is correctly set forth on the first page of this
Agreement, on the Mortgages and on any UCC-1 Financing Statements filed in
connection with the Loan.  Borrower is an organization of the type specified on
Schedule I.  Each Borrower is incorporated in or organized under the laws of the
State as set forth on Schedule I.  Borrower’s principal place of business and
chief executive office, and the place where Borrower keeps its books and
records, including recorded data of any kind or nature, regardless of the medium
of recording, including software, writings, plans, specifications and
schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower) the address of Borrower set forth on the
first page of this Agreement.  Borrower’s organizational identification number,
if any, assigned by the state of incorporation or organization is correctly set
forth on the first page of the Note.

 

Section 4.3            Validity of Documents

 

Borrower has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party.  This Agreement and such other Loan Documents have been duly executed and
delivered by or on behalf of Borrower and constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

Section 4.4            No Conflicts

 

The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower will not conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance (other than pursuant to the
Loan Documents) upon any of the property or assets of Borrower pursuant to the
terms of any agreement or instrument to which Borrower is a party or by which
any of Borrower’s property or assets is subject, nor will such action result in
any violation of the provisions of any statute or any order, rule or regulation
of any Governmental Authority having jurisdiction over Borrower or any of
Borrower’s properties or assets, in each case which would reasonably be expected
to have or does have a Material

 

52

--------------------------------------------------------------------------------


 

Adverse Effect, and any consent, approval, authorization, order, registration or
qualification of or with any Governmental Authority required for the execution,
delivery and performance by Borrower of this Agreement or any of the other Loan
Documents has been obtained and is in full force and effect.

 

Section 4.5            Litigation

 

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority, arbitral body or other agency now pending or, to
Borrower’s knowledge, threatened against or affecting Borrower, any Guarantor,
Operating Lessee or any Individual Property, which actions, suits or
proceedings, if determined against Borrower, any Guarantor, Operating Lessee or
any Individual Property, in each case which would reasonably be expected to have
or does have a Material Adverse Effect.

 

Section 4.6            Agreements

 

Borrower is not a party to any agreement or instrument or subject to any
restriction which would reasonably be expected to have or does have a Material
Adverse Effect.  Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party or by
which Borrower or any Individual Property is bound, which would reasonably be
expected to have a Material Adverse Effect.  Borrower has no material financial
obligation under any agreement or instrument to which Borrower is a party or by
which Borrower or any Individual Property is otherwise bound, other than
(a) obligations incurred in connection with any Permitted Debt, (b) obligations
under the Loan Documents (c) obligations which have been disclosed to Lender in
writing and/or (d) Permitted Encumbrances.

 

Section 4.7            Solvency

 

Borrower has (a) not entered into the transaction or executed the Note, this
Agreement or any other Loan Documents with the actual intent to hinder, delay or
defraud any creditor and (b) received reasonably equivalent value in exchange
for their obligations under such Loan Documents.  Giving effect to the Loan, the
fair saleable value of the assets of Borrower exceeds and will, immediately
following the making of the Loan, exceed the total liabilities of Borrower,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities.  No petition in bankruptcy has been filed against
Borrower, any Guarantor, any SPE Component Entity (if any) or Affiliated Manager
in the last ten (10) years, and neither Borrower nor any Guarantor, any SPE
Component Entity (if any) or Affiliated Manager in the last ten (10) years has
made an assignment for the benefit of creditors or taken advantage of any
Creditors Rights Laws.  Neither Borrower nor any Guarantor, any SPE Component
Entity (if any) or Affiliated Manager is contemplating either the filing of a
petition by it under any Creditors Rights Laws or the liquidation of all or a
major portion of Borrower’s assets or property, and Borrower has no knowledge of
any Person contemplating the filing of any such petition against Borrower or any
Guarantor, any SPE Component Entity (if any) or Affiliated Manager.

 

53

--------------------------------------------------------------------------------


 

Section 4.8            Full and Accurate Disclosure

 

No statement of fact made by or on behalf of Borrower in this Agreement or in
any of the other Loan Documents or in any other document or certificate
delivered by or on behalf of Borrower contains any untrue statement of a
material fact or omits to state any material fact, to Borrower’s knowledge,
necessary to make statements contained herein or therein not misleading.  There
is no material fact presently known to Borrower which has not been disclosed
which would reasonably be expected to have or does have a Material Adverse
Effect.

 

Section 4.9            No Plan Assets

 

Neither Borrower nor Operating Lessee is an employee benefit plan, as defined in
Section 3(3) of ERISA, subject to Title I of ERISA and none of the assets of
Borrower or Operating Lessee constitute or will constitute “plan assets” of one
or more such plans within the meaning of 29 C.F.R. Section 2510.3-101.  Neither
Borrower nor Operating Lessee is a governmental plan within the meaning of
Section 3(32) of ERISA Transactions by or with Borrower or Operating Lessee are
not subject to state statutes regulating investment of, and fiduciary
obligations with respect to, governmental plans similar to the provisions of
Section 406 of ERISA or Section 4975 of the Internal Revenue Code currently in
effect, which prohibit or otherwise restrict the transactions contemplated by
this Agreement.  With respect to any multiemployer plan to which Borrower or
Operating Lessee or any entity that is under common control with Borrower or
Operating Lessee within the meaning of ERISA Section 4001(a)(14) is or has been
obligated to contribute, neither Borrower nor any such entity has incurred any
material liability under ERISA Section 515 of ERISA or Title IV of ERISA which
is or remains unsatisfied.

 

Section 4.10         Not a Foreign Person

 

Borrower is not a foreign corporation, foreign partnership, foreign trust,
foreign estate or nonresident alien or a disregarded entity owned by any of them
(as those terms are defined in the Internal Revenue Code), and if requested by
Lender, Borrower will so certify (or in the case of a disregarded entity, its
owner will certify) to Lender or a person designated by Lender under penalties
of perjury to the accuracy of this representation, and will provide in such
certification such additional information as Lender may reasonably request
related thereto.

 

Section 4.11         Enforceability

 

The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable, and Borrower has not
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto.  No Default or Event of Default exists under or with respect to any
Loan Document.

 

Section 4.12         Business Purposes

 

The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.

 

54

--------------------------------------------------------------------------------


 

Section 4.13         Compliance

 

Except as expressly disclosed in a Zoning Report, a Property Condition Report
and/or an Environmental Report, Borrower and each Individual Property, and the
use and operation thereof, comply in all material respects with all Legal
Requirements, including, without limitation, building and zoning ordinances and
codes and the Americans with Disabilities Act.  Borrower is not in default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority which would reasonably be expected to have a Material Adverse Effect,
and Borrower has received no written notice of any such default or violation. 
There has not been committed by Borrower or, to Borrower’s knowledge, any other
Person in occupancy of or involved with the operation or use of any Individual
Property any act or omission affording any Governmental Authority the right of
forfeiture as against such Individual Property or any part thereof or any monies
paid in performance of Borrower’s obligations under any of the Loan Documents.

 

Section 4.14         Financial Information

 

All financial data, including, without limitation, the balance sheets,
statements of cash flow, statements of income and operating expense and rent
rolls, that have been delivered to Lender in respect of Borrower, any Guarantor
and/or each Individual Property (a) are true, complete and correct in all
material respects, (b) accurately represent the financial condition of Borrower,
Guarantor or the Properties, as applicable, as of the date of such reports in
all material respects, and (c) to the extent prepared or audited by an
independent certified public accounting firm, have been prepared in accordance
with GAAP throughout the periods covered, except as disclosed therein.  Borrower
does not have any contingent liabilities, liabilities for taxes, unusual forward
or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower, except as referred to or
reflected in said financial statements.  Since the date of such financial
statements, there has been no change in the financial condition, operations or
business of Borrower or Guarantor from that set forth in said financial
statements which would reasonably be expected to have or has had a Material
Adverse Effect.

 

Section 4.15         Condemnation

 

No Condemnation or other proceeding has been commenced or, to Borrower’s actual
knowledge, is threatened or contemplated with respect to all or any portion of
the Properties or for the relocation of roadways providing access to any
Individual Property.

 

Section 4.16         Utilities and Public Access; Parking

 

Each Individual Property is (i) located on or adjacent to a public road and has
access to such road directly, or has access via an irrevocable perpetual
easement or right of way permitting ingress and egress to and from a public road
and (ii) served by water, sewer, sanitary sewer and storm drain facilities
adequate to service such Individual Property for full utilization of such
Individual Property for its intended uses.  Except as expressly set forth on a
Survey, all public utilities necessary to the full use and enjoyment of each
Individual Property as currently used and enjoyed are located either in the
public right-of-way abutting such Individual Property (which are connected so as
to serve the Individual Property without passing over other property) or in
recorded easements serving the Individual Property.  Except as expressly set
forth on a Survey, all roads necessary for the use of each Individual Property
for its current purposes have been completed and dedicated to public use and
accepted by all Governmental Authorities.  Except as

 

55

--------------------------------------------------------------------------------


 

expressly set forth in a Zoning Report, each Individual Property has, or is
served by, parking to the extent required to comply with all Legal Requirements.

 

Section 4.17         Separate Lots

 

Each Individual Property is assessed for real estate tax purposes as one or more
wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a part of such lot or lots, and no other land or
improvements is assessed and taxed together with such Individual Property or any
portion thereof.

 

Section 4.18         Assessments

 

To Borrower’s knowledge, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting any Individual
Property, nor are there any contemplated improvements to such Individual
Property that may result in such special or other assessments.

 

Section 4.19         Insurance

 

Borrower has obtained and has delivered to Lender certified copies of all
Policies or, to the extent such Policies are not available as of the Closing
Date, certificates of insurance with respect to all such Policies reflecting the
insurance coverages, amounts and other requirements set forth in this
Agreement.  To Borrower’s knowledge, no Person, including Borrower, has done, by
act or omission, anything which would impair the coverage of any of the
Policies.

 

Section 4.20         Use of Property

 

Each Individual Property is used exclusively for hotel purposes and other
appurtenant and related uses.

 

Section 4.21         Certificate of Occupancy; Licenses

 

All material certifications, permits, licenses and approvals, including, without
limitation, certificates of completion or occupancy and any applicable liquor
license required for the legal use, occupancy and operation of each Individual
Property for the purpose intended herein, have been obtained and are valid and
in full force and effect.  Borrower shall keep and maintain (or cause to be kept
and maintained) all licenses necessary for the operation of each Individual
Property for the purpose intended herein.  The use being made of each Individual
Property is in conformity with the final certificate of occupancy (or
compliance, if applicable) and any other permits or licenses issued for such
Individual Property.

 

Section 4.22         Flood Zone

 

None of the Improvements on any Individual Property are located in an area
identified by the Federal Emergency Management Agency as an area having special
flood hazards, or, if any portion of the Improvements is located within such
area, Borrower has obtained the insurance prescribed in Section 8.1(a) hereof.

 

56

--------------------------------------------------------------------------------


 

Section 4.23         Physical Condition

 

Except as set forth in the Property Condition Report, to Borrower’s knowledge
after due inquiry, the Properties, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects (ordinary wear and tear excepted).  Except as set forth
in the Property Condition Report, to Borrower’s knowledge after due inquiry,
there exists no structural or other material defects or damages in any
Individual Property, as a result of a Casualty or otherwise, and whether latent
or otherwise.  Borrower has not received written notice from any insurance
company or bonding company of any defects or inadequacies in any Individual
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

 

Section 4.24         Boundaries

 

(a)           To Borrower’s knowledge and in reliance on, and except as
otherwise specifically disclosed on a Survey, none of the Improvements which
were included in determining the appraised value of the any Individual Property
lie outside the boundaries and building restriction lines of such Individual
Property to any material extent, and (b) no improvements on adjoining properties
encroach upon the such Individual Property and no easements or other
encumbrances upon such Individual Property encroach upon any of the Improvements
so as to have a Material Adverse Effect.

 

Section 4.25         Leases

 

Borrower represents and warrants to Lender that the Property is not subject to
any Major Leases as of the Closing Date.

 

Section 4.26         Filing and Recording Taxes

 

All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid by any Person under applicable Legal Requirements currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including,
without limitation, the Mortgages, have been paid or will be paid by Borrower.

 

Section 4.27         Management Agreement

 

The Management Agreement is in full force and effect and there is no default
thereunder by any party thereto and, to Borrower’s knowledge, no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder.  No management fees (which are due and payable)
under the Management Agreement are accrued and unpaid. Neither Borrower nor
Operating Lessee are obligated to pay any key money to any Franchisor or Manager
under any Franchise Agreement or Management Agreement.

 

57

--------------------------------------------------------------------------------


 

Section 4.28         Illegal Activity

 

No portion of the Properties have been or will be purchased, improved, equipped
or fixtured with proceeds of any illegal activity, and no part of the proceeds
of the Loan will be used in connection with any illegal activity.

 

Section 4.29         Construction Expenses

 

All costs and expenses of any and all labor, materials, supplies and equipment
used in the construction maintenance or repair of the Improvements (which are
currently due and payable) have been paid in full.  To Borrower’s knowledge,
there are no claims for payment for work, labor or materials affecting the
Properties which are or may become a lien prior to, or of equal priority with,
the Liens created by the Loan Documents.

 

Section 4.30         Personal Property

 

Borrower has paid in full for, and is the owner of, all Personal Property (other
than Tenants’ property) used in connection with the operation of the Properties,
free and clear of any and all security interests, liens or encumbrances, except
for Permitted Encumbrances and the Lien and security interest created by the
Loan Documents.

 

Section 4.31         Taxes

 

Borrower has filed all federal, state, county, municipal, and city income,
personal property and other tax returns required to have been filed by it and
has paid all taxes and related liabilities which have become due pursuant to
such returns or pursuant to any assessments received by it.  Borrower does not
know of any basis for any additional assessment in respect of any such taxes and
related liabilities for prior years.

 

Section 4.32         Title

 

Borrower has good, marketable and insurable fee simple title with respect to
each Individual Property, free and clear of all Liens whatsoever except the
Permitted Encumbrances.  None of the Permitted Encumbrances, individually or in
the aggregate, would reasonably be expected to have nor does have a Material
Adverse Effect.  The Mortgages, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (a) a valid, perfected first
priority lien on the Properties, subject only to Permitted Encumbrances and
(b) perfected security interests in and to, and perfected collateral assignments
of, all personalty owned by Borrower (including the Leases), all in accordance
with the terms hereof, in each case subject only to Permitted Encumbrances.

 

Section 4.33         Federal Reserve Regulations

 

No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes

 

58

--------------------------------------------------------------------------------


 

prohibited by Legal Requirements or prohibited by the terms and conditions of
this Agreement or the other Loan Documents.

 

Section 4.34         Investment Company Act

 

Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (b) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

 

Section 4.35         Reciprocal Easement Agreements

 

(a)           To Borrower’s knowledge, neither Borrower, nor any other party is
currently in default (nor has any notice been given or received with respect to
an alleged or current default) under any of the terms and conditions of the REA,
and the REA remains unmodified and in full force and effect;

 

(b)           To Borrower’s knowledge, all easements granted pursuant to the REA
which were to have survived the site preparation and completion of construction
(to the extent that the same has been completed), remain in full force and
effect and have not been released, terminated, extinguished or discharged by
agreement or otherwise;

 

(c)           To Borrower’s knowledge, all sums due and owing by Borrower to the
other parties to the REA (or by the other parties to the REA to Borrower)
pursuant to the terms of the REA, including without limitation, all sums,
charges, fees, assessments, costs, and expenses in connection with any taxes,
site preparation and construction, non-shareholder contributions, and common
area and other property management activities have been paid, are current, and
no lien has attached on any Individual Property (or threat thereof been made)
for failure to pay any of the foregoing; and

 

(d)           To Borrower’s knowledge, the terms, conditions, covenants, uses
and restrictions contained in the REA do not conflict in any manner with any
terms, conditions, covenants, uses and restrictions contained in any Major Lease
or in any agreement between Borrower and occupant of any peripheral parcel,
including without limitation, conditions and restrictions with respect to kiosk
placement, tenant restrictions (type, location or exclusivity), sale of certain
goods or services, and/or other use restrictions.

 

Section 4.36         No Change in Facts or Circumstances; Disclosure

 

All information submitted by Borrower or its agents to Lender and in all
financial statements, rent rolls, reports, certificates and other documents
submitted in connection with the Loan or in satisfaction of the terms thereof
and all statements of fact made by Borrower in this Agreement or in any other
Loan Document, are accurate, complete and correct in all material respects. 
There has been no material adverse change in any condition, fact, circumstance
or event that would make any such information inaccurate, incomplete or
otherwise misleading in any material respect or that otherwise would reasonably
expected to have or does have a Material Adverse Effect.  Borrower has disclosed
to Lender all material facts and has not failed to

 

59

--------------------------------------------------------------------------------


 

disclose any material fact that could cause any representation or warranty made
herein to be materially misleading.

 

Section 4.37         Intellectual Property

 

To Borrower’s knowledge, all trademarks, trade names and service marks necessary
to the business of Borrower as presently conducted or as Borrower contemplates
conducting its business are in good standing and uncontested.  To Borrower’s
knowledge, Borrower has not infringed, is not infringing, and has not received
written notice of infringement with respect to asserted trademarks, trade names
and service marks of others.  To Borrower’s knowledge, there is no infringement
by others of trademarks, trade names and service marks of Borrower.

 

Section 4.38         Compliance with Prescribed Laws

 

None of Borrower or any Person who Controls Borrower currently is identified by
the Office of Foreign Assets Control, Department of the Treasury (“OFAC”) or
otherwise qualifies as a Embargoed Person, and Borrower has implemented
procedures to ensure that no Person who now or hereafter owns a direct or
indirect equity interest in Borrower is an Embargoed Person or is Controlled by
an Embargoed Person.  Borrower is not in violation of any Prescribed Laws.

 

Section 4.39         Brokers and Financial Advisors

 

Borrower has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement other than Lismone Capital, whose fees shall be paid in full by
Borrower on or prior to the date hereof.

 

Section 4.40         Franchise Agreements

 

The Franchise Agreements are in full force and effect and there is no default
thereunder by any party thereto and no circumstance, condition or event has
occurred that, with the passage of time and/or giving of notice, would
constitute a default thereunder or entitle Franchisor to terminate any Franchise
Agreement.  All franchise fees, reservation fees, royalties, marketing fees and
other sums and payable due under the Franchise Agreements have been paid in full
or are current.  A true, correct and complete copy of the Franchise Agreements,
together with all amendments and ancillary agreements or side letters related
thereto, have been delivered to Lender.  The Loan, and the encumbrance of the
Properties as security for the Loan, will not cause Borrower to violate any
financial covenants contained in any Franchise Agreement.

 

Section 4.41         PIPS

 

Other than the Scheduled PIP, there are no PIPs affecting any Individual
Property as of the Closing Date.

 

Section 4.42         [Intentionally Omitted]

 

Section 4.43         Labor Matters

 

60

--------------------------------------------------------------------------------


 

There are no collective bargaining agreements or similar agreement to which
Borrower or Operating Lessee is a party.

 

Section 4.44         Condominium Representations

 

Borrower represents and warrants that to the best of Borrower’s knowledge
(a) the Condominium Documents are in full force and effect; (b) all amounts due
and payable by Borrower under the Condominium Documents have been paid;
(c) there is no existing material default or breach of any covenant or condition
on the part of Borrower or any other Person under any Condominium Document;
(d) except as set forth on Schedule 4.44(d), no other party to any of the
Condominium Documents has any defense, set-off or counterclaim against Borrower
or Operating Lessee; and (e) there are no amendments of or modifications to any
Condominium Documents except as disclosed in writing to Lender.

 

Section 4.45         [Intentionally Omitted]

 

Section 4.46         Operating Lease Representations.

 

(a)           (i) The Operating Leases are in full force and effect, (ii) there
are no defaults under the Operating Leases by Borrower or Operating Lessee, and
no event has occurred which but for the passage of time, or notice, or both
would constitute a default under the Operating Leases, (iii) all rents,
additional rents and other sums due and payable under the Operating Leases have
been paid current and (iv) neither tenant nor the landlord under the Operating
Leases has commenced any action or given or received any notice for the purpose
of terminating the Operating Leases;

 

(b)           Borrower’s interest in the Operating Leases is not subject to any
Liens superior to, or of equal priority with, the Mortgages; and

 

(c)           Borrower has delivered to Lender a true, correct and complete copy
of the Operating Leases.

 

Section 4.47         Survival

 

Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 4 and
elsewhere in this Agreement and in the other Loan Documents shall be deemed
given and made as of the date hereof and shall survive for so long as any
portion of the Debt remains owing to Lender.  All representations, warranties,
covenants and agreements made in this Agreement or in the other Loan Documents
by Borrower shall be deemed to have been relied upon by Lender notwithstanding
any investigation heretofore or hereafter made by Lender or on its behalf.

 

ARTICLE 5

 

BORROWER COVENANTS

 

From the date hereof and until repayment of the Debt in full and performance in
full of all obligations of Borrower under the Loan Documents or the earlier
release of the Liens of the

 

61

--------------------------------------------------------------------------------


 

Mortgages (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, Borrower hereby covenants and agrees
with Lender that:

 

Section 5.1            Existence; Compliance with Requirements

 

(a)           Borrower shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence and all of its
material rights, licenses, permits and franchises and comply with all applicable
material Legal Requirements.  Borrower shall not commit, permit or suffer to
exist any act or omission affording any Governmental Authority the right of
forfeiture as against any Individual Property or any part thereof or any monies
paid in performance of Borrower’s obligations under any of the Loan Documents. 
Borrower shall at all times maintain, preserve and protect all franchises and
trade names used in connection with the operation of the Properties.

 

(b)           After prior written notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the Legal Requirements affecting
an Individual Property, provided that (i) no Event of Default has occurred and
is continuing; (ii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower or any
Individual Property is subject and shall not constitute a default thereunder;
(iii) neither the Properties, any part thereof or interest therein nor Borrower
shall be affected in any material adverse way as a result of such proceeding;
(iv) non-compliance with the Legal Requirements shall not impose civil or
criminal liability on Borrower or Lender; (v) Borrower shall have furnished the
security as may be required in the proceeding, or required by Lender if no such
security has been furnished in the proceeding, to ensure compliance by Borrower
with the Legal Requirements; and (vi) Borrower shall have furnished to Lender
all other items reasonably requested by Lender in connection therewith.

 

Section 5.2            Maintenance and Use of Property

 

Borrower shall cause the Properties to be maintained in a good, safe and
insurable condition and in compliance with all applicable Legal Requirements,
and shall promptly make all (and shall promptly make or cause each Condominium
Board (if it is the responsibility of the Condominium Board pursuant to the
Condominium Documents)) repairs to the Properties, above grade and below grade,
interior and exterior, structural and nonstructural, ordinary and extraordinary,
unforeseen and foreseen except where the failure to so comply would not
reasonably be expected to have and does not have a Material Adverse Effect.  All
repairs made by Borrower shall be made in a good and workmanlike manner, shall
be equal or better in quality and class to the original work and shall comply
with all applicable Legal Requirements and insurance requirements.  The
Improvements and the Personal Property shall not be removed, demolished or other
than in accordance with the provisions of Section 5.21, materially altered
(except for normal replacement of the Personal Property) without the prior
written consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed.  If under applicable zoning provisions the use of all or
any portion of any Individual Property is or shall become a nonconforming use,
Borrower will not cause or permit the nonconforming use to be discontinued or
the nonconforming Improvement to be abandoned without the express prior

 

62

--------------------------------------------------------------------------------


 

written consent of Lender. Borrower shall operate the applicable Individual
Properties in accordance with the terms and provisions of the applicable O&M
Program.

 

Section 5.3            Waste

 

Borrower shall not commit or suffer any physical waste of the Properties or make
any change in the use of the Properties which will in any way materially
increase the risk of fire or other hazard arising out of the operation of any
Individual Property, or take any action that would reasonably be expected to
invalidate or give cause for cancellation of any Policy, or do or permit to be
done thereon anything that would reasonably be expected to in any way impair the
value of any Individual Property or the security for the Loan.  Borrower will
not, without the prior written consent of Lender, permit any drilling or
exploration for or extraction, removal, or production of any minerals from the
surface or the subsurface of any Individual Property, regardless of the depth
thereof or the method of mining or extraction thereof.

 

Section 5.4            Taxes and Other Charges

 

(a)           Borrower shall pay all Property Taxes and Other Charges now or
hereafter levied or assessed or imposed against the Properties or any part
thereof as the same become due and payable; provided, however, Borrower’s
obligation to directly pay Property Taxes shall be suspended for so long as
Borrower complies with the terms and provisions of Section 9.4 hereof.  Borrower
shall furnish to Lender receipts for the payment of the Property Taxes and the
Other Charges at least five (5) days prior to the date the same shall become
delinquent (provided, however, that Borrower is not required to furnish such
receipts for payment of Property Taxes in the event that such Property Taxes
have been paid by Lender pursuant to Section 9.4 hereof).  Subject to the terms
of Section 5.4(b) hereof, Borrower shall not suffer and shall promptly cause to
be paid and discharged any Lien or charge whatsoever which may be or become a
Lien or charge against any Individual Property, and shall promptly pay for all
utility services provided to the Properties.  If Borrower shall fail to pay any
Property Taxes or Other Charges in accordance with this Section 5.4 and is not
contesting or causing a contesting of such Property Taxes or Other Charges in
accordance with Section 5.4(b) below, or if there are insufficient funds in the
Tax and Insurance Reserve Account to pay any Property Taxes or Other Charges,
Lender shall have the right, but shall not be obligated, to pay such Property
Taxes or Other Charges, and Borrower shall repay to Lender, on demand, any
amount paid by Lender, with interest thereon at the Default Rate from the date
of the advance thereof to the date of repayment, and such amount shall
constitute a portion of the Debt secured by the Mortgage.

 

(b)           After prior written notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Property Taxes or Other Charges, provided
that (i) no Event of Default is continuing; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable Legal Requirements; (iii) neither the Properties nor any part thereof
or direct or indirect interest therein will be in danger of being sold,
forfeited, terminated, canceled or lost; (iv) Borrower shall promptly upon final
determination thereof pay the amount of any such Property Taxes or Other
Charges, together with all costs, interest and

 

63

--------------------------------------------------------------------------------


 

penalties which may be payable in connection therewith; (v) such proceeding
shall suspend the collection of such contested Property Taxes or Other Charges
from each Individual Property; (vi) Borrower shall furnish such security as may
be required in the proceeding, or if no such security has been furnished in the
proceeding, Borrower shall furnish such reserve deposits as may be requested by
Lender, to ensure the payment of any such Property Taxes or Other Charges,
together with all interest and penalties thereon (unless Borrower has paid all
of the Property Taxes or Other Charges under protest); (vii) failure to pay such
Property Taxes or Other Charges will not subject Borrower or Lender to any civil
or criminal liability; (viii) such contest is not reasonably expected to have
and does not have a Material Adverse Effect; and (ix) Borrower shall, upon
request by Lender, give Lender prompt notice of the status of such proceedings
and/or confirmation of the continuing satisfaction of the conditions set forth
in clauses (i) through (viii) of this Section 5.4(b).  Lender may pay over any
such cash deposit or part thereof held by Lender to the claimant entitled
thereto at any time when, in the reasonable judgment of Lender, the entitlement
of such claimant is established or any Individual Property (or part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
canceled or lost or there shall be any danger of the Liens of the Mortgages
being primed by any related Lien.

 

(c)           Each Loan Party will timely file all U.S. federal, state, and
other material tax returns required to be filed by it and will timely pay all
Taxes shown on such returns or any assessments received by it and all other
material Taxes (other than any Property Taxes, which shall be governed by
Section 5.4(a) and (b)).

 

Section 5.5            Litigation

 

Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against any of
Borrower, Guarantor or any Individual Property which would reasonably be
expected to have or does have a Material Adverse Effect.

 

Section 5.6            Access to Properties

 

Borrower shall permit agents, representatives and employees of Lender to inspect
each Individual Property or any part thereof during normal business hours on
Business Days upon reasonable advance notice (which may be given telephonically
or by e-mail), subject to Borrower’s usual and customary safety requirements and
accompanied by a representative of Borrower.

 

Section 5.7            Notice of Default

 

Borrower shall promptly advise Lender (a) of any event or condition that would
reasonably be expected to have or does have a Material Adverse Effect of which
Borrower has knowledge, and (b) of the occurrence of any Default or Event of
Default of which Borrower has knowledge.

 

Section 5.8            Cooperate in Legal Proceedings

 

Borrower shall at Borrower’s expense cooperate fully with Lender with respect to
any proceedings before any court, board or other Governmental Authority which
would reasonably

 

64

--------------------------------------------------------------------------------


 

be expected to have, or does have, a Material Adverse Effect and, in connection
therewith, permit Lender, at its election, to participate in any such
proceedings, other than those proceedings where Borrower and Lender are adverse
parties.

 

Section 5.9            Performance by Borrower

 

Borrower shall in a timely manner observe, perform and fulfill each and every
covenant, term and provision to be observed and performed by Borrower under this
Agreement and the other Loan Documents and any other agreement or instrument
affecting or pertaining to each Individual Property and any amendments,
modifications or changes thereto (except to the extent waived by the
counterparty thereto, provided that such action or failure to act by Borrower
does not otherwise require Lender’s consent under the Loan Documents).

 

Section 5.10         Awards; Insurance Proceeds

 

Borrower shall cooperate with Lender in obtaining for Lender (to the extent that
this Agreement provides for such Awards or Insurance Proceeds to be paid to
Lender) the benefits of any Awards or Insurance Proceeds lawfully or equitably
payable in connection with the Properties, and Lender shall be reimbursed for
any expenses incurred in connection therewith (including reasonable, actual
attorneys’ fees and disbursements, the cost of any Restoration Consultant and
the payment by Borrower of the expense of an appraisal on behalf of Lender in
case of a Casualty or Condemnation affecting any Individual Property or any part
thereof) out of such Awards or Insurance Proceeds.

 

Section 5.11         Financial Reporting

 

(a)           Borrower shall keep adequate books and records of account on an
accrual basis and in all material respects accordance with the Uniform System of
Accounts, consistently applied and shall furnish to Lender:

 

(i)            intentionally omitted;

 

(ii)           monthly and quarterly, including year-to-date, annual and
trailing twelve (12) months operating statements of the Properties, prepared and
certified by Borrower in a form approved by Lender, detailing Gross Revenues
received, Operating Expenses incurred, the net operating income before and after
Debt Service and Capital Expenditures and containing occupancy, average daily
room, and revenue per available room statistics as well as such other
information as is necessary and sufficient to fairly represent the financial
position and results of operation of the Properties, within twenty (20) days
after the end of each calendar month and quarter; provided, however, monthly and
quarterly operating statements for the period ending on December 31 shall be
delivered pursuant to clause (iv) below;

 

(iii)          the most current Smith Travel Research Reports then available (or
if not available, any successor thereto) to Borrower reflecting market
penetration and relevant hotel properties competing with the Properties, within
thirty (30) days after the end of each calendar month;

 

65

--------------------------------------------------------------------------------


 

(iv)          annual balance sheet, profit and loss statement, statement of cash
flows, and statement of change in financial position of Borrower and Guarantor,
which are (a) with respect to Borrower, prepared and certified by Borrower and
(b) with respect to Guarantor, (I) prepared and certified by Guarantor and
(II) unless Guarantor is a Publicly Traded Company, audited by an Acceptable
Accountant, in each case, within ninety (90) days after the close of each fiscal
year of Borrower and Guarantor, as the case may be; provided, however,
Guarantor’s obligations under this Section 5.11(a)(iv) shall be deemed satisfied
for so long as (1) Guarantor’s financial statements are consolidated with the
financial statements of an Affiliate in accordance with GAAP and (2) on or
before the dates required hereunder, Borrower delivers to Lender all financial
statements of such Affiliate, including, without limitation, those required
pursuant to the Exchange Act, the Sarbanes-Oxley Act of 2002 and the listing
requirements of any applicable stock exchange;

 

(v)           an Annual Budget not later than thirty (30) days prior to the
commencement of each fiscal year of Borrower, which shall be subject to the
reasonable approval of Lender (to the extent that Borrower or Operating Lessee
has an approval right over the Annual Budget pursuant to the terms of the
applicable Management Agreement), along with any amendments or modifications
thereto.  In the event that Lender objects to a proposed Annual Budget submitted
by Borrower, Lender shall advise Borrower of such objections within fifteen (15)
days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower or Operating Lessee shall promptly
cause the revision of such Annual Budget and resubmit the same to Lender. 
Lender shall advise Borrower of any objections to such revised Annual Budget
within ten (10) days after receipt thereof (and deliver to Borrower a reasonably
detailed description of such objections) and Borrower or Operating Lessee shall
promptly cause the revision of the same in accordance with the process described
in this subsection until Lender approves the Annual Budget.  Until such time
that Lender approves a proposed Annual Budget, which approval shall not be
unreasonably withheld, conditioned or delayed, the most recent Annual Budget
shall apply; provided that, such approved Annual Budget shall be adjusted to
reflect (A) actual increases in Property Taxes, Insurance Premiums, utilities
expenses and expenses under the Management Agreement and (B) up to five percent
(5%) increases in any budgeted line items provided such increases do not exceed
a five percent (5%) increase in the Annual Budget in the aggregate; and

 

(vi)          a quarterly calculation of the Debt Yield for the immediately
preceding twelve (12) months as of the last day of such quarter, prepared and
certified by Borrower, within thirty (30) days of the end of the quarter.

 

(b)           Borrower shall furnish Lender such other additional financial or
management information as may, from time to time, be reasonably required by
Lender in form and substance satisfactory to Lender (including, without
limitation, any financial reports required to be delivered by any Tenant or any
guarantor of any Major Lease pursuant to the terms of such Major Lease or
otherwise in Borrower’s possession), and shall furnish to Lender and its agents
convenient facilities for the examination and audit of any such books and
records.

 

(c)           All items requiring the certification of Borrower pursuant to this
Section 5.11 shall, except where Borrower is an individual, require a
certificate executed by an authorized officer of Borrower or the general partner
or managing member of Borrower, as

 

66

--------------------------------------------------------------------------------


 

applicable, and shall contain a statement by Borrower as to whether there
exists, to Borrower’s knowledge, an Event of Default under the Loan Documents,
and if an Event of Default exists, the nature thereof, the period of time it has
existed and the action then being taken to remedy the same.

 

Section 5.12         Estoppel Statement

 

(a)           After request by Lender, Borrower shall within ten (10) Business
Days furnish Lender or any proposed assignee of the Loan with a statement, duly
acknowledged and certified, setting forth (i) the original principal amount of
the Loan, (ii) the rate of interest on the Loan, (iii) the unpaid principal
amount of the Loan, (iv) the date installments of interest and/or principal were
last paid, (v) the Maturity Date, (vi) offsets or defenses to the payment of the
Debt, if any, and (vii) that the Note, this Agreement, the Mortgage and the
other Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification.

 

(b)           Borrower shall use commercially reasonable efforts to deliver to
Lender, consistent with the terms of the Major Leases but not more than twice in
any twelve (12) month period (so long as no Event of Default is then
continuing), promptly upon request, duly executed estoppel certificates from any
one or more Tenants as required by Lender attesting to such facts regarding the
related Major Lease as Lender may require, including, but not limited to
attestations that each Major Lease covered thereby is in full force and effect
with no defaults thereunder on the part of any party, that none of the Rents
have been paid more than one month in advance, except as security, and that the
Tenant claims no defense or offset against the full and timely performance of
its obligations under the Major Lease.

 

(c)           [Intentionally Omitted].

 

(d)           Borrower shall, upon request of Lender, use commercially
reasonable efforts to deliver an estoppel certificate from each Franchisor
stating (i) whether the applicable Franchise Agreement is in full force and
effect and has been modified, amended or assigned, (ii) whether the Franchisor
or Operating Lessee or Borrower is in default under any of the terms, covenants
or provisions of the Franchise Agreement and whether the Franchisor know of any
event which, but for the passage of time or the giving of notice or both, would
constitute a default under the Franchise Agreement, (iii) whether Franchisor or
Operating Lessee or Borrower has commenced any action or given or received any
notice for the purpose of terminating the Franchise Agreement and (iv) whether
all sums due and payable to Franchisor under the Franchise Agreement have been
paid in full.

 

(e)           Within ten (10) Business Days of request by Lender, Borrower shall
furnish Lender, an estoppel certificate from Operating Lessee in form and
substance reasonably satisfactory to Lender.

 

Section 5.13         Leasing Matters

 

(a)           Borrower or Operating Lessee may enter into a proposed Lease
(including the renewal or extension of an existing Lease (a “Renewal Lease”))
that is not a Major Lease without the prior written consent of Lender, provided
such proposed Lease or Renewal Lease

 

67

--------------------------------------------------------------------------------


 

(i) provides for rental rates and terms comparable to existing local market
rates and terms (taking into account the type and quality of the tenant) as of
the date such Lease is executed by Borrower or Operating Lessee (unless, in the
case of a Renewal Lease, the rent payable during such renewal, or a formula or
other method to compute such rent, is provided for in the original Lease),
(ii) is an arm’s-length transaction with a bona fide, independent third party
tenant, (iii) does not contain any terms which would reasonably be expected to
have or do have a Material Adverse Effect, (iv) is subject and subordinate to
the Mortgages and the Tenant thereunder agrees to attorn to Lender and any
purchaser at a foreclosure sale and (v) does not contain any option, offer,
right of first refusal, right of first offer or other similar right to acquire
all or any portion of any Individual Property.  Each Major Lease and all other
proposed Leases which do not satisfy the requirements set forth in this
subsection, unless Manager has the right to enter into such Lease without
Borrower’s or Operating Lessee’s prior written consent pursuant to the
Management Agreement (each a “Required Approval Lease”) shall be subject to the
prior approval of Lender.  Borrower shall promptly deliver to Lender copies of
all Leases which are entered into pursuant to this subsection together with
Borrower’s certification that it or Operating Lessee has satisfied all of the
conditions of this Section.  Borrower shall pay the costs and expenses
associated with Lender’s counsel review of any Lease for which Lender’s consent
may be required under this Section 5.13.

 

(b)           Except as provided in clause (c) below, Borrower shall (i) observe
and perform all the obligations imposed upon the landlord under the Leases in
all material respects and shall not do or permit to be done anything to impair
the value of any of the Leases as security for the Debt; (ii) promptly send
copies to Lender of all notices of material default which Borrower or Operating
Lessee shall send or receive under a Major Lease; (iii) enforce all of the
material terms, covenants and conditions contained in the Leases upon the part
of the tenant thereunder to be observed or performed; (iv) not collect any Rents
more than one (1) month in advance (except security deposits shall not be deemed
Rents collected in advance); (v) hold all security deposits in accordance with
the terms of the applicable Lease and Legal Requirements; (vi) not execute any
assignment of the landlord’s interest in any of the Leases or the Rents except
as contemplated by the Loan Documents; and (vi) not consent to any assignment of
or subletting under any Major Leases not in accordance with their terms, without
the prior written consent of Lender, such consent not to be unreasonably
withheld, conditioned or delayed.

 

(c)           Borrower and/or Operating Lessee may, without the prior written
consent of Lender, amend, modify or waive the provisions of or terminate, reduce
Rents or accept a surrender of space under, or shorten the term of, any Lease
which is not a Major Lease (including any guaranty, letter of credit or other
credit support with respect thereto) provided that (i) such action (taking into
account, in the case of a termination, reduction in rent, surrender of space or
shortening of term, the planned alternative use of the affected space) is not
reasonably expected to have and does not have a Material Adverse Effect, and
(ii) such amendment, modification, waiver, termination, rent reduction, space
surrender or term shortening, is otherwise in compliance with the requirements
of this Agreement and any subordination agreement binding upon Lender with
respect to such Lease.  A termination of a Lease with a tenant who is in
monetary default beyond applicable notice and grace periods shall not be
considered an action which has a Material Adverse Effect.  Any amendment,
modification, waiver, termination, rent reduction, space surrender or term
shortening which does not satisfy the requirements set forth in this subsection
shall be subject to the prior written approval of Lender

 

68

--------------------------------------------------------------------------------


 

(not to be unreasonably withheld or delayed) (each, a “Lease Modification”), at
Borrower’s expense.  Borrower shall promptly deliver to Lender copies of
amendments, modifications and waivers which are entered into pursuant to this
subsection together with Borrower’s certification that it has satisfied all of
the conditions of this subsection.

 

(d)           Notwithstanding anything contained herein to the contrary,
Borrower and Operating Lessee shall not, without the prior written consent of
Lender, such consent not to be unreasonably withheld, conditioned or delayed,
enter into, renew, extend, amend, modify, waive any provisions of, terminate,
reduce Rents under, accept a surrender of space under, or shorten the term of
any Major Lease; provided, however, Borrower and/or Operating Lessee may
terminate a Major Lease with a tenant who is in default beyond applicable notice
and grace periods without the prior written approval of Lender.

 

(e)           Each request by Borrower for approval and consent by Lender
pursuant to this Section 5.13 shall be in writing and contain a legend in
capitalized bold letters on the top of the cover page stating:  “LENDER’S
RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS DAYS.  LENDER’S FAILURE TO
RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT IN LENDER’S CONSENT BEING DEEMED TO
HAVE BEEN GRANTED” and Borrower shall include the following documentation with
such request all materials reasonably necessary in order for Lender to evaluate
such matter.  In the event that Lender fails to grant or withhold its approval
and consent to such matter within such ten (10) Business Day period (and, in the
case of a withholding of consent, stating the grounds therefor in reasonable
detail), then, so long as no Event of Default is continuing, Lender’s approval
and consent shall be deemed to have been granted.  There shall be no
administrative or approval fee in connection with this Section 5.13(e), but
Borrower shall pay any out-of-pocket costs and expenses incurred by Lender.

 

Section 5.14         Property Management

 

(a)           Borrower shall cause Operating Lessee to (i) diligently perform
and observe all of the terms, covenants and conditions required to be performed
and observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any default under the Management Agreement of which it is
aware; (iii) promptly deliver to Lender a copy of any notice of default or other
material notice received by Borrower and Operating Lessee under the Management
Agreement; (iv) promptly give notice to Lender of any notice or information that
Borrower or Operating Lessee receives which indicates that Manager is
terminating the Management Agreement or that Manager is otherwise discontinuing
its management of any Individual Property; and (v) promptly enforce the
performance and observance of all of the covenants required to be performed and
observed by Manager under the Management Agreement.

 

(b)           If at any time, (i) Manager shall become insolvent or a debtor in
a bankruptcy proceeding; (ii) unless managed by a Brand Manager, Lender has
accelerated the Loan as a result of an Event of Default hereunder; (iii) a
default has occurred and is continuing under the Management Agreement after the
expiration of all notice and cure periods contained thereunder; or (iv) Manager
has engaged in gross negligence, fraud, willful misconduct or misappropriation
of funds, Borrower shall or shall cause Operating Lessee to, at the request of

 

69

--------------------------------------------------------------------------------


 

Lender and if permitted pursuant to the terms of the Management Agreement or any
other agreement of Manager, terminate the Management Agreement upon thirty (30)
days prior notice to Manager and replace Manager with a Qualified Manager
pursuant to a Replacement Management Agreement.

 

(c)           Borrower shall not permit Operating Lessee to, without the prior
written consent of Lender (which consent shall not be unreasonably withheld,
conditioned or delayed):  (i) except as provided in clause (e) below, surrender,
terminate or cancel, or consent to the surrender, termination or cancellation
of, the Management Agreement or replace Manager or enter into any other
management agreement with respect to any Individual Property; (ii) consent to
the assignment by Manager of its interest under the Management Agreement except
to a Qualified Manager or (iii) if such action could reasonably be expected to
have a Material Adverse Effect, (1) reduce or consent to the reduction of the
term of the Management Agreement; (2) increase or consent to the increase of the
amount of any charges under the Management Agreement; or (3) otherwise modify,
change, supplement, alter or amend, or waive or release any of the terms and
conditions under, the Management Agreement in any material respect.  In the
event that Borrower or Operating Lessee replaces Manager at any time during the
term of Loan pursuant to this subsection, such Manager shall be deemed to be a
Qualified Manager.

 

(d)           Each request by Borrower for approval and consent by Lender
pursuant to this Section 5.14 shall be in writing and contain a legend in
capitalized bold letters on the top of the cover page stating:  “LENDER’S
RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS DAYS.  LENDER’S FAILURE TO
RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT IN LENDER’S CONSENT BEING DEEMED TO
HAVE BEEN GRANTED” and Borrower shall include the following documentation with
such request all materials reasonably necessary in order for Lender to evaluate
such matter.  In the event that Lender fails to grant or withhold its approval
and consent to such matter within such ten (10) Business Day period (and, in the
case of a withholding of consent, stating the grounds therefor in reasonable
detail), then, so long as no Event of Default is continuing, Lender’s approval
and consent shall be deemed to have been granted.  There shall be no
administrative or approval fee in connection with this Section 5.14(d), but
Borrower shall pay any out-of-pocket costs and expenses incurred by Lender.

 

(e)           Notwithstanding the foregoing, provided no Event of Default is
continuing, Borrower and/or Operating Lessee shall have the right, and the right
to permit Manager, without the prior written approval of Lender (but upon prior
written notice to Lender), to terminate a Management Agreement at an Individual
Property; provided, however, it shall be an Event of Default hereunder in the
event that within sixty (60) days of the termination of such Management
Agreement (i) Borrower shall have failed (or shall have failed to cause
Operating Lessee in the case of clause (2) hereof) to deliver to Lender either
(1) a PIP Guaranty relating to any New PIP contemplated by the Replacement
Management Agreement or (2) cash to be deposited into the PIP Reserve Account in
an amount equal to the PIP Required Deposit contemplated by the Replacement
Management Agreement, which cash shall be held and distributed in accordance
with the terms of Section 9.9 hereof and (ii) Borrower fails to deliver evidence
reasonably acceptable to Lender that a Replacement Management Agreement is in
full force and effect at the applicable Individual Property; provided, however,
(1) if the terminated Management Agreement was with a Brand Manager (for which
no separate Franchise Agreement existed), and the

 

70

--------------------------------------------------------------------------------


 

Replacement Management Agreement is with a Qualified Manager that is not a Brand
Manager, Borrower or Operating Lessee, as applicable, shall deliver evidence to
Lender that it or Operating Lessee has entered into a Replacement Franchise
Agreement within such sixty (60) day period and (2) if a Franchise Agreement for
the applicable Individual Property exists, and the Replacement Management
Agreement is with a Brand Manager for which no separate Franchise Agreement is
required by such Brand Manager, Borrower or Operating Lessee, as applicable,
shall deliver evidence to Lender that it or Operating Lessee has terminated the
existing Franchise Agreement within such sixty (60) day period.

 

Section 5.15         Liens

 

Borrower shall not, without the prior written consent of Lender, create, incur,
assume or suffer to exist any Lien on any portion of any Individual Property or
permit any such action to be taken, except Permitted Encumbrances.

 

Section 5.16         Debt Cancellation

 

Borrower shall not cancel or otherwise forgive or release any claim or debt
(other than termination of Leases in accordance herewith) owed to Borrower or
Operating Lessee by any Person, except for adequate consideration and in the
ordinary course of Borrower’s or Operating Lessee’s business.

 

Section 5.17         Zoning

 

Borrower shall not (i) initiate or consent to any zoning reclassification of any
portion of any Individual Property or seek any variance under any existing
zoning ordinance or (ii) use or permit the use of any portion of the Properties
in any manner that could result in such use becoming a non-conforming use under
any zoning ordinance or any other applicable land use law, rule or regulation,
in each case without the prior written consent of Lender.

 

Section 5.18         ERISA

 

(a)           Neither Borrower nor Operating Lessee shall engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Lender of any of its rights under the Note, this
Agreement or the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA.

 

(b)           Borrower shall deliver to Lender such certifications or other
evidence from time to time throughout the term of the Loan, as requested by
Lender in its sole discretion, that (i) Borrower and Operating Lessee are not
and do not maintain an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(32) of ERISA; (ii) Borrower and Operating Lessee are not
subject to state statutes regulating investments of, or fiduciary obligations
with respect to, governmental plans; and (iii) one or more of the following
circumstances is true:

 

(c)           Equity interests in Borrower and Operating Lessee are publicly
offered securities, within the meaning of 29 C.F.R. §2510.3-101(b)(2);

 

71

--------------------------------------------------------------------------------


 

(d)           Less than twenty-five percent (25%) of each outstanding class of
equity interests in Borrower and Operating Lessee are held by “benefit plan
investors” within the meaning of 29 C.F.R. §2510.3-101(f)(2); or

 

(e)           Borrower and Operating Lessee qualify as an “operating company” or
a “real estate operating company” within the meaning of 29 C.F.R.
§2510.3-101(c) or (e).

 

Section 5.19         No Joint Assessment

 

Borrower shall not suffer, permit or initiate (other than as currently in effect
with respect to the other respective Units in the Condominium) the joint
assessment of the real property comprising any Individual Property with (a) any
other real property constituting a tax lot separate from such Individual
Property, or (b) any portion of such Individual Property which may be deemed to
constitute personal property, or any other procedure whereby the Lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to such real property.

 

Section 5.20         Reciprocal Easement Agreements

 

Borrower shall not enter into, terminate or modify in any material respect any
REA without Lender’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.  Borrower shall enforce, comply
with, and cause each of the parties to the REA to comply with all of the
material economic terms and conditions contained in the REA.  Each request by
Borrower for approval and consent by Lender pursuant to this Section 5.20 shall
be in writing and contain a legend in capitalized bold letters on the top of the
cover page stating:  “LENDER’S RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS
DAYS.  LENDER’S FAILURE TO RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT IN
LENDER’S CONSENT BEING DEEMED TO HAVE BEEN GRANTED” and Borrower shall include
the following documentation with such request all materials reasonably necessary
in order for Lender to evaluate such matter.  In the event that Lender fails to
grant or withhold its approval and consent to such matter within such ten
(10) Business Day period (and, in the case of a withholding of consent, stating
the grounds therefor in reasonable detail), then, so long as no Event of Default
is continuing, Lender’s approval and consent shall be deemed to have been
granted.  There shall be no administrative or approval fee in connection with
this Section 5.20, but Borrower shall pay any out-of-pocket costs and expenses
incurred by Lender.

 

Section 5.21         Alterations

 

Lender’s prior written approval shall be required in connection with any
alterations to any Improvements, exclusive of (1) alterations to tenant spaces
required under any Lease existing on the date hereof or entered into in
accordance with the terms of this Agreement, (2) alterations specifically
provided for in an Annual Budget which has been approved by Lender or pursuant
to an Annual Budget which Borrower or Operating Lessee does not have the right
to approve pursuant to the applicable Management Agreement, (3) alterations
undertaken as part of a Restoration in accordance with the terms of this
Agreement or as required by Franchisor or a Brand Manager to comply with the
Franchisor’s or Brand Manager’s standards under the Franchise Agreement or
Management Agreement or any (4) PIP required by Franchisor, (a) that

 

72

--------------------------------------------------------------------------------


 

are reasonably expected to have or does have a Material Adverse Effect on any
Individual Property, (b) that are structural in nature or have an adverse effect
on any utility or HVAC system contained in the Improvements or the exterior of
any building constituting a part of any Improvements or (c) that, together with
any other alterations undertaken at the same time (including any related
alterations, improvements or replacements), are reasonably anticipated to have a
cost in excess of the Alteration Threshold.  If the total unpaid amounts
incurred and to be incurred with respect to such alterations to the Improvements
shall at any time exceed the Alteration Threshold (with credit given for any
balance in the FF&E Reserve which is specifically allocated to the applicable
Individual Property), Borrower shall promptly deliver to Lender as security for
the payment of such amounts and as additional security for Borrower’s
obligations under the Loan Documents any of the following:  (i) cash,
(ii) direct non-callable obligations of the United States of America or other
obligations which are “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, to the extent acceptable
to the applicable Rating Agencies, or (iii) a Letter of Credit acceptable to
Lender in its sole and absolute discretion.  Such security shall be in an amount
equal to the excess of the total unpaid amounts incurred and to be incurred with
respect to such alterations to the Improvements over the Alteration Threshold.

 

Section 5.22         Agreements

 

During the term of the Loan:  (a) Borrower shall fulfill and perform each and
every material term, covenant and provision of the Agreements to be fulfilled or
performed by Borrower thereunder, if any, in a commercially reasonable manner;
(b) Borrower shall, in the manner provided for in this Agreement, give prompt
notice to Lender of any material written default notice received by Borrower
under any material Agreement, together with a complete copy of any such notice;
(c) Borrower shall enforce, short of termination thereof, the performance and
observance of each and every material term, covenant and provision of the
Agreements to be performed or observed, if any, by the other parties thereto in
a commercially reasonable manner; and (d) Borrower shall not enter into,
terminate or amend any of the terms or provisions of any of the Agreements,
except done in the ordinary course of business or as may be commercially
reasonable in Borrower’s ordinary course of business, without the prior written
consent of Lender, which consent shall not be unreasonably withheld, conditioned
or delayed.  Each request by Borrower for approval and consent by Lender
pursuant to this Section 5.22 shall be in writing and contain a legend in
capitalized bold letters on the top of the cover page stating:  “LENDER’S
RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS DAYS.  LENDER’S FAILURE TO
RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT IN LENDER’S CONSENT BEING DEEMED TO
HAVE BEEN GRANTED” and Borrower shall include the following documentation with
such request all materials reasonably necessary in order for Lender to evaluate
such matter.  In the event that Lender fails to grant or withhold its approval
and consent to such matter within such ten (10) Business Day period (and, in the
case of a withholding of consent, stating the grounds therefor in reasonable
detail), then, so long as no Event of Default is continuing, Lender’s approval
and consent shall be deemed to have been granted.

 

73

--------------------------------------------------------------------------------


 

Section 5.23         Compliance with Prescribed Laws

 

Borrower shall not (a) be or become subject at any time to any law, regulation,
or list of any government agency (including, without limitation, the list
maintained by OFAC and accessible through the OFAC website) that prohibits or
limits any lender from making any advance or extension of credit to Borrower or
from otherwise conducting business with Borrower, or (b) fail to provide
documentary and other evidence of Borrower’s identity as may be requested by any
Lender at any time to enable any Lender to verify Borrower’s identity or to
comply with Prescribed Laws.  In addition, Borrower hereby agrees to provide to
Lender any additional information with respect to Borrower that Lender deems
necessary from time to time in order to ensure compliance with Prescribed Laws.

 

Section 5.24         Interest Rate Cap Agreement

 

(a)           Prior to or contemporaneously with the Closing Date, Borrower
shall have obtained the Interest Rate Cap Agreement.  The Interest Rate Cap
Agreement shall be maintained throughout the term of the Loan with an Acceptable
Counterparty.  If, at any time, the interest rate cap provider ceases to be an
Acceptable Counterparty, Borrower shall replace the Interest Rate Cap Agreement
with a Replacement Interest Rate Cap Agreement at Borrower’s sole cost and
expense within ten (10) days of receipt of notice from Lender that the interest
rate cap provider is no longer an Acceptable Counterparty.

 

(b)           Borrower shall collaterally assign to Lender pursuant to the
Collateral Assignment of Interest Rate Cap Agreement all of its right, title and
interest to receive any and all payments under the Interest Rate Cap Agreement
and shall deliver to Lender counterparts of such Collateral Assignment of
Interest Rate Cap Agreement executed by Borrower and the Acceptable Counterparty
and notify the Acceptable Counterparty of such collateral assignment (either in
such Interest Rate Cap Agreement or by separate instrument).  At such time as
the Loan is repaid in full, all of Lender’s right, title and interest in the
Interest Rate Cap Agreement shall terminate and Lender shall execute and deliver
at Borrower’s sole cost and expense, such documents as may be required to
evidence Lender’s release of the Collateral Assignment of Interest Rate Cap
Agreement and to notify the Acceptable Counterparty of such release.

 

(c)           Borrower shall comply with all of its obligations under the terms
and provisions of the Interest Rate Cap Agreement.  All amounts paid by the
Acceptable Counterparty under the Interest Rate Cap Agreement to Borrower or
Lender shall be deposited immediately into the Cash Management Account.
 Borrower shall take all actions reasonably requested by Lender to enforce
Lender’s rights under the Interest Rate Cap Agreement in the event of a default
by the Acceptable Counterparty and shall not waive, amend or otherwise modify
any of its rights thereunder.

 

(d)           In the event that Borrower fails to purchase and deliver to Lender
the Interest Rate Cap Agreement or any Replacement Interest Rate Cap Agreement
as and when required hereunder, or fails to maintain such agreement in
accordance with the terms and provisions of this Agreement, Lender may purchase
the Interest Rate Cap Agreement or any Replacement Interest Rate Cap Agreement,
as applicable, and the cost incurred by Lender in purchasing the Interest Rate
Cap Agreement or any Replacement Interest Rate Cap Agreement, as applicable,
shall be paid by Borrower to Lender with interest thereon at the Default Rate
from the date such cost was incurred by Lender until such cost is reimbursed by
Borrower to Lender.

 

74

--------------------------------------------------------------------------------


 

(e)           In connection with the Interest Rate Cap Agreement and any
Replacement Interest Rate Cap Agreement, Borrower shall, within a reasonable
period of time after the effectiveness of such Interest Rate Cap Agreement or
Replacement Interest Rate Cap Agreement, obtain and deliver to Lender (1) a
confirmation evidencing such Interest Rate Cap Agreement or Replacement Interest
Rate Cap Agreement, (2) any guaranty or guaranties therefor, (3) executed
counterparts to the Collateral Assignment of Interest Cap Agreement, and (4) an
opinion from counsel (which counsel may be in house counsel for the Acceptable
Counterparty) for the Acceptable Counterparty (upon which Lender and its
successors and assigns may rely) which shall provide, in relevant part, that:

 

(i)            the Acceptable Counterparty is duly organized, validly existing,
and in good standing under the laws of its jurisdiction of incorporation and has
the organizational power and authority to execute and deliver, and to perform
its obligations under, the Interest Rate Cap Agreement or the Replacement
Interest Rate Cap Agreement, as applicable;

 

(ii)           the execution and delivery of the Interest Rate Cap Agreement or
the Replacement Interest Rate Cap Agreement, as applicable, by the Acceptable
Counterparty, and any other agreement which the Acceptable Counterparty has
executed and delivered pursuant thereto, and the performance of its obligations
thereunder have been and remain duly authorized by all necessary action and do
not contravene any provision of its certificate of incorporation or by laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;

 

(iii)          all consents, authorizations and approvals required for the
execution and delivery by the Acceptable Counterparty of the Interest Rate Cap
Agreement or the Replacement Interest Rate Cap Agreement, as applicable, and any
other agreement which the Acceptable Counterparty has executed and delivered
pursuant thereto, and the performance of its obligations thereunder have been
obtained and remain in full force and effect, all conditions thereof have been
duly complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance; and

 

(iv)          the Interest Rate Cap Agreement or the Replacement Interest Cap
Agreement, as applicable, and any other agreement which the Acceptable
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Acceptable Counterparty and constitutes the legal, valid
and binding obligation of the Acceptable Counterparty, enforceable against the
Acceptable Counterparty in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

(f)            Notwithstanding anything to the contrary contained in this
Section 5.24 or elsewhere in this Agreement, if, at any time, Lender converts
the Loan from a LIBOR Rate Loan to either a Base Rate Loan or an Alternate Rate
Loan in accordance with Section 2.4 above (each, a “LIBOR Conversion”), then
within thirty (30) days after such LIBOR Conversion, Borrower shall either
(A) enter into, make all payments under, and satisfy all conditions precedent to
the effectiveness of, a Substitute Interest Rate Protection Agreement (and in
connection therewith,

 

75

--------------------------------------------------------------------------------


 

but not prior to Borrower taking all the actions described in this clause (f),
Borrower shall have the right to terminate any then-existing Interest Rate
Protection Agreement) or (B) cause the then-existing Interest Rate Protection
Agreement to be modified such that such then-existing Interest Rate Protection
Agreement satisfies the requirements of a Substitute Interest Rate Protection
Agreement as set forth below in the definition thereof (a “Converted Interest
Rate Protection Agreement”).

 

As used herein, “Substitute Interest Rate Protection Agreement” shall mean an
interest rate cap agreement between an Acceptable Counterparty and Borrower,
obtained by Borrower and collaterally assigned to Lender pursuant to this
Agreement and shall contain each of the following:

 

(i)            a term expiring no earlier than the then-applicable Maturity Date
or, to the extent a rated Securitization has occurred, through the end of the
Interest Accrual Period associated with the then applicable Maturity Date;

 

(ii)           the notional amount of the Substitute Interest Rate Protection
Agreement shall be equal to or greater than the then outstanding principal
balance of the Loan;

 

(iii)          it provides that the only material obligation of Borrower
thereunder is the making of a single payment to the Acceptable Counterparty
thereunder upon the execution and delivery thereof;

 

(iv)          it provides to Lender and Borrower (as reasonably determined by
Lender), for the term of the Substitute Interest Rate Protection Agreement, a
hedge against rising interest rates that is no less beneficial to Borrower and
Lender than that which was provided by the Interest Rate Protection Agreement
being obtained by Borrower in connection with the origination of the Loan; and

 

(v)           without limiting any of the provisions of the preceding clauses
(i) through (iv) above, it satisfies all of the other requirements set forth in
this Section 5.24.

 

From and after the date of any LIBOR Conversion, all references to “Interest
Rate Protection Agreement” and “Replacement Interest Rate Protection Agreement”
herein (other than in the definition of “Interest Rate Protection Agreement”,
the definition of “Replacement Interest Rate Protection Agreement” and as
referenced in the first sentence of Section 5.24(a) hereof) shall be deemed to
refer or relate, as applicable, to a Substitute Interest Rate Protection
Agreement or a Converted Interest Rate Protection Agreement, as the case may be.

 

Notwithstanding anything to the contrary set forth in this Section 5.24(f),
Borrower shall not be required to obtain a Substitute Interest Rate Protection
Agreement or Converted Interest Rate Protection Agreement, as applicable, during
any period when the Loan is outstanding as a Base Rate Loan or Alternate Rate
Loan if such a Substitute Interest Rate Protection Agreement or Converted
Interest Rate Protection Agreement, as the case may be, is not then commercially
available or would have a cost to Borrower that is not commercially reasonable,
in which event Borrower and Lender shall work together to find a mutually
agreeable alternative to a Substitute Interest Rate Protection Agreement or
Converted Interest Rate Protection Agreement that would afford Lender
substantially equivalent protection from increases in the applicable interest
rate.

 

76

--------------------------------------------------------------------------------


 

Section 5.25         Franchise Agreement

 

(a)           Except as provided in this Agreement, the Properties shall at all
times be operated in accordance with the terms and conditions of the Franchise
Agreements.  Borrower shall, or shall cause Operating Lessee to cause Manager
to, (i) pay all sums required to be paid by Borrower, Operating Lessee and/or
Manager under the Franchise Agreements, (ii) diligently perform, observe and
enforce all of the terms, covenants and conditions of the Franchise Agreements,
(iii) promptly deliver to Lender a copy of any written notice to Borrower or
Operating Lessee of any default by Borrower, Operating Lessee and/or Manager
under the Franchise Agreements and notify Lender of any material default under
the Franchise Agreements of which it is aware, (iv) promptly deliver to Lender a
copy of any written notice to Franchisor of any default by Franchisor under the
Franchise Agreements, (v) promptly deliver to Lender a copy of each financial
statement, business plan, capital expenditure plan, notice of non-performance,
report and estimate (a) received by Borrower or Operating Lessee under the
Franchise Agreements and (b) required to be delivered by Borrower, Operating
Lessee and/or Manager to Franchisor under the Franchise Agreements,
(vi) complete all work required under any PIP on or prior to the Outside Date,
(vii) not modify or amend the Franchise Agreements to the extent such
modification or amendment could reasonably be expected to have a Material
Adverse Effect, and (viii) except as provided in clause (b) below not terminate,
cancel, or replace the Franchise Agreements, nor replace the Franchisor, nor
waive or release any of its rights and remedies under the Franchise Agreements
in any material respect, without Lender’s prior written consent.  Each request
by Borrower for approval and consent by Lender pursuant to this Section 5.25
shall be in writing and contain a legend in capitalized bold letters on the top
of the cover page stating:  “LENDER’S RESPONSE IS REQUESTED WITHIN TEN
(10) BUSINESS DAYS.  LENDER’S FAILURE TO RESPOND WITHIN SUCH TIME PERIOD SHALL
RESULT IN LENDER’S CONSENT BEING DEEMED TO HAVE BEEN GRANTED” and Borrower shall
include the following documentation with such request all materials reasonably
necessary in order for Lender to evaluate such matter.  In the event that Lender
fails to grant or withhold its approval and consent to such matter within such
ten (10) Business Day period (and, in the case of a withholding of consent,
stating the grounds therefor in reasonable detail), then, so long as no Event of
Default is continuing, Lender’s approval and consent shall be deemed to have
been granted.  There shall be no administrative or approval fee in connection
with this Section 5.25(a), but Borrower shall pay any out-of-pocket costs and
expenses incurred by Lender.

 

(b)           Notwithstanding the foregoing, provided no Event of Default is
continuing, Borrower and/or Operating Lessee shall have the right, and the right
to permit Franchisor, without the prior written approval of Lender (but upon
prior written notice to Lender), to terminate a Franchise Agreement at an
Individual Property; provided, however, it shall be an Event of Default
hereunder in the event that within sixty (60) days of the termination of such
Franchise Agreement (i) Borrower shall have failed (or shall have failed to
cause Operating Lessee in the case of clause (2) hereof) to deliver to Lender
either (1) a PIP Guaranty relating to any New PIP contemplated by the
Replacement Franchise Agreement or the Replacement Management Agreement with a
Brand Manager or (2) cash to be deposited into the PIP Reserve Account in an
amount equal to the PIP Required Deposit contemplated by the Replacement
Franchise Agreement or the Replacement Management Agreement with a Brand
Manager, which cash shall be held and distributed in accordance with the terms
of Section 9.9 hereof and (ii) Borrower fails to deliver evidence reasonably
acceptable to Lender that a Replacement Franchise

 

77

--------------------------------------------------------------------------------


 

Agreement or a Replacement Management Agreement with a Brand Manager is in full
force and effect at the applicable Individual Property.

 

(c)    WITH RESPECT TO THE SHERATON BUCKS COUNTY PROPERTY, THE APPLICABLE
BORROWER IS A PARTY TO A LICENSE AGREEMENT WITH THE SHERATON CORPORATON THAT
ENABLES IT TO OPERATE A HOTEL USING THE SERVICE MARK “SHERATON®.” NEITHER THE
SHERATON CORPORATION NOR ITS AFFILIATES OWN SUCH HOTEL OR ARE A PARTY TO THIS
FINANCING AND HAVE NOT PROVIDED OR REVIEWED, AND ARE NOT RESPONSIBLE FOR, ANY
DISCLOSURES OR OTHER INFORMATION SET FORTH HEREIN.

 

Section 5.26         Trade Names

 

Except as expressly provided herein, Borrower shall not change the trade name or
names under which it operates any Individual Property without Lender’s prior
written consent.

 

Section 5.27         Condominium Provisions

 

With respect to the Condominium:

 

(a)           Borrower shall, and shall cause Operating Lessee to, observe and
perform each and every material term to be observed or performed by Borrower or
Operating Lessee pursuant to the Condominium Documents.

 

(b)           Borrower shall, and shall cause Operating Lessee to, pay all
assessments for Common Charges and all Taxes, Insurance Premiums and Other
Charges made against or relating to the Property, whether pursuant to the
Declaration, the By-Laws or otherwise, as the same shall become due and payable.

 

(c)           After request by Lender, Borrower will make commercially
reasonable efforts to promptly obtain from the Condominium Board and deliver to
Lender an estoppel certificate which shall include without limitation (i) the
amount of the unpaid Common Charges, if any, accrued against Borrower’s
Condominium Unit, (ii) that the Condominium Documents have not been modified or
amended or setting forth the amendments or modifications, (iii) that all
payments due and payable by Borrower or Operating Lessee under the Condominium
Documents have been paid in full, and (iv) that neither Borrower, Operating
Lessee nor the Condominium Board is in default under the Condominium Documents.

 

(d)           Borrower shall promptly deliver to Lender a true and full copy of
all written notices of default received by Borrower or Operating Lessee with
respect to any obligation or duty of Borrower or Operating Lessee under the
Condominium Documents.

 

(e)           Borrower shall not, and shall not permit Operating Lessee to,
except with the prior written consent of Lender, (a) institute any action or
proceeding for partition of Borrower’s Condominium Unit; (b) vote for or consent
to any modification of, or amendment to or material relaxation in the
enforcement of the Condominium Documents or the termination of the Condominium;
and (c) in the event of damage to or destruction of Borrower’s Condominium

 

78

--------------------------------------------------------------------------------


 

Unit, vote not to repair, restore or rebuild Borrower’s Condominium Unit if
Borrower or Operating Lessee shall have such a voting right.

 

(f)            Borrower shall not revoke the Condominium Proxy delivered to
Lender in connection with the Loan and relating to any voting rights Borrower
may have as a unit owner in the Condominium.

 

(g)           On the date hereof, the applicable Borrower has delivered to
Lender two (2) written letters of resignation from the current Hotel Unit Board
Members to be held by Lender in escrow and used in accordance with the terms
hereof. After the date hereof, including, without limitation, upon the
occurrence and during the continuance of an Event of Default, Borrower agrees to
promptly deliver (i) a replacement written letter of resignation upon the
replacement of any current Hotel Unit Board Member or an additional written
letter of resignation upon the appointment of any new Hotel Unit Board Member,
and (ii) upon Lender’s reasonable request, replacement written letters of
resignation, with all such letters of resignation referenced in (i) and
(ii) above to be in form and substance as reasonably determined by Lender. Upon
the occurrence and during the continuance of an Event of Default, Lender shall
have the right to submit the letters of resignation in its possession and
replace the Hotel Unit Board Members with Persons elected or appointed by
Lender.

 

(h)           To the extent that any approval rights, consent rights or other
rights or privileges granted to the holder of a mortgage on Borrower’s
Condominium Unit in the Condominium Documents are conditioned upon such approval
rights, consent rights or other rights or privileges being required or contained
in any mortgage, then such approval rights, consent rights or other rights or
privileges shall be deemed to be required by this Agreement.

 

Section 5.28         [Intentionally Omitted]

 

Section 5.29         Operating Lease Provisions

 

With respect to each Operating Lease:

 

(a)           Borrower shall (i) diligently perform and observe all of the
terms, covenants and conditions of the Operating Lease on the part of Borrower,
as landlord thereunder, (ii) promptly notify Lender of the giving of any notice
under the Operating Lease to Borrower of any default by Borrower, as landlord
thereunder, and deliver to Lender a true copy of each such notice within five
(5) Business Days of receipt and (iii) promptly notify Lender of any bankruptcy,
reorganization or insolvency of any party under the Operating Lease or of any
notice thereof, and deliver to Lender a true copy of such notice within five
(5) Business Days of Borrower’s receipt, together with copies of all notices,
pleadings, schedules and similar matters received by Borrower in connection with
such bankruptcy, reorganization or insolvency within five (5) Business Days
after receipt.  Borrower shall not, without the prior consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed,
(x) surrender the leasehold estate created by the Operating Lease or terminate
or cancel the Operating Lease or materially modify, change, supplement, alter or
amend the Operating Lease (to the extent such modification, change, supplement,
alteration or amendment would reasonably be expected to have a Material Adverse
Effect), either orally or in writing, or (y) consent to, acquiesce in, or fail

 

79

--------------------------------------------------------------------------------


 

to object to, any attempt by any party, as debtor in possession or by a trustee
for such party, to sell or transfer such party’s estate free and clear of the
Operating Lease under Section 363(f) of the Bankruptcy Code or otherwise. 
Borrower shall object to any such attempt, as debtor in possession or by a
trustee for any such party, to sell or transfer such estate free and clear of
the Operating Lease under Section 363(f) of the Bankruptcy Code or otherwise,
and in such event shall affirmatively assert and pursue its right to adequate
protection under Section 363(e) of the Bankruptcy Code.  Borrower hereby assigns
to Lender all of its rights under Section 363 of the Bankruptcy Code to consent
or object to any sale or transfer of any estate free and clear of the Operating
Lease, and grants to Lender the right to object to any such sale or transfer on
behalf of Borrower, and Borrower shall not contest any pleadings, motions
documents or other actions filed or taken on Lender’s or Borrower’s behalf by
Lender in the event that the landlord, as debtor in possession or by a trustee,
attempts to sell or transfer the fee estate free and clear of the Operating
Lease under Section 363(f) of the Bankruptcy Code or otherwise.

 

(b)           If Borrower shall default in the performance or observance of any
term, covenant or condition of the Operating Lease on the part of Borrower, as
landlord thereunder, and shall fail to cure the same prior to the expiration of
any applicable cure period provided thereunder, Lender shall have the right, but
shall be under no obligation, to pay any sums and to perform any act or take any
action as may be appropriate to cause all of the terms, covenants and conditions
of the Operating Lease on the part of Borrower to be performed or observed on
behalf of Borrower, to the end that the rights of Borrower in, to and under the
Operating Lease shall be kept unimpaired and free from default.  If the tenant
or landlord under the Operating Lease shall deliver to Lender a copy of any
written notice of default under the Operating Lease, such notice shall
constitute full protection to Lender for any action taken or omitted to be taken
by Lender, in good faith, in reliance thereon.

 

(c)           Notwithstanding anything contained herein to the contrary, with
respect to each Individual Property, an Operating Lease shall at all times be in
full force and effect.  Upon the expiration of the existing Operating Lease
pursuant to its terms, provided no Event of Default is continuing and upon prior
written notice to Lender, Borrower shall have the right (without the prior
written approval of Lender) to extend the term of the Operating Lease for a
period of five (5) years provided that such extension contains the same material
terms and conditions as are set forth in the existing Operating Lease, except
for a modification of the rent which shall be “market rent” in accordance with
REIT rule requirements (which “market rent” shall be determined by reference to
a transfer pricing report that is prepared by an independent national accounting
firm).  Borrower shall promptly delivery a copy of any such extension to Lender.

 

(d)           Each request by Borrower for approval and consent by Lender
pursuant to this Section 5.29 shall be in writing and contain a legend in
capitalized bold letters on the top of the cover page stating:  “LENDER’S
RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS DAYS.  LENDER’S FAILURE TO
RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT IN LENDER’S CONSENT BEING DEEMED TO
HAVE BEEN GRANTED” and Borrower shall include the following documentation with
such request all materials reasonably necessary in order for Lender to evaluate
such matter.  In the event that Lender fails to grant or withhold its approval
and consent to such matter within such ten (10) Business Day period (and, in the
case of a withholding of consent, stating the grounds therefor in reasonable
detail), then, so long as no Event of Default is continuing, Lender’s approval
and consent shall

 

80

--------------------------------------------------------------------------------


 

be deemed to have been granted.  There shall be no administrative or approval
fee in connection with this Section 5.29(e), but Borrower shall pay any
out-of-pocket costs and expenses incurred by Lender.

 

Section 5.30         [Intentionally Omitted]

 

Section 5.31         O&M Program

 

Borrower covenants and agrees to implement and follow the terms and conditions
of each O&M Program for the Properties during the term of the Loan, including
any extension or renewal thereof.  Lender’s requirement that Borrower comply
with each O&M Program shall not be deemed to constitute a waiver or modification
of any of Borrower’s covenants and agreements with respect to Hazardous
Materials (as defined in the Environmental Indemnity) or Environmental Laws.

 

ARTICLE 6

 

ENTITY COVENANTS

 

Section 6.1            Single Purpose Entity/Separateness

 

Borrower represents, warrants and covenants as follows:

 

(a)           Borrower has not and will not:

 

(i)            engage in any business or activity other than the ownership,
operation and maintenance of the Properties, and activities incidental thereto;

 

(ii)           acquire or own any assets other than (A) the Properties, and
(B) such incidental Personal Property as may be necessary for the ownership and
operation of the Properties;

 

(iii)          merge into or consolidate with any Person, or dissolve,
terminate, liquidate in whole or in part, transfer or otherwise dispose of all
or substantially all of its assets or change its legal structure;

 

(iv)          (A) fail to observe all organizational formalities necessary to
maintain its separate existence, or fail to preserve its existence as an entity
duly organized, validly existing and in good standing (if applicable) under the
applicable Legal Requirements of the jurisdiction of its organization or
formation, or (B) amend, modify, terminate or fail to comply with the single
purpose entity provisions of its organizational documents, in each case without
the prior written consent of Lender;

 

(v)           own any subsidiary, or make any investment in, any Person;

 

(vi)          except as contemplated by the Loan Documents with respect to
co-borrowers under the Loan and prior loans that have been satisfied in full as
of the date hereof,

 

81

--------------------------------------------------------------------------------


 

commingle its assets with the assets of any other Person, or permit any
Affiliate or constituent party independent access to its bank accounts;

 

(vii)         incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation (other than certain obligations of
Operating Lessee or a predecessor operating lessee)), other than the Debt and
Permitted Debt and prior loans that have been satisfied in full as of the date
hereof;

 

(viii)        fail to maintain its records, books of account, bank accounts,
financial statements, accounting records and other entity documents separate and
apart from those of any other Person; except that Borrower’s financial position,
assets, liabilities, net worth and operating results may be included in the
consolidated financial statements of an Affiliate, provided that (A) appropriate
notation shall be made on such consolidated financial statements to indicate the
separate identity of Borrower from such Affiliate and that Borrower’s assets and
credit are not available to satisfy the debts and other obligations of such
Affiliate or any other Person, and (B) Borrower’s assets, liabilities and net
worth shall also be listed on Borrower’s own separate balance sheet;

 

(ix)          except for capital contributions or capital distributions
permitted under the terms and conditions of Borrower’s organizational documents
and properly reflected on its books and records, enter into any transaction,
contract or agreement with any general partner, member, shareholder, principal,
guarantor of the obligations of Borrower, or any Affiliate of the foregoing,
except upon terms and conditions that are intrinsically fair, commercially
reasonable and substantially similar to those that would be available on an
arm’s-length basis with unaffiliated third parties;

 

(x)           maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

 

(xi)          except as contemplated by the Loan Documents with respect to
co-borrowers under the Loan and prior loans that have been satisfied in full as
of the date hereof and certain obligations of Operating Lessee (or a predecessor
operating lessee) thereunder, assume or guaranty the debts of any other Person,
hold itself out to be responsible for the debts of any other Person, or
otherwise pledge its assets to secure the obligations of any other Person or
hold out its credit or assets as being available to satisfy the obligations of
any other Person;

 

(xii)         make any loans or advances to any Person, or own any stock or
securities of, any Person, or buy or hold evidence of indebtedness issued by any
other Person;

 

(xiii)        fail to (A) file its own tax returns separate from those of any
other Person, except to the extent that Borrower is treated as a “disregarded
entity” for tax purposes and is not required to file tax returns under
applicable Legal Requirements and (B) pay any taxes required to be paid under
applicable Legal Requirements; provided, however, that Borrower shall not have
any obligation to reimburse its equityholders or their Affiliates for any taxes
that such equityholders or their Affiliates may incur as a result of any profits
or losses of Borrower;

 

82

--------------------------------------------------------------------------------


 

(xiv)        fail to (A) hold itself out to the public as a legal entity
separate and distinct from any other Person, (B) conduct its business solely in
its own name or (C) correct any known misunderstanding regarding its separate
identity;

 

(xv)         fail to intend to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; provided, however, that the
foregoing shall not require Borrower’s members, partners or shareholders to make
additional capital contributions to Borrower;

 

(xvi)        without the unanimous written consent of all of its partners or
members, as applicable, and the written consent of all directors or managers of
Borrower or each SPE Component Entity, as applicable including, without
limitation, each Independent Director, take any Material Action or action that
is intended to cause such entity to become insolvent;

 

(xvii)       fail to fairly and reasonably allocate shared expenses (including,
without limitation, shared office space and services performed by an employee of
an Affiliate) among the Persons sharing such expenses;

 

(xviii)      fail to intend to remain solvent or, except as contemplated by the
Loan Documents with respect to co-borrowers under the Loan, pay its own
liabilities (including, without limitation, salaries of its own employees) only
from its own funds; provided, however, that the foregoing shall not require
Borrower’s members, partners or shareholders to make additional capital
contributions to Borrower;

 

(xix)        acquire obligations or securities of its partners, members,
shareholders or other affiliates, as applicable;

 

(xx)         violate or cause to be violated the assumptions made with respect
to Borrower and its principals in the Non-Consolidation Opinion or any New
Non-Consolidation Opinion;

 

(xxi)        fail to maintain a sufficient number of employees in light of its
contemplated business operations;

 

(xxii)       fail to maintain and use separate stationery, invoices and checks
bearing its own name;

 

(xxiii)      have any of its obligations guaranteed by an Affiliate, except
(x) as contemplated by the Loan Documents and prior loans that have been
satisfied in full as of the date hereof and (y) with respect to co-borrowers
under the Loan or guarantees relating to obligations under the Management
Agreements or Franchise Agreements; or

 

(xxiv)     identify itself as a department or division of any other Person.

 

(b)           (i) If Borrower is a partnership or limited liability company
(other than a single-member Delaware limited liability company formed under the
Act which complies with the requirements of subsection (b)(ii) below) (an
“Acceptable DE LLC”), each general partner

 

83

--------------------------------------------------------------------------------


 

in the case of a partnership, or the managing member in the case of a limited
liability company (each an “SPE Component Entity”) of Borrower, as applicable,
shall be an Acceptable DE LLC.  Each SPE Component Entity (A) will at all times
comply with each of the covenants, terms and provisions contained in
Sections 6.1(a)(iii) through (vi) and (viii) through (xxiv) inclusive, as if
such representation, warranty or covenant was made directly by such SPE
Component Entity; (B) will not engage in any business or activity other than
owning an interest in Borrower; (C) will not acquire or own any assets other
than its partnership, membership, or other equity interest in Borrower; (D) will
not own any subsidiary, or make any investment in any Person other than its
investment in Borrower; (E) will not incur any debt, secured or unsecured,
direct or contingent (including guaranteeing any obligation); and (F) will cause
Borrower to comply with the provisions of this Section 6.1 and Section 6.4. 
Prior to the withdrawal or the disassociation of any SPE Component Entity from
Borrower, Borrower shall immediately appoint a new general partner or managing
member whose limited liability company agreement is substantially similar to
that of such SPE Component Entity and, if an opinion letter pertaining to
substantive consolidation was required at closing, deliver a new opinion letter
acceptable to Lender and the Rating Agencies with respect to the new SPE
Component Entity and its equity owners.  Notwithstanding the foregoing, to the
extent Borrower is an Acceptable DE LLC, so long as Borrower maintains such
formation status and complies with the requirements set forth in
subsection (b)(ii) below, the SPE Component Entity requirement as set forth in
this section shall not be applicable. Furthermore, in no event shall Borrower or
any SPE Component Entity be a corporation unless such corporation has a
shareholder that is an Acceptable DE LLC that complies with Section 6.4 hereof
and no Material Action may be taken with respect to such corporation without the
vote of such Acceptable DE LLC and its Independent Directors.

 

(ii)           In the event Borrower or SPE Component Entity is an Acceptable 
DE LLC (as referred to in this clause (ii), the “Company”), the limited
liability company agreement of the Company (the “LLC Agreement”) shall provide
that (A) upon the occurrence of any event that causes the sole member of the
Company (“Member”) to cease to be the member of the Company (other than (1) upon
an assignment by Member of all of its limited liability company interest in the
Company and the admission of the transferee in accordance with the Loan
Documents and the LLC Agreement, or (2) the resignation of Member and the
admission of an additional member of the Company in accordance with the terms of
the Loan Documents and the LLC Agreement), the personal representative of Member
shall, within ninety (90) days, agree in writing to continue the existence of
the Company and to the admission of such personal representative or its nominee
or designee, as the case may be, as a substitute member of the Company,
effective as of the occurrence of the event that caused the Member to cease to
be a member of the Company, and a natural person duly designated under the LLC
Agreement any person acting as Independent Director of the Company and executing
the LLC Agreement (“Special Member”) shall, without any action of any other
Person and simultaneously with the Member ceasing to be the member of the
Company, automatically be admitted to the Company and shall continue the
existence of the Company without dissolution, and (B) Special Member may not
resign from the Company or transfer its rights as Special Member unless (1) a
successor Special Member has been admitted to the Company as Special Member in
accordance with the requirements of the Act and (2) after giving effect to such
resignation, such successor Special Member has also accepted its appointment as
an Independent Director.  The LLC Agreement shall further provide that
(v) Special Member shall automatically cease to be a member of the Company upon
the admission to the Company of a substitute

 

84

--------------------------------------------------------------------------------


 

Member, (w) Special Member shall be a member of the Company that has no interest
in the profits, losses and capital of the Company and has no right to receive
any distributions of the assets of the Company, (x) pursuant to Section 18-301
of the Act, Special Member shall not be required to make any capital
contributions to the Company and shall not receive a limited liability company
interest in the Company, (y) Special Member, in its capacity as Special Member,
may not bind the Company, and (z) except as required by any mandatory provision
of the Act, Special Member, in its capacity as Special Member, shall have no
right to vote on, approve or otherwise consent to any action by, or matter
relating to, the Company, including, without limitation, the merger,
consolidation or conversion of the Company; provided, however, such prohibition
shall not limit the obligations of Special Member, in its capacity as
Independent Director, to vote on such matters required by the Loan Documents or
the LLC Agreement.  Prior to its admission to the Company as Special Member,
Special Member shall not be a member of the Company, but the Special Member may
serve as an Independent Director of the Company.  Any action initiated by or
brought against Member or Special Member under any Creditors Rights Laws shall
not cause Member or Special Member to cease to be a member of the Company and
upon the occurrence of such an event, the existence of the Company shall
continue without dissolution.  The LLC Agreement shall also provide that each of
Member and Special Member waives any right it might have to agree in writing to
dissolve the Company upon the occurrence of any action initiated by or brought
against Member or Special Member under any Creditors Rights Laws, or the
occurrence of an event that causes Member or Special Member to cease to be a
member of the Company.

 

(c)           The organizational documents of Borrower and each SPE Component
Entity shall provide an express acknowledgment that Lender is an intended
third-party beneficiary of the “special purpose” provisions of such
organizational documents.

 

(d)           Borrower has executed and delivered to Lender the certificate
attached hereto as Exhibit D.

 

Section 6.2            Change of Name, Identity or Structure

 

Borrower shall not change or permit to be changed (a) Borrower’s name,
(b) Borrower’s identity (including its trade name or names), (c) Borrower’s
principal place of business set forth on the first page of this Agreement,
(d) the corporate, partnership or other organizational structure of Borrower or
each SPE Component Entity (if any), (e) Borrower’s state of organization, or
(f) Borrower’s organizational identification number, without in each case
notifying Lender of such change in writing at least thirty (30) days prior to
the effective date of such change and, in the case of a change in Borrower’s
structure or state of organization, without first obtaining the prior written
consent of Lender, which consent shall not be unreasonably withheld, conditioned
or delayed.  At the request of Lender, Borrower shall execute a certificate in
form satisfactory to Lender listing the trade names under which Borrower intends
to operate the Properties, and representing and warranting that Borrower does
business under no other trade name with respect to the Properties.  If Borrower
does not now have an organizational identification number and later obtains one,
or if the organizational identification number assigned to Borrower subsequently
changes, Borrower shall promptly notify Lender of such organizational
identification number or change.

 

85

--------------------------------------------------------------------------------


 

Section 6.3            Business and Operations

 

Borrower will qualify to do business and will remain in good standing under the
laws of the States as and to the extent the same are required for the ownership,
maintenance, management and operation of the Properties.

 

Section 6.4            Independent Director

 

The organizational documents of Borrower (where Borrower is an Acceptable DE
LLC) or SPE Component Entity, as applicable, shall include the following
provisions:  (a) at all times there shall be, and Borrower or SPE Component
Entity, as applicable, shall cause there to be, at least two (2) Independent
Directors; (b) the board of directors or managers of Borrower or SPE Component
Entity, as applicable, shall not take any Material Action which, under the terms
of any certificate of incorporation, by-laws, voting trust agreement with
respect to any common stock, articles of organization or operating agreement
requires unanimous vote of the board of directors or managers of Borrower or SPE
Component Entity, as applicable, unless at the time of such action there shall
be at least two members of the board of directors or managers who are
Independent Directors; (c) Borrower or SPE Component Entity, as applicable,
shall not, without the unanimous written consent of its board of directors or
managers, including the Independent Directors, on behalf of itself or Borrower,
as the case may be, take any Material Action or any action that might cause such
entity to become insolvent, and when voting with respect to such matters, the
Independent Directors shall, to the fullest extent permitted by law, including
Section 18-1101(c) of the Act, and notwithstanding any duty otherwise existing
at law or in equity, consider only the interests of Borrower and the SPE
Component Entity (including their respective creditors), and except for its
duties to Borrower and the SPE Component Entity with respect to voting on
matters as set forth immediately above (which duties shall extend to the
constituent equity owners of Borrower and the SPE Component Entity solely to the
extent of their respective economic interests in Borrower or the SPE Component
Entity but shall exclude (i) all other interests of such constituent equity
owners, (ii) the interests of other affiliates of Borrower or the SPE Component
Entity, and (iii) the interests of any group of affiliates of which Borrower and
the SPE Component Entity are a part), the Independent Directors shall not have
any fiduciary duties to such constituent equity owners, any officer or any other
Person; provided, however, the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing; and (d) no Independent
Director of Borrower or SPE Component Entity may be removed or replaced other
than as a result of an Independent Director Event, and any such removal or
replacement shall not occur unless Borrower or SPE Component Entity provides
Lender with not less than five (5) Business Days’ prior written notice of
(i) any proposed removal of an Independent Director, together with a statement
as to the reasons for such removal, and (ii) the identity of the proposed
replacement Independent Director, together with a certification that such
replacement satisfies the requirements set forth in the organizational documents
for an Independent Director; provided, however, no resignation or removal of an
Independent Director shall be effective until a successor Independent Director
is appointed and has accepted his or her appointment.  Notwithstanding anything
to the contrary contained herein, it shall be an additional covenant and
requirement under this Section 6.4 that any entity housing an Independent
Director (whether Borrower and/or any SPE Component Entity) shall be an
Acceptable DE LLC.

 

86

--------------------------------------------------------------------------------


 

ARTICLE 7

 

NO SALE OR ENCUMBRANCE

 

Section 7.1            Transfer Definitions

 

For purposes of this Article 7 “Restricted Party” shall mean Borrower, Senior
Mezzanine Borrower, Junior Mezzanine Borrower, Operating Lessee, Guarantor, any
SPE Component Entity (if any), any Affiliated Manager, or any shareholder,
partner, member or non-member manager, or any direct or indirect legal or
beneficial owner of Borrower, Senior Mezzanine Borrower, Junior Mezzanine
Borrower, Operating Lessee, Guarantor, any SPE Component Entity (if any), any
Affiliated Manager or any non-member manager, other than a natural person; and a
“Transfer” shall mean a voluntary or involuntary sale, conveyance, mortgage,
grant, bargain, encumbrance, pledge, assignment, grant of any options with
respect to, or any other transfer or disposition of (directly or indirectly,
voluntarily or involuntarily, by operation of law or otherwise, and whether or
not for consideration or of record) of a legal or beneficial interest.

 

Section 7.2            No Sale/Encumbrance

 

(a)           Borrower shall not, without the prior written consent of Lender,
cause or permit a Transfer of the Properties or any part thereof or any legal or
beneficial interest therein nor permit a Transfer of an interest in any
Restricted Party, nor otherwise permit a dissolution of a Restricted Party,
other than pursuant to Leases of space in the Improvements to Tenants in
accordance with the provisions of Section 5.13 or as otherwise expressly
permitted in accordance with the terms of this Agreement (in each case, a
“Prohibited Transfer”).

 

(b)           A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Properties or
any part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Properties for other than
actual occupancy by a space tenant thereunder or a sale, assignment or other
transfer of, or the grant of a security interest in, Borrower’s right, title and
interest in and to any Leases or any Rents; (iii) if a Restricted Party is a
corporation, any merger, consolidation or Transfer of such corporation’s stock
or the creation or issuance of new stock in one or a series of transactions;
(iv) if a Restricted Party is a limited, general or limited liability
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Transfer of the
partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new partnership interests; (v) if a Restricted Party is a limited liability
company, any merger or consolidation or the change, removal, resignation or
addition of a managing member or non-member manager (or if no managing member,
any member) or the Transfer of the membership interest of any member or any
profits or proceeds relating to such membership interest or the creation or
issuance of new membership interests; (vi) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Transfer of the legal or
beneficial interest in such Restricted Party or the creation or issuance of new
legal or beneficial interests; (vii) if the Condominium is partitioned pursuant
to any action for partition by any unit owner (other than the owner of any
residential unit), by operation of law or otherwise, (viii) if the applicable

 

87

--------------------------------------------------------------------------------


 

Individual Property is withdrawn from the Condominium regime established by the
Condominium Act; or (ix) the entering into of a Pace Transaction.

 

Section 7.3            Permitted Transfers

 

Notwithstanding anything contained in the Loan Documents to the contrary, the
following Transfers of legal or beneficial equity interests shall not be deemed
to be a Prohibited Transfer and shall not require the consent of Lender:  (a) a
Transfer (but not the pledge) by devise or descent or by operation of law upon
the death or as a result of the legal incapacity of a natural person of such
Person’s interest in a Restricted Party (other than Borrower and Senior
Mezzanine Borrower) to the person or persons lawfully entitled thereto, provided
Borrower delivers written notice to Lender as soon as practicable thereafter and
that such Restricted Party is promptly reconstituted, if applicable, following
the death or incapacity of such person; (b) Transfers (but not pledges) made in
good faith for estate planning purposes of an individual’s interests in any
Restricted Party (other than Borrower and Senior Mezzanine Borrower) to the
spouse or any lineal descendant of such individual, or to a trust for the
benefit of any one or more of such individual, spouse or lineal descendant,
provided such Restricted Party is reconstituted, if required, following such
Transfer; (c) the Transfer (but not the pledge) of the stock, partnership or
membership interests (as the case may be) in a Restricted Party (other than
Borrower and Senior Mezzanine Borrower); and (d) an Additional Permitted
Transfer; provided, however, with respect to clauses (a), (b), (c), and
(d) above, (i) other than after an Advised Entity Transfer, no such Transfers
shall result in a change in Control of Borrower, Guarantor, any SPE Component
Entity or any Affiliated Manager, (ii) following such Transfer, a Guarantor
shall own not less than fifty-one percent (51%) of the direct or indirect equity
interests in, and Control, Borrower and any SPE Component Entity,
(iii) following such Transfer, Borrower and any SPE Component Entity shall
continue to satisfy the requirements of Section 6.1 hereof, (iv) as a condition
to each such Transfer, (A) except with respect to clause (a) and (d), Lender
shall receive not less than thirty (30) days prior written notice of such
proposed Transfer, (B) Borrower shall continue to comply with the
representations, warranties and covenants contained in Sections 4.38, 5.18 and
5.23 hereof (and upon request of Lender, deliver to Lender a statement signed by
an authorized officer of Borrower which certifies to such compliance), (C) to
the extent any transferee will own twenty percent (20%) or more (or, if such
transferee is not formed, organized or incorporated in, or is not a citizen of,
the United States of America, ten percent (10%)) of the direct or indirect
ownership interests in Borrower immediately following such transfer (provided
such transferee owned less than twenty percent (20%) (or ten percent (10%), as
applicable) of the direct or indirect ownership interests in Borrower as of the
Closing Date), Lender may request and Borrower shall deliver, at Borrower’s sole
cost and expense, customary searches (including without limitation credit,
judgment, lien, litigation, bankruptcy, criminal and watch list) the results of
which shall be reasonably acceptable to Lender with respect to such transferee;
and (D) if such Transfer shall cause any transferee, together with its
Affiliates, to acquire direct or indirect equity interests in Borrower or any
SPE Component Entity aggregating to more than forty-nine percent (49%), or to
increase its equity interests in Borrower or any SPE Component Entity from an
amount that is less than forty-nine percent (49%) to an amount that is greater
than forty-nine percent (49%), Borrower shall deliver a New Non-Consolidation
Opinion addressing such Transfer or (e) the sale, transfer or issuance of shares
of common stock in any Restricted Party (other than Borrower and Senior
Mezzanine Borrower) that is publicly traded and listed on the New York Stock
Exchange or another nationally

 

88

--------------------------------------------------------------------------------


 

recognized publicly-traded stock exchange.  Upon request from Lender, Borrower
shall promptly deliver to Lender an updated organizational chart reflecting each
Transfer made pursuant to this Section 7.3.  All out-of-pocket reasonable costs
and expenses incurred by Lender in connection with its review of any of the
foregoing Transfers shall be paid by Borrower whether or not any such Transfer
is consummated.

 

Notwithstanding anything to the contrary contained in this Article 7, Senior
Mezzanine Borrower must at all times own one hundred percent (100%) of (1) the
direct limited partnership interests in Borrower and (2) the direct equity
interests in the SPE Component Entity.

 

Section 7.4            Assumption

 

Notwithstanding the foregoing provisions of this Article 7, following the date
which is six (6) months from the Closing Date, Lender shall not unreasonably
withhold consent to a Transfer of the Properties in their entirety and the
assumption of the Loan by, any Person (a “Transferee”) provided that each of the
following terms and conditions are satisfied:

 

(a)           no Event of Default shall be continuing at the time the notice in
clause (b) below is received by Lender or at the time of the Transfer;

 

(b)           Borrower shall deliver written notice to Lender of the terms of
such proposed Transfer not less than sixty (60) days before the date on which
such Transfer is scheduled to close and, concurrently therewith, all such
information concerning the proposed Transfer and Transferee as Lender shall
reasonably require in evaluating an initial extension of credit, which
information shall include, without limitation, a fully executed copy of the
purchase and sale agreement and all amendments and assignments thereof, as well
as the sources and uses of funds or closing or settlement statement relating to
the Transfer.  Lender shall have the right to approve or disapprove the proposed
Transfer based on its (or the servicer’s on behalf of Lender) then current
underwriting and credit requirements for similar loans secured by similar
properties which loans are sold in the secondary market, such approval not to be
unreasonably withheld.  In determining whether to give or withhold its approval
of the proposed Transfer, Lender shall consider the experience and track record
of Transferee and its principals in owning and operating facilities similar to
the Properties, the financial strength of Transferee and its principals, the
general business standing of Transferee and its principals and Transferee’s and
its principals’ relationships and experience with contractors, vendors, tenants,
lenders and other business entities; provided, however, that, notwithstanding
Lender’s agreement to consider the foregoing factors in determining whether to
give or withhold such approval, such approval shall be given or withheld based
on what Lender determines to be commercially reasonable and, if given, may be
given subject to such conditions as Lender may deem reasonably appropriate;

 

(c)           Borrower shall pay to Lender, concurrently with the closing of
such proposed Transfer, (i) a non-refundable assumption fee in an amount equal
to one-half of one percent (0.5%) of the then outstanding principal balance of
the Note, and (ii) all out-of-pocket costs and expenses, including reasonable
attorneys’ fees and disbursements and Rating Agency fees, incurred by Lender in
connection with the proposed Transfer (which shall be paid whether or not the
proposed Transfer actually occurs);

 

89

--------------------------------------------------------------------------------


 

(d)           (i) Transferee shall assume and agree to pay the Debt as and when
due and shall assume all other obligations of Borrower under the Loan Documents
subject to the provisions of Article 15 hereof and, prior to or concurrently
with the closing of such Transfer, Transferee and its constituent partners,
members or shareholders as Lender may require, shall execute, without any cost
or expense to Lender, such documents and agreements as Lender shall reasonably
require to evidence and effectuate said assumption and (ii) if required by
Lender, a Person affiliated with Transferee and acceptable to Lender (a
“Transferee Principal”) shall assume the obligations of Guarantor under the Loan
Documents with respect to all acts and events occurring or arising after the
closing of the Transfer and the then existing Guarantor shall be released under
the Guaranty with respect to all acts and events first occurring or arising
after the date of such Transfer; provided, however, Guarantor shall bear the
burden of proof to show that an event triggering liability of Guarantor under
the Guaranty first occurred after the Transfer of the Properties; provided
further, in no event shall any Transferee Principal be required to have or
maintain any net worth or liquidity covenant of Guarantor under the Loan
Documents as a condition to such Transfer;

 

(e)           Borrower and Transferee, without any cost to Lender, shall furnish
any information requested by Lender for the preparation of, and shall authorize
Lender to file, new financing statements and financing statement amendments and
other documents to the fullest extent permitted by applicable Legal
Requirements, and shall execute any additional documents reasonably requested by
Lender;

 

(f)            Borrower shall deliver to Lender, without any cost or expense to
Lender, such endorsements to Lender’s Title Insurance Policy insuring that fee
simple or leasehold title to the Properties, as applicable, is vested in
Transferee (subject to Permitted Encumbrances), hazard insurance endorsements or
certificates and other similar materials as Lender may deem necessary at the
time of the transfer, all in form and substance satisfactory to Lender;

 

(g)           Transferee shall furnish to Lender, all documents evidencing
Transferee’s organization and good standing, and the qualification of the
signers to execute the assumption of the Debt, which documents shall include
certified copies of all documents relating to the organization and formation of
Transferee and of the entities, if any, which are partners or members of
Transferee.  Transferee and such constituent partners, members or shareholders
of Transferee (as the case may be), as Lender shall require, shall comply with
the covenants set forth in Article 6 hereof;

 

(h)           Transferee shall assume the obligations of Borrower under any
Management Agreement or provide a new management agreement with a new manager
which meets with the requirements of Section 5.14 hereof and assign to Lender as
additional security such new management agreement pursuant to an Assignment of
Management Agreement in form and substance reasonably satisfactory to Lender;

 

(i)            intentionally omitted;

 

(j)            Transferee shall furnish to Lender, if required by Lender, a
REMIC Opinion, a New Non-Consolidation Opinion, and an opinion of counsel
satisfactory to Lender and its counsel (A) that Transferee’s formation documents
provide for the matters described in

 

90

--------------------------------------------------------------------------------


 

subparagraph (g) above, (B) that the assumption of the Debt has been duly
authorized, executed and delivered, and that the assumption agreement and the
other Loan Documents are valid, binding and enforceable against Transferee in
accordance with their terms, (C) that Transferee and any entity which is a
controlling stockholder, member or general partner of Transferee, have been duly
organized, and are in existence and good standing, and (D) with respect to such
other matters as Lender may reasonably request;

 

(k)           if required by Lender, Lender shall receive a Rating Agency
Confirmation;

 

(l)            Transferee shall assume the obligations of Borrower or Operating
Lessee under the Franchise Agreement or enter into (i) a Replacement Franchise
Agreement with a Qualified Franchisor and (i) a tri-party or similar agreement
with such Qualified Franchisor and Lender that is in form and substance
reasonably satisfactory to Lender;

 

(m)          the Senior Mezzanine Loan shall simultaneously be assumed by the
equity owners of Transferee in accordance with the Senior Mezzanine Loan
Agreement;

 

(n)           the Junior Mezzanine Loan shall simultaneously be assumed by the
equity owners of the Transferee’s equity owners described in
Section 7.4(m) above, in accordance with the Junior Mezzanine Loan Agreement;
and

 

(o)           Borrower’s obligations under the purchase and sale agreement
pursuant to which the Transfer is proposed to occur shall expressly be subject
to the satisfaction of the terms and conditions of this Section 7.4.

 

The consent of Lender with respect to a Transfer of the Properties in their
entirety to, and the assumption of the Loan by, a Transferee pursuant to this
Section 7.4 shall not be construed to be a waiver of the right of Lender to
consent to any subsequent Transfer of the Properties.  Upon the Transfer of the
Properties pursuant to this Section 7.4, Borrower and Guarantor (if a Transferee
Principal has assumed the obligations of Guarantor under the Loan Documents
pursuant to this Section 7.4) shall be relieved of all liability under the Loan
Documents for acts, events, conditions, or circumstances occurring or arising
after the date of such transfer, except to the extent that such acts, events,
conditions, or circumstances are the proximate result of acts, events,
conditions, or circumstances that existed prior to the date of such transfer,
whether or not discovered prior or subsequent to the date of such transfer.

 

Section 7.5            Immaterial Transfers and Easements, Etc.

 

(a)           Borrower may, without the consent of Lender, (i) make immaterial
Transfers of unimproved, non-income producing portions of an Individual Property
(each an “Outparcel”) to Governmental Authorities for dedication or public use,
and (ii) grant easements, restrictions, covenants, reservations and rights of
way in the ordinary course of business for access, water and sewer lines,
telephone or other fiber optic or other data transmission lines, electric lines
or other utilities or for other similar purposes, provided that no such
Transfer, conveyance or encumbrance set forth in the foregoing clauses (i) or
(ii) shall materially impair the utility and operation of such Individual
Property or reasonably be expected to, or does, have a Material Adverse Effect. 
In connection with any Transfer permitted pursuant to this Section 7.5, Lender
shall execute and deliver any instrument reasonably necessary or appropriate, in
the case

 

91

--------------------------------------------------------------------------------


 

of the Transfers referred to in clause (i) above, to release the portion of the
Individual Property affected by such Condemnation or such Transfer from the Lien
of the Mortgages or, in the case of clause (ii) above, to subordinate the Lien
of the Mortgages to such easements, restrictions, covenants, reservations and
rights of way or other similar grants upon receipt by Lender of:

 

(A)          fifteen (15) days’ prior written notice thereof;

 

(B)          a copy of the instrument or instruments of Transfer;

 

(C)          a certificate from an officer of Borrower reasonably stating
(1) with respect to any Transfer, the consideration, if any, being paid for the
Transfer, and (2) that such Transfer does not materially impair the utility and
operation of the Individual Property and would not reasonably be expected to
have and does not have a Material Adverse Effect; and

 

(D)          reimbursement of all of Lender’s reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees and disbursements) incurred in
connection with such Transfer (which shall be paid by Borrower whether or not
the proposed Transfer actually occurs).

 

(b)           Notwithstanding the foregoing provisions of this Section 7.5, for
so long as the Loan is included in a REMIC Trust in connection with a
Securitization, no release of the Outparcel from the Lien of the Mortgages will
be permitted unless, immediately after the Release, either (i) the LTV Ratio is
equal to or less than one hundred twenty-five percent (125%) (such value to be
determined, in Lender’s sole discretion, by any commercially reasonable method
permitted to a REMIC Trust, based solely on the value of the real property
excluding personal property and going concern value, if any) or (ii) the
principal balance of the Loan is paid down by the least of the following
amounts:  (A) an amount equal to the net proceeds or other compensation paid by
a Governmental Authority in connection with a Transfer described in
Section 7.5(a)(i), (B) the fair market value of the Outparcel at the time of
release, or (C) an amount such that the LTV Ratio (as so determined by Lender)
does not increase after the release, unless Lender receives an opinion of
counsel that the Securitization will not fail to maintain its status as a REMIC
Trust as a result of the release.

 

Section 7.6            Advised Entity Transfer

 

As a condition precedent to an Advised Entity Transfer, Borrower shall provide
Lender with at least thirty (30) days prior written notice and comply with the
provisions of Section 7.4(a), (j) and (k) hereof and the applicable Publicly
Traded Company or public or private REIT (or its operating partnership, provided
such operating partnership directly owns substantially all of the assets of such
Publicly Traded Company or public or private REIT, as applicable) shall assume
the obligations of Guarantor (the “Advised Entity Guarantor”) under the Loan
Documents, and Guarantor shall be relieved of all liability under the Loan
Documents for acts, events, conditions, or circumstances occurring or arising
after the date of the closing date of the Advised Entity Transfer, except to the
extent that such acts, events, conditions, or circumstances are the proximate
result of acts, events, conditions, or circumstances that existed

 

92

--------------------------------------------------------------------------------


 

prior to the closing date of the Advised Entity Transfer, whether or not
discovered prior or subsequent to the closing date of the Advised Entity
Transfer.

 

ARTICLE 8

 

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

 

Section 8.1            Insurance

 

(a)           Borrower shall obtain and maintain, or cause to be obtained and
maintained, at all times insurance for Borrower and the Properties providing at
least the following coverages:

 

(i)            comprehensive all risk “special form” insurance including, but
not limited to, loss caused by any type of windstorm or hail on the Improvements
and the Personal Property, (A) in an amount equal to one hundred percent (100%)
of the “Full Replacement Cost,” which for purposes of this Agreement shall mean
actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver for depreciation; (B) written
on a no co-insurance form; (C) providing for no deductible in excess of
$250,000.00 (except for deductibles for windstorm, flood, and earthquake
coverage, which deductibles may be up to five percent (5%) of the total
insurable value of the Properties set forth in the Policy); (D) Borrower may
elect to increase the “all risk” deductible to $500,000.00 per occurrence
(excluding named storm, earthquake and flood wherein such deductibles may not
exceed 5%) provided that Borrower has an aggregate “plus” limit in place to
prevent the annual aggregate deductible from exceeding $2,500,000.00 (and if the
cap is reached any deductible for subsequent losses may not exceed $250,000 per
occurrence); and (E) if any of the Improvements or the use of the Property shall
at any time constitute legal non-conforming structures or uses, coverage for
loss due to operation of law in an amount equal to the full Replacement Cost,
and coverage for demolition costs and coverage for increased costs of
construction in amounts acceptable to Lender.  In addition, Borrower shall
obtain: (aa) if any portion of the Improvements is currently or at any time in
the future located in a federally designated “special flood hazard area”, flood
hazard insurance in an amount equal to (1) the maximum amount of such insurance
available under the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Reform Act of 1994, as
each may be amended plus (2) such greater amount as Lender shall require and
(bb) earthquake insurance in amounts and in form and substance mutually
agreeable to Lender and Borrower in the event the Properties are located in an
area with a high degree of seismic activity; provided that the insurance
pursuant to clauses (aa) and (bb) hereof shall be on terms consistent with the
comprehensive all risk insurance policy required under this subsection (i);

 

(ii)           business income or rental loss insurance (A) with loss payable to
Lender; (B) covering all risks required to be covered by the insurance provided
for in subsection (i) above; (C) in an amount equal to one hundred percent
(100%) of the projected gross earnings from the operation of the Properties for
the full period of said Restoration (as reduced to reflect expenses not incurred
during a period of Restoration); and (D) containing an extended period of
indemnity endorsement which provides that after the physical loss to the
Improvements and Personal Property has been repaired, the continued loss of
income will be insured until such

 

93

--------------------------------------------------------------------------------


 

earnings either returns to the same level it was at prior to the loss, or the
expiration of twelve (12) months from the date that the Properties are repaired
or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period.  The
amount of such business income or rental loss insurance shall be determined
prior to the date hereof and at least once each year thereafter based on
Borrower’s reasonable estimate of the gross earnings from the Properties for the
succeeding twelve (12) month period.  Notwithstanding previous stated
provisions, all proceeds payable to Lender pursuant to this subsection shall be
held by Lender and shall be applied to the obligations secured by the Loan
Documents from time to time due and payable hereunder and under the Note;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of its obligations to pay the obligations secured by the Loan Documents
on the respective dates of payment provided for in this Agreement and the other
Loan Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance;

 

(iii)          at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
Properties coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance, otherwise known as Owner Contractor’s Protective
Liability, covering claims not covered by or under the terms or provisions of
the above mentioned commercial general liability insurance policy and (B) the
insurance provided for in subsection (i) above written in a so-called builder’s
risk completed value form (1) on a non-reporting basis, (2) against all risks
insured against pursuant to subsection (i) above, (3) including permission to
occupy the Properties and (4) with an agreed amount endorsement waiving
co-insurance provisions;

 

(iv)          comprehensive boiler and machinery insurance, if steam boilers or
other pressure-fixed vessels are in operation, in amounts as shall be reasonably
required by Lender on terms consistent with the commercial property insurance
policy required under subsection (i) above;

 

(v)           commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Properties, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than $2,000,000.00 in the aggregate and $1,000,000.00
per occurrence, providing for no deductible in excess of $500,000 without prior
written consent of Lender; and (B) to cover at least the following hazards:
(1) premises and operations; (2) products and completed operations on an “if
any” basis; (3) independent contractors; and (4) blanket contractual liability
for all insured contracts;

 

(vi)          if applicable, automobile liability coverage for all owned and
non-owned vehicles, including rented and leased vehicles containing minimum
limits per occurrence of $1,000,000.00;

 

(vii)         if applicable, worker’s compensation and employee’s liability
subject to the worker’s compensation laws of the State in which the Properties
are located;

 

(viii)        umbrella and excess liability insurance in an amount not less than
$100,000,000.00 per occurrence on terms consistent with the commercial general
liability

 

94

--------------------------------------------------------------------------------


 

insurance policy required under subsection (v) above, including, but not limited
to, supplemental coverage for liquor liability, employer’s liability and
automobile liability, which umbrella liability coverage shall apply in excess of
the liquor liability, employer’s liability and automobile liability coverage
required herein;

 

(ix)          the insurance required under this Section (a)(i), (ii), (v) and
(viii) above shall cover perils of terrorism and acts of terrorism and Borrower
shall maintain insurance for loss resulting from perils and acts of terrorism on
terms (including amounts) consistent with those required under Sections (a) (i),
(ii), (v) and (viii) above at all times during the term of the Loan provided
said terrorism coverage remains economically feasible through Terrorism Risk
Insurance Program Reauthorization Act of 2015 (TRIPRA); or a similar or
subsequent statute as may be enacted.  Borrower shall be required to carry
terrorism insurance throughout the term of the Loan as required by the preceding
sentence; however, Borrower shall not be required to spend on terrorism
insurance more than two (2) times the then-current all-risk and business
income/rental loss insurance premium as required in this Section 8.1 payable by
Borrower and, if the cost of terrorism insurance exceeds such amount, Borrower
shall purchase the maximum amount of terrorism insurance available with funds
equal to such amount;

 

(x)           liquor liability containing minimum limits per occurrence of
$1,000,000; and

 

(xi)          upon sixty (60) days’ written notice, such other reasonable
insurance, including, but not limited to, sinkhole or land subsidence insurance,
and in such reasonable amounts as Lender and Borrower from time to time may
agree are reasonable insurable hazards which at the time are commonly insured
against for property similar to the Properties located in or around the region
in which the Properties are located.

 

Notwithstanding the foregoing provisions, to the extent that the Condominium
Board maintains a “master” or “blanket” policy (each, a “Condominium Board
Policy”) on the Improvements relating to the Borrower’s Condominium Unit and/or
the Common Elements which provides insurance coverage in the amounts, for the
periods, by companies and against the hazards described in this Section 8.1,
including fire and hazards included within the term “extended coverage”, and is
otherwise in form and substance reasonably satisfactory to Lender, then
Borrower’s obligation under this Section 8.1 to maintain hazard insurance
coverage on the Borrower’s Condominium Unit (including, but not limited to all
Common Elements) is deemed satisfied to the extent that the required coverage is
provided by the Condominium Board Policy.

 

(b)           All insurance provided for in Section (a) hereof, shall be
obtained under valid and enforceable policies (collectively, the “Policies” or
in the singular, the “Policy”), and shall be subject to the reasonable approval
of Lender as to insurance companies, amounts, deductibles, loss payees and
insureds.  The Policies shall be issued by financially sound and responsible
insurance companies authorized to do business in the State and having a rating
of (a) “A:X” or better in the current Best’s Insurance Reports and a claims
paying ability rating of “A” by S&P and “A 2” by Moody’s, if Moody’s is rating
the Securities and rates the insurance company; or (b) a syndicate of insurers
through which at least 75% of the coverage (if there are 4 or fewer members of
the syndicate) or at least 60% of the coverage (if there are 5 or more members
of the syndicate) is with carriers having a rating by S&P not lower than “BBB”
and

 

95

--------------------------------------------------------------------------------


 

“Baa2” by Moody’s, if Moody’s is rating the Securities and rates the insurance
companies and by A.M. Best not lower than “A:X”.    The Policies described in
Section 8.1 hereof (other than those strictly limited to liability protection)
shall designate Lender as loss payee; however, for any loss with an expected
value less than $1,500,000 Borrower shall be permitted to adjust the loss and
receive insurers payments direct, and Lender shall be notified of any loss with
an value expected to exceed $1,000,000.

 

(c)           Not less than ten (10) days following the inception of the
Policies theretofore furnished to Lender, certificates of insurance evidencing
the Policies shall be furnished to Lender (except that, for so long Marriott is
the Manager and is providing coverage under the Marriott master insurance
program, Borrower shall submit to Lender certificates of insurance and other
standard evidence as provided by Marriott with respect to the applicable
Individual Properties).  Within forty five (45) days following inception of the
Policies, Borrower shall provide satisfactory evidence of payment of premiums
(the “Insurance Premiums”) as required or requested by Lender.

 

(d)           Any blanket insurance Policy shall specifically allocate to any
Individual Property the amount of coverage from time to time required hereunder
or shall otherwise provide the same protection as would a separate Policy
insuring only the Properties in compliance with the provisions of
Section 8.1(a) hereof.

 

(e)           All Policies provided for or contemplated by clause (a) hereof,
including without limitation, each Condominium Board Policy, shall name Borrower
as a named insured (provided that Borrower may be an additional insured for so
long as coverage is provided under the Marriott master insurance program) and,
in the case of liability policies, except for the Policy referenced in
Section 8.1(a)(vi) and (vii) of this Agreement, shall name Lender as its
successors and/or assigns as the additional insured, as its interests may
appear, and in the case of property policies, including but not limited to
terrorism, boiler and machinery, flood and earthquake insurance.

 

(f)            All property Policies shall contain clauses or endorsements to
the effect that:

 

(i)            no act or negligence of Borrower, or anyone acting for Borrower,
or of any Tenant or other occupant, or failure to comply with the provisions of
any Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, or foreclosure or similar action, shall in any way affect the
validity or enforceability of the insurance insofar as Lender is concerned;

 

(ii)           the Policy shall not be canceled and, if commercially available,
materially changed (other than to increase the coverage provided thereby)
without at least thirty (30) days’ written notice to Lender, except ten
(10) days’ notice for non-payment of premium;

 

(iii)          Borrower shall give written notice to Lender if the Policy has
not been renewed thirty (30) days prior to its expiration; and

 

(iv)          Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder.

 

96

--------------------------------------------------------------------------------


 

(g)           Borrower shall promptly forward to Lender a copy of any written
notice received by Borrower from any insurer noticing any policy cancellation or
cancellation of any coverages afforded under any of the Policies.

 

(h)           If at any time Lender is not in receipt of written evidence that
all insurance required hereunder is in full force and effect, Lender shall have
the right to take such action as Lender deems necessary to protect its interest
in the Properties, including, without limitation, the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate after ten
(10) days’ written notice to Borrower if prior to the date upon which any such
coverage will lapse or at any time Lender deems necessary (regardless of prior
notice to Borrower) to avoid the lapse of any such coverage.  All premiums
incurred by Lender in connection with such action or in obtaining such insurance
and keeping it in effect shall be paid by Borrower to Lender upon demand and,
until paid, shall be secured by the Mortgage and shall bear interest at the
Default Rate.

 

Section 8.2            Full Replacement Values

 

Borrower shall at all times maintain property insurance as defined in
Section 8.1(a)(i) subject to the following:

 

(a)           Borrower shall annually determine a fair and reasonable
replacement cost (total insurable value - TIV) for each asset insured and report
said TIV to the insurance carrier or panel of insurers.  The TIV will be
comprised of the cost of the building (exclusive of costs of excavations,
foundations, underground utilities and footings), contents, and a twelve (12)
month BI value (business income).  Said BI values shall be calculated annually
using the most recent annual operating profit and loss statements by an
independent third party; provided, that, in no event shall the limit available
for the Property be less than an amount equal to the Full Replacement Cost of
the Property plus eighteen (18) months of BI Values.

 

(b)           Wind/named storm limits shall be subject to review and approval by
Lender based upon the schedule of locations and values sharing such limits and
such other documentation required by Lender, including, but not limited to, PML
reports for all assets insured in the portfolio.

 

(c)           Critical high hazard earthquake coverage (California & Pacific
Northwest) replacement costs shall be calculated as referenced in
Section 8.2(a) above.  Borrower, through an independent third party qualified to
perform such risk analysis using the most current RMS software, or its
equivalent, will annually determine using an exceeding probability analysis a
probable maximum loss (PML) estimate inclusive of loss amplification for all
assets insured in the portfolio.  The “limits” of high hazard earthquake
coverage will be equal to or exceed the 500 year return period.  All insured
assets participate equally in the cost allocation and are equally insured.

 

(d)           Intentionally omitted.

 

97

--------------------------------------------------------------------------------


 

Section 8.3            Casualty

 

If any Individual Property shall be damaged or destroyed, in whole or in part,
by fire or other casualty (a “Casualty”), Borrower shall give prompt notice of
such damage to Lender and shall promptly commence and diligently prosecute the
Restoration in accordance with Section 8.5.  Borrower shall pay all costs of
such Restoration whether or not such costs are covered by insurance.  Lender
may, but shall not be obligated to, make proof of loss if not made promptly by
Borrower.  Borrower shall adjust all claims for Insurance Proceeds that are in
amounts less than the Restoration Threshold and Lender shall have the right to
approve any adjustment of claims for Insurance Proceeds in amounts equal to or
in excess of the Restoration Threshold; provided, however, if an Event of
Default has occurred and is continuing, Lender shall have the exclusive right to
participate in the adjustment of claims for Insurance Proceeds.  Borrower shall
cooperate with Lender in obtaining for Lender the benefits of any Insurance
Proceeds lawfully or equitably payable in connection with any Individual
Property and Borrower shall reimburse Lender for any expenses incurred by Lender
in connection therewith, including without limitation, reasonable out-of-pocket
attorneys’ fees.

 

Section 8.4            Condemnation

 

Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of any Individual Property
of which Borrower has knowledge and shall deliver to Lender copies of any and
all documents served in connection with such proceedings.  Lender may
participate in any such proceedings, and Borrower shall from time to time
deliver to Lender all documents requested by it to permit such participation. 
Borrower shall, at its expense, diligently prosecute any such proceedings, and
shall consult with Lender, its attorneys and experts, and cooperate with them in
the carrying on or defense of any such proceedings.  Notwithstanding any taking
by any public or quasi-public authority through Condemnation or otherwise
(including but not limited to any transfer made in lieu of or in anticipation of
the exercise of such taking), Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement and the Debt shall not be reduced until any Award shall have been
actually received and applied by Lender, after the deduction of expenses of
collection, to the reduction or discharge of the Debt.  Lender shall not be
limited to the interest paid on the Award by the condemning authority but shall
be entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note.  If any Individual Property or any portion thereof is
taken by a condemning authority, Borrower shall promptly commence and diligently
prosecute the Restoration of such Individual Property and otherwise comply with
the provisions of Section 8.5, whether or not Lender makes any Net Proceeds
available pursuant to Section 8.5.  If any Individual Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of the Award, Lender
shall have the right, whether or not a deficiency judgment on the Note shall
have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt.

 

Section 8.5            Restoration

 

The following provisions shall apply in connection with the Restoration of each
Individual Property:

 

(a)           If the Net Proceeds shall be less than the Restoration Threshold
and the costs of completing the Restoration shall be less than the Restoration
Threshold, the Net

 

98

--------------------------------------------------------------------------------


 

Proceeds will be disbursed by Lender to Borrower upon receipt of Borrower’s
written undertaking to expeditiously commence and to satisfactorily complete
with due diligence the Restoration in accordance with the terms of this
Agreement.

 

(b)           If the Net Proceeds are equal to or greater than the Restoration
Threshold or the costs of completing the Restoration are equal to or greater
than the Restoration Threshold, Lender shall make the Net Proceeds available for
the Restoration subject to the conditions of and in accordance with the
provisions of this Section 8.5.  The term “Net Proceeds” for purposes of this
Section 8.5 shall mean:  (i) the net amount of all insurance proceeds received
by Lender as a result of a Casualty (excluding insurance proceeds from rent
loss, liability or workers’ compensation coverage), after deduction of its
reasonable costs and expenses (including, but not limited to, reasonable counsel
fees and disbursements), if any, in collecting the same (“Insurance Proceeds”),
or (ii) the net amount of the Award as a result of a Condemnation, after
deduction of its reasonable costs and expenses (including, but not limited to,
reasonable counsel fees and disbursements), if any, in collecting the same
(“Condemnation Proceeds”), whichever the case may be.

 

(i)            Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:

 

(A)          no Event of Default shall have occurred and be continuing;

 

(B)          (1) in the event the Net Proceeds are Insurance Proceeds, less than
forty percent (40%) of the total floor area of the Improvements on any
Individual Property has been damaged, destroyed or rendered unusable as a result
of a Casualty and the amount of damage does not exceed forty percent (40%) of
any Individual Property’s fair market value (as reasonably determined by Lender)
immediately prior to the occurrence of such Casualty, or (2) in the event the
Net Proceeds are Condemnation Proceeds, less than fifteen percent (15%) of the
land constituting any Individual Property is taken, such land is located along
the perimeter or periphery of any Individual Property, and less than fifteen
percent (15%) of the aggregate floor area of the Improvements is taken and the
taking does not exceed fifteen percent (15%) of any Individual Property’s fair
market value immediately prior to the occurrence of such taking;

 

(C)          the occurrence of such Casualty or Condemnation shall not result in
the termination of any Management Agreement, any Franchise Agreement or any
Operating Lease;

 

(D)          Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than sixty (60) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion;

 

(E)           Lender shall be satisfied that all scheduled payments of principal
and interest under the Note, which will be incurred during the period of

 

99

--------------------------------------------------------------------------------


 

Restoration will be covered out of the Net Proceeds, insurance coverage referred
to in Section 8.1(a)(iii) above, or other funds of Borrower;

 

(F)           Lender shall be satisfied that the Restoration will be completed
on or before the earliest to occur of (1) six (6) months prior to the Maturity
Date (assuming the exercise of all available Extension Options), (2) unless
otherwise agreed to by Manager and Franchisor (as applicable), the earliest date
required for such completion under the terms of the Management Agreement and
Franchise Agreement (as applicable) or any material agreements affecting any
Individual Property (including, without limitation, the Condominium Documents),
(3) such time as may be required under applicable zoning law, ordinance, rule or
regulation, or (4) the expiration of the insurance coverage referred to in
Section 8.1(a)(iii);

 

(G)          Lender shall be satisfied that the fair market value and cash flow
from each Individual Property after the Restoration will not be less than the
fair market value and cash flow immediately prior to the Casualty or
Condemnation, as applicable;

 

(H)          each Individual Property and the use thereof after the Restoration
will be in compliance with and permitted under all Legal Requirements;

 

(I)            the Restoration shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance with all applicable Legal
Requirements;

 

(J)            such Casualty or Condemnation, as applicable, does not result in
the loss of access to the Individual Property or the Improvements that would
reasonably be expected to have a Material Adverse Effect;

 

(K)          Borrower shall deliver, or cause to be delivered, to Lender a
detailed budget certified by Borrower’s architect or engineer setting forth the
cost of completing the Restoration, which budget shall be reasonably acceptable
to Lender, together with complete plans and specifications for the Restoration;

 

(L)           the Net Proceeds together with any cash or cash equivalent
deposited by Borrower with Lender are sufficient in Lender’s reasonable judgment
to cover the cost of the Restoration; and

 

(M)         the Condominium is not terminated as a result of such Casualty or
Condemnation.

 

(ii)           Net Proceeds shall be held by Lender and, until disbursed in
accordance with the provisions of this Section 8.5(b), shall constitute
additional security for the Debt and other obligations under the Loan
Documents.  Net Proceeds shall be disbursed by Lender to, or as directed by,
Borrower from time to time during the course of the Restoration, upon receipt of
evidence satisfactory to Lender that (A) all the conditions precedent to such
advance, including those set forth in Section 8.5(b)(i), have been satisfied,
(B) all materials

 

100

--------------------------------------------------------------------------------


 

installed and work and labor performed (except to the extent that they are to be
paid for out of the requested disbursement) in connection with the related
Restoration item have been paid for in full, and (C) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Individual Property which have not either been fully bonded to the satisfaction
of Lender and discharged of record or in the alternative fully insured to the
satisfaction of Lender by the title company issuing the Title Insurance Policy. 
Insurance Proceeds from rent loss or business interruption coverage, as
applicable, which are required to be maintained by Borrower pursuant to
Section 8.1(a), shall be controlled by Lender at all times, shall not be subject
to the provisions of this Section 8.4 and shall be used solely for the payment
of the obligations under the Loan Documents and operating expenses.

 

(iii)          All plans and specifications required in connection with the
Restoration which relate to work estimated to cost in excess of $50,000, shall
be subject to prior review and acceptance in all respects by Lender and by an
independent consulting engineer selected by Lender (the “Restoration
Consultant”), in each case, which shall not be unreasonably withheld,
conditioned or delayed.  Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration.  The identity of the contractors,
subcontractors and materialmen engaged in the Restoration engaged to preform
work estimated to cost in excess of $50,000, as well as the contracts in excess
of $50,000 under which they have been engaged, shall be subject to prior review
and acceptance by Lender and the Restoration Consultant, in each case, which
shall not be unreasonably withheld, conditioned or delayed.  All costs and
expenses incurred by Lender in connection with making the Net Proceeds available
for the Restoration, including, without limitation, reasonable counsel fees and
disbursements and the Restoration Consultant’s fees, shall be paid by Borrower.

 

(iv)          In no event shall Lender be obligated to make disbursements of the
Net Proceeds in excess of an amount equal to the costs actually incurred from
time to time for work in place as part of the Restoration, as certified by the
Restoration Consultant, minus the Restoration Retainage.  The term “Restoration
Retainage” shall mean an amount equal to ten percent (10%) of the costs actually
incurred for work in place as part of the Restoration, as certified by the
Restoration Consultant, until the Restoration has been completed.  The
Restoration Retainage shall be reduced to five percent (5%) of the costs
incurred upon receipt by Lender of satisfactory evidence that fifty percent
(50%) of the Restoration has been completed.  The Restoration Retainage shall in
no event, and notwithstanding anything to the contrary set forth above in this
Section 8.5(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration.  The
Restoration Retainage shall not be released until the Restoration Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 8.5(b) and that all approvals necessary for the
re-occupancy and use of the Individual Property have been obtained from all
appropriate Governmental Authorities, and Lender receives evidence satisfactory
to Lender that the costs of the Restoration have been paid in full or will be
paid in full out of the Restoration Retainage; provided, however, that Lender
will release the portion of the Restoration Retainage being held with respect to
any contractor, subcontractor or materialman engaged in the Restoration as of
the date upon which the Restoration Consultant certifies to Lender that the
contractor, subcontractor or materialman has satisfactorily completed

 

101

--------------------------------------------------------------------------------


 

all work and has supplied all materials in accordance with the provisions of the
contractor’s, subcontractor’s or materialman’s contract, the contractor,
subcontractor or materialman delivers the lien waivers and evidence of payment
in full of all sums due to the contractor, subcontractor or materialman as may
be reasonably requested by Lender or by the title company issuing the Title
Insurance Policy, and Lender receives an endorsement to the Title Insurance
Policy insuring the continued priority of the lien of the Mortgages and evidence
of payment of any premium payable for such endorsement.  If required by Lender,
the release of any such portion of the Restoration Retainage shall be approved
by the surety company, if any, which has issued a payment or performance bond
with respect to the contractor, subcontractor or materialman.

 

(v)           Lender shall not be obligated to make disbursements of the Net
Proceeds more frequently than once every calendar month.

 

(vi)          If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the reasonable opinion of Lender in consultation with the
Restoration Consultant, be sufficient to pay in full the balance of the costs
which are estimated by the Restoration Consultant to be incurred in connection
with the completion of the Restoration, Borrower shall deposit the deficiency
(the “Net Proceeds Deficiency”) with Lender before any further disbursement of
the Net Proceeds shall be made.  The Net Proceeds Deficiency deposited with
Lender shall be held by Lender and shall be disbursed for costs actually
incurred in connection with the Restoration on the same conditions applicable to
the disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 8.5(b) shall constitute additional security for the Debt and other
obligations under the Loan Documents.

 

(vii)         The excess, if any, of the Insurance Proceeds and the remaining
balance, if any, of the Net Proceeds Deficiency deposited with Lender after the
Restoration Consultant certifies to Lender that the Restoration has been
completed in accordance with the provisions of this Section 8.5(b), and the
receipt by Lender of evidence satisfactory to Lender that all costs incurred in
connection with the Restoration have been paid in full, shall be remitted by
Lender to Borrower, provided no Event of Default shall have occurred and shall
be continuing under the Note, this Agreement or any of the other Loan Documents.

 

(c)           All Net Proceeds not required to be made available for
Restoration, returned to Borrower as excess Net Proceeds pursuant to
Section 8.5(b)(vii), or in the case of Condemnation Proceeds, applied by Lender
in accordance with this Section 8.5(c), may (i) be retained and applied by
Lender toward the payment of the Debt whether or not then due and payable in
such order, priority and proportions as Lender in its sole discretion shall deem
proper, or, (ii) at the sole discretion of Lender, be paid, either in whole or
in part, to Borrower for such purposes and upon such conditions as Lender shall
designate.  If, pursuant to this Section 8.5, Lender shall receive and retain
Net Proceeds, the Debt shall be reduced only by the amount thereof received and
retained by Lender and actually applied by Lender in reduction thereof;
provided, however, that in the event the Net Proceeds are applied to the Debt
due to Lender not making the Net Proceeds available for Restoration and such Net
Proceeds are not sufficient to repay the Allocated Loan Amount of the Individual
Property subject to the casualty or condemnation in its entirety, then for so
long as no Event of Default has occurred and is continuing, Borrower shall be
permitted to prepay the remainder of the Allocated Loan Amount of the Individual
Property subject to casualty or condemnation in compliance with the

 

102

--------------------------------------------------------------------------------


 

requirements of Article 2, without the requirement for defeasance or the payment
of any Spread Maintenance Premium, prepayment premiums, fee or penalty. 
Following the Securitization of the Loan, if, after a taking of any portion of
any Individual Property by a condemning authority, the ratio of the unpaid
principal balance of the Loan to the value of the remaining Properties (as
determined by Lender using any commercially reasonable valuation method;
provided, however, Borrower will not, under any circumstances, be required to
obtain an appraisal or broker’s opinion of value in connection with Lender
making its determination) (the “LTV Ratio”) is greater than one hundred
twenty-five percent (125%), then Borrower shall be required to repay a portion
of the principal balance of the Debt by an amount equal to the least of the
following amounts:  (i) all Condemnation Proceeds, (ii) the fair market value of
the such portion of the Individual; Property taken at the time of the taking,
and (iii) an amount such that the LTV Ratio following the taking is not greater
than the LTV Ratio immediately prior to the taking.

 

(d)           In the event of foreclosure of any Mortgage, or other transfer of
title to any Individual Property in extinguishment in whole or in part of the
Debt, all right, title and interest of Borrower in and to the Policies then in
force concerning such Individual Property and all proceeds payable thereunder
shall thereupon vest in the purchaser at such foreclosure, Lender or other
transferee in the event of such other transfer of title.

 

ARTICLE 9

 

RESERVE FUNDS

 

Section 9.1            Required Repairs

 

(a)           Borrower shall make the repairs and improvements to each
Individual Property set forth on Schedule 9.1 and as more particularly described
in the Property Condition Report prepared in connection with the closing of the
Loan (such repairs hereinafter referred to as “Required Repairs”).  Borrower
shall complete the Required Repairs in a good and workmanlike manner on or
before the date that is twelve (12) months from the Closing Date or within such
other time frame for completion specifically set forth on Schedule 9.1.

 

(b)           Borrower shall establish on the date hereof an Eligible Account
with Lender or Lender’s agent to fund the Required Repairs (the “Required Repair
Account”) into which Borrower shall deposit on the date hereof the amount of
$16,250.00, which amount equals one hundred twenty-five percent (125%) of the
estimated cost for the completion of the Required Repairs.  Amounts so deposited
shall hereinafter be referred to as the “Required Repair Funds”.

 

(c)           Upon the earliest to occur of (i) the timely completion of all
Required Repairs and any Additional Required Repairs, if any, in accordance with
the requirements of this Agreement, as verified by Lender in its reasonable
discretion, (ii) the payment in full of the Debt or (iii) the earlier release of
the Lien of the Mortgages (and all related obligations) in accordance with the
terms of this Agreement and the other Loan Documents, provided no Event of
Default is then continuing, all amounts remaining on deposit, if any, in the
Required Repair Account shall be returned to Borrower.

 

103

--------------------------------------------------------------------------------


 

Section 9.2            Replacements

 

(a)           On an ongoing basis throughout the term of the Loan, Borrower
shall make capital repairs, replacements and improvements necessary to keep the
Properties, including, but not limited to FF&E, in good order and repair and in
a good marketable condition or prevent deterioration of the Properties
(collectively, the “Replacements”).

 

(b)           Borrower shall establish on the date hereof an Eligible Account
with Lender or Lender’s agent to fund the Replacements (the “FF&E Reserve
Account”) into which Borrower shall deposit on the date hereof $100,962.00. 
Except to the extent adequately reserved for pursuant to a Management Agreement
or by a Brand Manager, Borrower shall deposit an amount equal to the greater of
(i) four percent (4%) of Gross Revenues or (ii) the amount required to be
reserved under any Franchise Agreement, each for the second preceding month (the
“FF&E Reserve Monthly Deposit”) into the FF&E Reserve Account on each Payment
Date.  Amounts so deposited shall hereinafter be referred to as “FF&E Reserve
Funds.”

 

(c)           All sums not theretofore used and remaining on deposit in the FF&E
Reserve Account shall be disbursed to Borrower upon the earliest to occur of
(i) payment in full of the Debt or (ii) the release of the Lien of the Mortgages
(and all related obligations) in accordance with the terms of this Agreement and
the other Loan Documents, provided no Event of Default is then continuing.

 

Section 9.3            Intentionally Omitted

 

Section 9.4            Tax and Insurance Reserve Funds

 

(a)           Unless Lender determines that such items are adequately reserved
for pursuant to a Management Agreement or by a Brand Manager, Borrower shall
establish on the date hereof an Eligible Account with Lender or Lender’s agent
sufficient to discharge Borrower’s obligations for the payment of Taxes and
Insurance Premiums pursuant to Section 5.4 and Section 8.1 hereof (the “Tax and
Insurance Reserve Account”) into which Borrower shall deposit on the date hereof
$1,576,128.48, which amount, when added to the required monthly deposits set
forth in the next sentence, shall be sufficient to make the payments of Property
Taxes and Insurance Premiums as required herein.  Borrower shall deposit into
the Tax and Insurance Reserve Account on each Payment Date (a) one-twelfth of
the Property Taxes that Lender estimates will be payable during the next ensuing
twelve (12) months or such higher amount necessary to accumulate with Lender
sufficient funds to pay all such Property Taxes at least thirty (30) days prior
to the earlier of (i) the date that the same will become delinquent and (ii) the
date that additional charges or interest will accrue due to the non-payment
thereof, and (b) except to the extent that the insurance required hereunder is
maintained under a blanket insurance Policy acceptable to Lender in accordance
with Section 8.1(c), one-twelfth of the Insurance Premiums that Lender estimates
will be payable during the next ensuing twelve (12) months for the renewal of
the coverage afforded by the Policies upon the expiration thereof or such higher
amount necessary to accumulate with Lender sufficient funds to pay all such
Insurance Premiums at least thirty (30) days prior to the expiration of the
Policies (said amounts in (a) and (b) above hereinafter called the “Tax and
Insurance Reserve Funds”).  Lender will apply the Tax and Insurance Reserve
Funds to payments of Property Taxes and Insurance Premiums required to be made
by Borrower pursuant to Section 5.4 and Section 8.1 hereof.  In making any
disbursement from the Tax and Insurance Reserve Account, Lender may do so

 

104

--------------------------------------------------------------------------------


 

according to any bill, statement or estimate procured from the appropriate
public office or tax lien service (with respect to Property Taxes) or insurer or
agent (with respect to Insurance Premiums), without inquiry into the accuracy of
such bill, statement or estimate or into the validity of any tax, assessment,
sale, forfeiture, tax lien or title or claim thereof.  If the amount of the Tax
and Insurance Reserve Funds shall exceed the amounts due for Property Taxes and
Insurance Premiums pursuant to Section 5.4 and Section 8.1 hereof, Lender shall,
in its sole discretion, return any excess to Borrower or credit such excess
against future payments to be made to the Tax and Insurance Reserve Account.  If
at any time Lender reasonably determines that the Tax and Insurance Reserve
Funds are not or will not be sufficient to pay Property Taxes and Insurance
Premiums by the dates set forth in (a) and (b) above, Lender shall notify
Borrower of such determination and Borrower shall pay to Lender any amount
necessary to make up the deficiency within ten (10) days after notice from
Lender to Borrower requesting payment thereof.

 

(b)           All sums on deposit in the Tax and Insurance Reserve Account shall
be disbursed to Borrower upon the earliest to occur of (i) payment in full of
the Debt or (ii) the release of the Lien of the Mortgage (and all related
obligations) in accordance with the terms of this Agreement and the other Loan
Documents, provided no Event of Default is then continuing.

 

(c)           Any Tax and Insurance Reserve Funds attributable to an Individual
Property that has been released from the Lien of the Mortgages in accordance
with the terms hereof shall be disbursed to Borrower within thirty (30) days of
such release.

 

Section 9.5            Excess Cash

 

Borrower shall establish on the date hereof an Eligible Account with Lender or
Lender’s agent into which Borrower shall deposit all Excess Cash on each Payment
Date during the continuation of a Cash Sweep Period (the “Excess Cash Reserve
Account”).  Amounts so deposited shall hereinafter be referred to as the “Excess
Cash Reserve Funds”.  Excess Cash Reserve Funds shall be held by Lender as
additional security for the Loan; provided, however, during the continuance of
an Event of Default, Lender shall have the right, but not the obligation, in its
sole discretion to apply Excess Cash Reserve Funds to the Debt in such order and
in such manner as Lender shall elect.  Provided no Event of Default has occurred
and is continuing, all sums on deposit in the Excess Cash Reserve Account shall
be disbursed to Borrower upon the earlier to occur of (i) payment in full of the
Debt, the Senior Mezzanine Loan and the Junior Mezzanine Loan, (ii) the release
of the Lien of the Mortgages (and all related obligations) in accordance with
the terms of this Agreement and the collateral for the Senior Mezzanine Loan and
Junior Mezzanine Loan in accordance with the terms of the Senior Mezzanine Loan
Agreement and Junior Mezzanine Loan Agreement, respectively, or (iii) the
discontinuation of a Cash Sweep Period.

 

Section 9.6            Required Work

 

Borrower shall diligently pursue all Required Repairs and Replacements
(collectively, the “Required Work”) to completion in accordance with the
following requirements:

 

(a)           Lender reserves the right, at its option, to approve all contracts
or work orders with materialmen, mechanics, suppliers, subcontractors,
contractors or other parties

 

105

--------------------------------------------------------------------------------


 

providing labor or materials in connection with the Required Work to the extent
such contracts or work orders exceed $500,000.  Upon Lender’s request, Borrower
shall assign any contract or subcontract to Lender.

 

(b)           Upon the occurrence and during the continuance of an Event of
Default, Lender shall have the option to withhold disbursement for such
unsatisfactory Required Work and to proceed under existing contracts or to
contract with third parties to complete such Required Work and to apply the
Required Repair Funds or the FF&E Reserve Funds, as applicable, toward the labor
and materials necessary to complete such Required Work, without providing any
prior notice to Borrower and to exercise any and all other remedies available to
Lender upon an Event of Default hereunder.

 

(c)           During the continuance of an Event of Default, in order to
facilitate Lender’s completion of the Required Work, Borrower grants Lender the
right to enter onto the Properties and perform any and all work and labor
necessary to complete the Required Work and/or employ watchmen to protect the
Properties from damage.  All sums so expended by Lender, to the extent not from
the Reserve Funds, shall be deemed to have been advanced under the Loan to
Borrower and secured by the Mortgages.  For this purpose Borrower constitutes
and appoints Lender its true and lawful attorney-in-fact with full power of
substitution to complete or undertake the Required Work in the name of Borrower
upon Borrower’s failure to do so in a workmanlike and timely manner.  Such power
of attorney shall be deemed to be a power coupled with an interest and cannot be
revoked.  Borrower empowers said attorney-in-fact as follows:  (i) to use any of
the Reserve Funds for the purpose of making or completing the Required Work;
(ii) to make such additions, changes and corrections to the Required Work as
shall be necessary or desirable to complete the Required Work; (iii) to employ
such contractors, subcontractors, agents, architects and inspectors as shall be
required for such purposes; (iv) to pay, settle or compromise all existing bills
and claims which are or may become Liens against any Individual Property, or as
may be necessary or desirable for the completion of the Required Work, or for
clearance of title; (v) to execute all applications and certificates in the name
of Borrower which may be required by any of the contract documents; (vi) to
prosecute and defend all actions or proceedings in connection with the
Properties or the rehabilitation and repair of the Properties; and (vii) to do
any and every act which Borrower might do on its own behalf to fulfill the terms
of this Agreement.

 

(d)           Nothing in this Section 9.6 shall:  (i) make Lender responsible
for making or completing the Required Work; (ii) require Lender to expend funds
in addition to the Reserve Funds to make or complete any Required Work;
(iii) obligate Lender to proceed with the Required Work; or (iv) obligate Lender
to demand from Borrower additional sums to make or complete any Required Work.

 

(e)           Borrower shall permit Lender and Lender’s agents and
representatives (including, without limitation, Lender’s engineer, architect, or
inspector) or third parties performing Required Work pursuant to this
Section 9.6 to enter onto the Properties, together with a representative of
Borrower, during normal business hours (subject to the rights of tenants under
their Leases) to inspect the progress of any Required Work and all materials
being used in connection therewith, to examine all plans and shop drawings
relating to such Required Work which are or may be kept at the Properties, and
to complete any Required Work made pursuant

 

106

--------------------------------------------------------------------------------


 

to this Section 9.6.  Borrower shall cause all contractors and subcontractors to
cooperate with Lender and Lender’s representatives or such other persons
described above in connection with inspections described in this Section 9.6 or
the completion of Required Work pursuant to this Section 9.6.

 

(f)            Lender may, to the extent any Required Work would reasonably
require an inspection of the Properties, inspect the Properties at Borrower’s
expense prior to making a disbursement of the Reserve Funds in order to verify
completion of the Required Work for which reimbursement is sought.  Borrower
shall pay Lender a reasonable inspection fee not exceeding $500 for each such
inspection.  Lender may require that such inspection be conducted by an
appropriate independent qualified professional selected by Lender and/or may
require a copy of a certificate of completion by an independent qualified
professional acceptable to Lender prior to the disbursement of the Reserve
Funds.  Borrower shall pay the expense of the inspection as required hereunder,
whether such inspection is conducted by Lender or by an independent qualified
professional.

 

(g)           The Required Work and all materials, equipment, fixtures, or any
other item comprising a part of any Required Work shall be constructed,
installed or completed, as applicable, free and clear of all mechanic’s,
materialman’s or other Liens (except for Permitted Encumbrances).

 

(h)           Unless Borrower has delivered acceptable lien waivers for all
applicable mechanics and materialmens, before each disbursement of the Reserve
Funds for Required Work in excess of $500,000, Lender may require Borrower to
provide Lender with a search of title to the Properties effective to the date of
the disbursement, which search shows that no mechanic’s or materialmen’s or
other Liens of any nature have been placed against the Properties since the date
of recordation of the Mortgages and that title to the Properties are free and
clear of all Liens (except for Permitted Encumbrances).

 

(i)            All Required Work shall comply with all Legal Requirements and
applicable insurance requirements including, without limitation, applicable
building codes, special use permits, environmental regulations, and requirements
of insurance underwriters.

 

Section 9.7            Release of Reserve Funds

 

(a)           Upon written request from Borrower and satisfaction of the
requirements set forth in this Agreement, Lender shall disburse to Borrower
within thirty (30) days amounts from (i) the Required Repair Account to the
extent necessary to pay for or reimburse Borrower for the actual costs of each
Required Repair (but not exceeding one hundred twenty-five percent (125%) of the
original estimated cost of such Required Repair as set forth on Schedule 9.1,
unless Lender has agreed to reimburse Borrower for such excess cost pursuant to
Section 9.7(f)) or (ii) the FF&E Reserve Account to the extent necessary to pay
for or reimburse Borrower for the actual costs of any approved Replacements
(including in both cases, without limitation, any project management fees,
construction management fees, and other similar fees, whether owed to any
Manager or otherwise).  Notwithstanding the preceding sentence, in no event
shall Lender be required to (x) disburse any amounts which would cause the
amount of funds remaining in the Required Repair Account after any disbursement
(other than with respect to the final

 

107

--------------------------------------------------------------------------------


 

disbursement) to be less than one hundred twenty-five percent (125%) of the then
current estimated cost of completing all remaining Required Repairs for the
applicable Individual Property, (y) disburse funds from any of the Reserve
Accounts if an Event of Default exists, or (z) disburse funds from the FF&E
Reserve Account to reimburse Borrower for the costs of routine repairs or
maintenance to any Individual Property or for costs which are to be reimbursed
from funds held in the Required Repair.

 

(b)           With each request for disbursement, Borrower shall certify in
writing to Lender that all Required Work has been performed in accordance with
all Legal Requirements and that all such Required Work has been completed lien
free and paid for in full or will be paid for in full upon disbursement of the
requested funds.  In addition, each request for disbursement in excess of
$250,000 shall be on a form provided or approved by Lender and shall (i) include
copies of invoices for all items or materials purchased and all labor or
services provided, (ii) specify (A) the Required Work for which the disbursement
is requested, (B) the quantity and price of each item purchased, if the Required
Work includes the purchase or replacement of specific items, (C) the price of
all materials (grouped by type or category) used in any Required Work other than
the purchase or replacement of specific items, and (D) the cost of all
contracted labor or other services applicable to each Required Work for which
such request for disbursement is made, (iii) if requested by Lender, conditional
lien waivers from each contractor, supplier, materialman, mechanic or
subcontractor with respect to the completion of its work or delivery of its
materials.  Except as provided in Section 9.7(d), each request for disbursement
shall be made only after completion of the Required Repair or Replacement, as
applicable, for which disbursement is requested.  Borrower shall provide Lender
evidence satisfactory to Lender in its reasonable judgment of such completion or
performance.

 

(c)           Any lien waiver delivered hereunder shall conform to all Legal
Requirements and shall cover all work performed and materials supplied
(including equipment and fixtures) for any Individual Property by that
contractor, supplier, subcontractor, mechanic or materialman through the date
covered by the current disbursement request.

 

(d)           If the cost of any item of Required Work exceeds $250,000, a
request for disbursement from the Reserve Accounts may be made after completion
of a portion of the work under such contract, provided (A) the materials for
which the request is made are on site at any Individual Property and are
properly secured or have been installed in any Individual Property, (B) all
other conditions in this Agreement for disbursement have been satisfied, and
(C) in the case of a Replacement are, in Lender’s judgment, sufficient to
complete such Replacement and other Replacements when required.

 

(e)           Borrower shall not make a request for, nor shall Lender have any
obligation to make, any disbursement from any Reserve Account more frequently
than once in any calendar month for each Individual Property and (except in
connection with the final disbursement) in any amount less than the lesser of
(i) $10,000 or (ii) the total cost of the Required Work for which the
disbursement is requested.

 

(f)            In the event Borrower requests a disbursement from the Required
Repair Account to pay for or to reimburse Borrower for the actual cost of labor
or materials used in connection with repairs or improvements other than the
Required Repairs specified on Schedule

 

108

--------------------------------------------------------------------------------


 

9.1, or for a Required Repair to the extent the cost of such Required Repair
exceeds one hundred twenty-five (125%) of the estimated cost of such Required
Repair as set forth on Schedule 9.1 (in either case, an “Additional Required
Repair”), Borrower shall disclose in writing to Lender the reason why funds in
the Required Repair Account should be used to pay for such Additional Required
Repair.  If Lender determines that (i) such Additional Required Repair is of the
type intended to be covered by the Required Repair Account, (ii) such Additional
Required Repair is not covered or is not of the type intended to be covered by
the FF&E Reserve Account, (iii) costs for such Additional Required Repair are
reasonable, (iv) the funds in the Required Repair Account are sufficient to pay
for such Additional Required Repair and all other Required Repairs for the
applicable Individual Property specified on Schedule 9.1, and (v) all other
conditions for disbursement under this Agreement have been met, Lender may
disburse funds from the Required Repair Account.

 

(g)           Lender’s disbursement of any Reserve Funds or other acknowledgment
of completion of any Required Work in a manner satisfactory to Lender shall not
be deemed a certification or warranty by Lender to any Person that the Required
Work has been completed in accordance with Legal Requirements.

 

(h)           If the funds in any Reserve Account should exceed the amount of
payments actually applied by Lender for the purposes of the account, Lender in
its sole discretion shall either return any excess to Borrower or credit such
excess against future payments to be made to that Reserve Account.  If at any
time Lender reasonably determines that the Reserve Funds are not or will not be
sufficient to make the required payments, Lender shall notify Borrower of such
determination and Borrower shall pay to Lender any amount necessary to make up
the deficiency within ten (10) days after notice from Lender to Borrower
requesting payment thereof.

 

(i)            The insufficiency of any balance in any of the Reserve Accounts
shall not relieve Borrower from its obligation to fulfill all preservation and
maintenance covenants in the Loan Documents.

 

(j)            Any Reserve Funds attributable to an Individual Property that has
been released from the Lien of the Mortgages in accordance with the terms hereof
shall be disbursed to Borrower within thirty (30) days of such release.

 

Section 9.8            [Intentionally Omitted]

 

Section 9.9            PIP Reserve Funds.

 

(a)           Borrower shall deposit into an Eligible Account held by Lender or
Lender’s agent (the “PIP Reserve Account”) (i) on the Closing Date,
$5,126,176.00 for the applicable Individual Properties specified on Schedule 9.9
for the remaining 2018 budgeted costs of the Scheduled PIPs and (ii) unless
Guarantor has provided a PIP Guaranty, on (y) the date that any PIP other than
the Scheduled PIP, including, without limitation, any PIP relating to a
Replacement Management Agreement and/or Replacement Franchise Agreement (the
“New PIP”) is imposed by a Franchisor or Manager, the PIP Required Deposit for
such New PIP and (z) on the first Business Day of each calendar year thereafter,
an amount equal to the PIP

 

109

--------------------------------------------------------------------------------


 

Required Deposit (any such deposits to the PIP Reserve Account described in
clauses (i) and (ii) above shall hereinafter be referred to, collectively, as
the “PIP Reserve Deposits”.  Amounts held in the PIP Reserve Account are herein
referred to as the “PIP Reserve Funds”.  In lieu of making any of the PIP
Reserve Deposits in cash, Borrower shall be entitled to, at its option, deposit
with Lender a Letter of Credit in the amount of such applicable PIP Reserve
Deposit.  The aggregate amount of PIP Reserve Funds and the notional amount of
any such Letter of Credit delivered for any PIP Reserve Deposits shall not
exceed the remaining cost of any PIP as reasonably determined by Lender, and any
such excess shall be promptly released to Borrower or, in the case of a Letter
of Credit, the amount thereof shall be reduced.

 

(b)           Provided no Event of Default shall have occurred and be
continuing, within thirty (30) days of Borrower’s complying with the
requirements contained in Section 9.7, Lender shall make disbursements from the
PIP Reserve Account directly to Borrower as requested by Borrower for Borrower’s
actual out of pocket expenses incurred in connection with performance of the PIP
(including, without limitation, any project management fees, construction
management fees and other similar fees (whether owed to Manager or otherwise)),
no more frequently than once in any thirty (30) day period and in an amount of
no less than $5,000.00, upon delivery by Borrower of (1) Lender’s standard form
of draw request accompanied by copies of invoices for the amounts requested,
including, without limitation, invoices for all items or materials purchased and
all labor or services provided showing (A) the quantity and price of each item
purchased, if such PIP includes the purchase or replacement of specific item,
(B) the price of all materials (grouped by type or category) used in other than
the purchase or replacement of specific items, (C) the cost of all contracted
labor or other services or expenses attributable to such PIP, and (D) the PIP
Completion Evidence, (2) if required by Lender, for requests in excess of
$250,000.00 for a single item, lien waivers and releases from all parties
furnishing materials and/or services in connection with the requested payment
(conditioned upon the receipt of payment of the requested fund) and (3) such
other evidence as may be reasonably required by Lender of performance and
payment of the applicable PIP.  Lender may additionally require an inspection of
the Property at Borrower’s expense prior to making a disbursement from the PIP
Reserve Account, in order to verify completion of replacements and repairs of
items in excess of $250,000.00 for which reimbursement is sought.

 

(c)           The insufficiency of any balance in the PIP Reserve Account shall
not relieve Borrower from its obligation to fulfill all preservation and
maintenance covenants in the Loan Documents.

 

(d)           Any PIP Reserve Funds attributable to an Individual Property that
has been released from the Lien of the Mortgages in accordance with the terms
hereof shall be disbursed to Borrower within thirty (30) days of such release.

 

Section 9.10         Reserve Funds Generally

 

(a)           Reserve Funds shall not be invested except in such Permitted
Investments as determined and directed by Lender or its loan servicer.  Except
for Interest-Bearing Reserve Funds, all income and interest earned on the
investment of Reserve Funds shall be for the account of and be retained by
Lender or such loan servicer.  All income and interest earned on the investment
of Interest-Bearing Reserve Funds shall be for the account of Borrower.  In no

 

110

--------------------------------------------------------------------------------


 

event shall Lender or its loan servicer be required to invest Reserve Funds in
any particular type of Permitted Investment or select any particular account or
credit funds therein at any particular rate of interest, provided that selection
of the account and the rate of interest credited to Borrower on funds deposited
therein shall be consistent with the general standards at the time being
utilized by Lender or its loan servicer, as applicable, in establishing similar
accounts for loans of comparable type.  Any income or interest credited to
Borrower hereunder shall be part of the applicable Reserve Account and shall be
disbursed in accordance with Section 9.7 above; provided, however, that Lender
may, at its election, retain any such interest for its own account during the
occurrence and continuance of an Event of Default.  Borrower agrees that it
shall include all interest to which it is entitled under the terms hereof as the
income of Borrower and shall be the owner of the Reserve Funds for federal and
applicable state and local tax purposes, except to the extent that Lender
retains any interest for its own account during the occurrence and continuance
of an Event of Default as provided herein.

 

(b)           Borrower grants to Lender a first-priority perfected security
interest in, and assigns and pledges to Lender, each of the Reserve Accounts and
any and all Reserve Funds now or hereafter deposited in the Reserve Accounts as
additional security for payment of the Debt.  Until expended or applied in
accordance herewith, the Reserve Accounts and the Reserve Funds shall constitute
additional security for the Debt.  The provisions of this Section 9.10 are
intended to give Lender “control” of the Reserve Accounts within the meaning of
the UCC.

 

(c)           The Reserve Accounts and any and all Reserve Funds now or
hereafter deposited in the Reserve Accounts shall be subject to the exclusive
dominion and control of Lender, which shall hold the Reserve Accounts and any or
all Reserve Funds now or hereafter deposited in the Reserve Accounts subject to
the terms and conditions of this Agreement.  Without limitation of the
foregoing, Borrower and Lender acknowledge and agree that:  (i) each Reserve
Account is a “securities account” (within the meaning of Section 8-501(a) of the
UCC); (ii) all property held in any Reserve Account (including without
limitation cash) shall be treated as a “financial asset” (within the meaning of
Section 8-102(a)(9) of the UCC); and (iii) the security interest of Lender
therein shall be automatically perfected by control pursuant to Sections
8-106(e) and 9-106(a)  of the UCC.  Borrower shall have no right of withdrawal
from the Reserve Accounts or any other right or power with respect to the
Reserve Accounts or any or all of the Reserve Funds now or hereafter deposited
in the Reserve Accounts, except as expressly provided in this Agreement.

 

(d)           Lender shall furnish or cause to be furnished to Borrower, without
charge, an annual accounting of each Reserve Account in the normal format of
Lender or its loan servicer, showing credits and debits to such Reserve Account
and the purpose for which each debit to each Reserve Account was made.

 

(e)           As long as no Event of Default is continuing, Lender shall make
disbursements from the Reserve Accounts in accordance with this Agreement.  All
such disbursements shall be deemed to have been expressly pre-authorized by
Borrower, and shall not be deemed to constitute the exercise by Lender of any
remedies against Borrower unless an Event of Default has occurred and is
continuing and Lender has expressly stated in writing its intent to proceed to
exercise its remedies as a secured party, pledgee or lienholder with respect to
the Reserve Accounts.

 

111

--------------------------------------------------------------------------------


 

(f)            If any Event of Default is continuing, Borrower shall immediately
lose all of its rights to receive disbursements from the Reserve Accounts until
the earlier to occur of (i) the date on which such Event of Default is cured to
Lender’s satisfaction, or (ii) the payment in full of the Debt.  In addition, at
Lender’s election, Borrower shall lose all of its rights to receive interest on
the Interest Bearing Reserve Funds during the occurrence and continuance of an
Event of Default.  Upon the occurrence and continuance of any Event of Default,
Lender may exercise any or all of its rights and remedies as a secured party,
pledgee and lienholder with respect to the Reserve Accounts.  Without limitation
of the foregoing, during the continuance of any Event of Default, Lender may use
and disburse the Reserve Funds (or any portion thereof) for any of the following
purposes:  (A) repayment of the Debt, including, but not limited to, principal
prepayments and the prepayment premium applicable to such full or partial
prepayment (as applicable); (B) reimbursement of Lender for all losses, fees,
costs and expenses (including, without limitation, reasonable legal fees)
suffered or incurred by Lender as a result of such Event of Default; (C) payment
of any amount expended in exercising any or all rights and remedies available to
Lender at law or in equity or under this Agreement or under any of the other
Loan Documents; (D) payment of any item from any of the Reserve Accounts as
required or permitted under this Agreement; or (E) any other purpose permitted
by applicable Legal Requirements; provided, however, that any such application
of funds shall not cure or be deemed to cure any Event of Default.  Without
limiting any other provisions hereof, each of the remedial actions described in
the immediately preceding sentence shall be deemed to be a commercially
reasonable exercise of Lender’s rights and remedies as a secured party with
respect to the Reserve Funds and shall not in any event be deemed to constitute
a setoff or a foreclosure of a statutory banker’s lien.  Nothing in this
Agreement shall obligate Lender to apply all or any portion of the Reserve Funds
to effect a cure of any Event of Default, or to pay the Debt, or in any specific
order of priority.  The exercise of any or all of Lender’s rights and remedies
under this Agreement or under any of the other Loan Documents shall not in any
way prejudice or affect Lender’s right to initiate and complete a foreclosure
under the Mortgages.

 

(g)           The Reserve Funds shall not constitute escrow or trust funds and
may be commingled in one or more Eligible Accounts with other funds controlled
by Lender or its loan servicer, including, without limitation, funds pledged in
favor of Lender by other borrowers, whether for the same purposes as the Reserve
Accounts or otherwise.  Without limiting any other provisions of this Agreement
or any other Loan Document, the Reserve Accounts may be established and held in
such name or names as Lender or its loan servicer, as agent for Lender, shall
deem appropriate, including, without limitation, in the name of Lender or such
loan servicer as agent for Lender.  In the case of any Reserve Funds which are
held in a commingled account, Lender or its loan servicer, as applicable, shall
maintain records sufficient to enable it to determine at all times which portion
of such account is related to the Loan.  The Reserve Accounts are solely for the
protection of Lender.  With respect to the Reserve Accounts, Lender shall have
no responsibility beyond the allowance of due credit for the sums actually
received by Lender or beyond the reimbursement or payment of the costs and
expenses for which such accounts were established in accordance with their
terms.  Upon assignment of the Loan by Lender, any Reserve Funds shall be turned
over to the assignee and any responsibility of Lender as assignor shall
terminate.  The requirements of this Agreement concerning the Reserve Accounts
in no way supersede, limit or waive any other rights or obligations of the
parties under any of the Loan Documents or under applicable Legal Requirements.

 

112

--------------------------------------------------------------------------------


 

(h)           Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in the Reserve
Accounts or the Reserve Funds deposited therein or permit any Lien to attach
thereto, except for the security interest granted in this Section 9.10, or any
levy to be made thereon, or any UCC Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto.

 

(i)            Borrower will maintain the security interest created by this
Section 9.10 as a first priority perfected security interest and will defend the
right, title and interest of Lender in and to the Reserve Accounts and the
Reserve Funds against the claims and demands of all Persons whomsoever.  At any
time and from time to time, upon the written request of Lender, and at the sole
expense of Borrower, Borrower will promptly and duly execute and deliver such
further instruments and documents and will take such further actions as Lender
reasonably may request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted.

 

(j)            Lender shall be protected in acting upon any notice, resolution,
request, consent, order, certificate, report, opinion, bond or other paper,
document or signature believed by Lender to be genuine, and it may be assumed
conclusively that any Person purporting to give any of the foregoing in
connection with the Reserve Account’s has been duly authorized to do so.  Lender
may consult with counsel, and the opinion of such counsel shall be full and
complete authorization and protection in respect of any action taken or suffered
by them hereunder and in good faith in accordance therewith.  Lender shall not
be liable to Borrower for any act or omission done or omitted to be done by
Lender in reliance upon any instruction, direction or certification received by
Lender and without gross negligence or willful misconduct.

 

(k)           Beyond the exercise of reasonable care in the custody thereof,
Lender shall have any duty as to any Reserve Funds in its possession or control
as agent therefor or bailee thereof or any income thereon or the preservation of
rights against any person or otherwise with respect thereto.  In no event shall
Lender or its Affiliates, agents, employees or bailees, be liable or responsible
for any loss or damage to any of the Reserve Funds, or for any diminution in
value thereof, by reason of the act or omission of Lender, except to the extent
that such loss or damage results from Lender’s gross negligence or willful
misconduct or intentional nonperformance by Lender of its obligations under this
Agreement.

 

Section 9.11         Letters of Credit

 

(a)           Other than in connection with any Letter of Credit delivered in
connection with the closing of the Loan, to the extent Borrower is expressly
permitted to deliver a Letter of Credit to Lender pursuant to the terms of any
Loan Document, Borrower shall give Lender no less than ten (10) days’ written
notice of Borrower’s election to deliver a Letter of Credit together with a
draft of the proposed Letter of Credit and Borrower shall pay to Lender all of
Lender’s reasonable out of pocket costs and expenses (including reasonable
attorneys’ fees and disbursements) in connection therewith.  No party other than
Lender shall be entitled to draw on any such Letter of Credit.

 

(b)           Each Letter of Credit delivered hereunder shall be additional
security for the payment of the Debt.  Upon the occurrence and during the
continuance of an Event of

 

113

--------------------------------------------------------------------------------


 

Default, Lender shall have the right, at its option, to draw on any Letter of
Credit and to apply all or any part thereof to the payment of the items for
which such Letter of Credit was established or to apply such Letter of Credit to
payment of the Debt in such order, proportion or priority as Lender may
determine in its sole discretion.  Any such application to the Debt shall be
subject to the terms and conditions hereof relating to application of sums to
the Debt.  Lender shall have the additional rights to draw in full any Letter of
Credit:  (i) if Lender has received a notice from the issuing bank that the
Letter of Credit will not be renewed and a substitute Letter of Credit is not
provided at least thirty (30) days prior to the date on which the outstanding
Letter of Credit is scheduled to expire; (ii) if Lender has not received a
notice from the issuing bank that it has renewed the Letter of Credit at least
thirty (30) days prior to the date on which such Letter of Credit is scheduled
to expire and a substitute Letter of Credit is not provided to Lender at least
thirty (30) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (iii) upon receipt of notice from the issuing bank that the
Letter of Credit will be terminated (except if the termination of such Letter of
Credit is permitted pursuant to the terms and conditions hereof or a substitute
Letter of Credit is provided to Lender by no later than thirty (30) days prior
to such termination); (iv) if the issuing bank shall cease to be an Approved
Bank and a substitute Letter of Credit from an Approved Bank is not delivered to
Lender within fifteen (15) days after notice is delivered to Borrower that the
issuing bank is no longer an Approved Bank; and/or (v) if the issuing bank shall
fail to issue a replacement Letter of Credit in the event the original Letter of
Credit has been lost, mutilated, stolen and/or destroyed.  If Lender draws upon
a Letter of Credit pursuant to the terms and conditions of this Agreement,
provided no Event of Default exists, Lender shall apply all or any part thereof
for the purposes for which such Letter of Credit was established. 
Notwithstanding anything to the contrary contained in the above, Lender is not
obligated to draw upon any Letter of Credit upon the happening of an event
specified in (i), (ii), (iii), (iv) or (v) above and shall not be liable for any
losses sustained by Borrower due to the insolvency of the issuing bank if Lender
has not drawn upon the Letter of Credit.

 

(c)           In the event Borrower delivers to Lender a Letter of Credit
pursuant to the provisions of this Section 9.11 after the Closing Date, Borrower
shall deliver to Lender a New Non-Consolidation Opinion or a “no effect letter”
with respect to the Non-Consolidation Opinion delivered to Lender on the Closing
Date, the applicant under such Letter of Credit shall be a direct or indirect
parent of the Borrower and the right to draw any funds on such Letter of Credit
shall be a direct or indirect capital contribution to the Borrower by such
parent and shall be accompanied by the execution and delivery of a contribution
agreement in form reasonably acceptable to Lender.

 

(d)           The applicant under each Letter of Credit shall be required, until
such time the Debt has been paid in full, to waive, release and abrogate any and
all rights it may have under any agreement, at law or in equity (including,
without limitation, any law subrogating the applicant to the rights of Lender),
to assert any claim against or seek contribution, indemnification or any other
form of reimbursement from Borrower or any other party liable for payment of the
amounts which the Letter of Credit is intended to cover for any draw made on any
such Letter of Credit or otherwise.

 

114

--------------------------------------------------------------------------------


 

ARTICLE 10

 

CASH MANAGEMENT

 

Section 10.1         Cash Management Account

 

(a)           Borrower acknowledges and confirms that, pursuant to the Clearing
Account Agreement, an Eligible Account with Clearing Account Bank shall be
established into which all Rents and other revenue from the Properties which
Borrower or Operating Lessee is entitled to (or permitted to) receive pursuant
to the Management Agreements (after payment of all operating expenses,
management fees, working capital and other amounts required pursuant to the
applicable Management Agreement) shall be deposited (such account, the sub
accounts thereof, all funds at any time on deposit therein and any proceeds,
replacements or substitutions of such account or funds therein, are collectively
referred to herein as the “Clearing Account”).  Borrower further acknowledges
and confirms that, pursuant to the Cash Management Agreement, an Eligible
Account with Cash Management Bank shall be established into which all amounts in
the Clearing Account shall be deposited (such account, the sub accounts thereof,
all funds at any time on deposit therein and any proceeds, replacements or
substitutions of such account or funds therein, are collectively referred to
herein as the “Cash Management Account”).

 

(b)           The Clearing Account and Cash Management Account shall be in the
name of Borrower for the benefit of Lender, provided that Borrower shall be the
owner of all funds on deposit in such accounts for federal and applicable state
and local tax purposes.

 

(c)           The Clearing Account and Cash Management Account shall be subject
to the exclusive dominion and control of Lender and, except as otherwise
expressly provided herein, neither Borrower, Manager nor any other party
claiming on behalf of, or through, Borrower or Manager, shall have any right of
withdrawal therefrom or any other right or power with respect thereto.

 

Section 10.2         Deposits and Withdrawals

 

(a)           Notwithstanding anything to the contrary herein, Borrower
acknowledges that Borrower is responsible for monitoring the sufficiency of
funds deposited in the Cash Management Account and that Borrower is liable for
any deficiency in available funds which may be necessary to pay all amounts due
from time to time under the Loan Documents, irrespective of whether Borrower has
received any account statement, notice or demand from Cash Management Bank.

 

(b)           If an Event of Default shall have occurred and be continuing,
Borrower hereby irrevocably authorizes Lender to make any and all withdrawals
from the Clearing Account and Cash Management Account and transfers between any
of the Reserve Accounts as Lender shall determine in Lender’s sole and absolute
discretion and Lender may use all funds contained in any such accounts for any
purpose, including but not limited to repayment of the Debt in such order,
proportion and priority as Lender may determine in its sole and absolute
discretion.  Lender’s right to withdraw and apply funds as stated herein shall
be in addition to all

 

115

--------------------------------------------------------------------------------


 

other rights and remedies provided to Lender under this Agreement, the Note, the
Mortgages and the other Loan Documents.

 

Section 10.3         Security Interest

 

(a)           To secure the full and punctual payment of the Debt and
performance of all obligations of Borrower now or hereafter existing under this
Agreement and the other Loan Documents, Borrower hereby grants to Lender a
first-priority perfected security interest in the Clearing Account and Cash
Management Account, all interest, cash, checks, drafts, certificates and
instruments, if any, from time to time deposited or held therein, any and all
amounts invested in Permitted Investments, and all “proceeds” (as defined in the
UCC as in effect in the state in which the Clearing Account and Cash Management
Account are located or maintained) of any or all of the foregoing.  Furthermore,
Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any of the foregoing or
permit any Lien to attach thereto or any levy to be made thereon or any UCC
Financing Statements to be filed with respect thereto.  Borrower will maintain
the security interest created by this Section 10.3(a) as a first priority
perfected security interest and will defend the right, title and interest of
Lender in and to the Clearing Account and Cash Management Account against the
claims and demands of all Persons whomsoever.  The security interest created
hereby shall remain in full force and effect until payment in full of the Debt. 
Upon payment in full of the Debt, this security interest shall terminate without
further notice from any party and Lender shall execute such instruments and
documents as may be reasonably requested by Borrower to evidence such
termination.

 

(b)           Borrower authorizes Lender to file any financing statement or
statements required by Lender to establish or maintain the validity, perfection
and priority of the security interest granted herein in connection with the
Clearing Account and Cash Management Account.  Borrower agrees that at any time
and from time to time, at the expense of Borrower, Borrower will promptly and
duly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that Lender may
reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby (including, without limitation, any
security interest in and to any Permitted Investments) or to enable Lender to
exercise and enforce its rights and remedies hereunder.

 

(c)           During the continuance of an Event of Default, Lender may exercise
any or all of its rights and remedies as a secured party, pledgee and lienholder
with respect to the Clearing Account and Cash Management Account.  Without
limitation of the foregoing, upon and during the continuance of any Event of
Default, Lender may use the Clearing Account and Cash Management Account for any
of the following purposes:  (A) repayment of the Debt, including, but not
limited to, principal prepayments and the prepayment premium applicable to such
full or partial prepayment (as applicable); (B) reimbursement of Lender for all
Losses suffered or incurred by Lender as a result of such Event of Default;
(C) payment of any amount expended in exercising any or all rights and remedies
available to Lender at law or in equity or under this Agreement or under any of
the other Loan Documents; (D) payment of any item as required or permitted under
this Agreement; or (E) any other purpose permitted by Legal Requirements;
provided, however, that any such application of funds shall not cure or be
deemed to cure any Event of Default.  Without limiting any other provisions
hereof, each of the remedial

 

116

--------------------------------------------------------------------------------


 

actions described in the immediately preceding sentence shall be deemed to be a
commercially reasonable exercise of Lender’s rights and remedies as a secured
party with respect to the Clearing Account and Cash Management Account and shall
not in any event be deemed to constitute a setoff or a foreclosure of a
statutory banker’s lien.  Nothing in this Agreement shall obligate Lender to
apply all or any portion of the Clearing Account and Cash Management Account to
effect a cure of any Event of Default, or to pay the Debt, or in any specific
order of priority.  The exercise of any or all of Lender’s rights and remedies
under this Agreement or under any of the other Loan Documents shall not in any
way prejudice or affect Lender’s right to initiate and complete a foreclosure
under the Mortgages.

 

(d)           Notwithstanding anything to the contrary contained herein, for
purposes of this Article 10, (i) “Business Day” shall mean a day on which Lender
and Cash Management Bank are both open for the conduct of substantially all of
their respective banking business at the office in the city in which the Note is
payable, with respect to Lender, and at the office in the city where the Cash
Management Account is maintained, with respect to Cash Management Bank (in both
instances, excluding Saturdays and Sundays), and (ii) with regard to issues of
perfection and priority of security interests granted hereunder, for purposes of
the UCC, the State of New York shall be deemed to be the Cash Management Bank’s
jurisdiction (within the meaning of Sections §9-304(b) and §8-110(a) of the
UCC).

 

ARTICLE 11

 

EVENTS OF DEFAULT; REMEDIES

 

Section 11.1         Event of Default

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

(a)           if any portion of the Debt is not paid on or prior to the date the
same is due or if the entire Debt is not paid on or before the Maturity Date;
provided, however, no Event of Default shall be deemed to have occurred
hereunder by reason of the failure to pay the Monthly Payment Amount where sums
sufficient to timely pay such amount are then available from funds held by
Lender in the Debt Service Subaccount established under the Cash Management
Agreement and Lender is then entitled to fund such amount from such subaccount
and Lender fails to pay the same;

 

(b)           except as otherwise expressly provided in the Loan Documents, if
any of the Property Taxes or Other Charges are not paid when the same are due
and payable, unless there is sufficient money in the Tax and Insurance Reserve
Account for payment of amounts then due and payable and Lender’s access to such
money has not been constrained or restricted in any manner;

 

(c)           if (i) the Policies are not kept in full force and effect, or
(ii) the Acord 28 (or similar) certificate is not delivered to Lender in
accordance with Section 8.1 within five (5) Business Days of written request
therefor;

 

117

--------------------------------------------------------------------------------


 

(d)           if (i) Borrower breaches in any material respect any covenant with
respect to itself or any SPE Component Entity (if any) contained in Article 6,
(ii) if Operating Lessee breaches in any material respect any covenant with
respect to itself or any Operating Lessee Principal (if any) contained in
Paragraph 15 of the Operating Lease Subordination Agreement or (iii) a
Prohibited Transfer occurs;

 

(e)           if any representation or warranty of, or with respect to,
Borrower, Guarantor, any SPE Component Entity, Operating Lessee, or any member,
general partner, principal or beneficial owner of any of the foregoing, made
herein, in any other Loan Document, or in any certificate, report, financial
statement or other instrument or document furnished to Lender at the time of the
closing of the Loan or during the term of the Loan shall have been false or
misleading in any material respect when made; provided, however, (i) if
Borrower, Guarantor, any SPE Component Entity, Operating Lessee, or any member,
general partner, principal or beneficial owner of any of the foregoing did not
know any such representation or warranty was false and misleading in any
material respect when it made it, (ii) if the condition causing the
representation or warranty to be false or misleading is susceptible of being
cured, and (iii) if the condition once cured would not cause a Material Adverse
Effect, then such false or misleading representation or warranty shall be an
Event of Default hereunder only if such condition is not cured within ten
(10) days after written notice to Borrower from Lender; provided, however, that
if such Default is susceptible of cure but cannot reasonably be cured within
such ten (10) day period and Borrower shall have commenced such cure within such
ten (10) day period and thereafter diligently and expeditiously proceeds to cure
the same, such ten (10) day period shall be extended for a period reasonably
required to effect such cure, but in no event in excess of ninety (90) days from
Borrower’s receipt of Lender’s original notice;

 

(f)            if any of the assumptions contained in the Non-Consolidation
Opinion or in any New Non-Consolidation Opinion, is or shall become untrue in
any material respect;

 

(g)           if (i) Borrower, Operating Lessee, or any managing member or
general partner of Borrower, Operating Lessee, Guarantor, or any SPE Component
Entity (if any) or Operating Lessee Principal (if any) shall commence any case,
proceeding or other action (A) under any Creditors Rights Laws, seeking to have
an order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, or (B) seeking appointment of
a receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or Borrower, any managing member
or general partner of Borrower, Guarantor, Operating Lessee or any SPE Component
Entity (if any) or Operating Lessee Principal (if any) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against Borrower, any managing member or general partner of Borrower, Operating
Lessee, Guarantor, or any SPE Component Entity (if any) or Operating Lessee
Principal (if any) any case, proceeding or other action of a nature referred to
in clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against Borrower, any managing member or general partner of Borrower, Operating
Lessee, Guarantor, or any SPE Component Entity (if any) or Operating Lessee
Principal (if any) any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of any order for
any such relief which shall not have been

 

118

--------------------------------------------------------------------------------


 

vacated, discharged, or stayed or bonded pending appeal within sixty (60) days
from the entry thereof; or (iv) Borrower, any managing member or general partner
of Borrower, Operating Lessee, Guarantor, or any SPE Component Entity (if any)
or Operating Lessee Principal (if any) shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) Borrower, any managing
member or general partner of Borrower, Operating Lessee, Guarantor, or any SPE
Component Entity (if any) or Operating Lessee Principal (if any) shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due;

 

(h)           if Borrower shall be in default beyond applicable notice and grace
periods under any other mortgage, deed of trust, deed to secure debt or other
security agreement covering any part of any Individual Property, whether it be
superior or junior in lien to any Mortgage;

 

(i)            unless the same is being contested in accordance with the terms
hereof, if any Individual Property becomes subject to any mechanic’s,
materialman’s or other Lien other than a Lien for any Property Taxes or Other
Charges not then due and payable and the Lien shall remain undischarged of
record (by payment, bonding or otherwise) for a period of thirty (30) days;

 

(j)            unless the same is being contested in accordance with the terms
hereof, if any federal tax lien is filed against Borrower, Operating Lessee, any
member or general partner of Borrower, Guarantor, or any SPE Component Entity
(if any) or any Operating Lessee Principal (if any) or any Individual Property
and same is not discharged of record (by payment, bonding or otherwise) within
thirty (30) days after same is filed;

 

(k)           unless Lender reasonably determines that the same is adequately
covered by insurance, if a judgment is filed against Borrower or Operating
Lessee in excess of $100,000 which is not vacated, dismissed, discharged or
bonded over within thirty (30) days;

 

(l)            if any default occurs under any guaranty or indemnity executed in
connection herewith and such default continues after the expiration of
applicable grace periods, if any;

 

(m)          if (i) Borrower or Operating Lessee shall permit any event within
its control to occur that would cause any REA to terminate without notice or
action by any party thereto or would entitle any party to terminate any REA and
the term thereof by giving notice to Borrower or (ii) Operating Lessee; or any
REA shall be surrendered, terminated or canceled for any reason or under any
circumstance whatsoever except as provided for in such REA; or (iii) any term of
any REA shall be modified or supplemented without Lender’s prior written
consent, such consent not to be unreasonably withheld, conditioned or delayed;
or (iv) Borrower or Operating Lessee shall fail, within ten (10) Business Days
after demand by Lender, to exercise its option to renew or extend the term of
any REA or shall fail or neglect to pursue diligently all actions necessary to
exercise such renewal rights pursuant to such REA except as provided for in such
REA, in each case, to the extent that the occurrence of same is reasonably
likely to have, or does have, a Material Adverse Effect;

 

119

--------------------------------------------------------------------------------


 

(n)           if Borrower breaches the provisions of Section 5.14, Section 5.25
or Section 5.29 hereof; provided, however, no Event of Default shall be deemed
to have occurred under this Section 11.1 by reason of any default by Borrower or
Operating Lessee under any Management Agreement or Franchise Agreement
(including any default under any quality assurance program applicable to such
Management Agreement or Franchise Agreement, as the case may be), so long as
Borrower (i) is diligently and expeditiously proceeding to cure such default to
the satisfaction of the applicable Manager or Franchisor or (ii) (A) with
respect to a Management Agreement, has terminated, or accepted a termination of,
such Management Agreement and replaced Manager with a Qualified Manager pursuant
to a Replacement Management Agreement in accordance with Section 5.14(e) hereof
and (B) with respect to a Franchise Agreement, has terminated, or accepted a
termination of, such Franchise Agreement and replaced Franchisor with a
Qualified Franchisor pursuant to a Replacement Franchise Agreement in accordance
with Section 5.25(b) hereof or replaced the Franchise Agreement with a
Replacement Management Agreement with a Brand Manager;

 

(o)           [intentionally omitted];

 

(p)           [intentionally omitted];

 

(q)           if there shall occur any default by Operating Lessee, as tenant,
or Borrower, as landlord, under the Operating Lease, in the observance or
performance of any term, covenant or condition of the Operating Lease on the
part of Operating Lessee or Borrower, as applicable, to be observed or performed
and said default is not cured following the expiration of any applicable grace,
notice and cure periods therein provided, or if the leasehold estate created by
the Operating Lease shall be surrendered or if the Operating Lease shall cease
to be in full force and effect or the Operating Lease shall be terminated or
canceled for any reason, or if any of the terms, covenants or conditions of the
Operating Lease shall in any materially manner be modified, changed,
supplemented, altered, or amended in violation of the terms of this Agreement;

 

(r)            if any of the Common Charges to be paid by Borrower or Operating
Lessee pursuant to the Condominium Documents that could result in a lien are not
paid by Borrower or Operating Lessee when the same are due and payable (subject
to the right of Borrower or Operating Lessee to contest the same in accordance
with the terms hereof and the Condominium Documents), beyond any applicable
notice and cure period;

 

(s)            if Borrower causes, votes for, or permits (but only to the extent
that the relevant Condominium Documents give Borrower authority to prevent the
same) a Condominium Board to fail (i) to promptly comply in all material
respects with all laws, orders, and ordinances affecting the applicable
Individual Property or the use thereof, beyond any applicable notice and cure
period, or (ii) to substantially complete and pay for any structure at any time
in the process of construction or repair on applicable Individual Property,
beyond any applicable notice and cure period;

 

(t)            if Borrower causes, votes for, or permits (but only to the extent
that the relevant Condominium Documents give Borrower authority to prevent the
same) a Condominium Board to fail in accordance with the terms of the
Condominium Documents, (i) to

 

120

--------------------------------------------------------------------------------


 

keep the Common Elements and/or the applicable Individual Property, as
applicable, insured against the hazards specified in the Condominium Documents
in the amounts and pursuant to policies in the form specified therein and
(ii) to pay, as and when the same becomes due and payable, any charge or
encumbrance which, if unpaid, would become a lien against the applicable
Individual Property or any part thereof prior to or on a parity with the lien of
the Mortgage, unless contested in accordance with the terms hereof, provided
that such contest is not reasonably expected to have and does not have a
Material Adverse Effect;

 

(u)           if, without the prior written consent of Lender, Borrower or
Operating Lessee votes for, or permits (but only to the extent that the
Condominium Documents give Borrower authority to prevent the same) the
Condominium Board to effectuate, any material modification or amendment to any
of the terms or provisions of the Condominium Documents;

 

(v)           if, without the prior written consent of Lender, Borrower or
Operating Lessee fails to comply with any material terms of the Condominium
Documents and the Condominium Act, beyond any applicable notice and cure period;

 

(w)          if the Condominium is partitioned pursuant to any action for
partition by any Unit owner without Lender’s written consent;

 

(x)           if, without the prior written consent of Lender, Borrower or
Operating Lessee expands or causes the expansion of the Condominium and annexes
to the land covered by the Condominium additional land and improvements thereon;

 

(y)           if the applicable Individual Property is withdrawn from the
Condominium regime established by the Condominium Act in connection with any
condemnation, any casualty or otherwise, in accordance with the Condominium Act
without Lender’s written consent (such consent not to be unreasonably delayed or
withheld);

 

(z)           if the Condominium is terminated by Borrower or Operating Lessee
without Lender’s written consent, which consent shall not be unreasonably
withheld, delayed or conditioned;

 

(aa)         subject to the terms of the Management Agreement, if Borrower or
Operating Lessee ceases to operate a hotel on any Property or terminates such
business for any reason whatsoever;

 

(bb)         [intentionally omitted];

 

(cc)         [intentionally omitted];

 

(dd)         if any Franchise Agreement or Management Agreement is canceled,
terminated or surrendered, expires pursuant to its terms or otherwise ceases to
be in full force and effect, unless, in each such case, Operating Lessee or
Borrower, in connection with such cancellation, termination, surrender,
expiration or cessation, enters into a Replacement Franchise Agreement with a
Qualified Franchisor or enters into a Replacement Management Agreement with a
Qualified Manager, in each case, in accordance with the applicable terms and
provisions

 

121

--------------------------------------------------------------------------------


 

hereof within sixty (60) days of such cancellation, termination, surrender or
expiration of the Franchise Agreement or Management Agreement, as applicable; or

 

(ee)         if Borrower shall continue to be in default under any other term,
covenant or condition of this Agreement or any of the Loan Documents not covered
in the foregoing clauses of this Section 11.1, for more than ten (10) days after
notice from Lender in the case of any default which can be cured by the payment
of a sum of money or for thirty (30) days after notice from Lender in the case
of any other default, provided that if such default (other than any default
which can be cured by the payment of a sum of money) cannot reasonably be cured
within such thirty (30) day period and Borrower shall have commenced to cure
such default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for so long as it shall require Borrower in the exercise of due
diligence to cure such default, it being agreed that no such extension shall be
for a period in excess of sixty (60) days.

 

Section 11.2         Remedies

 

(a)           Upon the occurrence and during the continuance of an Event of
Default (other than an Event of Default described in Section 11.1(g) above with
respect to Borrower and SPE Component Entity only) and at any time thereafter
Lender may, in addition to any other rights or remedies available to it pursuant
to this Agreement and the other Loan Documents or at law or in equity, take such
action, without notice or demand, that Lender deems advisable to protect and
enforce its rights against Borrower and in the Properties, including, without
limitation, declaring the Debt to be immediately due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower and the Properties, including, without limitation,
all rights or remedies available at law or in equity.  Upon any Event of Default
described in Section 11.1(g) above (with respect to Borrower and SPE Component
Entity only), the Debt and all other obligations of Borrower hereunder and under
the other Loan Documents shall immediately and automatically become due and
payable, without notice or demand, and Borrower hereby expressly waives any such
notice or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

(b)           Upon the occurrence and during the continuance of an Event of
Default, all or any one or more of the rights, powers, privileges and other
remedies available to Lender against Borrower under this Agreement or any of the
other Loan Documents executed and delivered by, or applicable to, Borrower or at
law or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Debt shall be declared due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents with respect to the Properties.  Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
has determined in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents.

 

122

--------------------------------------------------------------------------------


 

ARTICLE 12

 

INTENTIONALLY OMITTED

 

ARTICLE 13

 

SECONDARY MARKET

 

Section 13.1         Transfer of Loan

 

(a)           Lender may, at any time, sell, transfer or assign the Loan or any
portion thereof or interest therein, or grant participations therein
(“Participations”) or issue mortgage pass-through certificates or other
securities (“Securities”) evidencing a beneficial interest in a rated or unrated
public offering or private placement (each of the foregoing, a
“Securitization”).  Borrower agrees that each participant hereunder shall be
entitled to the benefits of Section 2.5(g) and Section 2.7 (subject to the
requirements and limitations therein, including the requirements under
Section 2.7(e) (it being understood that the documentation required under
Section 2.7(e) shall be delivered to the participating Lender)) to the same
extent as if it were Lender and had acquired its interest by assignment;
provided that such participant shall not be entitled to receive any greater
payment under Section 2.5(g) or Section 2.7, with respect to any Participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a change in
any requirement of law that occurs after the participant acquired the applicable
Participation.

 

(b)           Morgan Stanley Bank, N.A. (or a person delegated by Morgan Stanley
Bank, N.A.), acting solely for this purpose as an agent of Borrower, shall
maintain a register for the recordation of the names and addresses of the
Lenders, and the principal amounts (and stated interest) of the Loan owing to
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive absent manifest error, and
Borrower and Lender shall treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(c)           Each Lender that sells a participation pursuant to
Section 13.1(a) shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
participant and the principal amounts (and stated interest) of each
participant’s interest in the Loan or other obligations under the Loan Documents
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any participant or any information relating to a participant’s
interest in any obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

123

--------------------------------------------------------------------------------


 

(d)           Each Lender hereby appoints and authorizes Morgan Stanley Bank,
N.A. as the “Lead Lender” (such Lender, at all times thereafter and until
resignation or replacement of such Lender by written notice to Borrower, the
“Lead Lender”) to serve as non-fiduciary administrative agent and collateral
agent for each Lender and hereby agrees that Lead Lender shall be the sole party
authorized to grant or withhold consents or approvals hereunder on behalf of
each Lender (subject, in each case, to appointment of a servicer to receive such
notices, requests and other communications and/or to grant or withhold consents
or approvals, as the case may be).

 

Section 13.2         Delegation of Servicing

 

At the option of Lender, the Loan may be serviced by one or more servicers
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to such
servicer or servicers pursuant to a servicing agreement between Lender and such
servicer.

 

Section 13.3         Dissemination of Information

 

Lender may forward to each purchaser, transferee, assignee, or servicer of, and
each participant, or investor in, the Loan, or any interest therein, or any
Securities or any of their respective successors (collectively, the “Investor”)
or any Rating Agency evaluating the Loan (and any other credit rating agency
that has elected to be treated as a nationally recognized statistical rating
organization for purposes of Section 15E of the Exchange Act without regard to
whether or not such credit rating agency has been engaged by Lender or other
Person in anticipation of a Securitization) or any Securities, each prospective
Investor, and any organization maintaining databases on the underwriting and
performance of commercial mortgage loans, all documents and information which
Lender now has or may hereafter acquire relating to the Debt and to Borrower,
any managing member or general partner thereof, Guarantor, Ashford, any SPE
Component Entity (if any) and the Properties, including financial statements,
whether furnished by Borrower or otherwise, as Lender determines necessary or
desirable.  Borrower irrevocably waives any and all rights it may have under
applicable Legal Requirements to prohibit such disclosure, including but not
limited to any right of privacy.

 

Section 13.4         Cooperation

 

Subject to the terms of Section 13.8 hereof, at the request of the holder of the
Note and, to the extent not already required to be provided by Borrower under
this Agreement, Borrower shall use reasonable efforts to provide information not
in the possession of the holder of the Note in order to satisfy the market
standards to which the holder of the Note customarily adheres or which may be
reasonably required in the marketplace or by the Rating Agencies in connection
with any Securitization, including, without limitation, to:

 

(a)           provide updated financial, budget and other information with
respect to the Properties, Borrower and Guarantor and provide modifications
and/or updates to the appraisals, market studies, environmental reviews and
reports (Phase I reports and, if appropriate, Phase II reports) and engineering
reports of the Properties obtained in connection with the making of the Loan
(all of the foregoing being referred to as the “Provided Information”),

 

124

--------------------------------------------------------------------------------


 

together, if customary, with appropriate verification and/or consents of the
Provided Information through letters of auditors or opinions of counsel of
independent attorneys acceptable to Lender and the Rating Agencies;

 

(b)           make changes to the special purpose entity provisions of the
organizational documents of Borrower, any SPE Component Entity and their
respective principals;

 

(c)           cause counsel to render or update existing opinion letters as to
enforceability and non-consolidation, and a 10b-5 comfort letter, which may be
relied upon by the holder of the Note, the Rating Agencies and their respective
counsel, which shall be dated as of the closing date of the Securitization;

 

(d)           permit site inspections, appraisals, market studies and other due
diligence investigations of the Properties, as may be reasonably requested by
the holder of the Note or the Rating Agencies or as may be necessary or
appropriate in connection with the Securitization;

 

(e)           make the representations and warranties with respect to the
Properties, Borrower, Guarantor and the Loan Documents as are made in the Loan
Documents and such other representations and warranties as may be reasonably
requested by the holder of the Note or the Rating Agencies;

 

(f)            execute such amendments to the Loan Documents as may be requested
by the holder of the Note or the Rating Agencies or otherwise to effect the
Securitization including, without limitation, bifurcation of the Loan into two
or more components and/or separate notes and/or creating a pari passu or
senior/subordinate note structure (a “Loan Bifurcation”); provided, however,
that Borrower shall not be required to modify or amend any Loan Document if such
modification or amendment would (i) change the interest rate, the stated
maturity, the aggregate principal balance of the Loan or the amortization of
principal as set forth herein or in the Note, except in connection with a Loan
Bifurcation which may result in varying fixed interest rates, principal balances
and amortization schedules on the components/notes, but which components shall
have the same weighted average interest rate as the original Note prior to the
Loan Bifurcation as well as the same aggregate principal balance and weighted
amortization schedule except following an Event of Default or following any
prepayment (whether resulting from the application of Net Proceeds after a
Casualty or Condemnation or otherwise) of any portion of the principal amount of
the Loan, (ii) modify or amend any other economic term of the Loan, or
(iii) otherwise increase the obligations or decrease the rights of Borrower
under the Loan Documents;

 

(g)           deliver to Lender and/or any Rating Agency, (i) one or more
certificates executed by an officer of Borrower certifying as to the accuracy,
as of the closing date of the Securitization, of all representations made by
Borrower in the Loan Documents as of the Closing Date in all relevant
jurisdictions or, if such representations are no longer accurate, certifying as
to what modifications to the representations would be required to make such
representations accurate as of the closing date of the Securitization, and
(ii) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower as of
the date of the closing date of the Securitization;

 

125

--------------------------------------------------------------------------------


 

(h)           have reasonably appropriate personnel participate in a bank
meeting and/or presentation for the Rating Agencies or Investors;

 

(i)            cooperate with and assist Lender in obtaining ratings of the
Securities from two (2) or more of the Rating Agencies;

 

(j)            supply to Lender such documentation, financial statements and
reports in form and substance required for Lender to comply with Regulations S-X
and AB of the federal securities laws, if applicable; and

 

(k)           upon Lender’s modification of the Selected Day pursuant to the
terms of Section 2.4(e) above, Borrower shall promptly deliver to Lender such
modifications to the Interest Rate Cap Agreement and the Collateral Assignment
of Interest Rate Cap reasonably required by Lender as result of such designation

 

Other than cost and expenses of attorneys, accountants and other professionals
engaged by Borrower or its Affiliates, Borrower shall not be obligated to incur
any material cost or expense in connection with complying with requests made
under this Section 13.4; provided, however, any modifications and/or updates to
the appraisals, market studies, environmental reviews and reports (Phase I
reports and, if appropriate, Phase II reports) and engineering reports of the
Properties obtained in connection with the making of the Loan shall be at
Lender’s cost and expense.

 

Section 13.5         Securitization

 

(a)           Borrower understands that certain of the Provided Information may
be included in disclosure documents in connection with the Securitization,
including, without limitation, a prospectus, prospectus supplement, offering
memorandum or private placement memorandum (each, a “Disclosure Document”) and
may also be included in filings with the Securities and Exchange Commission
pursuant to the Securities Act or the Exchange Act, or provided or made
available to investors or prospective investors in the Securities, the Rating
Agencies, and service providers relating to the Securitization.  In the event
that the Disclosure Document is required to be revised prior to the sale of all
Securities, Borrower will cooperate with the holder of the Note in updating the
Disclosure Document by providing all current information necessary to keep the
Disclosure Document accurate and complete in all material respects.

 

(b)           Borrower agrees to provide, and to cause Guarantor to provide, in
connection with each of (i) a preliminary and a final offering memorandum or
private placement memorandum or similar document (including any Investor or
Rating Agency “term sheets” or presentations relating to the Properties and/or
the Loan) or (ii) a preliminary and final prospectus or prospectus supplement,
as applicable, an indemnification certificate (A) certifying that Borrower and
Guarantor have carefully examined such memorandum or prospectus or other
document (including any Investor or Rating Agency “term sheets” or presentations
relating to the Properties and/or the Loan), as applicable, including without
limitation, the sections entitled “Special Considerations,” and/or “Risk
Factors,” and “Certain Legal Aspects of the Mortgage Loan,” or similar sections,
and all sections relating to Borrower, Guarantor, Manager, their

 

126

--------------------------------------------------------------------------------


 

Affiliates, the Loan, the Loan Documents and the Properties, and any risks or
special considerations relating thereto, and that, to the best of Borrower’s
knowledge, such sections (and any other sections reasonably requested) do not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading, (B) indemnifying
Lender (and for purposes of this Section 13.5, Lender hereunder shall include
its officers and directors) and the Affiliate of Lender that (i) has filed the
registration statement, if any, relating to the Securitization and/or (ii) which
is acting as issuer, depositor, sponsor and/or a similar capacity with respect
to the Securitization (any Person described in (i) or (ii), an “Issuer Person”),
and each director and officer of any Issuer Person, and each Person or entity
who controls any Issuer Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Issuer
Group”), and each Person which is acting as an underwriter, manager, placement
agent, initial purchaser or similar capacity with respect to the Securitization,
each of its directors and officers and each Person who controls any such Person
within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act (collectively, the “Underwriter Group”) for any Losses to which
Lender, the Issuer Group or the Underwriter Group may become subject insofar as
the Losses arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in such sections (including any
Investor or Rating Agency “term sheets” or presentations relating to the
Properties and/or the Loan) or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated in such
sections (including any Investor or Rating Agency “term sheets” or presentations
relating to the Properties and/or the Loan) or necessary in order to make the
statements in such sections (including any Investor or Rating Agency “term
sheets” or presentations relating to the Properties and/or the Loan) or in light
of the circumstances under which they were made, not misleading (collectively
the “Securities Liabilities”) and (C) agreeing to reimburse Lender, the Issuer
Group and the Underwriter Group for any legal or other expenses reasonably
incurred by Lender and Issuer Group in connection with investigating or
defending the Securities Liabilities; provided, however, that Borrower will be
liable in any such case under clauses (B) or (C) above only to the extent that
any such Securities Liabilities arise out of or is based upon any such untrue
statement or omission made therein in reliance upon and in conformity with
information furnished to Lender or any member of the Issuer Group or Underwriter
Group by or on behalf of Borrower or Guarantor in connection with the
preparation of the memorandum or prospectus or other document (including any
Investor or Rating Agency “term sheets” or presentations relating to the
Properties and/or the Loan) or in connection with the underwriting of the Loan,
including, without limitation, financial statements of Borrower or Guarantor,
operating statements, rent rolls, environmental site assessment reports and
property condition reports with respect to the Properties.  This indemnity
agreement will be in addition to any liability which Borrower and Guarantor may
otherwise have.  Moreover, the indemnification provided for in clauses (B) and
(C) above shall be effective whether or not an indemnification certificate
described in (A) above is provided and shall be applicable based on information
previously provided by Borrower and Guarantor or their Affiliates if Borrower or
Guarantor do not provide the indemnification certificate.

 

(c)           In connection with filings under the Exchange Act or any
information provided to holders of Securities on an ongoing basis, Borrower
agrees to indemnify (i) Lender, the Issuer Group and the Underwriter Group for
Losses to which Lender, the Issuer Group or the Underwriter Group may become
subject insofar as the Securities Liabilities arise out of or are

 

127

--------------------------------------------------------------------------------


 

based upon an untrue statement in the Provided Information or the omission or
alleged omission to state in the Provided Information a material fact required
to be stated in the Provided Information in order to make the statements in the
Provided Information, in light of the circumstances under which they were made
not misleading and (ii) reimburse Lender, the Issuer Group or the Underwriter
Group for any legal or other expenses reasonably incurred by Lender, the Issuer
Group or the Underwriter Group in connection with defending or investigating the
Securities Liabilities.

 

(d)           Promptly after receipt by an indemnified party under this
Section 13.5 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 13.5, notify the indemnifying party in writing of the
commencement thereof, but the omission to so notify the indemnifying party will
not relieve the indemnifying party from any liability which the indemnifying
party may have to any indemnified party hereunder except to the extent that
failure to notify causes prejudice to the indemnifying party.  In the event that
any action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled, jointly with any other indemnifying party, to participate therein and,
to the extent that it (or they) may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party.  After notice from the indemnifying
party to such indemnified party under this Section 13.5 the indemnifying party
shall be responsible for any reasonable legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that there are any
legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assert such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties.  The indemnifying party
shall not be liable for the expenses of more than one such separate counsel
unless an indemnified party shall have reasonably concluded that there may be
legal defenses available to it that are different from or additional to those
available to another indemnified party.

 

(e)           In order to provide for just and equitable contribution in
circumstances in which the indemnity agreements provided for in
Section 13.5(c) or Section 13.5(d) is or are for any reason held to be
unenforceable by an indemnified party in respect of any losses, claims, damages
or liabilities (or action in respect thereof) referred to therein which would
otherwise be indemnifiable under Section 13.5(c) or Section 13.5(d), the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such losses, claims, damages or liabilities (or
action in respect thereof); provided, however, that no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  In determining the amount of
contribution to which the respective parties are entitled, the following factors
shall be considered:  (i) the indemnified party’s, Borrower’s and Guarantor’s
relative knowledge and access to information concerning the matter with respect
to which claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; and (iii) any

 

128

--------------------------------------------------------------------------------


 

other equitable considerations appropriate in the circumstances.  Lender and
Borrower hereby agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.

 

(f)            Borrower shall, and shall cause Guarantor to, indemnify Lender
and its officers, directors, partners, employees, representatives, agents and
Affiliates against any Losses to which Lender and each of its officers,
directors, partners, employees, representatives, agents and Affiliates, may
become subject in connection with any indemnification to the Rating Agencies in
connection with issuing, monitoring or maintaining the Securities insofar as the
Losses arise out of or are based upon any untrue statement of any material
fact in any information provided by or on behalf of Borrower to the Rating
Agencies (the “Covered Rating Agency Information”) or arise out of or are based
upon the omission to state a material fact in the Covered Rating Agency
Information required to be stated therein or necessary in order to make the
statements in the Covered Rating Agency Information, in light of the
circumstances under which they were made, not misleading.

 

(g)           The liabilities and obligations of Borrower and Lender under this
Section 13.5 shall survive the satisfaction of this Agreement and the
satisfaction and discharge of the Debt.

 

Section 13.6         Regulation AB Obligor Information

 

(a)           If, at the time one or more Disclosure Documents are being
prepared for a Securitization, Lender expects that Borrower alone or Borrower
and one or more affiliates of Borrower collectively, or the Properties alone or
the Properties and any other parcel(s) of real property, together with
improvements thereon and personal property related thereto, that is “related”,
within the meaning of the definition of Significant Obligor (as defined in Item
1101(k) of Regulation AB), to the Properties (a “Related Property”)
collectively, will be a Significant Obligor, Borrower shall furnish to Lender
upon request (i) the selected financial data or, if applicable, net operating
income, required under Item 1112(b)(1) of Regulation AB and meeting the
requirements thereof, if Lender expects that the principal amount of the Loan,
together with any loans made to an affiliate of Borrower or secured by a Related
Property that is included in a Securitization with the Loan (a “Related Loan”),
as of the cut-off date for such Securitization may, or if the principal amount
of the Loan together with any Related Loans as of the cut-off date for such
Securitization and at any time during which the Loan and any Related Loans are
included in a Securitization does, equal or exceed ten percent (10%) (but less
than twenty percent (20%)) of the aggregate principal amount of all mortgage
loans included or expected to be included, as applicable, in the Securitization
or (ii) the financial statements required under Item 1112(b)(2) of Regulation AB
and meeting the requirements thereof, if Lender expects that the principal
amount of the Loan together with any Related Loans as of the cut-off date for
such Securitization may, or if the principal amount of the Loan together with
any Related Loans as of the cut-off date for such Securitization and at any time
during which the Loan and any Related Loans are included in a Securitization
does, equal or exceed twenty percent (20%) of the aggregate principal amount of
all mortgage loans included or expected to be included, as applicable, in the
Securitization.  Such financial data or financial statements shall be furnished
to Lender (A) within ten (10) Business Days after notice from Lender in
connection with the preparation of Disclosure Documents for the Securitization,
(B) not later than thirty (30) days

 

129

--------------------------------------------------------------------------------


 

after the end of each fiscal quarter of Borrower and (C) not later than
seventy-five (75) days after the end of each fiscal year of Borrower; provided,
however, that Borrower shall not be obligated to furnish financial data or
financial statements pursuant to clauses (B) or (C) of this sentence with
respect to any period for which a filing pursuant to the Exchange Act in
connection with or relating to the Securitization (an “Exchange Act Filing”) is
not required.

 

(b)           If requested by Lender, Borrower shall furnish, or shall cause the
applicable tenant to furnish, to Lender financial data and/or financial
statements in accordance with Regulation AB for any tenant of any Individual
Property if, in connection with a Securitization, Lender expects there to be,
with respect to such tenant or group of affiliated tenants, a concentration
within all of the mortgage loans included or expected to be included, as
applicable, in such Securitization such that such tenant or group of affiliated
tenants would constitute a Significant Obligor; provided, however, that in the
event the related lease does not require the related tenant to provide the
foregoing information, Borrower shall use commercially reasonable efforts to
cause the applicable tenant to furnish such information.

 

Section 13.7         Other Regulation AB Information

 

In addition to, and notwithstanding anything to the contrary in the foregoing
provisions of, this Article 13, in the event Lender reasonably determines, in
connection with a Securitization, that financial statements and financial data
required in order to comply with Regulation AB or any amendment, modification or
replacement thereto or any other requirement of law applicable to the
Securitization (including without limitation the Securities Act, the Exchange
Act, Regulation AB, the rules and regulations promulgated pursuant to the
Dodd-Frank Wall Street Reform and Consumer Protection Act), Lender may request,
and Borrower shall promptly provide, such other financial statements and
financial data as Lender reasonably determines to be necessary or appropriate
for such compliance.  Without limiting the generality of the foregoing, if
reasonably requested by the holder of the Note, Borrower shall promptly provide
the holder of the Note with any financial statements or financial, statistical,
operating or other information as the holder of the Note shall reasonably
determine to be required pursuant to Regulation AB or any amendment,
modification or replacement thereto or any other requirement of law applicable
to the Securitization in connection with any Disclosure Document, any filing
under the Exchange Act or any report that is required to be made available to
holders of the Securities under Regulation AB or other requirement of law or as
shall otherwise be reasonably requested by the holder of the Note.

 

Section 13.8         New Mezzanine Loan

 

Lender, without in any way limiting Lender’s other rights hereunder, shall have
the right, in its sole and absolute discretion, at any time to require Borrower
to restructure a portion of the Loan and create a mezzanine loan (the “New
Mezzanine Loan”) to the owners of the direct equity interests in Borrower which
shall be secured by a pledge of such direct equity interests, and for which
different interest rates and debt service payments may be established for the
Loan and the New Mezzanine Loan in such order of priority as may be designated
by Lender; provided, that (i) the total amounts of the Loan and the New
Mezzanine Loan shall equal the amount of the Loan immediately prior to the
restructuring, (ii) the weighted average interest rate of the Loan and the New
Mezzanine Loan, shall on the date created equal the interest rate which was

 

130

--------------------------------------------------------------------------------


 

applicable to the Loan immediately prior to the restructuring and (iii) the debt
service payments on the Loan and the New Mezzanine Loan shall on the date
created equal the debt service payment which was due under the Loan immediately
prior to the restructuring; and provided further that any such restructuring
carried out after the closing of the Loan shall be at no material cost to
Borrower.  Borrower shall cooperate with all reasonable requests of Lender in
order to restructure the Loan and create the New Mezzanine Loan and shall
(A) execute and deliver such documents including, without limitation, in the
case of the New Mezzanine Loan, a mezzanine note, a mezzanine loan agreement, a
pledge and security agreement and a mezzanine deposit account agreement,
(B) cause Borrower’s counsel to deliver such legal opinions and (C) create such
bankruptcy remote borrower under the New Mezzanine Loan as, in the case of each
of (A), (B) and (C) above, shall be reasonably required by Lender and required
by any Rating Agency in connection therewith, all in form and substance
reasonably satisfactory to Lender and satisfactory to any such Rating Agency,
including the severance of this Agreement, the Mortgages and other Loan
Documents if requested.  In the event such documents are in a form reasonably
acceptable to Borrower and Borrower fails to execute and deliver such documents
to Lender within ten (10) Business Days following such request by Lender,
Borrower hereby absolutely and irrevocably appoints Lender as its true and
lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect such transactions,
Borrower ratifying all that such attorney shall do by virtue thereof.  It shall
be an Event of Default if Borrower fails to comply with any of the terms,
covenants or conditions of this Section 13.8 after the expiration of ten
(10) Business Days after notice thereof.  Borrower shall not be obligated to
spend more than $10,000 in complying with the terms of this Section 13.8.

 

Section 13.9         Intercreditor Agreement

 

Lender, Senior Mezzanine Lender and Junior Mezzanine Lender are parties to a
certain intercreditor agreement dated as of the date hereof (the “Intercreditor
Agreement”) memorializing their relative rights and obligations with respect to
the Loan, the Senior Mezzanine Loan, the Junior Mezzanine Loan, Borrower, Senior
Mezzanine Borrower, Junior Mezzanine Borrower and the Properties.  Borrower and
each Mezzanine Borrower hereby acknowledge and agree that (i) such Intercreditor
Agreement is intended solely for the benefit of Lender, Senior Mezzanine Lender
and Junior Mezzanine Lender and (ii) Borrower, Senior Mezzanine Borrower and
Junior Mezzanine Borrower are not intended third-party beneficiaries of any of
the provisions therein and shall not be entitled to rely on any of the
provisions contained therein.  Lender, Senior Mezzanine Lender and Junior
Mezzanine Lender shall have no obligation to disclose to Borrower the contents
of the Intercreditor Agreement.  Borrower’s obligations hereunder are
independent of such Intercreditor Agreement and remain unmodified by the terms
and provisions thereof.

 

Section 13.10       Reallocation of Loan Amounts

 

Lender, without in any way limiting its other rights hereunder, in its sole and
absolute discretion, shall have the right, at any time prior to a
Securitization, to reallocate the amount of the Loan, the Junior Mezzanine Loan
and the Senior Mezzanine Loan and/or adjust the interest rates thereon provided
that (i) the aggregate principal amount of the Loan, the Junior Mezzanine Loan
and the Senior Mezzanine Loan immediately following such reallocation shall
equal the

 

131

--------------------------------------------------------------------------------


 

outstanding principal balance of the Loan, the Junior Mezzanine Loan and the
Senior Mezzanine Loan immediately prior to such reallocation, and (ii) the
initial weighted average interest rate of the Note, the Junior Mezzanine Note
and the Senior Mezzanine Note immediately following such reallocation shall
equal the weighted average interest rate which was applicable to the Note, the
Junior Mezzanine Note and the Senior Mezzanine Note immediately prior to such
reallocation.  Borrower shall cooperate with all reasonable requests of Lender
in order to reallocate the amount of the Loan, the Junior Mezzanine Loan and the
Senior Mezzanine Loan and shall execute and deliver such documents as shall
reasonably be required by Lender in connection therewith, including, without
limitation, amendments to the Loan Documents, the Junior Mezzanine Loan
Documents and the Senior Mezzanine Loan Documents, and endorsements to the title
insurance policy and the UCC title insurance policy, all in form and substance
reasonably satisfactory to Lender.  Borrower shall pay all costs and expenses in
connection such reallocation pursuant to this Section 13.10, including, without
limitation, any additional title insurance and UCC insurance premiums and any
additional mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid by any Person under applicable Legal Requirements currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any amendments of the Loan Documents,
the Junior Mezzanine Loan Documents or the Senior Mezzanine Loan Documents in
connection with the reallocation, provided, however, Borrower shall not be
obligated to spend more than $10,000 in complying with the terms of this
Section 13.10.

 

ARTICLE 14

 

INDEMNIFICATIONS

 

Section 14.1         General Indemnification

 

Borrower shall indemnify, defend and hold harmless the Indemnified Parties from
and against any and all Losses imposed upon or incurred by or asserted against
any Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following:  (a) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Properties or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (b) any use, nonuse or
condition in, on or about the Properties or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(c) performance of any labor or services or the furnishing of any materials or
other property in respect of the Properties or any part thereof; (d) any failure
of the Properties to be in compliance with any Legal Requirements; (e) any and
all claims and demands whatsoever which may be asserted against Lender by reason
of any alleged obligations or undertakings on its part to perform or discharge
any of the terms, covenants, or agreements contained in any Lease; (f) the
holding or investing of the Reserve Accounts or the Cash Management Account or
the performance of the Required Work or Additional Required Repairs, or (g) the
payment of any commission, charge or brokerage fee to anyone which may be
payable in connection with the funding of the Loan (collectively, the
“Indemnified Liabilities”); provided, however, that Borrower shall not have any
obligation to Lender hereunder to the extent that such Indemnified Liabilities
arise (1) from the gross negligence, illegal acts, fraud or willful misconduct
of Lender or (2) with respect to an act and event first occurring or arising
(I) after the date Borrower no longer owned fee (or leasehold, as

 

132

--------------------------------------------------------------------------------


 

applicable) title to the Properties as a result of a foreclosure or deed-in-lieu
of foreclosure or (II) following a foreclosure or assignment-in-lieu of the
Senior Mezzanine Loan or the Junior Mezzanine Loan, as applicable; provided,
however, Borrower shall bear the burden of proof to show that the event
triggering liability hereunder first occurred after the such transfer of
ownership.

 

To the extent that the undertaking to indemnify, defend and hold harmless set
forth in the preceding sentence may be unenforceable because it violates any law
or public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable Legal Requirements to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnified Parties.

 

Section 14.2         Mortgage and Intangible Tax Indemnification

 

Borrower shall pay and, at its sole cost and expense, protect, defend,
indemnify, release and hold harmless the Indemnified Parties from and against
any and all Losses imposed upon or incurred by or asserted against any
Indemnified Parties and directly or indirectly arising out of or in any way
relating to, any tax on or with respect to the making and/or recording of the
Mortgages, the Note or any of the other Loan Documents, but excluding any
income, franchise or other similar taxes.

 

Section 14.3         ERISA Indemnification

 

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in Lender’s sole discretion) that the Indemnified Parties may
incur, directly or indirectly, as a result of a default under Section 4.9 or
Section 5.18 of this Agreement.

 

Section 14.4         Survival

 

The obligations and liabilities of Borrower under this Article 14 shall fully
survive indefinitely notwithstanding any termination, satisfaction, assignment,
entry of a judgment of foreclosure, exercise of any power of sale, or delivery
of a deed in lieu of foreclosure of the Mortgage.

 

ARTICLE 15

 

EXCULPATION

 

Section 15.1         Exculpation

 

(a)           Except as otherwise provided herein or in the other Loan
Documents, Lender shall not enforce the liability and obligation of Borrower to
perform and observe the obligations contained herein or in the other Loan
Documents by any action or proceeding wherein a money judgment shall be sought
against (1) Borrower (except as set forth in this

 

133

--------------------------------------------------------------------------------


 

Section 15.1 and the Environmental Indemnity), (2) Guarantor (except as set
forth in the Guaranty and the Environmental Indemnity), (3) any Affiliate of
Borrower, (4) any Person owning, directly or indirectly, any legal or beneficial
interest in Borrower or any Affiliate of Borrower or (5) any direct or indirect
limited partner, member, principal, officer, beneficiary, trustee, shareholder,
Affiliate or director of any Persons described in clauses (1) through (5) above
(collectively, subject to the exceptions in clauses (i) and (ii) below, the
“Exculpated Parties”), except that Lender may bring a foreclosure action, action
for specific performance or other appropriate action or proceeding to enable
Lender to enforce and realize upon this Agreement, the Note, the Mortgages and
the other Loan Documents, and the interest in the Properties, the Rents and any
other collateral given to Lender created by this Agreement, the Note, the
Mortgages and the other Loan Documents; provided, however, that any judgment in
any such action or proceeding shall be enforceable against Borrower, only to the
extent of Borrower’s interest in the Properties, in the Rents and in any other
collateral given to Lender.  Lender, by accepting this Agreement, the Note, the
Mortgages and the other Loan Documents, agrees that it shall not, except as
otherwise provided in this Section 15.1, sue for, seek or demand any deficiency
judgment against any Exculpated Party in any such action or proceeding, under or
by reason of or under or in connection with this Agreement, the Note, the
Mortgages or the other Loan Documents.  The provisions of this Section 15.1
shall not, however, (i) constitute a waiver, release or impairment of any
obligation evidenced or secured by this Agreement, the Note, the Mortgages or
the other Loan Documents; (ii) impair the right of Lender to name Borrower or
Operating Lessee as a party defendant in any action or suit for judicial
foreclosure and sale under this Agreement and the Mortgages; (iii) affect the
validity or enforceability of any indemnity (including, without limitation,
those contained in Article 14 of this Agreement and the Environmental
Indemnity), guaranty, master lease or similar instrument made in connection with
this Agreement, the Note, the Mortgages and the other Loan Documents;
(iv) impair the right of Lender to obtain the appointment of a receiver;
(v) impair the enforcement of the assignment of leases provisions contained in
the Mortgages; or (vi) impair the right of Lender to obtain a deficiency
judgment or other judgment on the Note against Borrower if necessary to obtain
any Insurance Proceeds or Awards to which Lender would otherwise be entitled
under this Agreement; provided, however, Lender shall only enforce such judgment
to the extent of the Insurance Proceeds and/or Awards.

 

(b)           Notwithstanding the provisions of this Section 15.1 to the
contrary, Borrower shall be personally liable to Lender for Losses incurred by
Lender due to:

 

(i)            fraud or intentional misrepresentation by Borrower, Operating
Lessee, Guarantor or any Affiliate of any of the foregoing in connection with
the execution and the delivery of this Agreement, the Note, the Mortgages, any
of the other Loan Documents, or any certificate, report, financial statement or
other instrument or document furnished to Lender at the time of the closing of
the Loan or during the term of the Loan;

 

(ii)           the gross negligence or willful misconduct of an Exculpated
Party;

 

(iii)          Remington’s or any Exculpated Party’s misapplication,
misappropriation or conversion of Rents received by Borrower during the
continuance of an Event of Default;

 

134

--------------------------------------------------------------------------------


 

(iv)          any Exculpated Party’s misapplication, misappropriation or
conversion of tenant security deposits (including the failure to deliver to
Lender tenant security deposits upon foreclosure or deed in lieu thereof, to the
extent not applied in accordance with the applicable Leases prior to the
occurrence of an Event of Default) or Rents collected in advance;

 

(v)           the misapplication, misappropriation or conversion of Insurance
Proceeds or Awards by any Exculpated Party;

 

(vi)          Borrower’s failure to pay Property Taxes, Insurance Premiums,
Other Charges (provided that there shall be no liability hereunder to the extent
that (A) sums sufficient to pay such amounts have been deposited in escrow with
Lender pursuant to the terms hereof and Borrower has not made a claim against
such escrowed amounts or otherwise taken action to restrict Lender from applying
such sums for the purpose of paying such items) or (B) there is insufficient
cash flow from the operation of the Properties to pay such items), charges for
labor or materials or other charges that can create liens on any Individual
Property beyond any applicable notice and cure periods specified herein;

 

(vii)         Borrower’s failure to return or to reimburse Lender for all
Personal Property taken from any Individual Property by or on behalf of Borrower
or Operating Lessee and not replaced with Personal Property of the same utility
and of the same or greater value;

 

(viii)        material physical waste to any Individual Property caused by the
intentional acts or omissions of any Exculpated Party when there is sufficient
cash flow from the operation of any Individual Property to avoid such waste from
occurring;

 

(ix)          intentionally omitted;

 

(x)           Borrower’s assertion or raising of any defense to a proceeding
instituted by Lender (whether judicial or otherwise) for the foreclosure of the
Mortgages following an Event of Default caused by Borrower’s failure to timely
pay the Monthly Payment Amount or the Debt due on the Maturity Date, which
defense is determined by a court of competent jurisdiction to be without merit
or brought in bad faith;

 

(xi)          Borrower’s failure to pay to Lender each PIP Required Deposit in
accordance with the terms hereof;

 

(xii)         the breach of any representation, warranty or covenant of (i) any
Borrower with respect to itself or any SPE Component Entity set forth in
Article 6 hereof (other than Section 6.1(a)(xv) and (xviii)) or (ii) any
Operating Lessee with respect to itself or any Operating Lessee Principal as set
forth in Paragraph 15 of the Operating Lease Subordination Agreement (other than
Paragraph 15(h) and (q) thereof); or

 

(xiii)        (A) if without the prior written consent of Lender, Borrower or
Operating Lessee votes for, or permits the Condominium Board to effectuate (but
only to the extent that the Condominium Documents give Borrower or Operating
Lessee authority to prevent the same), any material modification or amendment to
any of the terms or provisions of the Condominium Documents so as to decrease
the value of the applicable Individual Property in any material respect
(including but not limited to any modification or amendment that decreases

 

135

--------------------------------------------------------------------------------


 

Borrower’s or Operating Lessee’s voting rights and control with respect to the
Condominium Board); (B) if Borrower votes or elects to have the applicable
Individual Property be withdrawn from the Condominium regime established by the
Condominium Act in connection with any condemnation, any casualty or otherwise,
without Lender’s written consent, which consent shall not be unreasonably
withheld, delayed or conditioned; or (C) if Borrower or Operating Lessee votes
or elects to have the Condominium be terminated without Lender’s written
consent;

 

(c)           Notwithstanding the foregoing, the agreement of Lender not to
pursue recourse liability as set forth in subsection (a) above SHALL BECOME NULL
AND VOID and shall be of no further force and effect and the Debt shall be fully
recourse to Borrower in the event (i) of a breach by Borrower, any SPE Component
Entity, Operating Lessee or any Operating Lessee Principal of any of the
covenants set forth in Article 6 hereof or Paragraph 15 of the Operating Lease
Subordination Agreement, as applicable, that is cited as a factor in a court’s
decision that results in a substantive consolidation (other than a substantive
consolidation petitioned for or joined in by Lender) of Borrower or Operating
Lessee with any other Person (excluding another Borrower or Operating Lessee) in
a proceeding under any Creditors’ Rights Laws, (ii) Borrower or Operating Lessee
incurs any voluntary secured Indebtedness other than the Debt and Permitted Debt
(excluding Indebtedness relating to trade payables incurred in the ordinary
course of business, mechanic’s or other similar liens, such as statutory liens,
judgment liens or lis pendens) without the prior written consent of Lender or
except as expressly permitted in this Agreement, (iii) of the occurrence of a
Prohibited Transfer (excluding a mortgage foreclosure or deed-in-lieu of
foreclosure); provided, however, Borrower’s liability pursuant to this
Section 15.1(c)(iii) resulting from a Prohibited Transfer under
Section 7.2(b)(vii) or Section 7.2(b)(viii) shall be limited to the Release
Price attributable to the applicable Individual Property, (iv) the Properties or
any part thereof shall become an asset in a bankruptcy or insolvency proceeding
initiated by Borrower or Operating Lessee, (v) Borrower, Operating Lessee,
Guarantor or any Affiliate, officer, director, or representative which Controls,
directly or indirectly, Borrower, Operating Lessee or Guarantor files, or joins
in the filing of, an involuntary petition against Borrower or Operating Lessee
under any Creditors Rights Laws, or solicits or causes to be solicited
petitioning creditors or colludes with petitioning creditors for the filing of
any involuntary petition against Borrower or Operating Lessee from any Person
under any Creditors Rights Laws; (vi)  Borrower or Operating Lessee files an
answer consenting to or otherwise acquiescing in or joining in any involuntary
petition filed against it, by any other Person under any Creditors Rights Laws,
or solicits or causes to be solicited petitioning creditors for any involuntary
petition from any Person; (vii) other than with the written consent of Lender,
any Affiliate, officer, director, or representative which Controls Borrower or
Operating Lessee consents to or acquiesces in or joins in an application for the
appointment of a custodian, receiver, trustee, or examiner for Borrower,
Operating Lessee or any portion of the Properties; (viii) [intentionally
omitted] or (ix) [intentionally omitted].

 

(d)           Nothing herein shall be deemed to be a waiver of any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provision of
the U.S. Bankruptcy Code to file a claim for the full amount of the indebtedness
secured by the Mortgages or to require that all collateral shall continue to
secure all of the indebtedness owing to Lender in accordance with this
Agreement, the Note, the Mortgages or the other Loan Documents.

 

136

--------------------------------------------------------------------------------


 

(e)           Notwithstanding anything to the contrary in this Section 15.1,
(i) Borrower and Guarantor shall have no liability under this Section 15.1 to
the extent such liability solely arises (1) as a result of any exercise of
remedies, foreclosure, deed-in-lieu of foreclosure or assignment-in-lieu of
foreclosure by Lender, Senior Mezzanine Lender or Junior Mezzanine Lender,
(2) as a result of an act or omission of (A) Lender or a third-party purchaser
following Lender or such third-party taking title to the Properties pursuant to
a foreclosure, deed-in-lieu of foreclosure or otherwise or (B) a court appointed
receiver after such receiver takes control of the day-to-day operations of the
Properties or (3) as a result of an act or omission of Senior Mezzanine Lender,
Junior Mezzanine Lender, a third-party purchaser or any Affiliate or subsidiary
of any of the foregoing following a foreclosure or an assignment-in-lieu of
foreclosure of the Senior Mezzanine Loan or the Junior Mezzanine Loan; unless in
each case, such act or omission was caused by Borrower, Guarantor or any of
their respective Affiliates (but only prior to such Exculpated Party becoming an
Affiliate of Lender, Senior Mezzanine Lender or Junior Mezzanine Lender or any
purchaser at any foreclosure of the Mortgage Loan, the Senior Mezzanine Loan or
the Junior Mezzanine Loan) or such acts or omissions are the proximate result of
acts, events, conditions, or circumstances that existed prior to the date of
such foreclosure, deed in lieu of foreclosure or assignment in lieu of
foreclosure, whether or not discovered prior or subsequent to the date of such
foreclosure, deed in lieu of foreclosure or assignment in lieu of foreclosure,
provided, however, Borrower and Guarantor will bear the burden of proof to show
that an event triggering liability of Borrower or Guarantor under this
Section 15.1 first occurred after such foreclosure, deed in lieu of foreclosure
or assignment in lieu of foreclosure, was not the proximate result of events
that first occurred prior to such foreclosure, deed in lieu of foreclosure or
assignment in lieu of foreclosure and was not caused by any Exculpated Party
(but only prior to such Exculpated Party becoming an Affiliate of Lender, Senior
Mezzanine Lender or Junior Mezzanine Lender or any purchaser at any foreclosure
of the Mortgage Loan, the Senior Mezzanine Loan or the Junior Mezzanine Loan) or
their respective Affiliates; (ii) Borrower and Guarantor shall have no liability
under Section 15.1(b) to the extent such liability solely arises after
(1) Lender or a third-party has taken title to the Properties pursuant to a
foreclosure, deed-in-lieu of foreclosure or otherwise or (2) a court appointed
receiver has taken control of the day-to-day operations of the Properties; and
(iii) no Operating Lessee shall have any liability under this Section 15.1, the
Guaranty, or the Environmental Indemnity, except to the extent that such
liability arises as a result of any act or omission of such Operating Lessee
(but only prior to such Operating Lessee becoming an Affiliate of Lender, Senior
Mezzanine Lender or Junior Mezzanine Lender or any purchaser at any foreclosure
of the Mortgage Loan, the Senior Mezzanine Loan or the Junior Mezzanine Loan),
provided, however, such Operating Lessee will bear the burden of proof to show
that an event triggering liability of Operating Lessee under this Section 15.1
was not caused by Operating Lessee (but only prior to such Operating Lessee
becoming an Affiliate of Lender, Senior Mezzanine Lender or Junior Mezzanine
Lender or any purchaser at any foreclosure of the Mortgage Loan, the Senior
Mezzanine Loan or the Junior Mezzanine Loan).

 

137

--------------------------------------------------------------------------------


 

ARTICLE 16

 

NOTICES

 

Section 16.1         Notices

 

All notices, consents, approvals and requests required or permitted hereunder or
under any other Loan Document shall be given in writing and shall be effective
for all purposes if hand delivered or sent by (a) certified or registered United
States mail, postage prepaid, return receipt requested, (b) expedited prepaid
overnight delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or by (c) telecopier (with answer back
acknowledged provided an additional notice is given pursuant to
subsection (b) above), addressed as follows (or at such other address and Person
as shall be designated from time to time by any party hereto, as the case may
be, in a written notice to the other parties hereto in the manner provided for
in this Section):

 

If to Lender:

Bank of America, N.A.

 

c/o Capital Markets Servicing Group

 

900 West Trade Street, Suite 650

 

Mail Code: NC1-026-06-01

 

Charlotte, North Carolina 28255

 

Attention: Servicing Manager

 

Facsimile No.  (704) 317-4501

 

 

And:

Barclays Bank PLC

 

745 Seventh Avenue

 

New York, New York 10019

 

Attention: Sabrina Khabie, Esq.

 

 

And:

Morgan Stanley Bank, N.A.

 

1585 Broadway

 

New York, NY 10036

 

Attention: George Kok

 

Facsimile No.  (212) 507-4859

 

 

With a copy to:

Alston & Bird LLP

 

90 Park Avenue

 

New York, NY 10016

 

Attn: Meryl P. Diamond, Esq.

 

Facsimile No. (212) 922-3947

 

 

If to Borrower:

c/o Ashford Hospitality Trust

 

14185 Dallas Parkway, Suite 1100

 

Dallas, Texas 75254

 

Attention: Christopher A. Peckham

 

Facsimile No.: (972) 490-9605

 

 

With a copy to:

Jackson Walker LLP

 

2323 Ross Avenue, Suite 600

 

Dallas, Texas 75201

 

Attention: Cynthia Nelson, Esq.

 

Facsimile No.: (214) 661-6819

 

138

--------------------------------------------------------------------------------


 

A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.

 

ARTICLE 17

 

FURTHER ASSURANCES

 

Section 17.1         Replacement Documents

 

Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record:  (i) with respect to any Loan Document other than the Note,
Borrower will issue, in lieu thereof, a replacement of such other Loan Document,
dated the date of such lost, stolen, destroyed or mutilated Loan Document in the
same principal amount thereof and otherwise of like tenor and (ii) with respect
to the Note, (a) Borrower will execute a reaffirmation of the Debt as evidenced
by such Note acknowledging that Lender has informed Borrower that the Note was
lost, stolen destroyed or mutilated and that such Debt continues to be an
obligation and liability of Borrower as set forth in the Note, a copy of which
shall be attached to such reaffirmation and (b) if requested by Lender, Borrower
will execute a replacement note and Lender or Lender’s custodian (at Lender’s
option) shall provide to Borrower Lender’s (or Lender’s custodian’s) then
standard form of lost note affidavit (without indemnification), which such form
shall be reasonably acceptable to Borrower.

 

Section 17.2         Recording of Mortgage, etc.

 

Upon the execution and delivery of the Mortgages and thereafter, Borrower shall
from time to time cause the Mortgages and any of the other Loan Documents
creating a lien or security interest or evidencing the lien hereof upon the
Properties and each instrument of further assurance to be filed, registered or
recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully to protect and perfect the
lien or security interest hereof upon, and the interest of Lender in, the
Properties.  Borrower will pay all taxes, filing, registration or recording
fees, and all expenses incident to the preparation, execution, acknowledgment
and/or recording of the Note, the Mortgages, the other Loan Documents, any note,
deed of trust or mortgage supplemental hereto, any security instrument with
respect to the Properties and any instrument of further assurance, and any
modification or amendment of the foregoing documents, and all federal, state,
county and municipal taxes, duties, imposts, assessments and charges arising out
of or in connection with the execution and delivery of the Mortgages or the
Loan, any deed of trust or mortgage supplemental hereto, any security instrument
with respect to the Properties or any instrument of further assurance, and any
modification or amendment of the foregoing documents, except where prohibited by
law so to do.

 

139

--------------------------------------------------------------------------------


 

Section 17.3         Further Acts, etc.

 

Borrower will, at the cost of Borrower, and without expense to Lender, do,
execute, acknowledge and deliver all and every further acts, deeds, conveyances,
deeds of trust, mortgages, assignments, security agreements, control agreements,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Agreement or for filing, registering or recording the Mortgages,
or for complying with all Legal Requirements.  Borrower, on demand, will execute
and deliver, and in the event it shall fail to so execute and deliver, hereby
authorizes Lender to execute in the name of Borrower or without the signature of
Borrower to the extent Lender may lawfully do so, one or more financing
statements and financing statement amendments to evidence more effectively,
perfect and maintain the priority of the security interest of Lender in the
Properties.  Borrower grants to Lender an irrevocable power of attorney coupled
with an interest for the purpose of exercising and perfecting any and all rights
and remedies available to Lender at law and in equity, including without
limitation, such rights and remedies available to Lender pursuant to this
Section 17.3.

 

Section 17.4         Changes in Tax, Debt, Credit and Documentary Stamp Laws

 

(a)           If any law is enacted or adopted or amended after the date of this
Agreement which deducts the Debt from the value of any Individual Property for
the purpose of taxation or which imposes a tax, either directly or indirectly,
on the Debt or Lender’s interest in an Individual Property, Borrower will pay
the tax, with interest and penalties thereon, if any.  If Lender is advised by
counsel chosen by it that the payment of tax by Borrower would be unlawful or
taxable to Lender or unenforceable or provide the basis for a defense of usury
then Lender shall have the option by written notice of not less than one hundred
twenty (120) days to declare the Debt immediately due and payable.

 

(b)           Borrower will not claim or demand or be entitled to any credit or
credits on account of the Debt for any part of the Property Taxes or Other
Charges assessed against an Individual Property, or any part thereof, and no
deduction shall otherwise be made or claimed from the assessed value of an
Individual Property, or any part thereof, for real estate tax purposes by reason
of the Mortgages or the Debt.  If such claim, credit or deduction shall be
required by law, Lender shall have the option, by written notice of not less
than one hundred twenty (120) days, to declare the Debt immediately due and
payable.

 

(c)           If at any time the United States of America, any State thereof or
any subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Mortgages, or any of the other Loan Documents or impose
any other tax or charge on the same, Borrower will pay for the same, with
interest and penalties thereon, if any.

 

Section 17.5         Expenses

 

Borrower covenants and agrees to pay or, if Borrower fails to pay, to reimburse,
Lender (including, following a Securitization, the securitization trust, any
servicer, trust advisor, trustee

 

140

--------------------------------------------------------------------------------


 

or certificate administrator) upon receipt of written notice from Lender for all
reasonable out-of-pocket costs and expenses (including reasonable, actual
attorneys’ fees and disbursements and all actual disbursements of internal
counsel) reasonably incurred by Lender in accordance with this Agreement (all of
which shall be deemed part of the Debt) in connection with (a) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Properties); (b) Lender’s customary surveillance and actions to monitor
Borrower’s ongoing performance of and compliance with Borrower’s respective
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including, without limitation, confirming compliance with environmental and
insurance requirements; (c) following a request by Borrower, Lender’s ongoing
performance and compliance with all agreements and conditions contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date; (d) any prepayment, release of any Individual
Property, assumption or modification of the Loan; (e) unless otherwise expressly
provided herein, the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Borrower or Lender; (f) unless otherwise expressly provided herein,
securing Borrower’s compliance with any requests made pursuant to the provisions
of this Agreement; (g) without duplication of costs and expenses incurred
pursuant to clause (a) above, the filing and recording fees and expenses, title
insurance and reasonable fees and expenses of counsel for providing to Lender
all required legal opinions, and other similar expenses incurred in creating and
perfecting the Lien in favor of Lender pursuant to this Agreement and the other
Loan Documents; (h) enforcing or preserving any rights, in response to third
party claims or the prosecuting or defending of any action or proceeding or
other litigation, in each case against, under or affecting Borrower, this
Agreement, the other Loan Documents, the Properties, or any other security given
for the Loan; (i) any breach of the Loan Documents by Borrower, Guarantor or any
Affiliate of any of the foregoing; (j) the preservation or protection of the
collateral (including, without limitation, taxes and insurance, property
inspections and appraisals, legal fees and litigation expenses) following or
resulting from an Event of Default under the Loan Documents; and (k) enforcing
any obligations of or collecting any payments due from Borrower under this
Agreement, the other Loan Documents or with respect to the Properties or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender.

 

In the event that Borrower takes any action or requests any consent or approval
of Lender  (including, following a Securitization, the securitization trust, any
servicer, trust advisor, trustee or certificate administrator) under the
provisions of this Agreement or any other Loan Document and the taking of such
action by Borrower or the giving of such consent or approval by Lender is or may
be conditioned upon the receipt of a Rating Agency Confirmation, or, in
accordance with the terms of the transaction documents relating to a
Securitization, a Rating Agency Confirmation is required in order for such
action to be taken by Borrower or the consent of

 

141

--------------------------------------------------------------------------------


 

Lender to be given, or, following or resulting from a default by Borrower or the
Loan becoming a specially serviced loan, a Rating Agency Confirmation is
otherwise required in connection with the servicing of the Loan or the
administration of the securitization trust, Borrower shall provide any
indemnities required and, unless otherwise expressly provided herein, pay all of
the out-of-pocket costs and expenses of Lender, Lender’s servicer and each
Rating Agency in connection therewith (including reasonable attorneys’ fees and
expenses), and, if applicable, shall pay any fees imposed by any Rating Agency
as a condition to the delivery of such confirmation.

 

Section 17.6         Cost of Enforcement

 

In the event (a) that the Mortgage is foreclosed in whole or in part, (b) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
Borrower or any of its constituent Persons or an assignment by Borrower or any
of its constituent Persons for the benefit of its creditors, or (c) Lender
exercises any of its other remedies under this Agreement or any of the other
Loan Documents, Borrower shall be chargeable with and agrees to pay all costs of
collection and defense, including reasonable attorneys’ fees and costs, incurred
by Lender or Borrower in connection therewith and in connection with any
appellate proceeding or post-judgment action involved therein, together with all
required service or use taxes, all of which shall be deemed part of the Debt. 
In addition, Borrower shall be responsible for any fees and expenses of Lender
or any securitization trust, servicer, special servicer, trust advisor, trustee,
certificate administrator and any third-party fees and expenses, including,
without limitation, attorneys’ fees and disbursements, incurred or arising as a
result of or following a request by Borrower, an Event of Default, a failure to
pay sums when due as and when required under the Loan Documents, the Loan being
transferred to a special servicer and while the Loan is a specially serviced
loan, including, without limitation, (a) interest on advances made by the
servicer, special servicer, trustee or certificate administrator; (b) special
servicer fees, workout fees, liquidation fees, as well as other compensation
payable to the special servicer as a result of any Individual Property becoming
a foreclosed property; (c) indemnification obligations to any such persons and
any of their respective directors, officers, members, managers, partners,
employees, agents, Affiliates or other “controlling persons” within the meaning
of the Securities Act of 1933; and (d) taxes payable from the assets of the
securitization trust and tax related expenses, but only to the extent Borrower
is otherwise required to pay the same under the Loan Documents or by law. 
Notwithstanding the foregoing, all of such costs and expenses set forth in
clauses (a) through (d) of the preceding sentence shall exclude (i) the regular
monthly fee due to the servicer, the trustee and the certificate administrator,
(ii) those costs and expenses which are identified pursuant to the servicing
agreement with respect to such securitization trust as expenses to be borne by
the servicer, special servicer, trust advisor, trustee or certificate
administrator without reimbursement as an advance or otherwise from the
securitization trust (including without limitation such person’s ordinary
overhead expenses and the expenses of such person associated with maintaining a
fidelity bond or errors and omissions insurance with respect to itself,
preparing annual compliance statements with respect to its own performance and
preparing and filing and maintaining ordinary tax information reports and
returns for the securitization trust) and (iii) those costs and expenses
incurred as a result of the gross negligence or willful misconduct of the
servicer, special servicer, trustee or certificate administrator.

 

142

--------------------------------------------------------------------------------


 

ARTICLE 18

 

WAIVERS

 

Section 18.1         Remedies Cumulative; Waivers

 

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise.  Lender’s rights,
powers and remedies may be pursued singularly, concurrently or otherwise, at
such time and in such order as Lender may determine in Lender’s sole
discretion.  No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed expedient.  A
waiver of one Default or Event of Default with respect to Borrower shall not be
construed to be a waiver of any subsequent Default or Event of Default by
Borrower or to impair any remedy, right or power consequent thereon.

 

Section 18.2         Modification, Waiver in Writing

 

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given.  Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

 

Section 18.3         Delay Not a Waiver

 

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege.  In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

 

Section 18.4         Trial by Jury

 

BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM,

 

143

--------------------------------------------------------------------------------


 

COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EACH OF LENDER
AND BORROWER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER AND LENDER.

 

Section 18.5         Waiver of Notice

 

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice.  Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

 

Section 18.6         Remedies of Borrower

 

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment.  The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment.  Lender agrees that, in
such event, it shall cooperate in expediting any action seeking injunctive
relief or declaratory judgment.

 

Section 18.7         Cross Default; Cross Collateralization; Waiver of
Marshalling of Assets

 

(a)           Borrower acknowledges that Lender has made the Loan to Borrower
upon the security of its collective interest in the Properties and in reliance
upon the aggregate of the Properties taken together being of greater value as
collateral security than the sum of each Individual Property taken separately. 
Borrower agrees that the Mortgages are and will be cross collateralized and
cross defaulted with each other so that (i) an Event of Default under any of the
Mortgages shall constitute an Event of Default under each of the other Mortgages
which secure the Note; (ii) an Event of Default under the Note or this Agreement
shall constitute an Event of Default under each Mortgage; (iii) each Mortgage
shall constitute security for the Note as if a single blanket lien were placed
on all of the Properties as security for the Note; and (iv) such cross
collateralization shall in no event be deemed to constitute a fraudulent
conveyance.

 

(b)           To the fullest extent permitted by law, Borrower, for itself and
its successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s

 

144

--------------------------------------------------------------------------------


 

partners and others with interests in Borrower, and of the Properties, and
agrees not to assert any right under any laws pertaining to the marshalling of
assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Properties for the collection of the Debt without any prior or different
resort for collection or of the right of Lender to the payment of the Debt out
of the net proceeds of the Properties in preference to every other claimant
whatsoever.

 

Section 18.8         Waiver of Statute of Limitations

 

Borrower hereby expressly waives and releases, to the fullest extent permitted
by law, the pleading of any statute of limitations as a defense to payment of
the Debt or performance of its other obligations.

 

Section 18.9         Waiver of Counterclaim

 

Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

 

ARTICLE 19

 

GOVERNING LAW

 

Section 19.1         Governing Law

 

(a)           THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL
TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS
AND SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH ANY INDIVIDUAL PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE
FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW
YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN
DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.  TO THE
FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

 

145

--------------------------------------------------------------------------------


 

(b)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT
LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  BORROWER DOES HEREBY DESIGNATE
AND APPOINT:

 

Corporation Service Company

1180 Avenue of the Americas, Suite 210

New York, New York 10036

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

 

Section 19.2         Severability

 

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable Legal Requirements, but if
any provision of this Agreement shall be prohibited by or invalid under
applicable Legal Requirements, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 19.3         Preferences

 

To the extent Borrower makes a payment or payments to Lender, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any Creditors Rights Laws, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the obligations hereunder or part thereof intended to be

 

146

--------------------------------------------------------------------------------


 

satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.

 

ARTICLE 20

 

MISCELLANEOUS

 

Section 20.1         Survival

 

This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party.  All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

 

Section 20.2         Lender’s Discretion

 

Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.

 

Section 20.3         Headings

 

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

Section 20.4         Schedules Incorporated

 

The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

 

Section 20.5         Offsets, Counterclaims and Defenses

 

Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

 

147

--------------------------------------------------------------------------------


 

Section 20.6         No Joint Venture or Partnership; No Third Party
Beneficiaries

 

(a)           Borrower and Lender intend that the relationships created
hereunder and under the other Loan Documents be solely that of borrower and
lender.  Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between Borrower
and Lender nor to grant Lender any interest in the Properties other than that of
mortgagee, beneficiary or lender.

 

(b)           This Agreement and the other Loan Documents are solely for the
benefit of Lender and Borrower and nothing contained in this Agreement or the
other Loan Documents shall be deemed to confer upon anyone other than Lender and
Borrower any right to insist upon or to enforce the performance or observance of
any of the obligations contained herein or therein.  All conditions to the
obligations of Lender to make the Loan hereunder are imposed solely and
exclusively for the benefit of Lender and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

(c)           The general partners, members, principals and (if Borrower is a
trust) beneficial owners of Borrower are experienced in the ownership and
operation of properties similar to the Properties, and Borrower and Lender are
relying solely upon such expertise and business plan in connection with the
ownership and operation of the Properties.  Borrower is not relying on Lender’s
expertise, business acumen or advice in connection with the Properties.

 

(d)           Notwithstanding anything to the contrary contained herein, Lender
is not undertaking the performance of (i) any obligations under the Leases; or
(ii) any obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.

 

(e)           By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Lender pursuant to this Agreement, the
Mortgages, the Note or the other Loan Documents, including, without limitation,
any officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal, or insurance policy, Lender shall not be
deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Lender.

 

(f)            Borrower recognizes and acknowledges that in accepting this
Agreement, the Note, the Mortgages and the other Loan Documents, Lender is
expressly and primarily relying on the truth and accuracy of the representations
and warranties set forth in Article 4 of this Agreement without any obligation
to investigate the Properties and notwithstanding any investigation of the
Properties by Lender; that such reliance existed on the part of Lender prior to
the date hereof, that the warranties and representations are a material
inducement to Lender in making the Loan; and that Lender would not be willing to
make the Loan and accept this

 

148

--------------------------------------------------------------------------------


 

Agreement, the Note, the Mortgages and the other Loan Documents in the absence
of the warranties and representations as set forth in Article 4 of this
Agreement.

 

Section 20.7         Publicity

 

All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan,
Lender, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays Bank PLC,
Morgan Stanley Bank, N.A. or any of their respective Affiliates shall be subject
to the prior written approval of Lender, not to be unreasonably withheld. 
Lender shall be permitted to make any news releases, publicity or advertising by
Lender or its Affiliates through any media intended to reach the general public
which refers to the Loan, the Properties, Borrower and their respective
Affiliates without the approval of Borrower or any such Persons.  Borrower also
agrees that Lender may share any information pertaining to the Loan with Bank of
America Corporation, including its bank subsidiaries, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Barclays Bank PLC, Morgan Stanley Bank, N.A. and
any Affiliates of the foregoing, in connection with the sale or transfer of the
Loan or any Participations and/or Securities created.

 

Section 20.8         Conflict; Construction of Documents; Reliance

 

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control.  The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same.  Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender.  Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in Borrower,
and Borrower hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect to Lender’s exercise of
any such rights or remedies.  Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

 

Section 20.9         Duplicate Originals; Counterparts

 

This Agreement and each of the other Loan Documents may be executed in any
number of duplicate originals, and each duplicate original shall be deemed to be
an original.  This Agreement and each of the other Loan Documents (and each
duplicate original) also may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together constitute a fully
executed agreement even though all signatures do not appear on the same
document.

 

149

--------------------------------------------------------------------------------


 

Section 20.10       Joint and Several Liability

 

If Borrower consists of more than one Person or entity, the obligations and
liabilities of each such Person hereunder are joint and several.

 

Section 20.11       Entire Agreement

 

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement and the other Loan Documents.

 

Section 20.12       Contributions and Waivers

 

(a)           As a result of the transactions contemplated by this Agreement,
each Borrower will benefit, directly and indirectly, from each Borrower’s
obligation to pay the Debt and perform its obligations and in consideration
therefore each Borrower desires to enter into an allocation and contribution
agreement among themselves as set forth in this Section to allocate such
benefits among themselves and to provide a fair and equitable agreement to make
contributions among each of Borrowers in the event any payment is made by any
individual Borrower hereunder to Lender (such payment being referred to herein
as a “Contribution”, and for purposes of this Section, includes any exercise of
recourse by Lender against any collateral of a Borrower and application of
proceeds of such collateral in satisfaction of such Borrower’s obligations, to
Lender under the Loan Documents).

 

(b)           Each Borrower shall be liable hereunder with respect to the
obligations only for such total maximum amount (if any) that would not render
its obligations hereunder or under any of the Loan Documents subject to
avoidance under Section 548 of the Bankruptcy Code or any comparable provisions
of any State law.

 

(c)           In order to provide for a fair and equitable contribution among
Borrowers in the event that any Contribution is made by an individual Borrower
(a “Funding Borrower”), such Funding Borrower shall be entitled to a
reimbursement Contribution (“Reimbursement Contribution”) from all other
Borrowers for all payments, damages and expenses incurred by that Funding
Borrower in discharging any of the obligations, in the manner and to the extent
set forth in this Section.

 

(d)           For purposes hereof, the “Benefit Amount” of any individual
Borrower as of any date of determination shall be the net value of the benefits
to such Borrower and its Affiliates from extensions of credit made by Lender to
(a) such Borrower and (b) to the other Borrowers hereunder and the Loan
Documents to the extent such other Borrowers have guaranteed or mortgaged their
Properties to secure the obligations of such Borrower to Lender.

 

(e)           Each Borrower shall be liable to a Funding Borrower in an amount
equal to the greater of (A) the (i) ratio of the Benefit Amount of such Borrower
to the total amount of obligations, multiplied by (ii) the amount of obligations
paid by such Funding Borrower, or (B) ninety-five percent (95%) of the excess of
the fair saleable value of the property of such Borrower over the total
liabilities of such Borrower (including the maximum amount reasonably

 

150

--------------------------------------------------------------------------------


 

expected to become due in respect of contingent liabilities) determined as of
the date on which the payment made by a Funding Borrower is deemed made for
purposes hereof (giving effect to all payments made by other Funding Borrowers
as of such date in a manner to maximize the amount of such Contributions).

 

(f)            In the event that at any time there exists more than one Funding
Borrower with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Borrowers pursuant
hereto shall be allocated among such Funding Borrowers in proportion to the
total amount of the Contribution made for or on account of the other Borrowers
by each such Funding Borrower pursuant to the Applicable Contribution.  In the
event that at any time any Borrower pays an amount hereunder in excess of the
amount calculated pursuant to this Section above, that Borrower shall be deemed
to be a Funding Borrower to the extent of such excess and shall be entitled to a
Reimbursement Contribution from the other Borrowers in accordance with the
provisions of this Section.

 

(g)           Each Borrower acknowledges that the right to Reimbursement
Contribution hereunder shall constitute an asset in favor of Borrower to which
such Reimbursement Contribution is owing.

 

(h)           No Reimbursement Contribution payments payable by a Borrower
pursuant to the terms of this Section shall be paid until all amounts then due
and payable by all of Borrowers to Lender, pursuant to the terms of the Loan
Documents, are paid in full in cash.  Nothing contained in this Section shall
limit or affect in any way the obligations of any Borrower to Lender under this
Note or any other Loan Documents.

 

(i)            Each Borrower waives:

 

(A)          any right to require Lender to proceed against any other Borrower
or any other person or to proceed against or exhaust any security held by Lender
at any time or to pursue any other remedy in Lender’s power before proceeding
against Borrower;

 

(B)          the defense of the statute of limitations in any action against any
other Borrower or for the collection of any indebtedness or the performance of
any obligation under the Loan;

 

(C)          any defense based upon any legal disability or other defense of any
other Borrower, any guarantor of any other person or by reason of the cessation
or limitation of the liability of any other Borrower or any guarantor from any
cause other than full payment of all sums payable under the Note, this Agreement
and any of the other Loan Documents;

 

(D)          any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of any other
Borrower or any principal of any other Borrower or any defect in the formation
of any other Borrower or any principal of any other Borrower;

 

151

--------------------------------------------------------------------------------


 

(E)           any defense based upon any statute or rule of law which provides
that the obligation of a surety must be neither larger in amount nor in any
other respects more burdensome than that of a principal;

 

(F)           any defense based upon any failure by Lender to obtain collateral
for the indebtedness or failure by Lender to perfect a lien on any collateral;

 

(G)          presentment, demand, protest and notice of any kind;

 

(H)          any defense based upon any failure of Lender to give notice of sale
or other disposition of any collateral to any other Borrower or to any other
person or entity or any defect in any notice that may be given in connection
with any sale or disposition of any collateral;

 

(I)            any defense based upon any failure of Lender to comply with
Applicable Laws in connection with the sale or other disposition of any
collateral, including, without limitation, any failure of Lender to conduct a
commercially reasonable sale or other disposition of any collateral;

 

(J)            any defense based upon any election by Lender, in any bankruptcy
proceeding, of the application or non-application of Section 1111(6)(2) of the
Bankruptcy Code or any successor statute;

 

(K)          any defense based upon any use of cash collateral under Section 363
of the Bankruptcy Code;

 

(L)           any defense based upon any agreement or stipulation entered into
by Lender with respect to the provision of adequate protection in any bankruptcy
proceeding;

 

(M)         any defense based upon any borrowing or any grant of a security
interest under Section 364 of the Bankruptcy Code;

 

(N)          any defense based upon the avoidance of any security interest in
favor of Lender for any reason;

 

(O)          any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Note or owing under any of the Loan Documents; and

 

(P)           any defense or benefit based upon Borrower’s, or any other
party’s, resignation of the portion of any obligation secured by the applicable
Mortgages to be satisfied by any payment from any other Borrower or any such
party.

 

152

--------------------------------------------------------------------------------


 

(j)            Each Borrower waives:

 

(A)          all rights and defenses arising out of an election of remedies by
Lender even though the election of remedies, such as nonjudicial foreclosure
with respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed Borrower’s rights of subrogation and reimbursement
against any other Borrower;

 

(B)          all rights and defenses that Borrower may have because any of Debt
is secured by real property.  This means, among other things:  (i) Lender may
collect from Borrower without first foreclosing on any real or personal property
collateral pledged by any other Borrower, (ii) if Lender forecloses on any real
property collateral pledged by any other Borrower, (a) the amount of the Debt
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price,
(b) Lender may collect from Borrower even if any other Borrower, by foreclosing
on the real property collateral, has destroyed any right Borrower may have to
collect from any other Borrower.  This is an unconditional and irrevocable
waiver of any rights and defenses Borrower may have because any of the Debt is
secured by real property; and

 

(C)          any claim or other right which Borrower might now have or hereafter
acquire against any other Borrower or any other person that arises from the
existence or performance of any obligations under the Note, this Agreement, the
Mortgages or the other Loan Documents, including, without limitation, any of the
following:  (i) any right of subrogation, reimbursement, exoneration,
contribution, or indemnification; or (ii) any right to participate in any claim
or remedy of Lender against any other Borrower or any collateral security
therefor, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law.

 

Section 20.13       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

 

(a)           Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the respective
parties thereto, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(i)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(ii)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(1)                                 a reduction in full or in part or
cancellation of any such liability;

 

153

--------------------------------------------------------------------------------


 

(2)                                 a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(3)                                 the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

(b)           As used in this Section 20.13 the following terms have the
following meanings ascribed thereto:  (i) “Bail-In Action” means the exercise of
any Write-Down and Conversion Powers by the applicable EEA Resolution Authority
in respect of any liability of an EEA Financial Institution; (ii) “Bail-In
Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule;
(iii) “EEA Financial Institution” means (x) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority; (y) any entity established in an EEA Member
Country which is a parent of an institution described in clause (x) of this
definition, or (z) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (x) or
(y) of this definition and is subject to consolidated supervision with its
parent; (iv) “EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway; (v) “EEA Resolution Authority” means
any public administrative authority or any person entrusted with public
administrative authority of any EEA Member Country (including any delegee)
having responsibility for the resolution of any EEA Financial Institution;
(vi) “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time; and (vii) “Write-Down and Conversion Powers” means, with
respect to any EEA Resolution Authority, the write-down and conversion powers of
such EEA Resolution Authority from time to time under the Bail-In Legislation
for the applicable EEA Member Country, which write-down and conversion powers
are described in the EU Bail-In Legislation Schedule.

 

[NO FURTHER TEXT ON THIS PAGE]

 

154

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

[BORROWERS]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

 

BANK OF AMERICA, N.A., a national banking association

 

 

 

 

 

By:

/s/ Jessica Fritts

 

 

Name:

Jessica Fritts

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, a public company registered in England and Wales

 

 

 

 

 

By:

/s/ Sabrina Khabie

 

 

Name:

Sabrina Khabie

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., a national banking association

 

 

 

 

 

By:

/s/ Kristin Sansone

 

 

Name:

Kristin Sansone

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Borrower Equity Ownership Structure

 

(attached hereto)

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Intentionally Omitted

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Forms of U.S. Tax Compliance Certificates

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan Agreement dated as of June 13, 2018 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Agreement”), between Bank of America, N.A., Barclays Bank PLC, and
Morgan Stanley Bank, N.A., collectively, as Lender, and
[                                ], as Borrower.

 

Pursuant to the provisions of Section 2.7(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the Loan
(as well as any Note evidencing such Loan) in respect of which it is providing
this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten percent
shareholder of Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Internal Revenue
Code.

 

The undersigned has furnished Borrower with a certificate of its non-U.S. Person
status on IRS Form W-8BEN.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform Borrower, and (2) the undersigned shall
have at all times furnished Borrower with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                   , 20[  ]

 

 

C-1

--------------------------------------------------------------------------------


 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan Agreement dated as of June 13, 2018 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Agreement”), between Bank of America, N.A., Barclays Bank PLC, and
Morgan Stanley Bank, N.A., collectively, as Lender, and
[                            ], as Borrower.

 

Pursuant to the provisions of Section 2.7(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iii) it is not a ten percent shareholder of Borrower within the meaning
of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is not a
controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                   , 20[  ]

 

 

C-2

--------------------------------------------------------------------------------


 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan Agreement dated as of June 13, 2018 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Agreement”), between Bank of America, N.A., Barclays Bank PLC, and
Morgan Stanley Bank, N.A., collectively, as Lender, and [                     ],
as Borrower.

 

Pursuant to the provisions of Section 2.7(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Participation,
(iii) with respect such Participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:              , 20[  ]

 

 

C-3

--------------------------------------------------------------------------------


 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Loan Agreement dated as of June 13, 2018 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Agreement”), between Bank of America, N.A., Barclays Bank PLC, and
Morgan Stanley Bank, N.A., collectively, as Lender, and [                     ],
as Borrower.

 

Pursuant to the provisions of Section 2.7(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan (as well as
any Note evidencing such Loan) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan (as well as any Note evidencing such Loan),
(iii) with respect to the extension of credit pursuant to this Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished Borrower with IRS Form W-8IMY accompanied by one
of the following forms from each of its partners/members that is claiming the
portfolio interest exemption:  (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Borrower, and (2) the undersigned shall have at all times furnished Borrower
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                , 20[  ]

 

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Recycled Entity Certificate

 

D-1

--------------------------------------------------------------------------------


 

RECYCLED ENTITY CERTIFICATE

 

[                       ], 2018

 

THE UNDERSIGNED [                   ], a Delaware [limited partnership/limited
liability company] (the “Company”) does hereby certify as of the date hereof
that (capitalized terms used herein and not otherwise defined shall be used
herein with the meaning ascribed to such term in that certain Loan Agreement by
and among the Company, each of the parties set forth on Exhibit A attached
hereto, collectively, as borrower, and Bank of America, N.A., Barclays Bank PLC
and Morgan Stanley Bank, N.A., collectively, as lender, dated as of
[                  ], 2018 being delivered substantially concurrently herewith):

 

1.             The individual executing this certificate is an authorized
signatory of the Company familiar with the operations and activities of the
Company since its date of formation.

 

2.             The Company is and always has been duly formed, validly existing,
and in good standing in the state of its formation and in all other
jurisdictions where it is qualified to do business.

 

3.             To the undersigned’s knowledge, the Company possesses all
material rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own its properties and to transact the
businesses in which it is now engaged except where failure to obtain any of the
foregoing would not have a Material Adverse Effect, and the sole business of
Borrower is the acquisition, ownership, operation, management, financing,
refinancing, development, holding, sale, disposition, leasing, maintenance and
operation of the Property and the acquisition and/or ownership of Personal
Property, and the conduct of activities, incidental thereto.

 

4.             Except for the Permitted Encumbrances and the Liens created by
the Loan Documents and tax liens not yet due and payable, the Company has no
judgments or liens of any nature against it.

 

5.             The Company is not a party to any current proceeding before any
taxing authority.

 

6.             The Company has paid or filed or obtained effective extensions
for any taxes now due and payable by the Company.

 

7.             Except as otherwise disclosed to Lender in writing, there are no
actions, suits or proceedings at law or in equity before any Governmental
Authority or other agency now pending, or, to the undersigned’s knowledge,
threatened in writing, against or affecting the Company which would reasonably
be expected to have or which does have a Material Adverse Effect.

 

8.             The Company never owned any property other than the property set
forth on Exhibit B attached hereto (the “Property”) and property related to the
Company’s acquisition, ownership, operation, management, financing, refinancing,
development, holding, sale, disposition, leasing, maintenance and operation
thereof and the acquisition and/or ownership of Personal Property incidental
thereto and has never engaged in any business except for the foregoing and
matters incidental thereto.

 

D-2

--------------------------------------------------------------------------------


 

9.             The Company has provided Lender with complete financial
statements that reflect a fair and accurate view of the entity’s financial
condition.

 

10.          Except as set forth in the Phase I environmental site assessment
(the “ESA”) for the Property prepared consistent with ASTM Practice E 1527, the
ESA has not identified any recognized environmental conditions that require
further investigation or remediation.

 

11.          The Company has no material contingent or actual obligations not
related to the Property.

 

12.          If the Company has amended or restated its organizational
documents, the Company has amended or restated its organizational documents in
accordance with, and as was permitted by, the relevant provisions of the
applicable organizational documents prior to its amendment or restatement.

 

13.          Since the date of the Company’s formation, all of the following
have been true:

 

(a)           Borrower has not entered into any contract or agreement with any
of its affiliates, constituents, or owners, or any guarantors of any of its
obligations (each an “Affiliate”) or any person or entity in control of any
Affiliate, under the same common control as any Affiliate, or under the control
of any Affiliate (each a “Related Affiliate Party”) except upon terms and
conditions that are commercially reasonable and substantially similar to those
available in an arm’s-length transaction with an unrelated party.

 

(b)           Borrower has paid all of its debts and liabilities from its
assets.

 

(c)           Borrower has done or caused to be done all things necessary to
observe all organizational formalities applicable to it and to preserve its
existence.

 

(d)           Borrower has maintained all of its books, records, financial
statements and bank accounts separate from those of any other person or entity;
provided, however, that its assets may have been included in a consolidated
financial statement of its Affiliates; provided that any such consolidated
financial statement shall have contained a note indicating that its separate
assets and liabilities were neither available to pay the debts of the
consolidated entity nor constituted obligations of the consolidated entity.

 

(e)           Borrower has not had its assets listed as assets on the financial
statement of any other person or entity, except as set forth in any consolidated
financial statement as provided in Section 13(d) above.

 

(f)            Borrower has filed its own tax returns (except to the extent that
it has been a tax-disregarded entity not required to file tax returns under
applicable law) and, if it is a corporation, has not filed a consolidated
federal income tax return with any other person or entity.

 

D-3

--------------------------------------------------------------------------------


 

(g)           Borrower has been, and at all times has held itself out to the
public as, a legal entity separate and distinct from any other person or entity
(including any Affiliate or other Related Affiliate Party).

 

(h)           Borrower has corrected any known misunderstanding regarding its
status as a separate entity.

 

(i)            Borrower has conducted all of its business and held all of its
assets in its own name.

 

(j)            Borrower has not identified itself or any of its Affiliates as a
division or part of the other.

 

(k)           Borrower has maintained and utilized separate stationery, invoices
and checks bearing its own name.

 

(l)            Except in connection with prior loans which are no longer
outstanding, Borrower has not commingled its assets with those of any other
person or entity and has held all of its assets in its own name.

 

(m)          Except (i) in connection with prior loans which are no longer
outstanding, and (ii) with respect to any Management Agreement or Franchise
Agreement to which [Operating Lessee or a predecessor operating lessee](1) (the
“Operating Lessee”) is a party, Borrower has not guaranteed or become obligated
for the debts of any other person or entity.

 

(n)           Except (i) in connection with prior loans which are no longer
outstanding, and (ii) with respect to any Management Agreement or Franchise
Agreement to which the Operating Lessee (or a prior operating lessee) is a
party, Borrower has not held itself out as being responsible for the debts or
obligations of any other person or entity.

 

(o)           Borrower has allocated fairly and reasonably any overhead expenses
that have been shared with an Affiliate, including paying for office space and
services performed by any employee of an Affiliate or Related Affiliate Party.

 

(p)           Borrower has not pledged its assets to secure the obligations of
any other person or entity and no such pledge remains outstanding except in
connection with the Loan.

 

(q)           Borrower has maintained adequate capital in light of its
contemplated business operations.

 

(r)            Borrower has maintained a sufficient number of employees in light
of its contemplated business operations and has paid the salaries of its own
employees from its own funds.

 

(s)            Borrower has not owned any subsidiary or any equity interest in
any other entity.

 

--------------------------------------------------------------------------------

(1)  Name of applicable Operating Lessee to be inserted.

 

D-4

--------------------------------------------------------------------------------


 

(t)            Borrower has not incurred any indebtedness that is still
outstanding other than Indebtedness that is permitted under the Loan Documents.

 

(u)           Borrower has not had any of its obligations guaranteed by an
Affiliate or other Related Affiliate Party, except for guarantees that have been
either released or discharged (or that will be discharged as a result of the
closing of the Loan) or guarantees that are expressly contemplated by the Loan
Documents.

 

(v)           Borrower does not have any Affiliate or Related Affiliate Party
(other than each Operating Lessee) holding leasehold interests with respect to
the Property.

 

The individual executing this Certificate on behalf of the Company shall have no
personal liability hereunder.

 

[NO FURTHER TEXT ON THIS PAGE]

 

D-5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[LIST OF BORROWERS](2)

 

1.             Ashford Downtown Atlanta LP, a Delaware limited partnership

 

2.             Ashford Flagstaff LP, a Delaware limited partnership

 

3.             Ashford Walnut Creek LP, a Delaware limited partnership

 

4.             Ashford Bridgewater Hotel Partnership, LP, a Delaware limited
partnership

 

5.             Ashford Durham I LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------

(2)  The applicable “Company” will be removed from Exhibit A.

 

D-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

(DESCRIPTION OF THE PROPERTY)

 

D-7

--------------------------------------------------------------------------------


 

EXHIBIT E

 

PIP Completion Guaranty

 

E-1

--------------------------------------------------------------------------------


 

PIP COMPLETION GUARANTY AGREEMENT

 

THIS PIP COMPLETION GUARANTY AGREEMENT (the “Agreement”), dated as of
                         , 20    is made by [                            ], a
[                              ], with a mailing address at
[                                               ] (“Guarantor”), to and for the
benefit of
[                                                                      ]
(together with its successors and/or assigns, “Lender”).  Capitalized terms not
otherwise defined herein shall have the meaning ascribed in the Loan Agreement
(as defined below).

 

RECITALS

 

A.            Pursuant to that certain [Promissory Note], dated as of
[                                  ], 201 , made by
[                                ] (together with its successors and permitted
assigns, “Borrower”), and payable to the order of Lender in the original
principal amount of  [                               ] Dollars
($[                                ]) (as the same may be amended, restated,
replaced, supplemented, or otherwise modified from time to time, the “Note”),
Borrower has become indebted, and may from time to time be further indebted, to
Lender with respect to a loan (“Loan”) made pursuant to that certain [Loan
Agreement], of even date herewith between Borrower and Lender (as the same may
be amended, restated, replaced, supplemented, or otherwise modified from time to
time, the “Loan Agreement”), which Loan is secured by the lien and security
interest of those certain pledge and security agreements, dated as of the date
hereof, made by Borrower for the benefit of Lender (collectively, as the same
may hereafter be amended, restated, renewed, supplemented, replaced, extended or
otherwise modified from time to time, the “Security Instrument”), and further
evidenced, secured or governed by other instruments and documents executed in
connection with the Loan (together with the Note, the Loan Agreement and the
Security Instrument, collectively, the “Loan Documents”);

 

B.            [                             ] (“Operating Lessee” and together
with Mortgage Borrower, collectively the “Borrower Parties” and individually a
“Borrower Party”), leases and operates the Property pursuant to that certain
Lease Agreement dated as of [                         ] (as amended, the
“Operating Lease”), by and between Mortgage Borrower and Operating Lessee.

 

C.            Operating Lessee and [                           ]
([“Franchisor”][“Manager”]) are parties to that certain [Franchise Agreement]
[Management Agreement] dated on or about the date hereof (together with all
exhibits thereto, the [“Franchise Agreement”] [“Management Agreement”]) relating
to that certain real property located at [                          ] (the
“Property”).

 

E-2

--------------------------------------------------------------------------------


 

D.              Pursuant to the [Franchise Agreement] [Management Agreement] and
that certain Property Improvement Plan attached hereto as Exhibit A and
incorporated herein by this reference (as the same may be amended or modified,
the “Property Improvement Plan”), Operating Lessee is obligated to renovate,
up-grade and remodel the Property and perform other related obligations as more
particularly set forth therein (collectively, the “PIP Work”).

 

E.           Lender requires that Guarantor execute this Agreement to guarantee
the performance and completion of the PIP Work.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby covenants and agrees for the benefit of Lender,
as follows:

 

1.           Completion Guaranty.

 

(a)         Guarantor hereby unconditionally and irrevocably guarantees to
Lender the full performance and completion of the PIP Work on or before the
Outside Date (as defined in the Loan Agreement), including, without limitation,
that the PIP Work be constructed, performed and completed in accordance with the
terms and conditions of the Property Improvement Plan, [Franchise Agreement]
[Management Agreement], the Loan Agreement, the Security Instrument and the
other Loan Documents, free and clear from all defects and liens and in
compliance with all applicable laws (collectively, the “Guaranteed
Obligations”).

 

(b)         If any of the obligations of Borrower or the Borrower Parties with
respect to the performance and completion of the PIP Work are not complied with,
in any respect whatsoever, and without the necessity of any notice from Lender
to Guarantor, Guarantor agrees to (i) assume all responsibility for the
performance and completion of the PIP Work and, at Guarantor’s own cost and
expense, cause the PIP Work to be fully performed and completed in accordance
with the terms and conditions of the Property Improvement Plan, [Franchise
Agreement] [Management Agreement], the Loan Agreement, the Security Instrument,
the other Loan Documents, and this Agreement, and in compliance with all
applicable laws; (ii) pay all bills incurred by Borrower or any Borrower Party
in connection with the performance and completion of the PIP Work, including
without limitation, all permitting fees, licensing fees, amounts payable under
any general construction contract and all subcontracts, and amounts payable to
all architects, engineers and other consultants engaged in connection with the
construction, performance and completion of the PIP Work; (iii) cure any default
or Event of Default under [Franchise Agreement] [Management Agreement], the Loan
Agreement, the Security Instrument and the other Loan Documents relating to the
PIP Work including, without limitation, causing any liens, claims or
encumbrances relating to the PIP Work to be removed and thereafter keeping the
Property free and clear from all liens and encumbrances that may be filed or
asserted against the Property for furnishing materials and/or performing work or
labor thereon relating to the PIP Work; and (iv) indemnify and hold Lender
harmless from any and all loss, cost, liability or expense that Lender may
suffer by any reason of any such non-compliance relating to the PIP

 

E-3

--------------------------------------------------------------------------------


 

Work; and (v) fully furnish the Property with all furniture, fixtures and
equipment necessary for the completion of the PIP Work in accordance with the
terms and conditions of the Property Improvement Plan and the Franchise
Agreement.)

 

(c)          Guarantor’s liability hereunder is direct and unconditional and may
be enforced without requiring Lender first to resort to any other right, remedy
or security. This Agreement is, and shall be as to Guarantor continuing, and
shall not terminate unless and until the Guaranteed Obligations have been
fulfilled or the Loan shall have been paid in full or otherwise discharged,
whichever shall first occur.

 

2.             Indemnity. Guarantor agrees to indemnify and hold Lender harmless
from any and all loss, cost, liability or expense in any way suffered, incurred
or paid by Lender as a result of, or in any way arising from, either Borrower
Party’s failure to perform and complete the PIP Work or Borrower’s failure to
cause either Borrower Parties to perform and complete the PIP Work, including
all costs and expenses of collection (including reasonable attorney’s fees and
disbursements) incurred by Lender to enforce this Agreement.

 

3.           Reinstatement of Obligations. If at any time all or any part of any
payment made by Guarantor or received by Lender from Guarantor under or with
respect to this Agreement is or must be rescinded or returned for any reason
whatsoever (including, but not limited to, the insolvency, bankruptcy or
reorganization of Guarantor, Borrower or any Borrower Party), then the
obligations of Guarantor hereunder shall, to the extent of the payment rescinded
or returned, be deemed to have continued in existence, notwithstanding such
previous payment made by Guarantor, or receipt of payment by Lender, and the
obligations of Guarantor hereunder shall continue to be effective or be
reinstated, as the case may be, as to such payment, all as though such previous
payment by Guarantor had never been made.

 

4.           Waivers by Guarantor. To the extent permitted by law, Guarantor
hereby waives and agrees not to assert or take advantage of:

 

(a)         Any right to require Lender to proceed against Borrower or any
Borrower Party or any other person or to proceed against or exhaust any security
held by Lender at any time or to pursue any other remedy in Lender’s power or
under any other agreement before proceeding against Guarantor hereunder;

 

(b)         Any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other person or persons or the failure of
Lender to file or enforce a claim against the estate (in administration,
bankruptcy or any other proceeding) of any other person or persons;

 

(c)          Demand, presentment for payment, notice of nonpayment, protest,
notice of protest and all other notices of any kind, or the lack of any thereof,
including, without limiting the generality of the foregoing, notice of the
existence, creation or incurring of any new or additional indebtedness or
obligation or of any action or non-action on the part of Borrower or any
Borrower Party, Lender, any endorser or creditor of Borrower or any Borrower
Party or of Guarantor or on the part of any other person whomsoever under this
or any other instrument in connection with any obligation or evidence of
indebtedness held by Lender;

 

E-4

--------------------------------------------------------------------------------


 

(d)         Any defense based upon an election of remedies by Lender;

 

(e)          Any right or claim of right to cause a marshalling of the assets of
Guarantor;

 

(f)          Any principle or provision of law, statutory or otherwise, which is
or might be in conflict with the terms and provisions of this Agreement;

 

(g)          Any duty on the part of Lender to disclose to Guarantor any facts
Lender may now or hereafter know about Borrower or the Borrower Parties or the
Collateral or the Property, regardless of whether Lender has reason to believe
that any such facts materially increase the risk beyond that which Guarantor
intends to assume or has reason to believe that such facts are unknown to
Guarantor or has a reasonable opportunity to communicate such facts to
Guarantor, it being understood and agreed that Guarantor is fully responsible
for being and keeping informed of the financial condition of the Borrower, the
Borrower Parties, of the condition of the Property and of any and all
circumstances bearing on the risk that liability may be incurred by Guarantor
hereunder;

 

(h)         Any lack of notice of disposition or of manner of disposition of any
collateral for the Loan;

 

(i)           Any invalidity, irregularity or unenforceability, in whole or in
part, of any one or more of the Loan Documents;

 

(j)          Any lack of commercial reasonableness in dealing with the
collateral for the Loan;

 

(k)         Any deficiencies in the collateral for the Loan or any deficiency in
the ability of Lender to collect or to obtain performance from any persons or
entities now or hereafter liable for the payment and performance of any
obligation hereby guaranteed or indemnified against;

 

(1)         An assertion or claim that the automatic stay provided by 11 U.S.C.
§362 (arising upon the voluntary or involuntary bankruptcy proceeding of
Borrower or a Borrower Party) or any other stay provided under any other debtor
relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, which may be or become
applicable, shall operate or be interpreted to stay, interdict, condition,
reduce or inhibit the ability of Lender to enforce any of its rights, whether
now or hereafter required, which Lender may have against Guarantor or the
collateral for the Loan;

 

(m)        Any modifications of the Loan Documents or any obligation of Borrower
relating to the Loan by operation of law or by action of any court, whether
pursuant to the Bankruptcy Reform Act of 1978, as amended, or any other debtor
relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, or otherwise; and

 

(n)         Any action, occurrence, event or matter consented to by Guarantor
under Section 5(g) hereof, under any other provision hereof, or otherwise.

 

E-5

--------------------------------------------------------------------------------


 

5.           General Provisions.

 

(a)         Fully Recourse. All of the terms and provisions of this Agreement
are recourse obligations of Guarantor and not restricted by any limitation on
personal liability.

 

(b)         Unsecured Obligations. Guarantor hereby acknowledges that the
obligations of Guarantor under this Agreement are not secured by the lien of the
Security Instrument or the other Loan Documents, it being the intent of Lender
to create separate obligations of Guarantor hereunder which can be enforced
against Guarantor without regard to the existence of the Security Instrument or
the other Loan Documents or the liens or security interests created therein.

 

(c)          Survival. This Agreement shall be deemed to be continuing in nature
and shall remain in full force and effect and shall survive the exercise of any
remedy by Lender under the Loan Agreement, the Security Instrument or any of the
other Loan Documents, including, without limitation, any foreclosure or deed in
lieu thereof.

 

(d)         No Subrogation; No Recourse Against Lender. Any indebtedness of
Borrower to Guarantor now or hereafter existing (including, but not limited to,
any rights to subrogation Guarantor may have as a result of any payment by
Guarantor under this Agreement ), together with any interest thereon, shall be,
and such indebtedness is, hereby, deferred, postponed and subordinated to the
prior payment in full of the Loan. Further, Guarantor shall not have any right
of recourse against Lender by reason of any action Lender may take or omit to
take under the provisions of this Agreement or under the provisions of any of
the Loan Documents.

 

(e)          Financial Statements. Guarantor hereby agrees to furnish to Lender
promptly upon demand by Lender current and dated financial statements detailing
the assets and liabilities of Guarantor certified by Guarantor, in form and
substance reasonably acceptable to Lender. Guarantor hereby warrants and
represents unto Lender that any and all balance sheets, net worth statements and
other financial data which have heretofore been given or may hereafter be given
to Lender with respect to Guarantor did or will at the time of such delivery
fairly and accurately present the financial condition of Guarantor.

 

(f)          Rights Cumulative; Payments. Lender’s rights under this Agreement
shall be in addition to all rights of Lender under the Note, the Loan Agreement,
the Security Instrument and the other Loan Documents. Further, payments made by
Guarantor under this Agreement (or any other indemnitor under separate
agreement) shall not reduce in any respect Borrower’s obligations and
liabilities under the Note, the Loan Agreement, the Security Instrument and the
other Loan Documents.

 

(g)          No Limitation on Liability. Guarantor hereby consents and agrees
that Lender may at any time and from time to time without further consent from
Guarantor do any of the following events, and the liability of Guarantor under
this Agreement shall be unconditional and absolute and shall in no way be
impaired or limited by any of the following events, whether occurring with or
without notice to Guarantor or with or without consideration: (i) any extensions
of time for performance required by any of the Loan Documents or extension or
renewal of the Note; (ii) any sale, assignment or foreclosure of the Note, the
Loan Agreement,

 

E-6

--------------------------------------------------------------------------------


 

the Security Instrument or any of the other Loan Documents or any sale or
transfer of the Property; (iii) any change in the composition of Borrower or
either Borrower Party, including, without limitation, the withdrawal or removal
of Guarantor from any current or future position of ownership, management or
control of Borrower or either Borrower Party; (iv) the accuracy or inaccuracy of
the representations and warranties made by Guarantor herein or by Borrower in
any of the Loan Documents; (v) the release of Borrower or of any other person or
entity from performance or observance of any of the agreements, covenants, terms
or conditions contained in any of the Loan Documents by operation of law,
Lender’s voluntary act or otherwise; (vi) the release or substitution in whole
or in part of any security for the Loan; (vii) Lender’s failure to record the
Security Instrument or to file any financing statement (or Lender’s improper
recording or filing thereof) or to otherwise perfect, protect, secure or insure
any lien or security interest given as security for the Loan; (viii) the
modification of the terms of any one or more of the Loan Documents; or (ix) the
taking or failure to take any action of any type whatsoever. No such action
which Lender shall take or fail to take in connection with the Loan Documents or
any collateral for the Loan, nor any course of dealing with Borrower or any
other person, shall limit, impair or release Guarantor’s obligations hereunder,
affect this Agreement in any way or afford Guarantor any recourse against
Lender. Nothing contained in this Section shall be construed to require Lender
to take or refrain from taking any action referred to herein.

 

(h)               Entire Agreement; Amendment; Severability. This Agreement
contains the entire agreement between the parties respecting the matters herein
set forth and supersedes all prior agreements, whether written or oral, between
the parties respecting such matters. Any amendments or modifications hereto, in
order to be effective, shall be in writing and executed by the parties hereto. A
determination that any provision of this Agreement is unenforceable or invalid
shall not affect the enforceability or validity of any other provision, and any
determination that the application of any provision of this Agreement to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to any other
persons or circumstances.

 

(i)                 Governing Law; Binding Effect; Waiver of Acceptance. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE APPLICABILITY OF ANY OF SUCH
LAWS MAY NOW OR HEREAFTER BE PREEMPTED BY FEDERAL LAW, IN WHICH CASE SUCH
FEDERAL LAW SHALL SO GOVERN AND BE CONTROLLING. This Agreement shall bind
Guarantor and its heirs, personal representatives, successors and assigns and
shall inure to the benefit of Lender and the officers, directors, shareholders,
agents and employees of Lender and their respective heirs, successors and
assigns. Notwithstanding the foregoing, Guarantor shall not assign any of its
rights or obligations under this Agreement without the prior written consent of
Lender, which consent may be withheld by Lender in its sole discretion.
Guarantor hereby waives any acceptance of this Agreement by Lender, and this
Agreement shall immediately be binding upon Guarantor.

 

(j)                Notices. All notices, demands, requests or other
communications to be sent by one party to another hereunder or required by law
shall be given and become effective as provided in the Security Instrument,
provided that the address of Guarantor shall be as follows:

 

E-7

--------------------------------------------------------------------------------


 

Guarantor:

 

[                                              ]
[                                              ]
[                                              ]

 

with a copy to:

 

[                                              ]
[                                              ]
[                                              ]

 

(k)               No Waiver; Time of Essence; Business Day. The failure of any
party hereto to enforce any right or remedy hereunder, or to promptly enforce
any such right or remedy, shall not constitute a waiver thereof nor give rise to
any estoppel against such party nor excuse any of the parties hereto from their
respective obligations hereunder. Any waiver of such right or remedy must be in
writing and signed by the party to be bound. This Agreement is subject to
enforcement at law or in equity, including actions for damages or specific
performance. Time is of the essence hereof. The term “business day” as used
herein shall mean a weekday, Monday through Friday, except a legal holiday or a
day on which banking institutions in New York, New York are authorized by law to
be closed.

 

(l)                 Captions for Convenience. The captions and headings of the
sections and paragraphs of this Agreement are for convenience of reference only
and shall not be construed in interpreting the provisions hereof.

 

(m)              Attorneys’ Fees. In the event it is necessary for Lender to
retain the services of an attorney or any other consultants in order to enforce
this Agreement, or any portion thereof, Guarantor agrees to pay to Lender any
and all reasonable costs and expenses, including, without limitation, attorneys’
fees, incurred by Lender as a result thereof.

 

(n)               Reliance. Guarantor intentionally and unconditionally enters
into the covenants and agreements as set forth above and understands that, in
reliance upon and in consideration of such covenants and agreements, specific
monetary and other obligations have been, are being and shall be entered into
which would not be made or entered into but for such reliance.

 

(o)               SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

 

(1) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR ARISING OUT
OF OR RELATING TO THIS GUARANTY MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND GUARANTOR WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN

 

E-8

--------------------------------------------------------------------------------


 

ANY SUIT, ACTION OR PROCEEDING.  GUARANTOR DOES HEREBY DESIGNATE AND APPOINT:

 

[Corporation Service Company

1180 Avenue of the Americas Suite 210

New York, New York 10036]

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  GUARANTOR (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

 

(2) GUARANTOR, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR GUARANTOR, OR ANY OF
THEIR DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR
ANY OTHER PERSONS AFFILIATED WITH LENDER OR GUARANTOR, IN EACH OR THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

 

(p)           Additional Waivers by Guarantor.

 

(1)         Guarantor covenants and agrees that, upon the commencement of a
voluntary or involuntary bankruptcy proceeding by or against Borrower or a
Borrower Party, Guarantor shall not seek or cause a Borrower or Borrower Party
or any other person or entity to seek a supplemental stay or other relief,
whether injunctive or otherwise, pursuant to 11 U.S.C. §105 or any other
provision of the Bankruptcy Reform Act of 1978, as amended, or any other debtor
relief law, (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, which may be or become
applicable, to stay, interdict,

 

E-9

--------------------------------------------------------------------------------


 

condition, reduce or inhibit the ability of Lender to enforce any rights of
Lender against Guarantor or the collateral for the Loan by virtue of this
Agreement or otherwise.

 

(2)         Guarantor covenants and agrees that it shall not solicit or aid the
solicitation of the filing of any petition against Borrower or a Borrower Party,
whether acting on its own behalf or on behalf of any other party, including,
without limitation: (i) providing information regarding the identity of
creditors or the nature of creditors’ claims to any third party unless compelled
to do so by order of a court of competent jurisdiction or by regulation
promulgated by a governmental agency; or (ii) paying the legal fees or expenses
of any creditor of or interest holder in Borrower or a Borrower Party with
respect to any matter whatsoever.

 

(q)         Joint and Several Liability. If Guarantor consists of more than one
person or entity, the obligations and liabilities of each such person hereunder
are, joint and several.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Condominium Proxy

 

IRREVOCABLE PROXY

 

THIS IRREVOCABLE PROXY (this “Proxy”), effective as of [MONTH] [  ], 20[  ], by
and between [BORROWER], a [STATE] [TYPE OF ENTITY] (“Borrower”), and [LENDER], a
[STATE] [TYPE OF ENTITY] (“Lender”).

 

WHEREAS, Borrower and Lender have entered into that certain Loan Agreement dated
as of [                   ], 2018 (as may be amended, modified, renewed or
restated from time to time, the “Loan Agreement”), whereby Lender agreed to make
a loan to Borrower, together with the parties listed on Exhibit A attached
hereto (the “Loan”), in the maximum principal amount of [                  ]
DOLLARS ($[                     ]). The Loan is evidenced by the Note (as
defined in the Loan Agreement) and will be secured by, among other things, the
[Mortgage/Security Instrument] (as defined in the Loan Agreement) which grants
Lender a first lien on the property encumbered thereby (the “Property). 
Capitalized terms used and not otherwise defined herein shall have the meanings
given to them in the Loan Agreement;

 

WHEREAS, the Property is subject to that certain [                          ]
dated [                           ] (as amended, the “Declaration”); and

 

WHEREAS Lender made the Loan on condition, inter alia,  that Borrower grant to
Lender an irrevocable proxy to vote and otherwise act as a [Unit Owner] (as
defined in the Declaration) (in stating the position as if it were the owner of
the Unit) with respect to Borrower’s ownership of the [Unit] (as defined in the
Declaration) owned by Borrower or for which Borrower controls the voting rights
(collectively, the “Borrower Units”) (such votes or other acts are each referred
to as a “Vote”) upon the occurrence and during the continuance of an “Event of
Default” as defined in the Loan Agreement;

 

NOW, THEREFORE, Borrower and Lender agree as follows:

 

1.              Irrevocable Proxy.

 

a)             Borrower irrevocably appoints Lender, its successors and assigns,
as its true and lawful attorney and proxy with full power of substitution for
and in their name, to Vote with respect to the Unit at all annual, special, and
other meetings of the unit owners of the Condominium (or by written consent in
lieu thereof) and at any other time Borrower is required to Vote.

 

b)             Borrower understands and agrees that the appointment and proxy
granted to Lender by Section 1(a) of this Proxy is irrevocable and coupled with
an interest and, except as otherwise provided in Section 2

 

--------------------------------------------------------------------------------


 

of this Proxy, shall not terminate by operation of law, whether by dissolution,
bankruptcy, or the occurrence of any other event.

 

c)              Borrower and Lender further understand and agree that this Proxy
relates to all voting rights whether limited, fixed, or contingent with respect
to the ownership of the Unit.

 

2.     Term.  This Proxy shall terminate upon repayment in full of the Loan, all
interest due thereon and all other amounts owed by Borrower to Lender under the
Note, the Loan Agreement, the [Mortgage/Security Instrument], and other Loan
Documents (each as defined in the Loan Agreement) at the time of such repaying
of the Loan.

 

3.     Lender’s Obligation.  Lender agrees to exercise its rights under this
Proxy only upon the occurrence and during the continuance of an Event of
Default.

 

4.     Benefit and Burden.  This Proxy shall inure to the benefit of, and shall
be binding upon, Borrower and Lender and their respective successors and
assigns.

 

5.     Modifications.  This Proxy or any of its provisions may be modified,
waived, discharged, or terminated only by an instrument in writing executed by 
Borrower and Lender.

 

6.     Waiver.  The failure of  Borrower or Lender, or any of the foregoing
parties collectively or otherwise, to comply, or insist upon compliance, with
any provision of this Proxy at any time shall not be deemed (i) to affect the
validity or enforceability of this Proxy, (ii) to be a waiver of any other
provisions of this Proxy at that time, or (iii) to be a waiver of that provision
or any other provisions of this Proxy at any other time.

 

7.     Liability of Lender.  Lender shall not be liable by reason of any act or
omission to act performed or omitted by it in connection with any of the rights
specified in Section 1(a) of this Proxy, except for Lender’s gross negligence or
willful misconduct.

 

8.     Proxy Binding upon Transferees.  If, at any time or from time to time,
title to the Borrower Units is transferred by Borrower with Lender’s consent (in
its sole discretion), the transferee shall take title thereto pursuant to all
provisions, conditions, and covenants of this Proxy, and, as a condition
precedent to such transfer, the transferee shall agree (for, and on behalf of,
himself, herself, or itself; his, her, or its legal and personal
representatives; and his, her or its transferees and assigns) in writing to be
bound by all provisions of this Proxy as a party to this Proxy.

 

F-2

--------------------------------------------------------------------------------


 

9.     Lender’s Right to Vote.  This Proxy is irrevocable and coupled with an
interest, however, Lender’s right to Vote with respect to Borrower’s ownership
of the Unit shall only be exercisable upon the occurrence and during the
continuance of an Event of Default.

 

10.  Governing Law.  This Proxy shall be deemed to be governed, construed,
applied and enforced in accordance with the laws of the state in which the Unit
is located and the applicable laws of the United States of America.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

F-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Lender have executed this Proxy on the day and
year first above written.

 

 

 

BORROWER:

 

 

 

 

 

[                           ],

 

a [                           ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-4

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

[                           ],

 

a [                           ]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

F-5

--------------------------------------------------------------------------------


 

STATE OF

)

 

 

 

ss.

COUNTY OF

)

 

 

On the [  ] day of [        ], 20[  ], before me, the undersigned, personally
appeared                          , personally known to me or proved to me on
the basis of satisfactory evidence to be the person whose name is subscribed to
the within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

 

 

 

 

Signature and Office of Individual

 

 

taking Acknowledgement

 

 

 

 

STATE OF

)

 

 

 

ss.

COUNTY OF

)

 

 

On the [  ] day of [MONTH], 20[  ], before me, the undersigned, personally
appeared                     , personally known to me or proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

 

 

 

 

Signature and Office of Individual

 

 

taking Acknowledgement

 

 

 

F-6

--------------------------------------------------------------------------------